 

Exhibit 10.1

 

Execution Version

 

CREDIT AGREEMENT

 

Dated as of December 6, 2018

 

among

 

SUMMIT HOTEL OP, LP,

 

as Borrower,

 

SUMMIT HOTEL PROPERTIES, INC.,

 

as Parent Guarantor,

 

THE OTHER GUARANTORS NAMED HEREIN,

 

as Subsidiary Guarantors,

 

THE INITIAL LENDERS, INITIAL ISSUING BANKS AND SWING LINE BANKS NAMED HEREIN,

 

as Initial Lenders, Initial Issuing Banks and Swing Line Banks,

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Administrative Agent,

 

with

 

BANK OF AMERICA, N.A.,

 

REGIONS BANK,

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Co-Syndication Agents,

 

and

 

DEUTSCHE BANK SECURITIES INC.,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

 

REGIONS CAPITAL MARKETS,

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Joint Lead Arrangers and as Joint Bookrunners

 

 

 

 

TABLE OF CONTENTS

 

Section   Page       Article I   DEFINITIONS AND ACCOUNTING TERMS        
Section 1.01. Certain Defined Terms 1 Section 1.02. Computation of Time Periods;
Other Definitional Provisions 35 Section 1.03. Accounting Terms 35       Article
II   AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT         Section
2.01. The Advances and the Letters of Credit 35 Section 2.02. Making the
Advances 36 Section 2.03. Issuance of and Drawings and Reimbursement Under
Letters of Credit 38 Section 2.04. Repayment of Advances 40 Section 2.05.
Termination or Reduction of the Commitments 41 Section 2.06. Prepayments 41
Section 2.07. Interest 42 Section 2.08. Fees 44 Section 2.09. Conversion of
Advances 45 Section 2.10. Increased Costs, Etc. 46 Section 2.11. Payments and
Computations 47 Section 2.12. Taxes 49 Section 2.13. Sharing of Payments, Etc.
53 Section 2.14. Use of Proceeds 54 Section 2.15. Evidence of Debt 55 Section
2.16. Extension of Revolving Credit Facility Termination Date 55 Section 2.17.
Increase in the Aggregate Commitments 56 Section 2.18. Cash Collateral Account
57       Article III   CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT
        Section 3.01. Conditions Precedent to Initial Extension of Credit 58
Section 3.02. Conditions Precedent to Each Borrowing, Issuance, Renewal,
Extension and Increase 62 Section 3.03. Determinations Under Section 3.01 and
3.02 63       Article IV   REPRESENTATIONS AND WARRANTIES         Section 4.01.
Representations and Warranties of the Loan Parties 63       Article V  
COVENANTS OF THE LOAN PARTIES         Section 5.01. Affirmative Covenants 69
Section 5.02. Negative Covenants 74 Section 5.03. Reporting Requirements 83
Section 5.04. Financial Covenants 86

 

 i 

 

 

Article VI   EVENTS OF DEFAULT         Section 6.01. Events of Default 87
Section 6.02. Actions in Respect of the Letters of Credit upon Default 89      
Article VII   GUARANTY         Section 7.01. Guaranty; Limitation of Liability
90 Section 7.02. Guaranty Absolute 90 Section 7.03. Waivers and Acknowledgments
91 Section 7.04. Subrogation 92 Section 7.05. Guaranty Supplements 93 Section
7.06. Indemnification by Guarantors 93 Section 7.07. Subordination 93 Section
7.08. Continuing Guaranty 94 Section 7.09. Keepwell 94       Article VIII   THE
AGENTS         Section 8.01. Authorization and Action 94 Section 8.02. Agents’
Reliance, Etc. 95 Section 8.03. DBNY and Affiliates 95 Section 8.04. Lender
Party Credit Decision 95 Section 8.05. Indemnification by Lender Parties 96
Section 8.06. Successor Agents 97 Section 8.07. Relationship of Agent and
Lenders 97       Article IX   MISCELLANEOUS         Section 9.01. Amendments,
Etc. 97 Section 9.02. Notices, Etc. 99 Section 9.03. No Waiver; Remedies 100
Section 9.04. Costs and Expenses 101 Section 9.05. Right of Set-off 102 Section
9.06. Binding Effect 102 Section 9.07. Assignments and Participations;
Replacement Notes 103 Section 9.08. Execution in Counterparts 106 Section 9.09.
No Liability of the Issuing Banks 106 Section 9.10. Defaulting Lenders 107
Section 9.11. Confidentiality 110 Section 9.12. Certain ERISA Matters 112
Section 9.13. Patriot Act Notification 113 Section 9.14. Jurisdiction, Etc. 113
Section 9.15. Governing Law 113 Section 9.16. WAIVER OF JURY TRIAL 113 Section
9.17. Acknowledgment and Consent to Bail-In of EEA Financial Institutions 114

 

 ii 

 

 

SCHEDULES           Schedule I - Commitments and Applicable Lending Offices
Schedule II - Unencumbered Assets Schedule III - Approved Managers Schedule IV -
Existing Letters of Credit Schedule 4.01(b) - Subsidiaries Schedule 4.01(f) -
Material Litigation Schedule 4.01(n) - Existing Debt Schedule 4.01(o) - Existing
Liens Schedule 4.01(p) - Real Property Part I - Owned Assets Part II - Leased
Assets Part III - Management Agreements Part IV - Franchise Agreements Schedule
4.01(q) - Environmental Concerns Schedule 4.01(w) - Plans and Welfare Plans    
  EXHIBITS           Exhibit A-1 - Form of Revolving Note Exhibit A-2 - Form of
Term Note Exhibit B - Form of Notice of Borrowing Exhibit C - Form of Notice of
Issuance of Letter of Credit Exhibit D - Form of Guaranty Supplement Exhibit E -
Form of Assignment and Acceptance Exhibit F-1 - Form of Opinion of Kleinberg,
Kaplan, Wolff & Cohen, P.C. Exhibit F-2 - Form of Opinion of Venable LLP Exhibit
F-3 - Form of Opinion of Hagen, Wilka & Archer, LLP Exhibit G - Form of Section
2.12(e) U.S. Tax Compliance Certificate

 

 iii 

 

 

CREDIT AGREEMENT

 

CREDIT AGREEMENT dated as of December 6, 2018 (this “Agreement”) among SUMMIT
HOTEL OP, LP, a Delaware limited partnership (the “Borrower”), SUMMIT HOTEL
PROPERTIES, INC., a Maryland corporation (the “Parent” or the “Parent
Guarantor”), the entities listed on the signature pages hereof as the subsidiary
guarantors (together with any Additional Guarantors (as hereinafter defined)
acceding hereto pursuant to Section 5.01(j), 5.01(x) or 7.05, the “Subsidiary
Guarantors” and, together with the Parent Guarantor, the “Guarantors”), the
banks, financial institutions and other institutional lenders listed on the
signature pages hereof as the initial lenders (the “Initial Lenders”), the Swing
Line Banks (as hereinafter defined), DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”),
BANK OF AMERICA, N.A., REGIONS BANK and U.S. BANK NATIONAL ASSOCIATION, as the
initial issuers of Letters of Credit (as hereinafter defined) (the “Initial
Issuing Banks”), DBNY, as administrative agent (together with any successor
administrative agent appointed pursuant to Article VIII, the “Administrative
Agent”) for the Lender Parties (as hereinafter defined), BANK OF AMERICA, N.A.,
REGIONS BANK and U.S. BANK NATIONAL ASSOCIATION, as co-syndication agents, with
DEUTSCHE BANK SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, REGIONS CAPITAL MARKETS and U.S. BANK NATIONAL ASSOCIATION as
joint lead arrangers (the “Arrangers”) and as joint bookrunners.

 

Article I
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01.         Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined): 

 

“Acceding Lender” has the meaning specified in Section 2.17(d).

 

“Accession Agreement” has the meaning specified in Section 2.17(d)(i).

 

“Additional Margin Amounts” has the meaning specified in the definition of
Applicable Margin.

 

“Additional Guarantor” has the meaning specified in Section 7.05.

 

“Adjusted Consolidated EBITDA” means Consolidated EBITDA for the consecutive
four fiscal quarters of the Parent Guarantor most recently ended for which
financial statements are required to be delivered to the Lender Parties pursuant
to Section 5.03(b) or (c), as the case may be, minus an amount equal to the
aggregate Deemed FF&E Reserves for all Consolidated Assets owned by the Parent
Guarantor and its Consolidated Subsidiaries.

 

“Adjusted Net Operating Income” or “Adjusted NOI” means, with respect to any
Unencumbered Asset, (a) the Net Operating Income attributable to such
Unencumbered Asset less (b) the Deemed FF&E Reserve for such Unencumbered Asset,
less (c) the Deemed Management Fee for such Unencumbered Asset, in each case for
the consecutive four fiscal quarters most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be.

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent at its office at 60 Wall Street, New
York, New York 10005, ABA No. 021-001-033, for further credit to Commercial Loan
Division, Account No. 60200119, Reference:  Summit Hotel OP, LP, or such other
account as the Administrative Agent shall specify in writing to the Lender
Parties.

 

 1 

 

 

“Advance” means a Revolving Credit Advance, a Term Loan Advance, a Swing Line
Advance or a Letter of Credit Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 35% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

 

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

 

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to:(a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected Party”,
and (iii) the Administrative Agent was the sole party determining such payment
amount (with the Administrative Agent making such determination pursuant to the
provisions of the form of Master Agreement); or (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party party to such Hedge Agreement determined by
the Administrative Agent based on the settlement price of such Hedge Agreement
on such date of determination; or (c) in all other cases, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party party to such Hedge
Agreement determined by the Administrative Agent as the amount, if any, by which
(i) the present value of the future cash flows to be paid by such Loan Party or
Subsidiary exceeds (ii) the present value of the future cash flows to be
received by such Loan Party or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower, the Parent Guarantor or their
Subsidiaries from time to time concerning or relating to bribery, corruption or
money laundering including, without limitation, the United Kingdom Bribery Act
of 2010 and the United States Foreign Corrupt Practices Act of 1977, as amended.

 

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

 

“Applicable Margin” for Revolving Credit Advances means, at any date of
determination, a percentage per annum determined by reference to the Leverage
Ratio as set forth below:

 

Pricing

Level

  Leverage Ratio 

Applicable Margin for

Base Rate Advances

  

Applicable Margin for

Eurodollar Rate

Advances

  I  < 3.5:1.0   0.40%   1.40% II  ≥ 3.5:1.0, but < 4.0:1.0   0.45%   1.45% III 
≥ 4.0:1.0, but < 4.5:1.0   0.55%   1.55% IV  ≥ 4.5:1.0, but < 5.0:1.0   0.65% 
 1.65% V  ≥ 5.0:1.0, but < 5.5:1.0   0.75%   1.75% VI  ≥ 5.5:1.0, but < 6.0:1.0 
 0.95%   1.95% VII  ≥ 6.0:1.0   1.15%   2.15%

 

 2 

 

 

The Applicable Margin for a Term Loan Advance shall be five basis points less
than the Applicable Margin for a Revolving Credit Advance as of the applicable
date of determination.

 

The Applicable Margin for each Base Rate Advance shall be determined by
reference to the Leverage Ratio in effect from time to time and the Applicable
Margin for any Interest Period for all Eurodollar Rate Advances comprising part
of the same Borrowing shall be determined by reference to the Leverage Ratio in
effect on the first day of such Interest Period; provided, however, that (a) the
Applicable Margin shall initially be at Pricing Level IV on the Closing Date,
(b) no change in the Applicable Margin resulting from the Leverage Ratio shall
be effective until three Business Days after the date on which the
Administrative Agent receives (i) the financial statements required to be
delivered pursuant to Section 5.03(b) or (c), as the case may be, and (ii) a
certificate of the Chief Financial Officer (or other Responsible Officer
performing similar functions) of the Borrower demonstrating the Leverage Ratio,
(c) the Applicable Margin shall be at Pricing Level VII during any period that
an increase in the maximum ratio of Consolidated Unsecured Indebtedness of the
Parent Guarantor to Unencumbered Asset Value in accordance with the proviso in
Section 5.04(b)(i) is in effect, and (d) the Applicable Margin shall be at
Pricing Level VII for so long as the Borrower has not submitted to the
Administrative Agent as and when required under Section 5.03(b) or (c), as
applicable, the information described in clause (b) of this proviso.  If (i) the
Leverage Ratio used to determine the Applicable Margin for any period is
incorrect as a result of any error, misstatement or misrepresentation contained
in any financial statement or certificate delivered pursuant to Section 5.03(b)
or (c), and (ii) as a result thereof, the Applicable Margin paid to the Lenders
and/or the Issuing Bank, as the case may be, at any time pursuant to this
Agreement is lower than the Applicable Margin that would have been payable to
the Lenders and/or the Issuing Bank, as the case may be, had the Applicable
Margin been calculated on the basis of the correct Leverage Ratio, the
Applicable Margin in respect of such period will be adjusted upwards
automatically and retroactively, and the Borrower shall pay to each Lender
and/or the Issuing Bank, as the case may be, such additional amounts
(“Additional Margin Amounts”) as are necessary so that after receipt of such
amounts such Lender and/or the Issuing Bank, as the case may be, receives an
amount equal to the amount it would have received had the Applicable Margin been
calculated during such period on the basis of the correct Leverage
Ratio.  Additional Margin Amounts shall be payable within (10) days after
delivery by the Administrative Agent to the Borrower of a notice (which shall be
conclusive and binding absent manifest error) setting forth in reasonable detail
the Administrative Agent’s calculation of the amount of any Additional Margin
Amounts owed to the Lenders and/or the Issuing Bank.  The payment of Additional
Margin Amounts pursuant to this Agreement shall be in addition to, and not in
limitation of, any other amounts payable by the Borrower pursuant to the Loan
Documents.

 

“Applicable Ownership Percentage” means (i) for each Unencumbered Asset owned by
the Borrower or a wholly owned Subsidiary (direct or indirect) of the Borrower,
100% and (ii) for each Unencumbered Asset owned by a Subsidiary of the Borrower
that is not wholly owned (directly or indirectly) by the Borrower, the greater
of (a) the Borrower’s relative nominal direct and indirect ownership interest
(expressed as a percentage) in such Subsidiary or (b) the Borrower’s relative
direct and indirect economic interest (calculated as a percentage) in such
Subsidiary, in each case determined in accordance with the applicable provisions
of the declaration of trust, articles or certificate of incorporation, articles
of organization, partnership agreement, joint venture agreement or other
applicable organizational document of such Subsidiary Guarantor.

 

 3 

 

 

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information materials required to be delivered pursuant to
Sections 5.03(b), (c), (e), (g), and (k); provided, however, that solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
letter of credit request, swing loan request, notice of conversion or
continuation, and any other notice, demand, communication, information, document
and other material relating to a request for a new, or a conversion of an
existing, Borrowing, (ii) any notice pursuant to Section 2.06(a) and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (iii) all notices of any
Default or Event of Default and (iv) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article III or any other condition to any
Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement.

 

“Approved Electronic Platform” has the meaning specified in Section 9.02(c).

 

“Approved Franchisor” means, with respect to any Hotel Asset, a nationally
recognized hotel brand franchisor that has entered into a written franchise
agreement (i) substantially in the form customarily used by such franchisor at
such time or (ii) in form and substance reasonably satisfactory to the
Administrative Agent.  The Administrative Agent confirms that each of the
existing franchisors of the Hotel Assets shown on Part IV of Schedule 4.01(p)
hereto are satisfactory to the Administrative Agent and shall be considered an
Approved Franchisor.

 

“Approved Manager” means a nationally recognized hotel manager (a) with (or
controlled by a Person or Persons with) at least ten years of experience in the
management of limited service, select service and full service hotels that have
been rated “upscale” “upper midscale” or “midscale” or better by Smith Travel
Research and (b) that is engaged pursuant to a written management agreement (i)
in form and substance reasonably satisfactory to the Administrative Agent or
(ii) substantially similar, in form and substance, to the management agreements
entered into by the Loan Parties in effect as of the Closing Date.  The
Administrative Agent confirms that as of the Closing Date the existing managers
of the Hotel Assets shown on Schedule III hereto are satisfactory to the
Administrative Agent and are deemed Approved Managers.  For purposes of this
definition, the term “control” (including the term “controlled by”) of a Person
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Interests, by contract or otherwise.

 

“Arrangers” has the meaning specified in the recital of parties to this
Agreement.

 

“Assets” means Hotel Assets, Development Assets and Joint Venture Assets.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 9.07 and in substantially the form of Exhibit E
hereto.

 

 4 

 

 

“Assumed Unsecured Interest Expense” means the greater of (a) the actual
Interest Expense on Unsecured Indebtedness of the Parent Guarantor and its
Consolidated Subsidiaries, or (b) the outstanding principal balance of all
Unsecured Indebtedness of the Parent Guarantor and its Consolidated
Subsidiaries, multiplied by the greater of (i) the sum of the one month LIBOR as
of the last day of the most recent fiscal quarter plus the Applicable Margin, or
(ii) 6.00%, in each case for the consecutive four fiscal quarters most recently
ended for which financial statements are required to be delivered to the Lender
Parties pursuant to Section 5.03(b) or (c).

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (a) the
rate of interest announced publicly by DBNY in New York, New York, from time to
time, as DBNY’s “prime rate”, (b) ½ of 1% per annum above the Federal Funds Rate
and (c) the one-month Eurodollar Rate plus 1% per annum; provided, however, that
for the avoidance of doubt, in no circumstance shall the Base Rate be less than
zero percent per annum (0.00%).

 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

 

“Beneficial Ownership Certification” means, if the Borrower qualifies as a
“legal entity customer” within the meaning of the Beneficial Ownership
Regulation, a certification of beneficial ownership as required by the
Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230, as amended.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower with U.S. Bank, N.A., 777 East Wisconsin Avenue, Milwaukee, WI 53202,
ABA No. 075000022, Account No. 182380523155 or such other account as the
Borrower shall specify in writing to the Administrative Agent.

 

 5 

 

 

“Borrowing” means a borrowing consisting of simultaneous Revolving Credit
Advances of the same Type or Term Loan Advances of the same Type made by the
Lenders or a Swing Line Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

“Capitalization Rate” means (i) 7.25% for any Assets located in the central
business districts of New York, Washington D.C., San Francisco, Boston, Chicago,
Los Angeles, San Diego or Miami, and (ii) 7.75% for all other Assets.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateral Account” means an interest-bearing account of the Borrower
maintained with the Administrative Agent, in each case in the name of the
Administrative Agent and under the sole control and dominion of the
Administrative Agent and subject to the terms of this Agreement.

 

“Cash Collateralize” means, in respect of an Obligation, provide and pledge (as
a first priority perfected security interest) U.S. Dollars, (a) in the Cash
Collateral Account (or with respect to a Defaulting Lender, a Defaulting Lender
Cash Collateral Account) or, (b) in such other account as may be otherwise
required by the Administrative Agent, at a location and pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank (and “Cash Collateralization” has a corresponding meaning).

 

“Cash Equivalents” means any of the following, to the extent owned by the
applicable Loan Party or any of its Subsidiaries free and clear of all Liens and
having a maturity of not greater than 90 days from the date of issuance
thereof:  (a) readily marketable direct obligations of the Government of the
United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the Government of the
United States, (b) certificates of deposit of or time deposits with any
commercial bank that is a Lender Party or a member of the Federal Reserve
System, which issues (or the parent of which issues) commercial paper rated as
described in clause (c) below, is organized under the laws of the United States
or any State thereof and has combined capital and surplus of at least
$1,000,000,000 or (c) commercial paper in an aggregate amount of not more than
$50,000,000 per issuer outstanding at any time, issued by any corporation
organized under the laws of any State of the United States and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

 6 

 

 

“Change of Control” means the occurrence of any of the following:  (a) any
Person or two or more Persons acting in concert shall have acquired and shall
continue to have following the date hereof beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Interests of
the Parent Guarantor (or other securities convertible into such Voting
Interests) representing 35% or more of the combined voting power of all Voting
Interests of the Parent Guarantor; or (b) there is a change in the composition
of the Parent Guarantor’s Board of Directors over a period of 24 consecutive
months (or less) such that a majority of Board members (rounded up to the
nearest whole number) ceases, by reason of one or more proxy contests for the
election of  Board members, to be comprised of individuals who either (i) have
been Board members continuously since the beginning of such period or (ii) have
been elected or nominated for election as Board members during such period by at
least a majority of the Board members described in clause (i) who were still in
office at the time such election or nomination was approved by the Board; or (c)
any Person or two or more Persons acting in concert shall have acquired and
shall continue to have following the date hereof, by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation will
result in its or their acquisition of the power to direct, directly or
indirectly, the management or policies of the Parent Guarantor; or (d) the
Parent Guarantor ceases to be the sole member of and the direct legal and
beneficial owner of all of the limited liability company interests in, Summit
Hotel GP, LLC and/or Summit Hotel GP, LLC ceases to be the sole general partner
of and the direct legal and beneficial owner of all of the general partnership
interests in, the Borrower or (e) the Parent Guarantor ceases to be the direct
or indirect beneficial owner of more than 60% of the limited partnership
interests in the Borrower; or (f) the Parent Guarantor shall create, incur,
assume or suffer to exist any Lien on the Equity Interests in the Borrower owned
by it; or (g) the Borrower ceases to be the direct or indirect legal and
beneficial owner of all of the Equity Interests in each direct and indirect
Subsidiary that owns or leases an Unencumbered Asset; or (h) the Borrower ceases
to be the direct legal and beneficial owner of all of the Equity Interests in
TRS Holdco; or (i) TRS Holdco ceases to be the direct legal and beneficial owner
of all of the Equity Interests in each TRS Lessee.

 

“Closing Date” means the date hereof.

 

“Closing Authorizing Resolution” has the meaning specified in Section
3.01(a)(v).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Commitment” means a Revolving Credit Commitment, a Term Loan Commitment, a
Swing Line Commitment or a Letter of Credit Commitment.

 

“Commitment Date” has the meaning specified in Section 2.17(b).

 

“Commitment Increase” has the meaning specified in Section 2.17(a).

 

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

 

“Consent Request Date” has the meaning specified in Section 9.01(b).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

 7 

 

 

“Consolidated EBITDA” means, for the most recently completed four fiscal
quarters, without duplication, for the Parent Guarantor and its Consolidated
Subsidiaries, Consolidated net income or loss for such period, plus (w) the sum
of (i) to the extent actually deducted in determining said Consolidated net
income or loss, Consolidated Interest Expense, minority interest and provision
for taxes for such period (excluding, however, Consolidated Interest Expense and
taxes attributable to unconsolidated subsidiaries of the Parent Guarantor and
any of its Subsidiaries), (ii) the amount of all amortization of intangibles and
depreciation that were deducted determining Consolidated net income or loss for
such period, (iii) any non-cash charges (including one-time non-cash impairment
charges) in such period to the extent that such non-cash charges were deducted
in determining Consolidated net income or loss for such period, and (iv) any
other non-recurring charges in such period, minus (x) to the extent included in
determining Consolidated net income or loss for such period, the amount of
non-recurring non-cash gains during such period, plus (y) with respect to each
Joint Venture, the JV Pro Rata Share of the sum of (i) to the extent actually
deducted in determining said Consolidated net income or loss, Consolidated
Interest Expense, minority interest and provision for taxes for such period,
(ii) the amount of all amortization of intangibles and depreciation that were
deducted determining Consolidated net income or loss for such period, (iii) any
non-cash charges (including one-time non-cash impairment charges) in such period
to the extent that such non-cash were deducted in determining Consolidated net
income or loss for such period, and (iv) any other non-recurring charges in such
period, minus (z) to the extent included in determining Consolidated net income
or loss for such period, the amount of non-recurring non-cash gains during such
period, in each case of such Joint Venture determined on a Consolidated basis
and in accordance with GAAP for such four fiscal quarter period; provided that
Consolidated EBITDA shall be determined without giving effect to any
extraordinary gains or losses (including any taxes attributable to any such
extraordinary gains or losses) or gains or losses (including any taxes
attributable to such gains or losses) from sales of assets other than from sales
of inventory (excluding Real Property) in the ordinary course of business;
provided further that for purposes of this definition, in the case of any
acquisition or disposition of any direct or indirect interest in any Asset
(including through the acquisition or disposition of Equity Interests) by the
Parent Guarantor or any of its Subsidiaries during such four fiscal quarter
period, Consolidated EBITDA will be adjusted (1) in the case of an acquisition,
by adding thereto an amount equal to (A) in the case of an acquired Asset that
is a newly constructed Hotel Asset with no operating history, the Pro Forma
EBITDA, if any, of such Asset, or (B) in the case of any other acquired Asset,
such acquired Asset’s actual Consolidated EBITDA (computed as if such Asset was
owned by the Parent Guarantor or one of its Subsidiaries for the entire four
fiscal quarter period) generated during the portion of such four fiscal quarter
period that such Asset was not owned by the Parent Guarantor or such Subsidiary
and (2) in the case of a disposition, by subtracting therefrom an amount equal
to the actual Consolidated EBITDA generated by the Asset so disposed of during
such four fiscal quarter period; provided further that in the case of a Hotel
Asset that shall be repositioned and where such Asset is fully closed for
renovations, upon the re-opening of such Asset, all Consolidated EBITDA
allocable to such Asset prior to the re-opening shall be excluded from the
calculation of Consolidated EBITDA and instead Consolidated EBITDA will be
increased by the amount of Pro Forma EBITDA of such Asset, if any, (it being
understood, for the avoidance of doubt, that such Asset’s actual Consolidated
EBITDA from (including) and after the re-opening date shall not be excluded);
provided further still that no more than 10% of Consolidated EBITDA shall be Pro
Forma EBITDA (provided, that to the extent such limitation is exceeded, the
amount of such of Pro Forma EBITDA shall be removed from the calculation of
Consolidated EBITDA to the extent of such excess).

 

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) Adjusted Consolidated EBITDA to (b) Consolidated Fixed Charges,
in each case, of the Parent Guarantor and its Subsidiaries for the consecutive
four fiscal quarters of the Parent Guarantor most recently ended for which
financial statements are required to be delivered to the Lender Parties pursuant
to Section 5.03(b) or (c), as the case may be.

 

“Consolidated Fixed Charges” means, for the most recently completed four fiscal
quarters, for the Parent Guarantor and its Consolidated Subsidiaries, the sum
(without duplication) of (i) Consolidated Interest Expense for such period, plus
(ii) the scheduled principal amount of all amortization payments (but not final
balloon payments at maturity) for such period on all Consolidated Indebtedness;
plus (iii) cash distributions on Preferred Interests payable by the Borrower for
such period and distributions made by the Borrower in such period for the
purpose of paying dividends on Preferred Interests issued by the Parent
Guarantor.

 

 8 

 

 

“Consolidated Indebtedness” means, at any time, the Indebtedness of the Parent
Guarantor and its Consolidated Subsidiaries; provided, however, that
Consolidated Indebtedness shall also include, without duplication, the JV Pro
Rata Share of Indebtedness for each Joint Venture.

 

“Consolidated Interest Expense” means, for the most recently completed four
fiscal quarters, the sum of (a) the aggregate cash interest expense of the
Parent Guarantor and its Consolidated Subsidiaries for such period, as
determined in accordance with GAAP, including capitalized interest and the
portion of any payments made in respect of capitalized lease liabilities
allocable to interest expense, but excluding (i) deferred financing costs, (ii)
other non-cash interest expense and (iii) any capitalized interest relating to
construction financing for an Asset to the extent an interest reserve or a loan
“holdback” is maintained in respect of such capitalized interest pursuant to the
terms of such financing as reasonably approved by the Administrative Agent, plus
(b) such Persons’ JV Pro Rata Share of the items described in clause (a) above
of its Joint Ventures for such period.

 

“Consolidated Tangible Net Worth” means, as of a given date, the stockholders’
equity of the Parent Guarantor and its Subsidiaries determined on a Consolidated
basis plus accumulated depreciation and amortization, minus (to the extent
included when determining such stockholders’ equity):  (a) the amount of any
write-up in the book value of any assets reflected in any balance sheet
resulting from revaluation thereof or any write-up in excess of the cost of such
assets acquired, and (b) the aggregate of all amounts appearing on the assets
side of any such balance sheet for franchises, licenses, permits, patents,
patent applications, copyrights, trademarks, service marks, trade names,
goodwill, treasury stock, experimental or organizational expenses and other like
assets which would be classified as intangible assets under GAAP, all determined
on a Consolidated basis.

 

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any
Indebtedness, leases, dividends or other payment Obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, (a) the direct or
indirect guarantee, endorsement (other than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the Obligation of a primary obligor, (b) the
Obligation to make take-or-pay or similar payments, if required, regardless of
nonperformance by any other party or parties to an agreement or (c) any
Obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof.  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith.

 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07(d), 2.09 or
2.10.

 

“Customary Carve-Out Agreement” has the meaning specified in the definition of
Non-Recourse Debt.

 

“DBNY” has the meaning specified in the recital of parties to this Agreement.

 

 9 

 

 

“DBSI” has the meaning specified in the recital of parties to this Agreement.

 

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided, however, that in the case of the Parent Guarantor and its
Subsidiaries “Debt for Borrowed Money” shall also include, without duplication,
the JV Pro Rata Share of Debt for Borrowed Money for each Joint Venture;
provided further that as used in the definition of  “Consolidated Fixed Charge
Coverage Ratio”, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition or disposition
of Equity Interests) by the Parent Guarantor or any of its Subsidiaries during
the consecutive four fiscal quarters of the Parent Guarantor most recently ended
for which financial statements are required to be delivered to the Lender
Parties pursuant to Section 5.03(b) or (c), as the case may be, the term “Debt
for Borrowed Money” (a) shall include, in the case of an acquisition, any Debt
for Borrowed Money directly relating to such Asset existing immediately
following such acquisition computed as if such indebtedness also existed for the
portion of such period that such Asset was not owned by the Parent Guarantor or
such Subsidiary, and (b) shall exclude, in the case of a disposition, for such
period any Debt for Borrowed Money to which such Asset was subject to the extent
such Debt for Borrowed Money was repaid or otherwise terminated upon the
disposition of such Asset.

 

“Debtor Relief Laws” means any Bankruptcy Law, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Debtor Subsidiary” has the meaning specified in Section 6.01(f).

 

“Deemed FF&E Reserve” means, with respect to any Asset or Assets for the
consecutive four fiscal quarters most recently ended, an amount equal to 4% of
the Gross Hotel Revenues for such fiscal period.

 

“Deemed Management Fee” means, with respect to any Asset for the consecutive
four fiscal quarters most recently ended, the greater of (i) an amount equal to
3.0% of the Gross Hotel Revenues of such Asset for such fiscal period and (ii)
all actual management fees payable in respect of such Asset during such fiscal
period.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Default Rate” means a rate equal to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to Section 2.07(a)(i).

 

 10 

 

 

“Defaulting Lender” means, subject to Section 9.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Commitments within two Business
Days of the date any such Commitment was required to be funded by such Lender
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding the Advance has
not been satisfied (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such notice) or (ii) pay to
the Administrative Agent, any Issuing Bank, any Swing Line Bank or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Advances) within
two Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any Issuing Bank or any Swing Line Bank in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lenders’ obligation to fund a Commitment hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within two Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Person.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 9.10(a)) upon delivery of written notice
of such determination to the Borrower, each Issuing Bank, each Swing Line Bank
and each Lender.

 

“Defaulting Lender Cash Collateral Account” means the interest-bearing account
of a Defaulting Lender maintained with the Administrative Agent, in each case in
the name of the Administrative Agent and under the sole control and dominion of
the Administrative Agent and subject to the terms of this Agreement.

 

“Designated Person” has the meaning specified in Section 4.01(x).

 

“Development Assets” means all Real Property acquired for development into Hotel
Assets that, in accordance with GAAP, would be classified as development
property on a Consolidated balance sheet of the Parent Guarantor and its
Subsidiaries.

 

“Division” and “Divide” each refer to a division of a limited liability company
into two or more newly formed or existing limited liability companies pursuant a
plan of division or otherwise.

 

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

 

“ECP” means an eligible contract participant as defined in the Commodity
Exchange Act.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

 11 

 

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) with respect to the Revolving Credit Facility or
the Term Loan Facility, (i) a Lender; (ii) an Affiliate or Fund Affiliate of a
Lender; (iii) a commercial bank organized under the laws of the United States,
or any State thereof, respectively, and having total assets in excess of
$500,000,000; (iv) a savings and loan association or savings bank organized
under the laws of the United States or any State thereof, and having total
assets in excess of $500,000,000; (v) a commercial bank organized under the laws
of any other country that is a member of the OECD or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
and having total assets in excess of $500,000,000, so long as such bank is
acting through a branch or agency located in the United States; (vi) the central
bank of any country that is a member of the OECD; (vii) a finance company,
insurance company or other financial institution or fund (whether a corporation,
partnership, trust or other entity) that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and having total assets in excess of $500,000,000; and (viii) any other Person
approved by the Administrative Agent and each Issuing Bank, and, unless a
Default has occurred and is continuing at the time any assignment is effected
pursuant to Section 9.07, approved by the Borrower, each such approval not to be
unreasonably withheld or delayed, and (b) with respect to the Letter of Credit
Facility, a Person that is an Eligible Assignee under subclause (iii) or (v) of
this definition and is approved by the Administrative Agent and, unless a
Default has occurred and is continuing at the time any assignment is effected
pursuant to Section 9.07, approved by the Borrower, each such approval not to be
unreasonably withheld or delayed; provided, however, that neither any Loan Party
nor any Affiliate of a Loan Party shall qualify as an Eligible Assignee under
this definition; and provided further that that neither a Defaulting Lender nor
any Affiliate of a Defaulting Lender nor any natural person shall qualify as an
Eligible Assignee under this definition.

 

“Environmental Action” means any enforcement action, suit, demand, demand
letter, claim of liability, notice of non-compliance or violation, notice of
liability or potential liability, investigation, enforcement proceeding, consent
order or consent agreement relating in any way to any Environmental Law, any
Environmental Permit or Hazardous Material or arising from alleged injury or
threat to health, safety or the environment, including, without limitation,
(a) by any governmental or regulatory authority for enforcement, cleanup,
removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

 

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

 12 

 

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of any Loan Party or
any ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a
lien under Section 303(k) of ERISA shall have been met with respect to any Plan;
or (g) the institution by the PBGC of proceedings to terminate a Plan pursuant
to Section 4042 of ERISA, or the occurrence of any event or condition described
in Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be the offered rate that appears on the Reuters Screen
LIBOR01 Page (or any successor thereto) as the London interbank offered rate for
deposits in U.S. Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period, or, if for any reason such rate is not available, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Advance being made, continued
or converted by Deutsche Bank AG and with a term equivalent to such Interest
Period would be offered by Deutsche Bank AG’s principal London office to prime
banks in the London or other offshore interbank market for Dollars at their
request at approximately 11:00 A.M. (London time) two Business Days before the
first day of such Interest Period by (b) a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage for such Interest Period; provided that in no
circumstance shall the Eurodollar Rate be less than 0% per annum.

 

 13 

 

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guaranty of such Guarantor becomes effective with respect to such
related Swap Obligation.

 

“Excluded Taxes” has the meaning specified in Section 2.12(a).

 

“Existing Debt” means Indebtedness of each Loan Party and its Subsidiaries
outstanding on the Closing Date.

 

“Existing Letters of Credit” means the letters of credit and bank guarantees
listed on Schedule IV hereto issued under the Existing Credit Agreement.

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
January 15, 2016, among Borrower, Parent Guarantor, the Subsidiary Guarantors
party thereto, DBNY, as administrative agent, and the other Lender Parties party
thereto, as amended, supplemented or otherwise modified to date.

 

“Extension Date” has the meaning specified in Section 2.16.

 

“Extension Fee” has the meaning specified in Section 2.08(d).

 

“Facility” means the Revolving Credit Facility, the Term Loan Facility, the
Swing Line Facility or the Letter of Credit Facility.

 

 14 

 

 

“Facility Exposure” means, at any date of determination, the sum of (a) the
aggregate principal amount of all outstanding Advances, plus (b) the amount of
the Letter of Credit Exposure, plus (c) all Obligations of the Loan Parties in
respect of Guaranteed Hedge Agreements, valued at the Agreement Value thereof.

 

“FATCA” means sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with, any
current or future regulations or official interpretations thereof, and any
agreement entered into pursuant to section 1471(b) of the Internal Revenue
Code).

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” means any separate letter agreement executed and delivered by the
Borrower or an Affiliate of the Borrower and to which the Administrative Agent
or an Arranger is a party, as the same may be amended, restated or replaced from
time to time.

 

“FF&E” means all “furniture, furnishings and equipment” (as such phrase is
commonly understood in the hotel industry) and all appurtenances and additions
thereto and substitutions or replacements thereof owned by the applicable Loan
Party and now or hereafter attached to, contained in or used in connection with
the use, occupancy, operation or maintenance of the applicable Hotel Asset,
including, without limitation, any and all fixtures, furnishings, equipment,
furniture, and other items of tangible personal property, appliances, machinery,
equipment, signs, artwork (including paintings, prints, sculpture and other fine
art), office furnishings and equipment, guest room furnishings, and specialized
equipment for kitchens, laundries, drying, bars, restaurants, spas, public
rooms, health and recreational facilities, linens, dishware, two-way radios, all
partitions, screens, awnings, shades, blinds, rugs, carpets, hall and lobby
equipment, heating, lighting, plumbing, ventilating, refrigerating,
incinerating, elevators, escalators, air conditioning and communication plants
or systems with appurtenant fixtures, vacuum cleaning systems, call or beeper
systems, security systems, sprinkler systems and other fire prevention and
extinguishing apparatus and materials; generators, boilers, compressors and
engines; gas and electric machinery and equipment; facilities used to provide
utility services; garbage disposal machinery or equipment; communication
apparatus, including television, radio, music, and cable antennae and systems;
attached floor coverings, window coverings, curtains, drapes and rods; storm
doors and windows; stoves, refrigerators, dishwashers and other installed
appliances; attached cabinets; trees, plants and other items of landscaping;
visual and electronic surveillance systems; and swimming pool heaters and
equipment, fuel, water and other pumps and tanks; irrigation equipment;
reservation system computer and related equipment; all equipment, manual,
mechanical or motorized, for the construction, maintenance, repair and cleaning
of, parking areas, walks, underground ways, truck ways, driveways, common areas,
roadways, highways and streets and all equipment, fixtures, furnishings, and
articles of personal property now or hereafter attached to or used in or about
any such Hotel Asset which is or may be used in or related to the planning,
development, financing or operation thereof and all renewals of or replacements
or substitutions for any of the foregoing.

 

“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

 

 15 

 

 

“Franchise Agreements” means (a) the Franchise Agreements set forth on Part IV
of Schedule 4.01(p) hereto, and (b) any written franchise agreement in respect
of a Hotel Asset after the Closing Date.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Exposure with respect to Letters of Credit issued
by such Issuing Bank other than Letter of Credit Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with Section 9.10 and (b) with
respect to any Swing Line Bank, such Defaulting Lender’s Pro Rata Share of
outstanding Swing Line Advances made by such Swing Line Bank other than Swing
Line Advances as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders.

 

“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is advised or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Good Faith Contest” means the contest of an item as to which:  (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP and (c) the failure to pay or comply with such contested item during the
period of such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Gross Hotel Revenues” means all revenues and receipts of every kind derived
from operating such Asset or Assets, as the case may be, and parts thereof,
including, without limitation, income (from both cash and credit transactions),
before commissions and discounts for prompt or cash payments, from rentals or
sales of rooms, stores, offices, meeting space, exhibit space, or sales space of
every kind (including rentals from timeshare marketing and sales desks);
license, lease, and concession fees and rentals (not including gross receipts of
licensees, lessees, and concessionaires); net income from vending machines;
health club membership fees; food and beverage sales; parking; sales of
merchandise (other than proceeds from the sale of FF&E no longer necessary to
the operation of such Asset or Assets); service charges, to the extent not
distributed to the employees at such Asset or Assets as, or in lieu of,
gratuities; and proceeds, if any, from business interruption or other loss of
income insurance, all as determined in accordance with GAAP; provided, however,
that Gross Hotel Revenues shall not include gratuities to employees of such
Asset or Assets; federal, state, or municipal excise, sales, use, or similar
taxes collected directly from tenants, patrons, or guests or included as part of
the sales price of any goods or services; insurance proceeds (other than
proceeds from business interruption or other loss of income insurance);
condemnation proceeds; or any proceeds from any sale of such Asset or Assets.

 

“Guaranteed Hedge Agreement” means any Hedge Agreement required or permitted
under Article V that is entered into by and between any Loan Party and any Hedge
Bank.

 

“Guaranteed Obligations” has the meaning specified in Section 7.01.

 

 16 

 

 

“Guarantor Deliverables” means each of the items set forth in Section 5.01(j).

 

“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j), Section 5.01(x) or Section 7.05.

 

“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit D hereto.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, radon gas and mold and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

 

“Hedge Bank” means any entity that is a Lender Party or an Affiliate of a Lender
Party at the time it enters into a Guaranteed Hedge Agreement in its capacity as
a party to such Guaranteed Hedge Agreement.

 

“Hotel Asset” means Real Property (other than any Joint Venture Asset) that
operates or is intended to be operated as a hotel, resort or other lodging for
transient use of rooms or is a structure from which a hotel, resort or other
lodging for transient use of rooms is operated or intended to be operated.

 

“Increase Date” has the meaning specified in Section 2.17(a).

 

“Increasing Lender” has the meaning specified in Section 2.17(b).

 

“Indebtedness” of any Person means the sum of (without duplication) (i) all Debt
for Borrowed Money and for the deferred purchase price of property or services
(excluding ordinary payable and accrued expenses and deferred purchase price
which is not yet a liquidated sum), (ii) the aggregate amount of all Capitalized
Leases Obligations, (iii) all indebtedness of the types described in clause (i)
or (ii) of this definition of Persons other than the Parent Guarantor and its
Consolidated Subsidiaries secured by any Lien on any property owned by the
Parent Guarantor or any of its Consolidated Subsidiaries, whether or not such
indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be the outstanding principal amount (or maximum
principal amount, if larger) of such indebtedness or, if not stated or if
indeterminable, in an amount equal to the fair market value of the property to
which such Lien relates, as determined in good faith by such Person), (iv) all
Contingent Obligations, and (v) the net termination value (if negative) of all
indebtedness in respect of Hedge Agreements;

 

“Indemnified Costs” has the meaning specified in Section 8.05(a).

 

“Indemnified Party” has the meaning specified in Section 7.06(a).

 

“Indemnified Taxes” has the meaning specified in Section 2.12(a).

 

“Information” has the meaning specified in Section 9.11.

 

 17 

 

 

“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

 

“Initial Issuing Banks” has the meaning specified in the recital of parties to
this Agreement.

 

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

 

“Initial Maturity Date” means March 31, 2023 for the Revolving Credit Facility.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Interest Expense” means, with respect to a Person for a given period, without
duplication, (a) total interest expense of such Person, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) such Person’s JV Pro Rata Share of Interest Expense of its Joint Venture for
such period.  Interest Expense shall include the interest component of
Obligations in respect of Capitalized Leases and shall exclude the amortization
of any deferred financing fees.

 

“Interest Period” means (a) for each Eurodollar Rate Advance comprising part of
the same Borrowing consisting of Term Loan Advances, (i) the period commencing
on the date of such Eurodollar Rate Advance or the date of the Conversion of any
Base Rate Advance into such Eurodollar Rate Advance, and ending on the first day
of the month corresponding to the duration of the Interest Period selected by
the Borrower pursuant to the following sentence, and (ii) thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the first day of the month corresponding to the
duration of the Interest Period selected by the Borrower pursuant to the
following sentence.  The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 12:00 Noon (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

 

(i)          the Borrower may not select any Interest Period with respect to any
such Term Loan Advance that ends after the Termination Date;

 

(ii)         Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
and

 

(iii)        whenever the last day of any such Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day; provided,
however, that if such extension would cause the last day of such Interest Period
to occur in the next following calendar month, the last day of such Interest
Period shall occur on the next preceding Business Day; and

 

(iv)        whenever the first day of any such Interest Period occurs on a day
of an initial calendar month for which there is no numerically corresponding day
in the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

 18 

 

 

(b) for each Eurodollar Rate Advance comprising part of the same Borrowing
consisting of Revolving Credit Advances, the period commencing on the date of
such Eurodollar Rate Advance or the date of the Conversion of any Base Rate
Advance into such Eurodollar Rate Advance, and ending on the last day of the
period selected by the Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower pursuant to the provisions below.  The duration of each such
Interest Period shall be one, two, three or six months, as the Borrower may,
upon notice received by the Administrative Agent not later than 12:00 Noon (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:

 

(i)          the Borrower may not select any Interest Period with respect to any
such Revolving Credit Advance that ends after the Termination Date;

 

(ii)         Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;

 

(iii)        whenever the last day of any such Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day; provided,
however, that if such extension would cause the last day of such Interest Period
to occur in the next following calendar month, the last day of such Interest
Period shall occur on the next preceding Business Day; and

 

(iv)        whenever the first day of any such Interest Period occurs on a day
of an initial calendar month for which there is no numerically corresponding day
in the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Investment” means (a) any loan or advance to any Person, any purchase or other
acquisition of any Equity Interests or Indebtedness or the assets comprising a
division or business unit or a substantial part or all of the business of any
Person, any capital contribution to any Person or any other direct or indirect
investment in any Person, including, without limitation, any acquisition by way
of a merger or consolidation and any arrangement pursuant to which the investor
incurs Indebtedness of the types referred to in clause (iii) or (iv) of the
definition of “Indebtedness” in respect of any Person, and (b) the purchase or
other acquisition of any real property.

 

“Issuing Bank” means the Initial Issuing Banks and any other Lender approved as
an Issuing Bank by the Administrative Agent and the Borrower and any Eligible
Assignee to which a Letter of Credit Commitment hereunder has been assigned
pursuant to Section 9.07 so long as each such Lender or each such Eligible
Assignee expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Administrative Agent of its Applicable
Lending Office and the amount of its Letter of Credit Commitment (which
information shall be recorded by the Administrative Agent in the Register) for
so long as such Initial Issuing Bank, Lender or Eligible Assignee, as the case
may be, shall have a Letter of Credit Commitment.

 

“Joint Venture” means any joint venture (a) in which the Parent Guarantor or any
of its Subsidiaries holds any Equity Interest, (b) that is not a Subsidiary of
the Parent Guarantor or any of its Subsidiaries and (c) the accounts of which
would not appear on the Consolidated financial statements of the Parent
Guarantor.

 

“Joint Venture Assets” means, with respect to any Joint Venture at any time, the
assets owned by such Joint Venture at such time.

 

 19 

 

 

“JV Pro Rata Share” means, with respect to any Subsidiary of a Person (other
than a wholly-owned Subsidiary) or any Joint Venture of a Person, the greater of
(a) such Person’s relative nominal direct and indirect ownership interest
(expressed as a percentage) in such Subsidiary or Joint Venture or (b) such
Person’s relative direct and indirect economic interest (calculated as a
percentage) in such Subsidiary or Joint Venture, in each case determined in
accordance with the applicable provisions of the declaration of trust, articles
or certificate of incorporation, articles of organization, partnership
agreement, joint venture agreement or other applicable organizational document
of such Subsidiary or Joint Venture.

 

“KeyBank Facilities” means, collectively, the term loan facilities established
pursuant to (i) that certain First Amended and Restated Credit Agreement, dated
as of February 15, 2018, among Borrower, Parent Guarantor, the other guarantors
party thereto, KeyBank, as administrative agent, and the other lenders party
thereto, as amended, supplemented or otherwise modified to date, and (ii) that
certain Credit Agreement, dated as of September 26, 2017, among Borrower, Parent
Guarantor, the other guarantors party thereto, KeyBank, as administrative agent,
and the other lenders party thereto, as amended, supplemented or otherwise
modified to date.

 

“L/C Related Documents” has the meaning specified in Section 2.04(b)(ii)(A).

 

“L/C Account Collateral” has the meaning specified in Section 2.18(a).

 

“Lender Party” means any Lender, any Swing Line Bank or any Issuing Bank.

 

“Lenders” means the Initial Lenders, each Acceding Lender that shall become a
party hereto pursuant to Section 2.17 and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

 

“Letter of Credit Advance” means an advance made by any Issuing Bank or any
Lender pursuant to Section 2.03(c).

 

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

 

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into one or more Assignment and Acceptances, set forth for such
Issuing Bank in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.

 

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
Available Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all payments or disbursements made by an Issuing Bank
pursuant to a Letter of Credit Advance that have not yet been reimbursed at such
time.

 

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, and (b) $50,000,000, as such amount may be reduced at or prior to
such time pursuant to Section 2.05.

 

“Letters of Credit” has the meaning specified in Section 2.01(b).

 

“Leverage Ratio” means, at any date of determination, the ratio of Total
Indebtedness to Consolidated EBITDA as at the end of the most recently ended
fiscal quarter of the Parent Guarantor for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be.

 

 20 

 

 

“Leverage Ratio Increase Election” means an election by notice from the Borrower
to the Administrative Agent to increase the maximum Leverage Ratio in accordance
with the proviso in Section 5.04(a)(i), which election may only be made
contemporaneously with the closing of a Specified Acquisition and shall
otherwise be subject to the limitations set forth in such proviso.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Fee Letter,
(d) each Letter of Credit Agreement, (e) each Guaranty Supplement (f) each
Guaranteed Hedge Agreement, and (g) each other document or instrument now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement; in each case as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Loan Parties” means the Borrower and the Guarantors.

 

“Management Agreements” means (a) the Management Agreements set forth on Part
III of Schedule 4.01(p) hereto (as supplemented from time to time in accordance
with the provisions hereof), and (b) any Management Agreement in respect of an
Unencumbered Asset entered into after the Closing Date in compliance with
Section 5.01(p).

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means a material adverse change in the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower, the Guarantors and their
respective Subsidiaries, taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower, the Guarantors and their
respective Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender Party under any Loan Document, (c) the
ability of any Loan Party to perform its Obligations under any Loan Document to
which it is or is to be a party, or (d) the value, use or ability to sell or
refinance any Unencumbered Asset.

 

“Material Contract” means each contract to which the Borrower or any of its
Subsidiaries is a party involving aggregate consideration payable to or by the
Borrower or such Subsidiary in an amount of $10,000,000 or more per annum or
otherwise material to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Borrower and its
Subsidiaries, taken as a whole.  Without limitation of the foregoing, the
Operating Leases, the Management Agreements and the Franchise Agreements shall
be deemed to comprise Material Contracts hereunder.

 

“Material Debt” means (a) Recourse Debt of the Borrower that is outstanding in a
principal amount (or, in the case of any Hedge Agreement, an Agreement Value) of
$15,000,000 or more, either individually or in the aggregate or (b) any other
Indebtedness of any Loan Party or any Subsidiary of a Loan Party (other than
Indebtedness described in clause (c) below) that is outstanding in a principal
amount (or, in the case of any Hedge Agreement, an Agreement Value) of
$75,000,000 or more, either individually or in the aggregate, or (c) any
Unsecured Indebtedness of the Parent Guarantor or any of its Subsidiaries; in
each case (i) whether or not the primary obligation of the applicable obligor,
(ii) whether the subject of one or more separate debt instruments or agreements,
and (iii) exclusive of Indebtedness outstanding under this Agreement; provided,
however, in any case Material Debt shall not include (x) any guaranty of Debt
for Borrowed Money with an outstanding balance, individually or in the
aggregate, of $15,000,000 or less, (y) Non-Recourse Guarantees, unless and until
a claim for payment has been made under any such Non-Recourse Guarantee or (z)
unless and until a claim for payment has been made thereunder, any guarantees or
indemnities of payment Obligations under any Qualifying Ground Lease, Franchise
Agreements or other related agreements not constituting Debt for Borrowed Money
and approved by the Administrative Agent.  For the avoidance of doubt, Material
Debt may include Refinancing Debt to the extent comprising Material Debt as
defined herein.

 

 21 

 

 

“Material Litigation” has the meaning specified in Section 3.01(e).

 

“Material Renovation” means any renovation of an Unencumbered Asset the
completion of which causes 25% or more of the rooms located in such Asset to be
unavailable for use for a period of forty-five (45) consecutive days or longer.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to collateral
consisting of cash or deposit account balances posted or to be posted under
Section 9.10, an amount equal to 105% of the Fronting Exposure of all Issuing
Banks with respect to Letters of Credit issued and outstanding at such time and
(ii) otherwise, an amount determined by the Administrative Agent and the Issuing
Banks in their sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

 

“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person; provided,
however, that (a) an agreement that conditions a Person’s ability to encumber
its assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge, and (b) a provision in any agreement governing
unsecured Indebtedness generally prohibiting the encumbrance of assets shall not
constitute a Negative Pledge so long as such provision is generally consistent
with a comparable provision of the Loan Documents.

 

“Net Operating Income” means the amount obtained by subtracting Operating
Expenses from Operating Income, in each case for consecutive four fiscal
quarters most recently ended.

 

“New Property” means each Hotel Asset acquired by the Parent Guarantor or any
Subsidiary or any Joint Venture (as the case may be) from the date of
acquisition for a period of four full fiscal quarters after the acquisition
thereof; provided, however, that, upon the Seasoned Date for any New Property
(or any earlier date selected by the Borrower), such New Property shall be
converted to a Seasoned Property and shall cease to be a New Property.

 

 22 

 

 

“Non-Consenting Lender” has the meaning specified in Section 9.01(b).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Recourse Debt” means Debt for Borrowed Money with respect to which recourse
for payment is limited to (a) any building(s) or parcel(s) of real property and
any related assets encumbered by a Lien securing such Debt for Borrowed Money
and/or (b) (i) the general credit of the Property-Level Subsidiary that has
incurred such Debt for Borrowed Money, and/or the direct Equity Interests
therein and/or (ii) the general credit of the immediate parent entity of such
Property-Level Subsidiary, provided that such parent entity’s assets consist
solely of Equity Interests in such Property-Level Subsidiary, it being
understood that the instruments governing such Debt for Borrowed Money may
include customary carve-outs to such limited recourse (any such customary
carve-outs or agreements limited to such customary carve-outs, being a
“Customary Carve-Out Agreement”) such as, for example, personal recourse to the
Parent Guarantor or any Subsidiary of the Parent Guarantor for fraud,
misrepresentation, misapplication or misappropriation of cash, waste,
environmental claims, damage to properties, non-payment of taxes or other liens
despite the existence of sufficient cash flow, interference with the enforcement
of loan documents upon maturity or acceleration, voluntary or involuntary
bankruptcy filings, violation of loan document prohibitions against transfer of
properties or ownership interests therein and liabilities and other
circumstances customarily excluded by lenders from exculpation provisions and/or
included in separate indemnification and/or guaranty agreements in non-recourse
financings of real estate.  For the avoidance of doubt, Debt for Borrowed Money
that refinances Existing Debt shall be permitted as Non-Recourse Debt, so long
as such Debt for Borrowed Money meets all the requirements of Non-Recourse Debt.

 

“Non-Recourse Guarantee” shall mean a Customary Carve-Out Agreement consisting
of a guaranty or indemnity of Non-Recourse Debt.

 

“Note” means a Revolving Note or a Term Note.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Issuance” has the meaning specified in Section 2.03(a).

 

“Notice of Renewal” has the meaning specified in Section 2.01(c).

 

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

 

“Notice of Termination” has the meaning specified in Section 2.01(c).

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section
6.01(f).  Without limiting the generality of the foregoing, the Obligations of
any Loan Party under the Loan Documents include (a) the obligation to pay
principal, interest, Letter of Credit commissions, charges, expenses, fees,
attorneys’ fees and disbursements, indemnities and other amounts payable by such
Loan Party under any Loan Document and (b) the obligation of such Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender Party,
in its sole discretion, may elect to pay or advance on behalf of such Loan
Party, provided that in no event shall the Obligations of the Loan Parties under
the Loan Documents include the Excluded Swap Obligations.

 

 23 

 

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“OFAC” has the meaning specified in the definition of Sanctions.

 

“Operating Expenses” means, with respect to any Unencumbered Asset for any
applicable measurement period, the actual costs and expenses of owning,
operating, managing, and maintaining such Unencumbered Asset during such period,
including, without limitation, repairs, real estate and chattel taxes and bad
debt expenses, but excluding (i) depreciation or amortization or other noncash
items, (ii) the principal of and interest on Debt for Borrowed Money, (iii)
income taxes or other taxes in the nature of income taxes, (iv) distributions to
the shareholders, members or partners of the Unencumbered Asset owner and (v)
capital expenditures, payments (without duplication) for FF&E or into FF&E
reserves or management fees actually paid or payable during such period, all as
determined in accordance with GAAP.

 

“Operating Income” means, with respect to any Unencumbered Asset for any
applicable measurement period, all income received from any Person during such
period in connection with the ownership or operation of the Property, including,
without limitation, (i) the Gross Hotel Revenues, (ii) all amounts payable
pursuant to any reciprocal easement and/or operating agreements, covenants,
conditions and restrictions, condominium documents and similar agreements
affecting such Unencumbered Asset (but excluding any management agreements), and
(iii) condemnation awards to the extent that such awards are compensation for
lost rent allocable to such period, all as determined in accordance with GAAP.

 

“Operating Lease” means any operating lease of an Unencumbered Asset between the
applicable Loan Party that owns such Unencumbered Asset (whether in fee simple
or subject to a Qualifying Ground Lease) and the applicable TRS Lessee that
leases such Unencumbered Asset, as each may be amended, restated, supplemented
or otherwise modified from time to time.

 

“Other Taxes” has the meaning specified in Section 2.12(b).

 

“Parent” has the meaning specified in the recital of parties to this Agreement.

 

“Parent Guarantor” has the meaning specified in the recital of parties to this
Agreement.

 

“Participant” has the meaning specified in Section 2.03(c)(i).

 

“Participant Register” has the meaning specified in Section 9.07(g).

 

“Patriot Act” has the meaning specified in Section 9.13.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for taxes, assessments and governmental charges or levies
not yet due and payable; (b) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens
arising in the ordinary course of business securing obligations that (i) are not
overdue for a period of more than 30 days or are otherwise subject to a Good
Faith Contest and (ii) individually or together with all other Permitted Liens
outstanding on any date of determination do not materially adversely affect the
use of the property to which they relate; (c) pledges or deposits to secure
obligations under workers’ compensation or unemployment laws or similar
legislation or to secure public or statutory obligations; (d) easements, zoning
restrictions, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use or value of such property for its present
purposes; and (e) Tenancy Leases.

 

 24 

 

 

“Permitted Recourse Debt” means Recourse Debt that is either (a) Unsecured
Indebtedness that does not result in a Default or an Event of Default under the
financial covenants set forth in Section 5.04(b), provided that the aggregate
principal amount of any such Unsecured Indebtedness, other than the Unsecured
Indebtedness under the KeyBank Facilities, that has a scheduled maturity date or
commitment termination date prior to the one year anniversary of the latest
Termination Date under the Credit Agreement (taking into account any extensions
thereof) shall in no event exceed $125,000,000, or (b) Indebtedness (i) secured
by (x) a Lien on the Equity Interests of a Property-Level Subsidiary that
directly or indirectly does not hold any fee or leasehold interest in any
Unencumbered Asset, or (y) a mortgage Lien granted by such Property-Level
Subsidiary, as mortgagor, pursuant to the terms of the loan documents evidencing
such Recourse Debt, (ii) in an aggregate principal amount not to exceed 10% of
Total Asset Value at any time outstanding, and (iii) that does not result in
Default or Event of Default under the financial covenants set forth in Sections
5.04(a)(v) and 5.04(a)(vi).

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Post Petition Interest” has the meaning specified in Section 7.07(c).

 

“Potential Unencumbered Asset” means a Hotel Asset that is (i) owned by a
Subsidiary Guarantor on the date hereof and (ii) that meets all of the
Unencumbered Asset Pool Conditions other than clause (f) of the definition of
Unencumbered Asset Pool Conditions.

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

“Pro Forma EBITDA” means, for any Asset, an amount equal to 90% of such Asset’s
forecasted EBITDA for the first four full fiscal quarters of such Asset’s
operation (following the fiscal quarter during which such Asset opens, in the
case of a newly built Asset, or re-opens, in the case of a repositioned Asset),
as determined by the Parent Guarantor and calculated in a manner consistent with
the definition of Consolidated EBITDA and as reasonably approved by the
Administrative Agent; provided, however, that (a) Pro Forma EBITDA for the
fourth full fiscal quarter of such Asset’s operation shall be adjusted to be (x)
the amount of Pro Forma EBITDA for such fourth full fiscal quarter multiplied by
(y) a fraction the numerator of which is the number of days in the fiscal
quarter during which such Asset opens or re-opens, as applicable, from and
including the first day of such fiscal quarter to but excluding the opening or
re-opening date of such Asset, as applicable, and the denominator of which is
the total number of days in such fiscal quarter during which such Asset opens or
re-opens, and (b) Pro Forma EBITDA shall be adjusted on the last day of each
fiscal quarter, beginning with last day of the first full fiscal quarter of such
Asset’s operation to remove the forecasted EBITDA attributable to such fiscal
quarter; and on the last day of the fourth full fiscal quarter of such Asset’s
operation, Pro Forma EBITDA for such Asset shall be equal to zero.  For the
avoidance of doubt, until such Asset has four full fiscal quarters of actual
Consolidated EBITDA, it is intended that Consolidated EBITDA include (1) the
actual Consolidated EBITDA attributable to such Asset for the period commencing
on the opening date or re-opening date, as applicable, for such Asset and ending
on the last date of the fiscal quarter during which such Asset opened or
re-opened and (2) a correspondingly adjusted amount of Pro Forma EBITDA for the
fourth full fiscal quarter of such Asset’s operation.

 

 25 

 

 

“Property-Level Subsidiary” means any Subsidiary of the Borrower or any Joint
Venture that holds a direct fee or leasehold interest in any single building (or
group of related buildings, including, without limitation, buildings pooled for
purposes of a Non-Recourse Debt financing) or parcel (or group of related
parcels, including, without limitation, parcels pooled for purposes of a
Non-Recourse Debt financing) of real property and related assets and not in any
other building or parcel of real property.

 

“Proposed Unencumbered Asset” has the meaning specified in Section 5.01(k).

 

“Proposed Increased Commitment” has the meaning specified in Section 2.17(b).

 

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
(a) in the case of the Revolving Credit Facility, the product of such amount
times a fraction the numerator of which is the amount of such Lender’s Revolving
Credit Commitment at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, such Lender’s Revolving Credit
Commitment as in effect immediately prior to such termination) and the
denominator of which is the Revolving Credit Facility at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
Revolving Credit Facility as in effect immediately prior to such termination),
and (b) in the case of the Term Loan Facility, the product of such amount times
a fraction the numerator of which is the amount of such Lender’s Term Loan
Commitment at such time (or, if the Term Loan Commitments shall have expired,
been fully funded or been terminated, such Lender’s Facility Exposure at such
time with respect to the Term Loan Facility) and the denominator of which is the
aggregate amount of the Lenders’ Term Loan Commitments at such time (or, if the
Term Loan Commitments shall have expired, been fully funded or been terminated,
the aggregate Facility Exposure at such time with respect to the Term Loan
Facility).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Purchasing Lender” has the meaning specified in Section 2.17(e).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other Person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.

 

“Qualifying Ground Lease” means a ground lease of Real Property that is in full
force and effect and not subject to any default and that the Administrative
Agent determines, in its reasonable discretion, to be a financeable ground lease
and that contains the following terms and conditions:  (a) a remaining term
(exclusive of any unexercised extension options that are subject to terms or
conditions not yet agreed upon and specified in such ground lease or an
amendment thereto, other than a condition that the lessee not be in default
under such ground lease) of 30 years or more from the date the related Hotel
Asset becomes an Unencumbered Asset; (b) the right of the lessee to mortgage and
encumber its interest in the leased property without the consent of the lessor,
provided however, if the lessor’s consent is received, then this condition shall
be deemed satisfied; (c) the obligation of the lessor to give the holder of any
mortgage Lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including the ability to sublease; and (e)
such other rights customarily required by mortgagees making a loan secured by
the interest of the holder of a leasehold estate demised pursuant to a ground
lease.

 

 26 

 

 

“Real Property” means all right, title and interest of the Borrower and each of
its Subsidiaries in and to any land and any improvements located thereon,
together with all equipment, furniture, materials, supplies, personal property
and all other rights and property in which such Person has an interest now or
hereafter located on or used in connection with such land and improvements, and
all appurtenances, additions, improvements, renewals, substitutions and
replacements thereof now or hereafter acquired by such Person.

 

“Recourse Debt” means Indebtedness for which the Parent Guarantor or any of its
Subsidiaries has personal or recourse liability in whole or in part, exclusive
of Non-Recourse Debt and any Indebtedness for which such personal or recourse
liability is limited to obligations under Customary Carve-Out Agreements, and
provided that no claim shall have been made under such Customary Carve-Out
Agreements.

 

“Refinancing Debt” means, with respect to any Indebtedness, any Indebtedness
extending the maturity of, or refunding or refinancing, in whole or in part,
such Indebtedness, provided that (a) the terms of any Refinancing Debt, and of
any agreement entered into and of any instrument issued in connection therewith,
(i) do not provide for any Lien on any Unencumbered Assets, and (ii) are not
otherwise prohibited by the Loan Documents, (b) the principal amount of such
Indebtedness shall not exceed the principal amount of the Indebtedness being
extended, refunded or refinanced plus the amount of any applicable premium and
expenses, and (c) the other material terms, taken as a whole, of any such
Indebtedness are no less favorable in any material respect to the Loan Parties
or the Lender Parties than the terms governing the Indebtedness being extended,
refunded or refinanced.

 

“Register” has the meaning specified in Section 9.07(d).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“REIT” means a Person that is qualified to be treated for U.S. federal income
tax purposes as a real estate investment trust under Sections 856-860 of the
Internal Revenue Code.

 

“Replacement Lender” has the meaning specified in Section 9.01(b).

 

“Required Lenders” means, at any time, Lenders owed or holding greater than 50%
of the sum of (a) the aggregate principal amount of the Advances outstanding at
such time, (b) the aggregate Available Amount of all Letters of Credit
outstanding at such time and (c) the aggregate Unused Revolving Credit
Commitments at such time.  For purposes of this definition, (x) the aggregate
principal amount of Swing Line Advances owing to any Swing Line Bank and of
Letter of Credit Advances owing to any Issuing Bank and the Available Amount of
each Letter of Credit shall be considered to be owed to the Revolving Lenders
ratably in accordance with their respective Revolving Credit Commitments and (y)
any of the foregoing amounts owed to or held by any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

 

“Responsible Officer” means, with respect to any Loan Party, any officer of, or
any officer of any general partner or managing member of, such Loan Party, which
Officer has (a) responsibility for performing the underlying function that is
the subject of the action required of such officer hereunder, or (b) supervisory
responsibility for such an officer.

 

 27 

 

 

“Restricted Payments” has the meaning specified in Section 5.02(g).

 

“Revolving Credit Advance” has the meaning specified in Section 2.01(a).

 

“Revolving Credit Commitment” means, (a) with respect to any Lender at any time,
the amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Revolving Credit Commitment” or (b) if such Lender has entered into one
or more Assignment and Acceptances, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.07(d) as such
Lender’s “Revolving Credit Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05.  The aggregate Revolving Credit
Commitments of the Lenders on the Closing Date shall be $400,000,000.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time, and, where the context
requires, shall include reference to the subfacilities thereof.

 

“Revolving Lender” means a Lender having a Revolving Credit Commitment, whether
funded or unfunded.

 

“Revolving Note” shall mean a promissory note of the Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-1 hereto, evidencing
the indebtedness of the Borrower to such Lender under the Revolving Credit
Facility.

 

“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw-Hill
Financial, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” shall mean any arrangement with any Person
providing for the leasing by the Parent Guarantor or any of its Subsidiaries of
any Real Property that has been sold or transferred or is to be sold or
transferred by the Parent Guarantor or such Subsidiary, as the case may be, to
such Person.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

 

“Sanctions Laws” has the meaning specified in Section 4.01(x).

 

“Sanctions” means any sanctions administered or enforced by the U.S. Department
of the Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department
of State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority.

 

“Screen Rate” has the meaning specified in Section 2.07(d)(i).

 

“Seasoned Date” means, with respect to each Hotel Asset acquired by the Parent
Guarantor or any Subsidiary or any Joint Venture (as the case may be), the date
which is four full fiscal quarters after the acquisition date thereof.

 

“Seasoned Property” means each Hotel Asset acquired by the Parent Guarantor or
any Subsidiary or any Joint Venture (as the case may be) which has been owned
for a period of more than four full fiscal quarters after the acquisition
thereof.

 

“Secured Indebtedness” means, with respect to the Parent Guarantor and its
Subsidiaries as of a given date, the portion of Total Indebtedness that is
secured in any manner by any Lien on any property or any Equity Interests in any
direct or indirect Subsidiary of the Parent Guarantor or any Joint Venture.

 

 28 

 

 

“Secured Parties” means the Administrative Agent and the Lender Parties.

 

“Secured Recourse Indebtedness” means the portion of Secured Indebtedness that
is not Non-Recourse Debt.

 

“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

 

“Selling Lender” has the meaning specified in Section 2.17(e).

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Smith Travel Research” means Smith Travel Research or a substitute lodging
industry research company proposed by the Borrower and approved by the
Administrative Agent.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going-concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time (including, without limitation, after taking
into account appropriate discount factors for the present value of future
contingent liabilities), represents the amount that can reasonably be expected
to become an actual or matured liability.

 

“Specified Acquisition” means an acquisition of a portfolio of Hotel Assets
(whether by purchasing such properties directly or by acquiring an entity or
entities that owns such properties) with a minimum gross purchase price of
$150,000,000.

 

“Specified Operating Lessees” means those certain Subsidiaries of TRS Holdco
which, without a capital contribution, would not be Solvent; provided, however,
the Borrower shall provide notice to the Administrative Agent identifying the
name of such Specified Operating Lessee.

 

“Subordinated Obligations” has the meaning specified in Section 7.07.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) 50% or more of
(a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

 29 

 

 

“Subsidiary Guarantor” has the meaning specified in the recital of parties to
this Agreement.

 

“Successor Rate Conforming Changes” means, with respect to any proposed
successor benchmark rate pursuant to clause (ii) of Section 2.07(d), any
conforming changes to (a) the definitions of Base Rate and Interest Period, (b)
timing and frequency of determining rates and making payments of interest and
(c) other administrative matters as may be appropriate, in the discretion of the
Administrative Agent, to (i) reflect the adoption of such successor benchmark
rate and (ii) permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such successor benchmark rate exists, in such other manner of administration as
the Administrative Agent determines in consultation with the Borrower).

 

“Supplemental Agent” has the meaning specified in Section 8.01(b).

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Advance” means an advance made by (a) the Swing Line Banks pursuant
to Section 2.01(d) or (b) any Lender pursuant to Section 2.02(b).

 

“Swing Line Bank” means each of DBNY, Bank of America, N.A., Regions Bank and
U.S. Bank National Association, in its capacity as the Lender of Swing Line
Advances, and its successors and permitted assigns in such capacity.

 

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Banks pursuant to Section 2.01(d) or the Lenders pursuant to
Section 2.02(b).

 

“Swing Line Commitment” means, with respect to (i) DBNY, $6,250,000, (ii) Bank
of America, N.A., $6,250,000, (iii) U.S. Bank National Association, $6,250,000
and (iv) Regions Bank, $6,250,000, as each such amount may be reduced at or
prior to such time pursuant to Section 2.05.  The aggregate Swing Line
Commitments shall not exceed $25,000,000.

 

“Swing Line Facility” has the meaning specified in Section 2.01(d).

 

“Taxes” has the meaning specified in Section 2.12(a).

 

“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrower or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business that do not materially and adversely affect the use of the
Real Property encumbered thereby for its intended purpose (excluding any lease
entered into in connection with a Sale and Leaseback Transaction).

 

“Term Loan” shall mean the term loan to the Borrower from the Term Loan Lenders
in an aggregate principal amount equal to $200,000,000 on the Closing Date, as
the same may be increased as provided in Section 2.17.

 

 30 

 

 

“Term Loan Advance” has the meaning specified in Section 2.01(b).

 

“Term Loan Commitment” means, (a) with respect to any Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Term Loan Commitment” or (b) if such Lender has entered into one or
more Assignment and Acceptances, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.07(d) as such
Lender’s “Term Loan Credit Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05.  The aggregate Term Loan
Commitments of the Lenders on the Closing Date shall be $200,000,000.

 

“Term Loan Facility” shall mean, at any time, the aggregate amount of the Term
Loan Commitments at such time.

 

“Term Loan Lender” means a Lender having a Term Loan Commitment, whether funded
or unfunded.

 

“Term Note” shall mean a promissory note of the Borrower payable to the order of
any Term Loan Lender, in substantially the form of Exhibit A-2 hereto,
evidencing the indebtedness of the Borrower to such Lender under the Term Loan
Facility.

 

“Termination Date” means (a) with respect to the Revolving Credit Facility, the
earlier of (i) March 31, 2023, subject to the extension thereof pursuant to
Section 2.16 and (ii) the date of termination in whole of the Revolving Credit
Commitments, the Swing Line Commitment and the Letter of Credit Commitments
pursuant to Section 2.05 or 6.01, and (b) with respect to the Term Loan
Facility, the earlier of (i) April 1, 2024, and (ii) the date of termination in
whole of the Term Loan Commitments pursuant to Section 6.01.

 

“Test Date” means (a) the last day of each fiscal quarter of the Parent
Guarantor for which financial statements are required to be delivered pursuant
to Sections 5.03(b) or (c), as the case may be, (b) the date of each Advance or
the issuance or renewal of any Letter of Credit, (c) the date of the addition of
any Proposed Unencumbered Asset to the Unencumbered Asset Pool pursuant to
Section 5.01(k), (d) the effective date of any merger permitted under
Section 5.02(d), (e) the effective date of any Transfer permitted under
Section 5.02(e)(ii)(C), and (f) with respect to an extension of the Termination
Date pursuant to Section 2.16, the Extension Date.

 

“Total Asset Value” means, without duplication, the sum of (a) the following
amounts with respect to the following assets owned by the Parent Guarantor or
any of its Subsidiaries:  (i) for each Seasoned Property, (x) (1) the Adjusted
NOI for such Seasoned Property for the four quarters most recently ended prior
to such date of determination divided by (2) the applicable Capitalization Rate,
and (y) for each New Property, the acquisition cost of such New Property (until
the Seasoned Date, or earlier at the Borrower’s election); (ii) the amount of
all Unrestricted Cash and Cash Equivalents held by the Borrower and all
Guarantors; and (iii) the undepreciated book value of all Development Assets and
Unimproved Land; plus (b) (i) the applicable JV Pro Rata Share of any Joint
Venture of the Parent Guarantor of any asset described in clause (a) above
and (ii) the gross book value of any Investments consisting of loans, advances
and extensions of credit to any Person permitted under Section 5.02(f)(iv)(C);
provided, however, that the following asset concentration restrictions shall
apply to the calculation of Total Asset Value:  (A) the maximum value allocable
to Joint Venture Assets shall not exceed 15% of Total Asset Value; (B) the
maximum value allocable to Development Assets shall not exceed 15% of Total
Asset Value based on the total budgeted costs attributable to such Development
Assets; (C) the maximum value allocable to Unimproved Land shall not exceed 5%
of Total Asset Value; (D) the maximum value allocable to Investments consisting
of loans, advances and extensions of credit to any Person permitted under
Section 5.02(f)(iv)(C) shall not exceed 15% of Total Asset Value; (E) the
maximum value allocable to improved Real Property that does not constitute Hotel
Assets shall not exceed 5% of Total Asset Value; and (F) the maximum value
allocable to items (A) to (E) above shall not exceed 30% of Total Asset Value
(provided further that in each case, to the extent such limitation is exceeded,
the value of such assets shall be removed from the calculation of the Total
Asset Value to the extent of such excess).

 

 31 

 

 

“Total Unencumbered Asset Value” means, at any date of determination, the sum of
the Unencumbered Asset Values of all Unencumbered Assets; provided, however,
that no less than twenty (20) Hotel Assets must, at all times, qualify as
Unencumbered Assets or the Total Unencumbered Asset Value shall be deemed to be
zero ($0.00).

 

“Total Indebtedness” means, at any date of determination, all Consolidated
Indebtedness of the Parent Guarantor and its Subsidiaries as at the end of the
most recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be, plus the JV Pro Rata Share of
Indebtedness of any Joint Venture.

 

“Trading with the Enemy Act” means the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended), and any other enabling
legislation or executive order relating thereto.

 

“Transfer” has the meaning specified in Section 5.02(e)(i).

 

“TRS Holdco” means Summit Hotel TRS, Inc.

 

“TRS Lessee” means a lessee of an Unencumbered Asset pursuant to an Operating
Lease.

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

“Unencumbered Adjusted NOI” means aggregate Adjusted NOI for all Unencumbered
Assets.

 

“Unencumbered Assets” means (a) the Hotel Assets listed on Schedule II hereto on
the Closing Date, (b) together with those Hotel Assets which are designated by
the Borrower and for which the applicable conditions (as may be determined by
the Administrative Agent in its sole discretion) in Section 3.01 and, if
applicable, Section 5.01(k) have been satisfied and as the Administrative Agent,
in its sole discretion, shall have elected to treat as Unencumbered Assets for
purposes of this Agreement, (c) but excluding, in each case, any such
Unencumbered Assets removed pursuant to Section 5.02(e)(ii)(C).

 

“Unencumbered Asset Pool” means all of the Unencumbered Assets.

 

“Unencumbered Asset Pool Amount” means, at any date of determination, the
maximum total amount available under the Facility, which shall at all times be
the lowest of (i) the aggregate Commitments of the Lenders, (ii) the Total
Unencumbered Asset Value times 60%, less all Consolidated Unsecured Indebtedness
(exclusive of the Facility Exposure) and (iii) the principal amount that when
drawn under the Facility would result in Assumed Unsecured Interest Expense,
calculated on a pro forma basis for the next consecutive four fiscal quarters of
the Parent Guarantor after taking such draws into account, equal to 50% of
Unencumbered Adjusted NOI.

 

 32 

 

 

“Unencumbered Asset Pool Conditions” means, with respect to any Unencumbered
Asset or Proposed Unencumbered Asset, that such Asset (a) is a Hotel Asset
located in the United States of America; (b) is a limited service, select
service or full service hotel that is rated “upscale”, “upper midscale”,
“midscale” or better by Smith Travel Research; (c) is wholly owned, directly or
indirectly, by the Borrower or a Subsidiary of the Borrower either in fee simple
absolute or subject to a Qualifying Ground Lease and is leased to the applicable
TRS Lessee (which is wholly-owned by TRS Holdco) pursuant to an Operating Lease;
(d) is fully operating, open to the public, and not under significant
development, redevelopment or Material Renovation; (e) is free of all material
structural defects or architectural deficiencies, title defects, environmental
or other material matters (including a casualty event or condemnation) that
could reasonably be expected to have a material adverse effect on the value, use
or ability to sell or refinance such Asset; (f) is operated by an Approved
Manager or any other property manager approved by the Administrative Agent
pursuant to a Management Agreement approved by the Required Lenders; (g) other
than with respect to Unencumbered Assets for which aggregate Unencumbered Asset
Value accounts for no more than 25% of Total Unencumbered Asset Value, is
operated under a nationally recognized brand subject to a Franchise Agreement
with an Approved Franchisor or any other franchisor approved by the Required
Lenders; (h) is not subject to mezzanine Indebtedness financing; (i) is not, and
no interest of the Borrower or any of its Subsidiaries therein is, subject to
any Lien (other than Permitted Liens) or any Negative Pledge; and (j) is 100%
owned by the Borrower or a Subsidiary Guarantor that satisfies the requirements
of Section 5.02(p) and (1) none of the Borrower’s or the Parent Guarantor’s
direct or indirect Equity Interests in such Subsidiary is subject to any Lien
(other than Permitted Liens) or any Negative Pledge and (2)(x) on or prior to
the date such Asset is added to the Unencumbered Asset Pool, such Subsidiary
shall have become a Guarantor hereunder, and (y) the Borrower directly, or
indirectly through a Subsidiary, has the right to take the following actions
without the need to obtain the consent of any Person:  (i) to create Liens on
such Asset and on the Equity Interests in such Subsidiary as security for
Indebtedness of the Borrower or such Subsidiary, as applicable, and (ii) to
sell, transfer or otherwise dispose of such Asset (provided that any
restrictions of the type described in the proviso in the definition of “Negative
Pledge” shall not be deemed to cause a failure to satisfy the conditions set
forth in (y)(i) and (ii) above); and (k) is assessed for real estate tax
purposes as one or more wholly independent tax lot or lots, separate from any
adjoining land or improvements not constituting a part of such lot or lots, and
no other land or improvements is assessed and taxed together with such Hotel
Asset or any portion thereof; provided, however, that if two Hotel Assets are
located on a single tax lot, the Borrower may elect to treat such Hotel Assets
for all purposes of this Agreement as one Hotel Asset, in which case, such Hotel
Asset shall be deemed to comply with this clause (k) and such two components of
such Hotel Asset shall be included in and removed from the Unencumbered Assets
simultaneously and both must meet all Unencumbered Asset Pool Conditions for
either component to qualify as an Unencumbered Asset.

 

“Unencumbered Asset Designation Package” means, with respect to any Proposed
Unencumbered Asset, the following items, each in form and substance satisfactory
to the Administrative Agent and in sufficient copies for each Lender:  (a) a
description of such Asset in detail satisfactory to the Administrative Agent,
(b) a projected cash flow analysis of such Asset, (c) a statement of operating
expenses for such Asset for the immediately preceding 36 consecutive calendar
months, or such shorter period that the Asset has been open for business, (d) an
operating expense and capital expenditures budget for such Asset for the next
succeeding 12 consecutive months, and (e) if such Asset is then the subject of
an acquisition transaction, a copy of the purchase agreement with respect
thereto and a schedule of the proposed sources and uses of funds for such
transaction.

 

“Unencumbered Asset Value” means, with respect to any Unencumbered Asset, at any
date of determination,

 

(a)          for each Seasoned Property, (i) the Applicable Ownership Percentage
of the Adjusted NOI for such Seasoned Property for the four quarters most
recently ended prior to such date of determination divided by (ii) the
applicable Capitalization Rate, and

 

 33 

 

 

(b)          for each New Property, the Applicable Ownership Percentage of the
acquisition cost of such New Property (until the Seasoned Date, or earlier at
the Borrower’s election).

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

 

“Unrestricted Cash and Cash Equivalents” means, with respect to any Person, cash
and Cash Equivalents of such Person that are free and clear of all Liens and not
subject to any restrictions on the use thereof to pay Indebtedness and other
obligations of such Person.

 

“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness.

 

“Unsecured Leverage Ratio Increase Election” means an election by notice from
the Borrower to the Administrative Agent to increase the maximum ratio of
Consolidated Unsecured Indebtedness of the Parent Guarantor to Unencumbered
Asset Value in accordance with the proviso in Section 5.04(b)(i), which election
may only be made contemporaneously with the closing of a Specified Acquisition
and shall otherwise be subject to the limitations set forth in such proviso.

 

“Unused Fee” has the meaning specified in Section 2.08(a).

 

“Unused Revolving Credit Commitment” means, with respect to any Lender at any
date of determination, (a) such Lender’s Revolving Credit Commitment at such
time minus (b) the sum of (i) the aggregate principal amount of all Revolving
Credit Advances, Swing Line Advances and Letter of Credit Advances made by such
Lender (in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s Pro Rata Share of (A) the aggregate Available Amount of all Letters of
Credit outstanding at such time, (B) the aggregate principal amount of all
Letter of Credit Advances made by the Issuing Banks pursuant to Section 2.03(c)
and outstanding at such time and (C) the aggregate principal amount of all Swing
Line Advances made by the Swing Line Banks pursuant to Section 2.01(c) and
outstanding at such time.

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or the election or appointment of persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.

 

“Voya Note” means that certain promissory note given by Summit Hospitality I,
LLC to Voya Retirement Insurance and Annuity Company in the amount of
$25,726,432.87 in connection with the Amended and Restated Loan Agreement by and
among Summit Hospitality 22, LLC, Summit Hospitality I, LLC, Summit Hospitality
116, LLC and Summit Hotel OP, LP as borrowers and Voya Retirement Insurance and
Annuity Company as lender, dated as of September, 24, 2015.

 

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability under applicable law.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

 34 

 

 

Section 1.02.         Computation of Time Periods; Other Definitional
Provisions. In this Agreement and the other Loan Documents in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding”.  References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms. 

 

Section 1.03.         Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(g) (“GAAP”). 

 

Article II
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

 

Section 2.01.         The Advances and the Letters of Credit. (a) The Revolving
Credit Advances.  Each Revolving Lender severally agrees, on the terms and
conditions hereinafter set forth, to make advances (each, a “Revolving Credit
Advance”) to the Borrower from time to time on any Business Day during the
period from the date hereof until the Termination Date in an amount for each
such Revolving Credit Advance not to exceed such Lender’s Unused Revolving
Credit Commitment at such time.  Each Borrowing shall be in an aggregate amount
of $1,000,000 or an integral multiple of $250,000 in excess thereof and shall
consist of Revolving Credit Advances made simultaneously by the Revolving
Lenders ratably according to their Revolving Credit Commitments.  Within the
limits of each such Lender’s Unused Revolving Credit Commitment in effect from
time to time and prior to the Termination Date, the Borrower may borrow under
this Section 2.01(a), prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(a).

 

(b)          The Term Loan Advances. Each Term Loan Lender severally agrees, on
the terms and conditions hereinafter set forth, to make advances (each, a “Term
Loan Advance”) to the Borrower in an amount equal to such Lender’s Term Loan
Commitment.  Each Borrowing shall consist of Term Loan Advances made
simultaneously by the Term Loan Lenders ratably according to their Term Loan
Commitments. The Borrower may prepay Term Loan Advances pursuant to
Section 2.06(a).  Subject to the terms and conditions of this Agreement,
including Section 2.17, the Term Loan shall be funded to the Borrower on the
Closing Date.  The Borrower shall not have the right to reborrow any portion of
the Term Loan that is repaid or prepaid.

 

(c)          Letters of Credit. Each Issuing Bank severally agrees, on the terms
and conditions hereinafter set forth, to issue (or cause its Affiliate that is a
commercial bank to issue on its behalf) letters of credit and to continue any
Existing Letters of Credit (set forth on Schedule IV hereto) (collectively, the
“Letters of Credit”), for the account of the Borrower from time to time on any
Business Day during the period from the date hereof until 60 days before the
Termination Date in an aggregate Available Amount (i) for all Letters of Credit
not to exceed at any time the Letter of Credit Facility at such time, (ii) for
all Letters of Credit issued by such Issuing Bank not to exceed such Issuing
Bank’s Letter of Credit Commitment at such time, and (iii) for each such Letter
of Credit not to exceed the Unused Revolving Credit Commitments of the Lenders
at such time.  No Letter of Credit shall have an expiration date (including all
rights of the Borrower or the beneficiary to require renewal) later than the
earlier of 60 days before the Termination Date and one year after the date of
issuance thereof, but may by its terms be renewable annually upon notice (a
“Notice of Renewal”) given to the Issuing Bank that issued such Letter of Credit
and the Administrative Agent on or prior to any date for notice of renewal set
forth in such Letter of Credit but in any event at least three Business Days
prior to the date of the proposed renewal of such Letter of Credit and upon
fulfillment of the applicable conditions set forth in Article III unless such
Issuing Bank has notified the Borrower (with a copy to the Administrative Agent)
on or prior to the date for notice of termination set forth in such Letter of
Credit but in any event at least 30 Business Days prior to the date of automatic
renewal of its election not to renew such Letter of Credit (a “Notice of
Termination”); provided, however, that the terms of each Letter of Credit that
is automatically renewable annually shall (x) require the Issuing Bank that
issued such Letter of Credit to give the beneficiary named in such Letter of
Credit notice of any Notice of Termination, (y) permit such beneficiary, upon
receipt of such notice, to draw under such Letter of Credit prior to the date
such Letter of Credit otherwise would have been automatically renewed and
(z) not permit the expiration date (after giving effect to any renewal) of such
Letter of Credit in any event to be extended to a date later than 60 days before
the Termination Date.  If either a Notice of Renewal is not given by the
Borrower or a Notice of Termination is given by the relevant Issuing Bank
pursuant to the immediately preceding sentence, such Letter of Credit shall
expire on the date on which it otherwise would have been automatically renewed;
provided, however, that even in the absence of receipt of a Notice of Renewal
the relevant Issuing Bank may in its discretion, unless instructed to the
contrary by the Administrative Agent or the Borrower, deem that a Notice of
Renewal had been timely delivered and in such case, a Notice of Renewal shall be
deemed to have been so delivered for all purposes under this Agreement.  Within
the limits of the Letter of Credit Facility, and subject to the limits referred
to above, the Borrower may request the issuance of Letters of Credit under this
Section 2.01(c), repay any Letter of Credit Advances resulting from drawings
thereunder pursuant to Section 2.04(d) and request the issuance of additional
Letters of Credit under this Section 2.01(c).

 

 35 

 

 

(d)          Swing Line Advances. The Borrower may request the Swing Line Banks
to make, and each Swing Line Bank severally agrees to make, on the terms and
conditions hereinafter set forth, its ratable share of a Swing Line Advance to
the Borrower from time to time on any Business Day during the period from the
date hereof until the Termination Date (i) in an aggregate amount not to exceed
at any time outstanding $25,000,000 (the “Swing Line Facility”) and (ii) in an
amount for each such Swing Line Borrowing not to exceed the aggregate of the
Unused Revolving Credit Commitments of the Lenders at such time.  No Swing Line
Advance shall be used for the purpose of funding the payment of principal of any
other Swing Line Advance.  Each Swing Line Borrowing shall be in an amount of
$1,000,000 or an integral multiple of $250,000 in excess thereof and shall be
made as a Base Rate Advance.  Within the limits of the Swing Line Facility and
within the limits referred to in clause (ii) above, the Borrower may borrow
under this Section 2.01(d), repay pursuant to Section 2.04(c) or prepay pursuant
to Section 2.06(a) and reborrow under this Section 2.01(d).

 

Section 2.02.         Making the Advances. (a) Except as otherwise provided in
Section 2.03, each Borrowing (other than a Swing Line Borrowing) shall be made
on notice, given not later than 12:00 Noon (New York City time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances, or not later than 1:00 P.M.
(New York City time) on the date one Business Day prior to the date of the
proposed Borrowing in the case of a Borrowing consisting of Base Rate Advances,
by the Borrower to the Administrative Agent, which shall give to each Lender
prompt notice thereof by telex or telecopier.  Each such notice of a Borrowing
(a “Notice of Borrowing”) shall be by telephone, confirmed immediately in
writing, or telex or telecopier or e-mail, in each case in substantially the
form of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Facility to which such Borrowing relates, (iii) Type of Advances
comprising such Borrowing, (iv) aggregate amount of such Borrowing and (v) in
the case of a Borrowing consisting of Eurodollar Rate Advances, initial Interest
Period for each such Advance.  Each Lender shall, before 12:00 Noon (New York
City time) on the date of such Borrowing in the case of a Borrowing consisting
of Eurodollar Rate Advances and 1:00 P.M. (New York City time) on the date of
such Borrowing in the case of a Borrowing consisting of Base Rate Advances, make
available for the account of its Applicable Lending Office to the Administrative
Agent at the Administrative Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing in accordance with the respective Commitments
in respect of such applicable Facility of such Lender and the other
Lenders.  After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower by crediting
the Borrower’s Account; provided, however, that in the case of advances under
the Revolving Credit Facility, the Administrative Agent shall first make a
portion of such funds equal to the aggregate principal amount of any Swing Line
Advances and Letter of Credit Advances made by any Swing Line Bank or Issuing
Bank, as the case may be, and by any other Lender and outstanding on the date of
such Borrowing, plus interest accrued and unpaid thereon to and as of such date,
available to such Swing Line Bank or Issuing Bank, as the case may be, and such
other Lenders for repayment of such Swing Line Advances and Letter of Credit
Advances. 

 36 

 

 

(b)          Each Swing Line Borrowing shall be made on notice, given not later
than 12:00 Noon (New York City time) on the date of the proposed Swing Line
Borrowing, by the Borrower to each Swing Line Bank and the Administrative
Agent.  Each such notice of a Swing Line Borrowing (a “Notice of Swing Line
Borrowing”) shall be by telephone, confirmed immediately in writing or by
telecopier or e-mail, in each case specifying therein the requested (i) date of
such Borrowing, (ii) amount of such Borrowing and (iii) maturity of such
Borrowing (which maturity shall be no later than the earlier of (A) the fifth
Business Day after the requested date of such Borrowing and (B) the Termination
Date).  Each Swing Line Bank shall, before 1:00 P.M. (New York City time) on the
date of such Swing Line Borrowing, make its ratable share thereof available to
the Administrative Agent at the Administrative Agent’s Account, in same day
funds.  After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower by crediting
the Borrower’s Account.  Upon written demand by the Swing Line Banks, with a
copy of such demand to the Administrative Agent, each other Revolving Lender
shall purchase from the Swing Line Banks on a ratable basis, and the Swing Line
Banks shall sell and assign to each such other Revolving Lender, on a ratable
basis, such other Revolving Lender’s Pro Rata Share of such outstanding Swing
Line Advance as of the date of such demand, by making available for the account
of its Applicable Lending Office to the Administrative Agent for the account of
the Swing Line Banks, by deposit to the Administrative Agent’s Account, in same
day funds, an amount equal to the portion of the outstanding principal amount of
such Swing Line Advance to be purchased by such Revolving Lender.  The Borrower
hereby agrees to each such sale and assignment.  Each Revolving Lender agrees to
purchase its Pro Rata Share of an outstanding Swing Line Advance on (i) the
Business Day on which demand therefor is made by the Swing Line Bank, provided
that notice of such demand is given not later than 12:00 Noon (New York City
time) on such Business Day or (ii) the first Business Day next succeeding such
demand if notice of such demand is given after such time.  Upon any such
assignment by the Swing Line Banks to any other Revolving Lender of a portion of
a Swing Line Advance, each Swing Line Bank severally represents and warrants to
such other Revolving Lender that such Swing Line Bank is the legal and
beneficial owner of such interest being assigned by it, but makes no other
representation or warranty and assumes no responsibility with respect to such
Swing Line Advance, the Loan Documents or any Loan Party.  If and to the extent
that any Revolving Lender shall not have so made the amount of such Swing Line
Advance available to the Administrative Agent, such Revolving Lender agrees to
pay to the Administrative Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by the Swing Line Banks
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Rate.  If such Revolving Lender shall pay to the Administrative Agent such
amount for the account of the Swing Line Banks on any Business Day, such amount
so paid in respect of principal shall constitute a Swing Line Advance made by
such Revolving Lender on such Business Day for purposes of this Agreement, and
the outstanding principal amount of the Swing Line Advance made by the Swing
Line Banks shall be reduced by such amount on such Business Day.

 

(c)          Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $5,000,000 or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.07(d)(ii), 2.09 or 2.10 and (ii) there may not
be more than seven separate Interest Periods in effect hereunder at any time.

 

(d)          Each Notice of Borrowing and Notice of Swing Line Borrowing shall
be irrevocable and binding on the Borrower.  In the case of any Borrowing that
the related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Advance to be
made by such Lender as part of such Borrowing when such Advance, as a result of
such failure, is not made on such date.

 

 37 

 

 

(e)          Unless the Administrative Agent shall have received notice from a
Lender prior to (x) the date of any Borrowing consisting of Eurodollar Rate
Advances or (y) 12:00 Noon (New York City time) on the date of any Borrowing
consisting of Base Rate Advances that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate.  If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes.

 

(f)          The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.

 

Section 2.03.         Issuance of and Drawings and Reimbursement Under Letters
of Credit. (a) Request for Issuance.  Each Letter of Credit shall be issued upon
notice, given not later than 12:00 Noon (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank, which shall give to the
Administrative Agent and each Lender prompt notice thereof by telex, telecopier
or e-mail or by means of the Approved Electronic Platform.  Each such notice of
issuance of a Letter of Credit (a “Notice of Issuance”) shall be by telephone,
confirmed immediately in writing, telex, telecopier or e-mail, in each case in
substantially in the form of Exhibit C hereto, specifying therein the requested
(i) date of such issuance (which shall be a Business Day), (ii) Available Amount
of such Letter of Credit, (iii) expiration date of such Letter of Credit,
(iv) name and address of the beneficiary of such Letter of Credit and (v) form
of such Letter of Credit, and shall be accompanied by such application and
agreement for letter of credit as such Issuing Bank may specify to the Borrower
for use in connection with such requested Letter of Credit (a “Letter of Credit
Agreement”).  If (y) the requested form of such Letter of Credit is acceptable
to such Issuing Bank in its sole discretion and (z) it has not received notice
of objection to such issuance from the Required Lenders, such Issuing Bank will,
upon fulfillment of the applicable conditions set forth in Article III, make
such Letter of Credit available to the Borrower at its office referred to in
Section 9.02 or as otherwise agreed with the Borrower in connection with such
issuance.  In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.  All Existing Letters of Credit shall be deemed to have
been issued pursuant to this Section 2.03(a). 

 

(b)          Letter of Credit Reports. Each Issuing Bank shall furnish to the
Administrative Agent (i) on the first Business Day of each month a written
report summarizing issuance and expiration dates of Letters of Credit issued by
such Issuing Bank during the preceding month and drawings during such month
under all Letters of Credit issued by such Issuing Bank and (ii) on the first
Business Day of each calendar quarter a written report setting forth the average
daily aggregate Available Amount during the preceding calendar quarter of all
Letters of Credit issued by such Issuing Bank.  The Administrative Agent shall
collect and furnish such reports to each Lender.

 

 38 

 

 

(c)          Letter of Credit Participations; Drawing and Reimbursement.

 

(i)          Immediately upon the issuance by the Issuing Bank of any Letter of
Credit, the Issuing Bank shall be deemed to have sold and transferred to each
Revolving Lender, and each Revolving Lender (in its capacity under this Section
2.03(c), a “Participant”) shall be deemed irrevocably and unconditionally to
have purchased and received from the Issuing Bank, without recourse or warranty,
an undivided interest and participation in such Letter of Credit, to the extent
of such Participant’s Pro Rata Share of the Available Amount of such Letter of
Credit, each drawing or payment made thereunder and the obligations of the
Borrower under this Agreement with respect thereto, and any security therefor or
guaranty pertaining thereto.  Upon any change in the Revolving Credit
Commitments or the Revolving Lenders’ respective Pro Rata Shares pursuant to
Section 9.07, it is hereby agreed that, with respect to all outstanding Letters
of Credit and unpaid drawings relating thereto, there shall be an automatic
adjustment to the participations pursuant to this Section 2.03(c) to reflect the
new Pro Rata Shares of the assignor and assignee Revolving Lenders, as the case
may be.

 

(ii)         In determining whether to pay under any Letter of Credit, the
Issuing Bank shall not have any obligation with respect to the other Revolving
Lenders other than to confirm that any documents required to be delivered under
such Letter of Credit appear to have been delivered and that they appear to
substantially comply on their face with the requirements of such Letter of
Credit.  Any action taken or omitted to be taken by the Issuing Bank under or in
connection with any Letter of Credit issued by it shall not create for the
Issuing Bank any resulting liability to the Borrower, any other Loan Party, any
Revolving Lender or any other Person unless such action is taken or omitted to
be taken with gross negligence or willful misconduct on the part of the Issuing
Bank (as determined by a court of competent jurisdiction in a final
non-appealable judgment).

 

(iii)        The payment by any Issuing Bank of a draft drawn under any Letter
of Credit shall constitute for all purposes of this Agreement the making by such
Issuing Bank of a Letter of Credit Advance, which shall be a Base Rate Advance,
in the amount of such draft.  In the event that the Issuing Bank makes any
payment under any Letter of Credit issued by it and the Borrower shall not have
reimbursed such amount in full to the Issuing Bank pursuant to Section 2.04(c),
the Issuing Bank shall promptly notify the Administrative Agent, which shall
promptly notify each Participant of such failure, and each Participant shall
promptly and unconditionally pay to the Administrative Agent for the account of
the Issuing Bank the amount of such Participant’s Pro Rata Share of such
unreimbursed payment in U.S. dollars and in same day funds.  Upon such
notification by the Administrative Agent to any Participant required to fund a
payment under a Letter of Credit, such Participant shall make available to the
Administrative Agent for the account of the Issuing Bank its Pro Rata Share of
an outstanding Letter of Credit Advance on (i) the Business Day on which demand
therefor is made by the Issuing Bank which made such Advance, provided that
notice of such demand is given not later than 11:00 A.M. (New York City time) on
such Business Day, or (ii) the first Business Day next succeeding such demand if
notice of such demand is given after such time.  If such Revolving Lender shall
pay to the Administrative Agent such amount for the account of such Issuing Bank
on any Business Day, such amount so paid in respect of principal shall
constitute a Letter of Credit Advance made by such Revolving Lender on such
Business Day for purposes of this Agreement, and the outstanding principal
amount of the Letter of Credit Advance made by such Issuing Bank shall be
reduced by such amount on such Business Day.  If and to the extent that any
Revolving Lender shall not have so made the amount of such Letter of Credit
Advance available to the Administrative Agent, such Revolving Lender agrees to
pay to the Administrative Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by such Issuing Bank
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Rate for its account or the account of such Issuing Bank, as applicable.

 

 39 

 

 

(iv)        Whenever the Issuing Bank receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to clause (iii) above, the Issuing Bank shall pay to the Administrative
Agent for the account of each such Participant that has paid its Pro Rata Share
thereof, in same day funds, an amount equal to such Participant’s share (based
upon the proportionate aggregate amount originally funded by such Participant to
the aggregate amount funded by all Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective participations.

 

(d)          Failure to Make Letter of Credit Advances. The failure of any
Revolving Lender to make the Letter of Credit Advance to be made by it on the
date specified in Section 2.03(c) shall not relieve any other Revolving Lender
of its obligation hereunder to make its Letter of Credit Advance on such date,
but no Revolving Lender shall be responsible for the failure of any other
Revolving Lender to make the Letter of Credit Advance to be made by such other
Revolving Lender on such date.

 

Section 2.04.         Repayment of Advances.  (a)  Revolving Credit
Advances. The Borrower shall repay to the Administrative Agent for the ratable
account of the Revolving Lenders on the Termination Date in respect of the
Revolving Credit Facility the aggregate outstanding principal amount of the
Revolving Credit Advances then outstanding. 

 

(b)          Term Loan Advances. The Borrower shall repay to the Administrative
Agent for the ratable account of the Term Loan Lenders on the Termination Date
in respect of the Term Loan Facility the aggregate outstanding principal amount
of the Term Loan Advances then outstanding.

 

(c)          Swing Line Advances. The Borrower shall repay to the Administrative
Agent for the account of (i) the Swing Line Bank and (ii) each other Revolving
Lender that has made a Swing Line Advance by purchase from the Swing Line Bank
pursuant to Section 2.02(b), the outstanding principal amount of each Swing Line
Advance made by each of them on the earlier of the maturity date specified in
the applicable Notice of Swing Line Borrowing (which maturity shall be no later
than the fifth Business Day after the requested date of such Swing Line
Borrowing) and the Termination Date in respect of the Revolving Credit Facility.

 

(d)          Letter of Credit Advances.

 

(i)          The Borrower shall repay to the Administrative Agent for the
account of each Issuing Bank and each other Revolving Lender that has made a
Letter of Credit Advance on the same day on which such Advance was made the
outstanding principal amount of each Letter of Credit Advance made by each of
them.

 

(ii)         The Obligations of the Borrower under this Agreement, any Letter of
Credit Agreement and any other agreement or instrument relating to any Letter of
Credit (and the obligations of each Revolving Lender to reimburse the Issuing
Bank with respect thereto) shall be unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement, such Letter of
Credit Agreement and such other agreement or instrument under all circumstances,
including, without limitation, the following circumstances:

 

(A)         any lack of validity or enforceability of any Loan Document, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

 

(B)         any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations of the Borrower in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;

 

 40 

 

 

(C)         the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

 

(D)         any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

(E)         payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;

 

(F)         any exchange, release or non-perfection of any collateral in any
material respect, or any release or amendment or waiver of or consent to
departure from the Guaranties or any other guarantee, for all or any of the
Obligations of the Borrower in respect of the L/C Related Documents; or

 

(G)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any other Loan Party.

 

Section 2.05.         Termination or Reduction of the
Commitments. (a) Optional. The Borrower may, upon at least three Business Days’
notice to the Administrative Agent, terminate in whole or reduce in part the
unused portions of the Swing Line Facility, the Letter of Credit Facility and
the Unused Revolving Credit Commitments; provided, however, that each partial
reduction of any such Facility (i) shall be in an aggregate amount of $5,000,000
(or, in the case of the Swing Line Facility, $250,000) or an integral multiple
of $250,000 in excess thereof and (ii) shall be made ratably among the Lenders
in accordance with their Commitments with respect to such Facility. 

 

(b)          Mandatory. (i) The Letter of Credit Facility shall be permanently
reduced from time to time on the date of each reduction in the Revolving Credit
Facility by the amount, if any, by which the amount of the Letter of Credit
Facility exceeds the Revolving Credit Facility after giving effect to such
reduction of the Revolving Credit Facility.

 

(ii)         The Swing Line Facility shall be permanently reduced from time to
time on the date of each reduction in the Revolving Credit Facility by the
amount, if any, by which the amount of the Swing Line Facility exceeds the
Revolving Credit Facility after giving effect to such reduction of the Revolving
Credit Facility.

 

(iii)        The Term Loan Facility shall be permanently reduced from time to
time by the amount of each payment or prepayment of principal made in respect of
such Facility.

 

Section 2.06.         Prepayments. (a) Optional. The Borrower may, upon same day
notice in the case of Base Rate Advances and two Business Days’ notice in the
case of Eurodollar Rate Advances, in each case to the Administrative Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall, prepay the outstanding aggregate
principal amount of the Advances comprising part of the same Borrowing in whole
or ratably in part, together with accrued interest to the date of such
prepayment on the aggregate principal amount prepaid; provided, however, that
(i) each partial prepayment shall be in an aggregate principal amount of
$2,000,000 or an integral multiple of $250,000 in excess thereof or, if less,
the amount of the Advances outstanding and (ii) if any prepayment of a
Eurodollar Rate Advance is made on a date other than the last day of an Interest
Period for such Advance, the Borrower shall also pay any amounts owing pursuant
to Section 9.04(c). 

 

 41 

 

 

(b)          Mandatory. (i) The Borrower shall, if applicable, on each Business
Day, prepay an aggregate principal amount of the Revolving Credit Advances, to
the extent applicable, and the Term Loan Advances comprising part of the same
Borrowings, the Swing Line Advances and the Letter of Credit Advances, in each
case in an amount sufficient, and only to the extent necessary to cause (A) the
sum of the Revolving Credit Advances, the Swing Line Advances and the Letter of
Credit Exposure not to exceed the Revolving Credit Facility on such Business
Day, (B) the Leverage Ratio not to exceed the applicable maximum Leverage Ratio
set forth in Section 5.04(a)(i) on such Business Day, (C) Consolidated Unsecured
Indebtedness of the Parent Guarantor not to exceed the Unencumbered Asset Pool
Amount on such Business Day, and (D) the Facility Exposure not to exceed the
aggregate Commitments of the Lenders on such Business Day.  If all Advances have
been prepaid and are not sufficient to cause the Borrower to comply with each of
(A), (B), (C) and (D), the Borrower shall make a deposit in the Cash Collateral
Account in an amount sufficient to do the same.

 

(ii)         The Borrower shall, on each Business Day, pay to the Administrative
Agent for deposit in the Cash Collateral Account an amount sufficient to cause
the aggregate amount on deposit in the Cash Collateral Account to equal the
amount by which the aggregate Available Amount of all Letters of Credit then
outstanding exceeds the Letter of Credit Facility on such Business Day.  To the
extent the funds on deposit in the Cash Collateral Account shall at any time
exceed the total amount required to be deposited therein pursuant to the terms
of this Agreement, the Administrative Agent shall, promptly upon request by the
Borrower and provided that no Default or Event of Default shall then have
occurred or be continuing or would result therefrom, return such excess amount
to the Borrower.

 

(iii)        Any prepayments of the Facilities made pursuant to clauses (i) and
(ii) above shall be first applied to prepay Letter of Credit Advances then
outstanding until such Advances are paid in full, second applied to prepay Swing
Line Advances then outstanding until such Advances are paid in full, third
applied to prepay Revolving Credit Advances then outstanding comprising part of
the same Borrowings until such Advances are paid in full, fourth deposited in
the Cash Collateral Account to Cash Collateralize 100% of the Available Amount
of the Letters of Credit then outstanding and fifth applied to prepay the Term
Loan then outstanding until the Term Loan is paid in full.  Upon the drawing of
any Letter of Credit for which funds are on deposit in the Cash Collateral
Account, such funds shall be applied to reimburse the relevant Issuing Bank or
Revolving Lenders, as applicable.

 

(iv)        All prepayments under this subsection (b) shall be made together
with accrued interest to the date of such prepayment on the principal amount
prepaid.

 

Section 2.07.         Interest. (a) Scheduled Interest. The Borrower shall pay
interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum: 

 

(i)          Base Rate Advances. During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (A) the Base
Rate in effect from time to time plus (B) the Applicable Margin in respect of
Base Rate Advances in effect from time to time, payable in arrears quarterly on
the last day of each March, June, September and December during such periods and
on the date such Base Rate Advance shall be Converted or paid in full.

 

 42 

 

 

(ii)         Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in respect of
Eurodollar Rate Advances in effect on the first day of such Interest Period,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurodollar Rate Advance shall be Converted or paid
in full.

 

(b)          Default Interest. Upon the occurrence and during the continuance of
any Event of Default, the Borrower shall pay interest on (i) the unpaid
principal amount of each Advance owing to each Lender, payable in arrears on the
dates referred to in clause (a)(i) or (a)(ii) above and on demand, at a rate per
annum equal at all times to the lesser of the maximum rate permitted by
applicable law and the Default Rate and (ii) to the fullest extent permitted by
law, the amount of any interest, fee or other amount payable under the Loan
Documents that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to the Default Rate.

 

(c)          Notice of Interest Period and Interest Rate. Promptly after receipt
of a Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion
pursuant to Section 2.09 or a notice of selection of an Interest Period pursuant
to the definition of “Interest Period”, the Administrative Agent shall give
notice to the Borrower and each Lender in respect of the applicable Facility of
the applicable Interest Period and the applicable interest rate determined by
the Administrative Agent for purposes of clause (a)(i) or (a)(ii) above.

 

(d)          Interest Rate Determination. (i) Subject to clause (ii) below, if
the Reuters Screen LIBOR01 Page (or a successor page) (the “Screen Rate”) is
unavailable and the Administrative Agent is unable to determine the Eurodollar
Rate for any Eurodollar Rate Advances, as provided in the definition of
Eurodollar Rate,

 

(A)         the Administrative Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances,

 

(B)         each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and

 

(C)         the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

 

 43 

 

 

(ii)         Notwithstanding clause (a)(ii) or (d)(i) of this Section 2.07 or
any other provision of this Agreement, if the Administrative Agent reasonably
determines (which determination shall be conclusive absent manifest error) or
the Borrower or the Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a copy to the Borrower) that the Borrower or
the Required Lenders (as applicable) have reasonably determined, that (A)
adequate and reasonable means do not exist for ascertaining the Screen Rate for
any requested Interest Period, including because the Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or (B) the administrator of the Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the Screen Rate shall no
longer be made available, or be used for determining interest rates for loans;
or (C) the Eurodollar Rate is no longer a widely recognized benchmark rate for
newly originated loans in U.S. dollars; or (D) syndicated loans currently being
executed, or that include language similar to that contained in this Section
2.07(d), are being executed or amended (as applicable) to incorporate or adopt a
new benchmark interest rate to replace the Eurodollar Rate, then reasonably
promptly after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower shall negotiate in good faith and endeavor to establish an
alternate rate of interest to the Screen Rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein) that gives due
consideration to the then prevailing market convention for determining a rate of
interest for similar syndicated loans denominated in U.S. dollars at such time,
and shall, notwithstanding anything to the contrary in Section 9.01, enter into
an amendment to this Agreement to reflect such alternate rate of interest, any
proposed Successor Rate Conforming Changes, any adjustment to the Applicable
Margin and such other related changes to this Agreement as the Administrative
Agent and the Borrower may determine to be appropriate.  Such amendment shall
become effective without any further action or consent of any party to this
Agreement other than the Administrative Agent and the Borrower so long as the
Administrative Agent shall not have received, within five Business Days after
the date that a copy of such amendment is provided to the Lenders, a written
notice from the Required Lenders stating that such Required Lenders object to
such amendment.  Until an alternate rate of interest shall be determined in
accordance with this clause (d)(ii) (but, in the case of the circumstances
described in clause (B) of the first sentence of this clause (d)(ii), only to
the extent the Screen Rate is not available or published at such time on a
current basis), the interest rate applicable to all outstanding Eurodollar Loans
shall be determined in accordance with clause (a)(ii) or (d)(i) of this Section
2.07, as applicable.  Notwithstanding the foregoing, if any alternate rate of
interest established pursuant to this clause (d)(ii) shall be less than zero
percent per annum (0.00%), such rate shall be deemed to be zero percent per
annum (0.00%) for the purposes of this Agreement.

 

Section 2.08.         Fees. (a) Unused Fee. The Borrower shall pay to the
Administrative Agent for the account of the Revolving Lenders an unused
commitment fee (the “Unused Fee”), from the date hereof in the case of each
Initial Lender that is a Revolving Lender and from the effective date specified
in the Assignment and Acceptance or the Accession Agreement, as the case may be,
pursuant to which it became a Revolving Lender in the case of each other
Revolving Lender until the Termination Date in respect of the Revolving Credit
Facility, payable in arrears quarterly on the last day of each March, June,
September and December, commencing on the date hereof, and on the Termination
Date in respect of the Revolving Credit Facility. The Unused Fee payable for the
account of each Revolving Lender shall be calculated for each period for which
the Unused Fee is payable on the average daily Unused Revolving Credit
Commitment of such Revolving Lender during such period at the per annum equal
to: 

 

(i)          0.25% if the amount of the average daily aggregate Unused Revolving
Credit Commitments is greater than 50% of the aggregate Revolving Credit
Commitments; or

 

(ii)         0.20% if the amount of the average daily aggregate Unused Revolving
Credit Commitments is equal to or less than 50% of the aggregate Revolving
Credit Commitments.

 

The aggregate principal amount of Swing Line Advances then owing to any Swing
Line Bank shall be considered excluded from the definition of aggregate Unused
Revolving Credit Commitments for purposes of the calculation of the Unused Fee.

 

(b)          Letter of Credit Fees, Etc. (i) The Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender a commission,
payable in arrears, without duplication, (a) quarterly on the last day of each
March, June, September and December commencing December 31, 2018, (b) on the
earliest to occur of the full drawing, expiration, termination or cancellation
of any Letter of Credit, and (c) on the Termination Date in respect of the
Revolving Credit Facility, on such Lender’s Pro Rata Share of the average daily
aggregate Available Amount during such quarter of all Letters of Credit
outstanding from time to time for the applicable period at the rate per annum
equal to the Applicable Margin for Eurodollar Rate Advances in effect from time
to time.

 

 44 

 

 

(ii)         The Borrower shall pay to each Issuing Bank, for its own account,
(A) a fronting fee for each Letter of Credit issued by such Issuing Bank in an
amount equal to the greater of (x) $1,500 and (y) 0.125% of the Available Amount
of such Letter of Credit on the date of issuance of such Letter of Credit,
payable on such date and (B) such other commissions, issuance fees, transfer
fees and other fees and charges in connection with the issuance or
administration of each Letter of Credit as the Borrower and such Issuing Bank
shall agree.

 

(c)          Other Fees. The Borrower shall pay to the Administrative Agent and
the Arrangers for their own account the fees, in the amounts and on the dates,
set forth in the Fee Letter and such other fees as may from time to time be
agreed between the Borrower and the Administrative Agent or any Arranger.

 

(d)          Extension Fee. If the term of the Revolving Credit Facility is
extended pursuant to Section 2.16, the Borrower shall pay to the Administrative
Agent on the applicable Extension Date, for the account of each Revolving
Lender, a Facility extension fee (the “Extension Fee”), in an amount equal to
0.075% of each Revolving Lender’s Revolving Credit Commitment then outstanding.

 

Section 2.09.         Conversion of Advances. (a) Optional. The Borrower may on
any Business Day, upon notice given to the Administrative Agent not later than
12:00 Noon (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(c), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c), each Conversion of Advances comprising part of
the same Borrowing under any Facility shall be made ratably among the Lenders in
accordance with their Commitments under such Facility, and with respect to any
proposed Term Loan Borrowing consisting a Conversion of Base Rate Advances to
Eurodollar Rate Advances, such Conversion must occur only on the first day of an
Interest Period. Each such notice of Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted and the Facility to which such Advances relate and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances.  Each notice of Conversion shall be
irrevocable and binding on the Borrower. 

 

(b)          Mandatory. (i) On the date on which the aggregate unpaid principal
amount of Eurodollar Rate Advances comprising any Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.

 

(ii)         If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders,
whereupon each such Eurodollar Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance.

 

(iii)        Upon the occurrence and during the continuance of any Event of
Default, (y) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(z) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.

 

 45 

 

 

Section 2.10.         Increased Costs, Etc. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender Party of agreeing to make
or of making, funding or maintaining Eurodollar Rate Advances or of agreeing to
issue or of issuing or maintaining or participating in Letters of Credit or of
agreeing to make or of making or maintaining Letter of Credit Advances
(excluding, for purposes of this Section 2.10, any such increased costs
resulting from (y), Taxes described in clauses (ii) and (iii) of the definition
of Excluded Taxes, Indemnified Taxes or Other Taxes (as to which Section 2.12
shall govern) and (z) changes in the basis of taxation of overall net income or
overall gross income by the United States or by the foreign jurisdiction or
state under the laws of which such Lender Party is organized, has its Applicable
Lending Office or otherwise has current or former connections (other than such
connections arising from such Lender Party’s having executed, delivered, became
a party to, performed its obligations under, received or perfected a security
interest under, engaged in any other transactions pursuant to, or enforced any
Loan Documents, or sold or assigned any interest in any Obligations or Loan
Document) or any political subdivision thereof), then the Borrower shall from
time to time, upon demand by such Lender Party (with a copy of such demand to
the Administrative Agent), pay to the Administrative Agent for the account of
such Lender Party additional amounts sufficient to compensate such Lender Party
for such increased cost; provided, however, that a Lender Party claiming
additional amounts under this Section 2.10(a) agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would avoid the need for, or reduce the amount of, such increased
cost that may thereafter accrue and would not, in the reasonable judgment of
such Lender Party, be otherwise disadvantageous to such Lender Party. A
certificate as to the amount of such increased cost, submitted to the Borrower
by such Lender Party, shall be conclusive and binding for all purposes, absent
manifest error.  Notwithstanding anything to the contrary contained in this
Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act, as
amended, and all requests, rules, guidelines or directives thereunder or issued
in connection therewith, regardless of the date enacted, adopted or issued shall
be deemed an introduction or change of the type referred to in subclause (i) of
this Section 2.10(a). 

 

(b)          If any Lender Party determines that compliance with any law or
regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Lender Party or any corporation controlling such Lender Party and that
the amount of such capital or such liquidity requirement is increased by or
based upon the existence of such Lender Party’s commitment to lend or to issue
or participate in Letters of Credit hereunder and other commitments of such type
or the issuance or maintenance of or participation in the Letters of Credit (or
similar contingent obligations), then, upon demand by such Lender Party or such
corporation (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender
Party, from time to time as specified by such Lender Party, additional amounts
sufficient to compensate such Lender Party in the light of such circumstances,
to the extent that such Lender Party reasonably determines such increase in
capital or increase in liquidity to be allocable to the existence of such Lender
Party’s commitment to lend or to issue or participate in Letters of Credit
hereunder or to the issuance or maintenance of or participation in any Letters
of Credit. A certificate as to such amounts submitted to the Borrower by such
Lender Party shall be conclusive and binding for all purposes, absent manifest
error.

 

Notwithstanding anything to the contrary contained in this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended, and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, regardless of the date enacted, adopted or issued, and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements or the Basel Committee on Banking Supervision (or any successor or
similar authority) shall be deemed an introduction or change of the type
referred to in Section 2.10(a) and this Section 2.10(b).

 

(c)          If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Lenders of making, funding or maintaining their Eurodollar Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (i) each such Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended until
the Administrative Agent shall notify the Borrower that such Lenders have
determined that the circumstances causing such suspension no longer exist.

 

 46 

 

 

(d)          Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided, however, that, before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar
Rate Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

Section 2.11.         Payments and Computations. (a) The Borrower shall make
each payment hereunder and under the Notes, irrespective of any right of
counterclaim or set-off (except as otherwise provided in Section 2.13), not
later than 12:00 Noon (New York City time) on the day when due in U.S. dollars
to the Administrative Agent at the Administrative Agent’s Account in same day
funds, with payments being received by the Administrative Agent after such time
being deemed to have been received on the next succeeding Business Day. The
Administrative Agent shall promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the Notes to more than one Lender Party, to such Lender Parties for the
account of their respective Applicable Lending Offices ratably in accordance
with the amounts of such respective Obligations then payable to such Lender
Parties and (ii) if such payment by the Borrower is in respect of any Obligation
then payable hereunder to one Lender Party, to such Lender Party for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon any Acceding Lender becoming a Lender
hereunder as a result of a Commitment Increase pursuant to Section 2.17 and upon
the Administrative Agent’s receipt of such Lender’s Accession Agreement and
recording of information contained therein in the Register, from and after the
applicable Increase Date, the Administrative Agent shall make all payments
hereunder and under any Notes issued in connection therewith in respect of the
interest assumed thereby to such Acceding Lender. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 9.07(d), from and after the effective date of
such Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender Party assignee thereunder, and the parties to such Assignment and
Acceptance shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves. 

 

(b)          The Borrower hereby authorizes each Lender Party and each of its
Affiliates, if and to the extent payment owed to such Lender Party is not made
when due hereunder or, in the case of a Lender, under the Note held by such
Lender, to charge from time to time, to the fullest extent permitted by law,
against any or all of the Borrower’s accounts with such Lender Party any amount
so due.

 

(c)          All computations of interest based on part (a) of the definition of
Base Rate shall be made by the Administrative Agent on the basis of a year of
365 or 366 days, as the case may be, and all computations of interest based on
the Eurodollar Rate or the Federal Funds Rate and of fees and Letter of Credit
commissions shall be made by the Administrative Agent on the basis of a year of
360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest,
fees or commissions are payable. Each determination by the Administrative Agent
of an interest rate, fee or commission hereunder shall be conclusive and binding
for all purposes, absent manifest error.

 

 47 

 

 

(d)          Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

 

(e)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to any Lender Party
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Lender Party
on such due date an amount equal to the amount then due such Lender Party. If
and to the extent the Borrower shall not have so made such payment in full to
the Administrative Agent, each such Lender Party shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
Party together with interest thereon, for each day from the date such amount is
distributed to such Lender Party until the date such Lender Party repays such
amount to the Administrative Agent, at the Federal Funds Rate.

 

(f)          Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lender Parties
under or in respect of this Agreement and the other Loan Documents on any date,
such payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lender Parties in the following order of priority:

 

(i)          first, to the payment of all of the fees, indemnification payments,
costs and expenses that are due and payable to the Administrative Agent (solely
in its capacity as Administrative Agent) under or in respect of this Agreement
and the other Loan Documents on such date, ratably based upon the respective
aggregate amounts of all such fees, indemnification payments, costs and expenses
owing to the Administrative Agent on such date;

 

(ii)         second, to the payment of all of the fees, indemnification
payments, costs and expenses that are due and payable to the Issuing Banks
(solely in their respective capacities as such) under or in respect of this
Agreement and the other Loan Documents on such date, ratably based upon the
respective aggregate amounts of all such fees, indemnification payments, costs
and expenses owing to the Issuing Banks on such date;

 

(iii)        third, to the payment of all of the indemnification payments, costs
and expenses that are due and payable to the Lenders under Section 9.04, and any
similar section of any of the other Loan Documents on such date, ratably based
upon the respective aggregate amounts of all such indemnification payments,
costs and expenses owing to the Lenders on such date;

 

(iv)        fourth, to the payment of all of the amounts that are due and
payable to the Administrative Agent and the Lender Parties under Sections 2.10
and 2.12 on such date, ratably based upon the respective aggregate amounts
thereof owing to the Administrative Agent and the Lender Parties on such date;

 

(v)         fifth, to the payment of all of the fees that are due and payable to
the Lenders under Section 2.08(a), (b)(i) and (d) on such date, ratably based
upon the respective aggregate Commitments of the Lenders under the Facilities on
such date;

 

(vi)        sixth, to the payment of all of the accrued and unpaid interest on
the Obligations of the Borrower under or in respect of the Loan Documents that
is due and payable to the Administrative Agent and the Lender Parties under
Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lender
Parties on such date;

 

 48 

 

 

(vii)       seventh, to the payment of all of the accrued and unpaid interest on
the Advances that is due and payable to the Administrative Agent and the Lender
Parties under Section 2.07(a) on such date or any periodic scheduled payments
due under any Guaranteed Hedge Agreement of which Administrative Agent has
received not less than five (5) Business Days prior written notice, ratably
based upon the respective aggregate amounts of all such interest owing to the
Administrative Agent and the Lender Parties on such date;

 

(viii)      eighth, to the payment of any other accrued and unpaid interest
comprising Obligations that is due and payable to the Administrative Agent and
the Lender Parties on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lender
Parties on such date;

 

(ix)         ninth, to the payment of the principal amount of all of the
outstanding Advances and any termination payments due under a Guaranteed Hedge
Agreement of which Administrative Agent has received not less than five (5)
Business Days prior written notice that are due and payable to the
Administrative Agent and the Lender Parties on such date, ratably based upon the
respective aggregate amounts of all such principal and reimbursement obligations
owing to the Administrative Agent and the Lender Parties on such date, and to
deposit into the Cash Collateral Account any contingent reimbursement
obligations in respect of outstanding Letters of Credit to the extent required
by Section 6.02; and

 

(x)          tenth, to the payment of all other Obligations of the Loan Parties
owing under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Lender Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Lender Parties on such date.

 

Section 2.12.         Taxes.  (a) Any and all payments by any Loan Party to or
for the account of any Lender Party or the Administrative Agent hereunder or
under any other Loan Document shall be made, in accordance with Section 2.11 or
the applicable provisions of such other Loan Document, if any, free and clear of
and without deduction for any and all present or future taxes, levies, imposts,
duties, deductions, withholdings (including all backup withholding),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto
(collectively, “Taxes”), except as required by applicable law, excluding (i) in
the case of each Lender Party and the Administrative Agent, taxes that are
imposed on its overall net income by the United States and taxes that are
imposed on its overall net income (and franchise taxes imposed in lieu thereof)
by the state or foreign jurisdiction under the laws of which such Lender Party
or the Administrative Agent, as the case may be, is organized, has its
Applicable Lending Office or otherwise has current or former connections (other
than such connections arising from such Lender Party’s having executed,
delivered, became a party to, performed its obligations under, received or
perfected a security interest under, engaged in any other transactions pursuant
to, or enforced any Loan Documents, or sold or assigned any interest in any
Obligations or Loan Document) or any political subdivision thereof) or any
political subdivision thereof, in the case of each Lender Party, taxes that are
imposed on its overall net income (and franchise taxes imposed in lieu thereof)
by the state or foreign jurisdiction of such Lender Party’s Applicable Lending
Office or any political subdivision thereof, (ii) any U.S. federal withholding
tax imposed on amounts payable to or for the account of any Lender Party with
respect to an applicable interest in an Advance or Commitment pursuant to a law
in effect on the date, including the Closing Date, on which such Lender Party
acquires such interest in the Advance or Commitment (other than pursuant to an
assignment request by the Borrower under Section 9.01(b)) or designates a new
Applicable Lending Office, except in each case to the extent that, pursuant to
this Section 2.12(a) or Section 2.12(c), amounts with respect to such Taxes were
payable either to such Lender Party’s assignor immediately before such Person
became a party hereto or to such Lender Party immediately before it changed its
Applicable Lending Office, and (iii) in the case of each Lender Party, any U.S.
federal withholding tax imposed pursuant to FATCA (all such excluded Taxes in
respect of payments hereunder or under the Notes being referred to as “Excluded
Taxes”, and all Taxes other than Other Taxes and Excluded Taxes being referred
to as “Indemnified Taxes”). If any Loan Party shall be required by law (as
determined in the good faith discretion of the applicable Loan Party) to deduct
any Indemnified Taxes from or in respect of any sum payable hereunder or under
any other Loan Document to any Lender Party or the Administrative Agent, and
unless such requirement arises from the failure of a Lender to furnish the
documentation described and required to be provided in Section 2.12(f) or (g),
(i) the sum payable by the such Loan Party shall be increased as may be
necessary so that after such Loan Party and the Administrative Agent have made
all required deductions (including deductions applicable to additional sums
payable under this Section 2.12) such Lender Party or the Administrative Agent,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Loan Party shall make all such
deductions and (iii) such Loan Party shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law. 

 

 49 

 

 

(b)          In addition, each Loan Party shall pay any present or future stamp,
court or documentary, excise, property, intangible, recording, filing or similar
taxes, charges or levies that arise from any payment made by such Loan Party
hereunder or under any other Loan Documents or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this
Agreement, or the other Loan Documents (hereinafter referred to as “Other
Taxes”).

 

(c)          Without duplication of Sections 2.12(a) or 2.12(b), the Loan
Parties shall indemnify each Lender Party and the Administrative Agent for and
hold them harmless against the full amount of Indemnified Taxes and Other Taxes,
and for the full amount of Indemnified Taxes and Other Taxes of any kind imposed
or asserted by any jurisdiction on amounts payable under this Section 2.12,
imposed on or paid by such Lender Party or the Administrative Agent (as the case
may be), or required to be withheld or deducted from a payment to such Loan
Party or the Administrative Agent and any liability (including penalties,
additions to tax, interest and expenses) arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the Loan
Parties by a Lender Party (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender Party, shall be
conclusive absent manifest error. This indemnification shall be made within 10
days from the date such Lender Party or the Administrative Agent (as the case
may be) makes written demand therefor.

 

(d)          Each Lender Party shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender Party (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Loan Parties to do so), (ii) any
Taxes attributable to such Lender Party’s failure to comply with the provisions
of Section 9.07 relating to the maintenance of a Register and (iii) any Excluded
Taxes attributable to such Lender Party, in each case that are payable or paid
by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender Party by the Administrative Agent shall be
conclusive absent manifest error. Each Lender Party hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender Party under any Loan Document or otherwise payable by the
Administrative Agent to the Lender Party from any other source against any
amount due to the Agent under this paragraph (d).

 

 50 

 

 

(e)          Within 30 days after the date of any payment of Taxes, the
appropriate Loan Party shall furnish to the Administrative Agent, at its address
referred to in Section 9.02, the original or a certified copy of a receipt
evidencing such payment, to the extent such receipt is issued therefor, or other
evidence of payment thereof reasonably satisfactory to the Administrative Agent.
In the case of any payment hereunder or under the other Loan Documents by or on
behalf of a Loan Party through an account or branch outside the United States or
by or on behalf of a Loan Party by a payor that is not a United States person,
if such Loan Party determines that no Taxes are payable in respect thereof, such
Loan Party shall furnish, or shall cause such payor to furnish, to the
Administrative Agent, at such address, an opinion of counsel acceptable to the
Administrative Agent stating that such payment is exempt from Taxes. For
purposes of subsections (e) and (g) of this Section 2.12, the terms “United
States” and “United States person” shall have the meanings specified in
section 7701 of the Internal Revenue Code.

 

(f)          Any Lender Party that is entitled to an exemption from or reduction
of withholding tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender Party, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender Party is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.12(g) below) shall not be required if in the applicable
Lender Party’s reasonable judgment such completion, execution or submission
would subject such Lender Party to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Lender
Party.

 

(g)          Each Lender Party organized under the laws of a jurisdiction
outside the United States shall, on or prior to the date of its execution and
delivery of this Agreement in the case of each Initial Lender Party, and on the
date of the Assignment and Acceptance or Accession Agreement pursuant to which
it becomes a Lender Party in the case of each other Lender Party, and from time
to time thereafter as reasonably requested in writing by the Borrower (but only
so long thereafter as such Lender Party remains lawfully able to do so), provide
each of the Administrative Agent and the Borrower with two original Internal
Revenue Service Forms W-8BEN or W-8ECI, as appropriate, or any successor or
other form prescribed by the Internal Revenue Service, certifying that such
Lender Party is exempt from or entitled to a reduced rate of United States
federal withholding tax on payments pursuant to this Agreement or any other Loan
Document or, in the case of a Lender Party claiming the benefit of the exemption
for portfolio interest under section 881(c) of the Internal Revenue Code (x) a
certificate in the form of Exhibit G hereto to the effect that such Lender Party
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Internal
Revenue Code, (B) a “10 percent shareholder” of any Loan Party within the
meaning of section 881(c)(3)(B) of the Internal Revenue Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the
Internal Revenue Code and (y) two duly completed copies of an IRS W-8BEN. If the
forms provided by a Lender Party at the time such Lender Party first becomes a
party to this Agreement indicate a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered an Excluded
Tax unless and until such Lender Party provides the appropriate forms certifying
that a lesser rate applies, whereupon withholding tax at such lesser rate only
shall be considered an Excluded Tax for periods governed by such forms;
provided, however, that if, at the effective date of the Assignment and
Acceptance or Accession Agreement pursuant to which a Lender Party becomes a
party to this Agreement, the Lender Party assignor was entitled to payments
under subsection (a) of this Section 2.12 in respect of United States federal
withholding tax with respect to interest paid at such date, then, to such
extent, the term Indemnified Taxes shall include (in addition to withholding
taxes that may be imposed in the future or other amounts otherwise includable in
Taxes) United States federal withholding tax, if any, applicable with respect to
the Lender Party assignee on such date. Upon the request of the Borrower, any
Lender that is a United States person and is not an exempt recipient for U.S.
backup withholding purposes shall deliver to the Borrower two copies of Internal
Revenue Service form W-9 (or any successor form). If a payment made to a Lender
Party under any Loan Document would be subject to U.S. federal withholding tax
imposed by FATCA if such Lender Party were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender Party shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender Party has complied with such Lender Party’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for the purposes of this subsection (g), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement. Each
Lender Party shall promptly notify the Borrower and the Administrative Agent of
any change in circumstances that would modify or render invalid any claimed
exemption from or reduction of Taxes.

 

 51 

 

 

(h)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes or Other Taxes as
to which it has received an indemnification payment pursuant to this Section
2.12 (including by the payment of additional amounts pursuant to this Section
2.12), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses (including Indemnified Taxes or Other Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person. No party shall have any obligation
to pursue, or any right to assert, any refund of Taxes or Other Taxes that may
be paid by another party.

 

(i)          For any period with respect to which a Lender Party has failed to
provide the Borrower with the appropriate form or other document described, and
required to be provided, in subsection (f) or (g) above (other than if such
failure is due to a change in law, or in the interpretation or application
thereof, occurring after the date on which a form or other document originally
was required to be provided or if such form or other document otherwise is not
required under subsection (f) or (g) above), such Lender Party shall not be
entitled to indemnification under subsection (a) or (c) of this Section 2.12
with respect to Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender Party become subject to Taxes because of
its failure to deliver a form or other document required hereunder, the Loan
Parties shall take such steps as such Lender Party shall reasonably request to
assist such Lender Party to recover such Taxes.

 

(j)          Any Lender Party claiming any additional amounts payable pursuant
to this Section 2.12 agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Eurodollar Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender Party, be otherwise disadvantageous to such Lender Party.

 

 52 

 

 

(k)          In the event that an additional payment is made under
Section 2.12(a) or (c) for the account of any Lender Party and such Lender
Party, in its sole discretion, determines that it has finally and irrevocably
received or been granted a credit against or release or remission for, or
repayment of, any tax paid or payable by it in respect of or calculated with
reference to the deduction or withholding giving rise to such payment, such
Lender Party shall, to the extent that it determines that it can do so without
prejudice to the retention of the amount of such credit, relief, remission or
repayment, pay to the applicable Loan Party such amount as such Lender Party
shall, in its sole discretion, have determined to be attributable to such
deduction or withholding and which will leave such Lender Party (after such
payment) in no worse position than it would have been in if the applicable Loan
Party had not been required to make such deduction or withholding. Nothing
herein contained shall interfere with the right of a Lender Party to arrange its
tax affairs in whatever manner it thinks fit nor oblige any Lender Party to
claim any tax credit or to disclose any information relating to its affairs or
any computations in respect thereof, and no Loan Party shall be entitled to
review the tax records of any Lender Party or the Administrative Agent, or
require any Lender Party to do anything that would prejudice its ability to
benefit from any other credits, reliefs, remissions or repayments to which it
may be entitled.

 

Without prejudice to the survival of any other agreement of any party hereunder
or under any other Loan Document, the agreements and obligations under this
Section 2.12 shall survive the resignation or replacement of the Administrative
Agent, the assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the payment in full of principal, interest
and all other amounts payable hereunder and under any of the other Loan
Documents.

 

Section 2.13.         Sharing of Payments, Etc. (a) Sharing Within Each
Facility. Subject to the provisions of Section 2.11(f), if, in connection with
any particular Facility, any Lender Party shall obtain at any time any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise, other than as a result of an assignment pursuant to Section 9.07)
(a) on account of Obligations due and payable to such Lender Party with respect
to such Facility under the Loan Documents at such time in excess of its ratable
share (according to the proportion of (i) the amount of such Obligations due and
payable to such Lender Party at such time to (ii) the aggregate amount of the
Obligations due and payable to all applicable Lender Parties with respect to
such Facility under the Loan Documents at such time) of payments on account of
the Obligations due and payable to all such applicable Lender Parties under the
Loan Documents at such time obtained by all such applicable Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party under the Loan Documents at such time in excess of its ratable
share (according to the proportion of (i) the amount of such Obligations owing
to such Lender Party at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all such applicable Lender
Parties hereunder at such time) of payments on account of the Obligations owing
(but not due and payable) to all such applicable Lender Parties under the Loan
Documents at such time obtained by all of such applicable Lender Parties at such
time, such Lender Party shall forthwith purchase from such other applicable
Lender Parties such interests or participating interests in the Obligations due
and payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Lender Party to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender Party, such purchase from each
other Lender Party shall be rescinded and such other Lender Party shall repay to
the purchasing Lender Party the purchase price to the extent of such Lender
Party’s ratable share (according to the proportion of (i) the purchase price
paid to such Lender Party to (ii) the aggregate purchase price paid to all
applicable Lender Parties) of such recovery together with an amount equal to
such Lender Party’s ratable share (according to the proportion of (i) the amount
of such other Lender Party’s required repayment to (ii) the total amount so
recovered from the purchasing Lender Party) of any interest or other amount paid
or payable by the purchasing Lender Party in respect of the total amount so
recovered. The Borrower agrees that any Lender Party so purchasing an interest
or participating interest from another Lender Party pursuant to this Section
2.13(a) may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off) with respect to such interest or
participating interest, as the case may be, as fully as if such Lender Party
were the direct creditor of the Borrower in the amount of such interest or
participating interest, as the case may be. 

 



 53 

 

 

(b)          Pro Rata Sharing Following Event of Default. Notwithstanding
Section 2.13(a), following the occurrence and during the continuance of any
Event of Default and the notional conversion of all Advances denominated in
Eurodollars into Dollars pursuant to Section 2.11(f), subject to the provisions
of Section 2.11(f), if any Lender Party shall obtain at any time any payment
(whether voluntary, involuntary, through the exercise of any right of set off,
or otherwise, other than as a result of an assignment pursuant to Section 9.07)
(a) on account of Obligations due and payable to such Lender Party under the
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
Party at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lender Parties under the Loan Documents at such time) of payments
on account of the Obligations due and payable to all Lender Parties under the
Loan Documents at such time obtained by all the Lender Parties at such time or
(b) on account of Obligations owing (but not due and payable) to such Lender
Party under the Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing to such
Lender Party at such time to (ii) the aggregate amount of the Obligations owing
(but not due and payable) to all Lender Parties under the Loan Documents at such
time) of payments on account of the Obligations owing (but not due and payable)
to all Lender Parties under the Loan Documents at such time obtained by all of
the Lender Parties at such time, such Lender Party shall forthwith purchase from
the other Lender Parties such interests or participating interests in the
Obligations due and payable or owing to them, as the case may be, as shall be
necessary to cause such purchasing Lender Party to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender Party, such
purchase from each other Lender Party shall be rescinded and such other Lender
Party shall repay to the purchasing Lender Party the purchase price to the
extent of such Lender Party’s ratable share (according to the proportion of (i)
the purchase price paid to such Lender Party to (ii) the aggregate purchase
price paid to all Lender Parties) of such recovery together with an amount equal
to such Lender Party’s ratable share (according to the proportion of (i) the
amount of such other Lender Party’s required repayment to (ii) the total amount
so recovered from the purchasing Lender Party) of any interest or other amount
paid or payable by the purchasing Lender Party in respect of the total amount so
recovered. The Borrower agrees that any Lender Party so purchasing an interest
or participating interest from another Lender Party pursuant to this Section
2.13(b) may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off) with respect to such interest or
participating interest, as the case may be, as fully as if such Lender Party
were the direct creditor of the Borrower in the amount of such interest or
participating interest, as the case may be.

 

(c)          The provisions of this Section 2.13 shall be subject to the
provisions of Section 9.10(a)(ii).

 

Section 2.14.         Use of Proceeds. The proceeds of the Advances and
issuances of Letters of Credit shall be available (and the Borrower agrees that
it shall use such proceeds and Letters of Credit) for general corporate purposes
of the Borrower and its Subsidiaries, including, without limitation, (i) working
capital and general corporate purposes, (ii) the payment of capital
expenditures, (iii) the acquisition of Assets as permitted by this Agreement,
(iv) the repayment in full (or refinancing) of existing loans, including but not
limited to those loans affecting Unencumbered Assets that are added to the
Unencumbered Asset Pool after the Closing Date, and (v) the payment of fees and
expenses related to the Facilities and the other transactions contemplated by
the Loan Documents. The Borrower will not directly or indirectly use the Letters
of Credit or the proceeds of the Advances, or lend, contribute or otherwise make
available to any Subsidiary, joint venture partner or other Person such
extensions of credit or proceeds, (A) to fund any activities or businesses of or
with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, or (B) in any
other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Facility, whether as underwriter,
advisor, investor, or otherwise) or any Anti-Corruption Laws. 

 

 54 

 

 

Section 2.15.         Evidence of Debt.  (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time hereunder.
The Borrower agrees that upon notice by any Lender Party to the Borrower (with a
copy of such notice to the Administrative Agent) to the effect that one or more
promissory notes or other evidence of indebtedness is required or appropriate in
order for such Lender Party to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender
Party, the Borrower shall promptly execute and deliver to such Lender Party,
with a copy to the Administrative Agent, a Note or Notes, in substantially the
form of Exhibit A-1 or Exhibit A-2 (as applicable) hereto, payable to the order
of such Lender Party in a principal amount equal to the Revolving Credit
Commitment or Term Loan Commitment, respectively, of such Lender Party. All
references to Notes in the Loan Documents shall mean Notes, if any, to the
extent issued hereunder. To the extent no Note has been issued to a Lender
Party, this Agreement shall be deemed to comprise conclusive evidence for all
purposes of the indebtedness resulting from the Advances and extensions of
credit hereunder. 

 

(b)          The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Facility to which such
Borrowing relates, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender Party hereunder, and (iv) the amount of any sum received
by the Administrative Agent from the Borrower hereunder and each Lender Party’s
share thereof.

 

(c)          Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender Party in its
account or accounts pursuant to subsection (a) above, shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to, in the case of the Register, each Lender
Party and, in the case of such account or accounts, such Lender Party, under
this Agreement, absent manifest error; provided, however, that the failure of
the Administrative Agent or such Lender Party to make an entry, or any finding
that an entry is incorrect, in the Register or such account or accounts shall
not limit or otherwise affect the obligations of the Borrower under this
Agreement.

 

Section 2.16.         Extension of Revolving Credit Facility Termination
Date. At least 90 days but not more than 120 days prior to the Termination Date
in respect of the Revolving Credit Facility, the Borrower, by written notice to
the Administrative Agent, may request, with respect to the Revolving Credit
Commitments then outstanding, up to two consecutive six-month extensions of the
Termination Date. The Administrative Agent shall promptly notify each Lender of
such request and the Termination Date in respect of the Revolving Credit
Facility in effect at such time shall, effective as at such Termination Date
(the “Extension Date”), be extended for an additional six-month period, provided
that the Borrower shall have paid the Extension Fees as described in Section
2.08(d), and on the applicable Extension Date the following statements shall be
true and the Administrative Agent shall have received for the account of each
Lender Party a certificate signed by a Responsible Officer of the Borrower,
dated the Extension Date, stating that: (a) the representations and warranties
contained in Section 4.01 are true and correct on and as of the Extension Date,
(b) no Default or Event of Default has occurred and is continuing or would
result from such extension, and (c) the Loan Parties are in compliance with the
covenants contained in Section 5.04 immediately before and, on a pro forma
basis, immediately after such extension, together with supporting information
demonstrating such compliance. In the event that an extension of the Revolving
Credit Facility is effected pursuant to this Section 2.16 (but subject to the
provisions of Sections 2.05, 2.06 and 6.01), the aggregate principal amount of
all Revolving Credit Advances shall be repaid in full ratably to the Lenders on
the Termination Date as so extended. As of an Extension Date, any and all
references in this Agreement, the Revolving Notes, if any, or any of the other
Loan Documents to the “Termination Date” with respect to the Revolving Credit
Commitments or the Revolving Credit Facility, shall refer to the Termination
Date in respect of the Revolving Credit Facility as so extended. 

 

 55 

 

 

Section 2.17.         Increase in the Aggregate Commitments. (a) The Borrower
may, at any time (but no more than once in any consecutive 12-month period), by
written notice to the Administrative Agent, request either (i) an increase in
the aggregate amount of the Revolving Credit Commitments, (ii) an increase in
the aggregate amount of the Term Loan Commitments, in the form of an additional
tranche within the Term Loan Facility, or (iii) an increase in the aggregate
amount of the Revolving Credit Commitments and an increase in the aggregate
amount of the Term Loan Commitments, in each case by not less than $5,000,000
(each such proposed increase, a “Commitment Increase”) to be effective as of a
date that is at least 90 days prior to the scheduled Termination Date then in
effect (the “Increase Date”) as specified in the related notice to the
Administrative Agent; provided, however, that (i) in no event shall the
aggregate amount of the Commitments in respect of all Facilities at any time
exceed $900,000,000 in the aggregate, (ii) on the date of any request by the
Borrower for a Commitment Increase and on the related Increase Date, the
applicable conditions set forth in Article III shall be satisfied, and (iii)
with respect to any Term Loan Borrowing in connection with any Commitment
Increase consisting of Eurodollar Rate Advances, such Borrowing must occur only
on the first day of an Interest Period.

 

(b)          The Administrative Agent shall promptly notify the Lenders of each
request by the Borrower for a Commitment Increase, which notice shall include
(i) the proposed amount of such requested Commitment Increase, (ii) the Facility
to which such Commitment Increase relates, (iii) the proposed Increase Date and
(iv) the date by which Lenders wishing to participate in the Commitment Increase
must commit to an increase in the amount of their respective Commitments (the
“Commitment Date”). Each Lender that is willing to participate in such requested
Commitment Increase (each, an “Increasing Lender”) shall, in its sole
discretion, give written notice to the Administrative Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Commitment
in respect of the applicable Facility (the “Proposed Increased Commitment”). If
the Lenders notify the Administrative Agent that they are willing to increase
the amount of their respective Commitments by an aggregate amount that exceeds
the amount of the requested Commitment Increase, the requested Commitment
Increase shall be allocated to each Lender willing to participate therein in an
amount equal to the Commitment Increase multiplied by the ratio of each Lender’s
Proposed Increased Commitment to the aggregate amount of Proposed Increased
Commitments.

 

(c)          Promptly following each Commitment Date, the Administrative Agent
shall notify the Borrower as to the amount, if any, by which the Lenders are
willing to participate in the requested Commitment Increase. If the aggregate
amount by which the Lenders are willing to participate in any requested
Commitment Increase on any such Commitment Date is less than the requested
Commitment Increase, then the Borrower may extend offers to one or more Eligible
Assignees to participate in any portion of the requested Commitment Increase
that has not been committed to by the Lenders as of the applicable Commitment
Date; provided, however, that the Commitment of each such Eligible Assignee
shall be in an amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof.

 

(d)          On each Increase Date, each Eligible Assignee that accepts an offer
to participate in a requested Commitment Increase in accordance with Section
2.17(c) (an “Acceding Lender”) shall become a Lender party in respect of the
applicable Increasing Facility to this Agreement as of such Increase Date and
the Commitment of each Increasing Lender for such requested Commitment Increase
shall be so increased by such amount (or by the amount allocated to such Lender
pursuant to the last sentence of Section 2.17(b)) as of such Increase Date;
provided, however, that the Administrative Agent shall have received at or
before 12:00 Noon (New York City time) on such Increase Date the following, each
dated such date:

 

(i)          an accession agreement from each Acceding Lender, if any, in form
and substance reasonably satisfactory to the Borrower and the Administrative
Agent (each, an “Accession Agreement”), duly executed by such Acceding Lender,
the Administrative Agent and the Borrower;

 

(ii)         confirmation from each Increasing Lender of the increase in the
amount of its applicable Commitment in a writing reasonably satisfactory to the
Borrower and the Administrative Agent, together with an amended Schedule I
hereto as may be necessary for such Schedule I to be accurate and complete,
certified as correct and complete by a Responsible Officer of the Borrower; and

 

 56 

 

 

(iii)        such certificates or other information as may be required pursuant
to Section 3.02.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.17(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Acceding Lender)
and the Borrower, at or before 1:00 P.M. (New York City time), by telecopier or
telex, of the occurrence of the Commitment Increase to be effected on such
Increase Date and shall record in the Register the relevant information with
respect to each Increasing Lender and each Acceding Lender on such date.

 

(e)          On the Increase Date, to the extent the Advances in respect of the
Increasing Facility then outstanding and owed to any Lender immediately prior to
the effectiveness of the Commitment Increase shall be less than such Lender’s
pro rata share (calculated immediately following the effectiveness of the
Commitment Increase) of all Advances in respect of such Facility then
outstanding and owed to all Lenders in respect of such Facility (each such
Lender, including any Acceding Lender, a “Purchasing Lender”), then such
Purchasing Lender, without executing an Assignment and Acceptance, shall be
deemed to have purchased an assignment of a pro rata portion of the Advances in
respect of such Facility then outstanding and owed to each Lender in respect of
such Facility that is not a Purchasing Lender (a “Selling Lender”) in an amount
sufficient such that following the effectiveness of all such assignments the
Advances outstanding and owed to each Lender in respect of such Facility shall
equal such Lender’s pro rata share (calculated immediately following the
effectiveness of the Commitment Increase on the Increase Date) of all Advances
in respect of such Facility then outstanding and owed to all Lenders in respect
of such Facility. The Administrative Agent shall calculate the net amount to be
paid by each Purchasing Lender and received by each Selling Lender in connection
with the assignments effected hereunder on the Increase Date. Each Purchasing
Lender shall make the amount of its required payment available to the
Administrative Agent, in same day funds, at the office of the Administrative
Agent not later than 12:00 P.M. (New York time) on the Increase Date. The
Administrative Agent shall distribute on the Increase Date the proceeds of such
amount to each of the Selling Lenders entitled to receive such payments at its
Applicable Lending Office. If in connection with the transactions described in
this Section 2.17 any Lender shall incur any losses, costs or expenses of the
type described in Section 9.04(c), then the Borrower shall, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for such losses, costs or expenses reasonably incurred.

 

Section 2.18.         Cash Collateral Account. (a) Grant of Security. The
Borrower hereby pledges to the Administrative Agent, as collateral agent for the
ratable benefit of the Lenders, and hereby grants to the Administrative Agent,
for the ratable benefit of the Lender Parties, a security interest in, the
Borrower’s right, title and interest in and to the Cash Collateral Account and
all (i) funds and financial assets from time to time credited thereto
(including, without limitation, all Cash Equivalents), interest, dividends,
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such funds and financial assets, and all certificates and instruments, if
any, from time to time representing or evidencing the Cash Collateral Account,
(ii) promissory notes, certificates of deposit, deposit accounts, checks and
other instruments from time to time delivered to or otherwise possessed by the
Administrative Agent in substitution for or in addition to any or all of the
then existing L/C Account Collateral and (iii) interest, dividends,
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the then existing L/C Account Collateral, in each of the cases set forth in
clauses (i), (ii) and (iii) above, whether now owned or hereafter acquired by
the Borrower, wherever located, and whether now or hereafter existing or arising
(all of the foregoing, collectively, the “L/C Account Collateral”). 

 

(b)          Maintaining the L/C Account Collateral. So long as any Advance or
any other Obligation of any Loan Party under any Loan Document shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender Party shall have
any Commitment:

 

 57 

 

  

(i)          the Borrower will maintain all L/C Account Collateral only with the
Administrative Agent;

 

(ii)         the Administrative Agent shall have the sole right to direct the
disposition of funds with respect to the Cash Collateral Account subject to the
provisions of this Agreement, and it shall be a term and condition of such Cash
Collateral Account that, except as otherwise provided herein, notwithstanding
any term or condition to the contrary in any other agreement relating to the
Cash Collateral Account, as the case may be, that no amount (including, without
limitation, interest on Cash Equivalents credited thereto) will be paid or
released to or for the account of, or withdrawn by or for the account of, the
Borrower or any other Person from the Cash Collateral Account; and

 

(iii)        the Administrative Agent may (with the consent of the Required
Lenders and shall at the request of the Required Lenders), at any time and
without notice to, or consent from, the Borrower, transfer, or direct the
transfer of, funds from the L/C Account Collateral to satisfy the Borrower’s
Obligations under the Loan Documents if an Event of Default shall have occurred
and be continuing.

 

(c)          Investing of Amounts in the Cash Collateral Account. The
Administrative Agent will, from time to time (i) invest (A) amounts received
with respect to the Cash Collateral Account in such Cash Equivalents credited to
the Cash Collateral Account as the Borrower may select and the Administrative
Agent may approve in its reasonable discretion, and (B) interest paid on the
Cash Equivalents referred to in clause (i)(A) above, and (ii) reinvest other
proceeds of any such Cash Equivalents that may mature or be sold, in each case
in such Cash Equivalents credited in the same manner. Interest and proceeds that
are not invested or reinvested in Cash Equivalents as provided above shall be
deposited and held in the Cash Collateral Account. In addition, the
Administrative Agent shall have the right at any time to exchange such Cash
Equivalents for similar Cash Equivalents of smaller or larger determinations, or
for other Cash Equivalents, credited to the Cash Collateral Account.

 

(d)          Release of Amounts. So long as no Event of Default shall have
occurred and be continuing or would result therefrom, the Administrative Agent
will pay and release to the Borrower or at its order or, at the request of the
Borrower, to the Administrative Agent to be applied to the Obligations of the
Borrower under the Loan Documents such amount, if any, as is then on deposit in
the Cash Collateral Account.

 

(e)          Remedies. Upon the occurrence and during the continuance of any
Event of Default, in addition to the rights and remedies available pursuant to
Article VI hereof and under the other Loan Documents, (i) the Administrative
Agent may exercise in respect of the L/C Account Collateral all the rights and
remedies of a secured party upon default under the UCC (whether or not the UCC
applies to the affected L/C Account Collateral), and (ii) the Administrative
Agent may, without notice to the Borrower (except as required by law) and at any
time or from time to time, charge, set-off and otherwise apply all or any part
of the Obligations of the Borrower under the Loan Documents against any funds
held with respect to the L/C Account Collateral or in any other deposit account.

 

Article III
CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT

 

Section 3.01.         Conditions Precedent to Initial Extension of Credit. The
obligation of each Lender to make an Advance or of any Issuing Bank to issue a
Letter of Credit on the occasion of the Initial Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent before or
concurrently with the Initial Extension of Credit: 

 

(a)          The Administrative Agent shall have received on or before the day
of the Initial Extension of Credit the following, each dated such day (unless
otherwise specified), in form and substance satisfactory to the Administrative
Agent (unless otherwise specified) and (except for the Notes, as to which one
original of each shall be sufficient) in sufficient copies for each Lender
Party:

 

 58 

 

 



  (i) A Note duly executed by the Borrower and payable to the order of each
Lender that has requested the same.

 

(ii)[Intentionally Omitted].

 

(iii)As to each Unencumbered Asset:

 

(A)[Intentionally Omitted],

 

(B)         evidence satisfactory to the Administrative Agent that the
applicable owner or lessee, as applicable, of such Unencumbered Asset shall be
in compliance with the requirements of Section 5.02(p),

 

(C)         [Intentionally Omitted],

 

(D)         [Intentionally Omitted],

 

(E)         [Intentionally Omitted],

 

(F)         certified copies of each Management Agreement, Franchise Agreement,
and, to the extent applicable, Qualifying Ground Lease, in each case together
with all amendments thereto, entered into with respect to each of the
Unencumbered Assets,

 

(G)         copies of all leases (including, without limitation, all leases with
Affiliates and Operating Leases) and Material Contracts relating to each of the
Unencumbered Assets, and

 

(iv)        This Agreement duly executed by the Loan Parties and the other
parties hereto.

 

(v)         Certified copies of the resolutions of the Board of Directors of the
Parent Guarantor on its behalf and on behalf of each Loan Party for which it is
the ultimate signatory approving the transactions contemplated by the Loan
Documents and each Loan Document to which it or such Loan Party is or is to be a
party (the “Closing Authorizing Resolution”), and of all documents evidencing
other necessary corporate action and governmental and other third party
approvals and consents, if any, with respect to the transactions under the Loan
Documents and each Loan Document to which it or such Loan Party is or is to be a
party.

 

(vi)        A copy of a certificate of the Secretary of State (or equivalent
authority) of the jurisdiction of incorporation, organization or formation of
each Loan Party and of each general partner or managing member (if any) of each
Loan Party, dated reasonably near the Closing Date, certifying, if and to the
extent such certification is generally available for entities of the type of
such Loan Party, (A) as to a true and correct copy of the charter, certificate
of limited partnership, limited liability company agreement or other
organizational document of such Loan Party, general partner or managing member,
as the case may be, and each amendment thereto on file in such Secretary’s
office, (B) that (1) such amendments are the only amendments to the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document, as applicable, of such Loan Party, general partner or
managing member, as the case may be, on file in such Secretary’s office,
(2) such Loan Party, general partner or managing member, as the case may be, has
paid all franchise taxes to the date of such certificate and (C) such Loan
Party, general partner or managing member, as the case may be, is duly
incorporated, organized or formed and in good standing or presently subsisting
under the laws of the jurisdiction of its incorporation, organization or
formation. Notwithstanding the foregoing, if the information required in this
subsection (vi) shall have previously been delivered to the Administrative
Agent, the Administrative Agent will accept, in lieu of such materials (other
than with respect to evidence of good standing and current payment of franchise
taxes), a certificate from the applicable Loan Party that there has been no
change to such materials since the date most recently provided to the
Administrative Agent.

 

 59 

 

 

(vii)       A copy of a certificate of the Secretary of State (or equivalent
authority) of each jurisdiction in which any Loan Party or any general partner
or managing member of a Loan Party owns or leases property or in which the
conduct of its business requires it to qualify or be licensed as a foreign
corporation except where the failure to so qualify or be licensed could not
reasonably be expected to result in a Material Adverse Effect, dated reasonably
near (but prior to) the Closing Date, stating, with respect to each such Loan
Party, general partner or managing member, that such Loan Party, general partner
or managing member, as the case may be, is duly qualified and in good standing
as a foreign corporation, limited partnership or limited liability company in
such State and has filed all annual reports required to be filed to the date of
such certificate. Notwithstanding the foregoing, if the information required in
this subsection (vii) shall have previously been delivered to the Administrative
Agent, the Administrative Agent will accept, in lieu of such materials (other
than with respect to evidence of good standing and current required annual
reports), a certificate from the applicable Loan Party that there has been no
change to such materials since the date most recently provided to the
Administrative Agent.

 

(viii)      A certificate of each Loan Party and of each general partner or
managing member (if any) of each Loan Party, signed on behalf of such Loan
Party, general partner or managing member, as applicable, by its President, a
Vice President, Executive Chairman or Chief Manager and its Secretary or any
Assistant Secretary (or those of its general partner or managing member, if
applicable), dated the Closing Date (the statements made in which certificate
shall be true on and as of the date of the Initial Extension of Credit),
certifying as to (A) the absence of any amendments to the constitutive documents
of such Loan Party, general partner or managing member, as applicable, since the
date of the certificate referred to in Section 3.01(a)(vi), (B) a true and
correct copy of the bylaws, operating agreement, partnership agreement or other
governing document of such Loan Party, general partner or managing member, as
applicable, as in effect on the date on which the resolutions referred to in
Section 3.01(a)(v) were adopted and on the date of the Initial Extension of
Credit, (C) the due incorporation, organization or formation and good standing
or valid existence of such Loan Party, general partner or managing member, as
applicable, as a corporation, limited liability company or partnership organized
under the laws of the jurisdiction of its incorporation, organization or
formation and the absence of any proceeding for the dissolution or liquidation
of such Loan Party, general partner or managing member, as applicable, (D) the
truth of the representations and warranties contained in the Loan Documents as
though made on and as of the date of the Initial Extension of Credit and (E) the
absence of any event occurring and continuing, or resulting from the Initial
Extension of Credit, that constitutes a Default.

 

(ix)         A certificate of the Secretary or an Assistant Secretary of each
Loan Party (or Responsible Officer of the general partner or managing member of
any Loan Party) and of each general partner or managing member (if any) of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party, or of the general partner or managing member of such Loan Party,
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder.

 

 60 

 

 

(x)          Such financial, business and other information regarding each Loan
Party and its Subsidiaries as the Lender Parties shall have reasonably
requested, including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, obligations under Plans,
Multiemployer Plans and Welfare Plans, collective bargaining agreements and
other arrangements with employees, historical operating statements (if any),
audited annual financial statements for the year ending December 31, 2017 of the
Parent Guarantor, interim financial statements dated the end of the most recent
fiscal quarter for which financial statements are available and for the nine
months then ended and financial projections for the Parent Guarantor’s
consolidated operations.

 

(xi)          Evidence of insurance (which may consist of binders or
certificates of insurance) with such responsible and reputable insurance
companies or associations, and in such amounts and covering such risks, as is
satisfactory to the Lender Parties.

 

(xii)        An opinion of Kleinberg, Kaplan, Wolff & Cohen, P.C., New York
counsel for the Loan Parties, with respect to the matters (and in substantially
the form) set forth in Exhibit F-1 hereto and as to such other matters as any
Lender Party through the Administrative Agent may reasonably request.

 

(xiii)       An opinion of local counsel for the Loan Parties (A) from Venable
LLP in substantially the form of Exhibit F-2 hereto, and (B) from Hagen, Wilka &
Archer, LLP in substantially the form of Exhibit F-3 hereto, in each case
covering such other matters as any Lender Party through the Administrative Agent
may reasonably request.

 

(xiv)       A Notice of Borrowing or Notice of Issuance, as applicable, relating
to the Initial Extension of Credit and dated and delivered not less than three
(3) Business Days prior to the date of the Initial Extension of Credit.

 

(xv)        A certificate signed by a Responsible Officer of the Borrower, dated
the Closing Date, stating that after giving effect to the Initial Extension of
Credit the Parent Guarantor shall be in compliance with the covenants contained
in Section 5.04, together with supporting information in form satisfactory to
the Administrative Agent showing the computations used in determining compliance
with such covenants.

 

(xvi)       A breakage indemnity letter agreement executed by the Borrower in
form and substance satisfactory to the Administrative Agent and dated and
delivered to the Administrative Agent at least three (3) Business Days prior to
the Closing Date.

 

(b)          The Lender Parties shall be satisfied with the corporate and legal
structure and capitalization of each Loan Party and its Subsidiaries, including
the terms and conditions of the charter and bylaws, operating agreement,
partnership agreement or other governing document of each of them.

 

(c)          The Lender Parties shall be satisfied that all Existing Debt shall
be on terms and conditions reasonably satisfactory to the Lender Parties.

 

(d)          Before and after giving effect to the transactions contemplated by
the Loan Documents, there shall have occurred no material adverse change in the
business, assets, properties, liabilities (actual or contingent), operations,
condition (financial or otherwise) or prospects of the Loan Parties since
September 30, 2018.

 

 61 

 

 

(e)          There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) could
reasonably be expected to result in a Material Adverse Effect other than the
matters described on Schedule 4.01(f) hereto (the “Material Litigation”) or
(ii) purports to affect the legality, validity or enforceability of any Loan
Document or the consummation of the transactions contemplated thereby, and there
shall have been no material adverse change in the status, or financial effect on
any Loan Party or any of its Subsidiaries, of the Material Litigation from that
described on Schedule 4.01(f) hereto.

 

(f)          All governmental and third party consents and approvals necessary
in connection with the transactions contemplated by the Loan Documents shall
have been obtained (without the imposition of any conditions that are not
acceptable to the Lender Parties) and shall remain in effect, and no law or
regulation shall be applicable in the reasonable judgment of the Lender Parties
that restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated by the Loan Documents.

 

(g)          Each Subsidiary Guarantor shall have complied with the requirements
of Section 5.02(p) and provided evidence of such compliance satisfactory to the
Administrative Agent.

 

(h)          The Borrower shall have paid all accrued fees of the Administrative
Agent and the Lender Parties and all reasonable, out-of-pocket expenses of the
Administrative Agent (including the reasonable fees and expenses of counsel to
the Administrative Agent).

 

(i)          (i) The Borrower and each Guarantor shall have provided to the
Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent or any Lender to comply with its “know
your customer” requirements and to confirm compliance with all applicable
Sanctions, Anti-Corruption Laws, the Trading with the Enemy Act and the Patriot
Act, and (ii) if the Borrower qualifies as a “legal entity customer” within the
meaning of the Beneficial Ownership Regulation, the Borrower shall have provided
to the Administrative Agent (for further delivery by the Administrative Agent to
the Lenders in accordance with its customary practice) a Beneficial Ownership
Certification for the Borrower; in each case delivered at least five Business
Days prior to the Closing Date.

 

(j)          The Existing Credit Agreement shall have been, or substantially
simultaneously with the effectiveness hereof shall be, terminated and all
Obligations thereunder paid in full.

 

Section 3.02.         Conditions Precedent to Each Borrowing, Issuance, Renewal,
Extension and Increase. The obligation of each Lender to make an Advance (other
than a Letter of Credit Advance made by an Issuing Bank or a Lender pursuant to
Section 2.03(c) and a Swing Line Advance made by a Lender pursuant to Section
2.02(b)) on the occasion of each Borrowing (including the initial Borrowing) and
the obligation of each Issuing Bank to issue a Letter of Credit (including the
initial issuance) or renew a Letter of Credit, the extension of Commitments
pursuant to Section 2.16, and the right of the Borrower to request a Swing Line
Borrowing or a Commitment Increase shall be subject to the satisfaction of the
conditions set forth in Section 3.01 (to the extent not previously satisfied
pursuant to that Section) and such further conditions precedent that on the date
of such Borrowing, issuance, renewal, extension or increase (a), the following
statements shall be true and the Administrative Agent shall have received for
the account of such Lender, the Swing Line Bank or such Issuing Bank (w) a
Notice of Borrowing or Notice of Issuance, as applicable, dated the date of such
Borrowing, issuance, renewal, extension or increase, (x) all items described in
the definition of “Unencumbered Asset Designation Package” herein (to the extent
not previously delivered with respect to each Unencumbered Asset pursuant to
Section 5.01(k) or this Section 3.02), (y) in the case of an addition of any
Person as an Additional Guarantor, all Guarantor Deliverables (to the extent not
previously delivered pursuant to Section 5.01(k), Section 5.01(x) or this
Section 3.02), and (z) a certificate signed by a Responsible Officer of the
Borrower, dated the date of such Borrowing, issuance, renewal, extension or
increase, stating that: 

 



 62 

 

 

(i)          the representations and warranties contained in each Loan Document
are true and correct on and as of such date, before and after giving effect to
(A) such Borrowing, issuance, renewal, extension or increase, and (B) in the
case of any Borrowing or issuance or renewal, the application of the proceeds
therefrom, as though made on and as of such date;

 

(ii)         no Default or Event of Default has occurred and is continuing, or
would result from (A) such Borrowing, issuance, renewal, extension or increase
or (B) in the case of any Borrowing or issuance or renewal, from the application
of the proceeds therefrom; and

 

(iii)        for each Revolving Credit Advance, or Swing Line Advance made by
the Swing Line Bank or issuance or renewal of any Letter of Credit, (A) the
Total Unencumbered Asset Value equals or exceeds Consolidated Unsecured
Indebtedness of the Parent Guarantor that will be outstanding after giving
effect to such Advance, issuance or renewal, respectively, and (B) before and
after giving effect to such Advance, issuance or renewal, the Parent Guarantor
shall be in compliance with the covenants contained in Section 5.04(b), together
with supporting information in form satisfactory to the Administrative Agent
showing the computations used in determining compliance with such covenants;

 

and (b) the Administrative Agent shall have received such other approvals or
documents as any Lender Party through the Administrative Agent may reasonably
request in order to confirm (i) the accuracy of the Loan Parties’
representations and warranties contained in the Loan Documents, (ii) the Loan
Parties’ timely compliance with the terms, covenants and agreements set forth in
the Loan Documents, (iii) the absence of any Default and (iv) the rights and
remedies of the Lender Parties or the ability of the Loan Parties to perform
their Obligations.

 

In the event that there shall exist a Defaulting Lender, the obligations of each
Issuing Bank to issue a Letter of Credit and each Swing Line Bank to make a
Swing Line Advance shall also be subject to the provisions of Section 9.10.

 

Section 3.03.         Determinations Under Section 3.01 and 3.02. For purposes
of determining compliance with the conditions specified in Sections 3.01 and
3.02, each Lender Party shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lender Parties unless an officer of the Administrative Agent responsible for
the transactions contemplated by the Loan Documents shall have received notice
from such Lender Party prior to the Initial Extension of Credit specifying its
objection thereto and, if the Initial Extension of Credit consists of a
Borrowing, such Lender Party shall not have made available to the Administrative
Agent such Lender Party’s ratable portion of such Borrowing. 

 

Article IV
REPRESENTATIONS AND WARRANTIES

 

Section 4.01.         Representations and Warranties of the Loan Parties. Each
Loan Party represents and warrants as follows: 

 

 63 

 

 

(a)          Organization and Powers; Qualifications and Good Standing. Each
Loan Party and each of its Subsidiaries and each general partner or managing
member, if any, of each Loan Party (i) is a corporation, limited liability
company or partnership duly incorporated, organized or formed, validly existing
and in good standing under the laws of the jurisdiction of its incorporation,
organization or formation, (ii) is duly qualified and in good standing as a
foreign corporation, limited liability company or partnership in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where the failure to so
qualify or be licensed could not reasonably be expected to result in a Material
Adverse Effect and (iii) has all requisite corporate, limited liability company
or partnership power and authority (including, without limitation, all
governmental licenses, permits and other approvals) to own or lease and operate
its properties and to carry on its business as now conducted and as proposed to
be conducted. All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and non-assessable. The Parent Guarantor directly
or indirectly owns all of the general partnership interests and more than 60% of
the limited partnership interests in the Borrower. All Equity Interests in the
Borrower that are directly or indirectly owned by the Parent Guarantor are owned
free and clear of all Liens. The Parent Guarantor is organized in conformity
with the requirements for qualification as a REIT under the Internal Revenue
Code, and its method of operation enables it to meet the requirements for
qualification and taxation as a REIT under the Internal Revenue Code.

 

(b)          Subsidiaries. Set forth on Schedule 4.01(b) hereto is a complete
and accurate list of all Subsidiaries of each Loan Party, showing as of the date
hereof (as to each such Subsidiary) the jurisdiction of its incorporation,
organization or formation, the number of shares (or the equivalent thereof) of
each class of its Equity Interests authorized, and the number outstanding, on
the date hereof and the percentage of each such class of its Equity Interests
owned (directly or indirectly) by such Loan Party and the number of shares (or
the equivalent thereof) covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the date hereof. All of the
outstanding Equity Interests in each Loan Party’s Subsidiaries has been validly
issued, are fully paid and non-assessable and to the extent owned by such Loan
Party or one or more of its Subsidiaries, and with respect to the Subsidiary
Guarantors, TRS Holdco and the TRS Lessees, are owned by such Loan Party or
Subsidiaries free and clear of all Liens, except for Liens created under the
Loan Documents.

 

(c)          Due Authorization; No Conflict. The execution and delivery by each
Loan Party and of each general partner or managing member (if any) of each Loan
Party of each Loan Document to which it is or is to be a party, and the
performance of its obligations thereunder and the other transactions
contemplated by the Loan Documents, are within the corporate, limited liability
company or partnership powers of such Loan Party, general partner or managing
member, have been duly authorized by all necessary corporate, limited liability
company or partnership action, and do not (i) contravene the charter or bylaws,
operating agreement, partnership agreement or other governing document of such
Loan Party, general partner or managing member, (ii) violate any law, rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award, (iii) conflict with or result in the breach of,
or constitute a default or require any payment to be made under, any Material
Contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting any Loan Party, any of its Subsidiaries or
any of their properties, or any general partner or managing member of any Loan
Party or (iv) except for the Liens created under the Loan Documents, result in
or require the creation or imposition of any Lien upon or with respect to any of
the properties of any Loan Party or any of its Subsidiaries. No Loan Party or
any of its Subsidiaries is in violation of any such law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award or in breach
of any such contract, loan agreement, indenture, mortgage, deed of trust, lease
or other instrument, the violation or breach of which could reasonably be
expected to result in a Material Adverse Effect.

 

(d)          Authorizations and Consents. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or
regulatory body or any other third party is required for (i) the due execution,
delivery, recordation, filing or performance by any Loan Party or any general
partner or managing member of any Loan Party of any Loan Document to which it is
or is to be a party or for the consummation the transactions contemplated by the
Loan Documents, or (ii) the exercise by the Administrative Agent or any Lender
Party of its rights under the Loan Documents, except for authorizations,
approvals, actions, notices and filings which have been duly obtained, taken,
given or made and are in full force and effect.

 

 64 

 

 

(e)          Binding Obligation. This Agreement has been, and each other Loan
Document when delivered hereunder will have been, duly executed and delivered by
each Loan Party and general partner or managing member (if any) of each Loan
Party party thereto. This Agreement is, and each other Loan Document when
delivered hereunder will be, the legal, valid and binding obligation of each
Loan Party and general partner or managing member (if any) of each Loan Party
thereto, enforceable against such Loan Party, general partner or managing
member, as the case may be, in accordance with its terms.

 

(f)           Litigation. There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries or any general
partner or managing member (if any) of any Loan Party, including any
Environmental Action, pending or threatened before any court, governmental
agency or arbitrator that (i) could reasonably be expected to result in a
Material Adverse Effect (other than the Material Litigation) or (ii) purports to
affect the legality, validity or enforceability of any Loan Document or the
transactions contemplated by the Loan Documents, and there has been no material
adverse change in the status, or financial effect on any Loan Party or any of
its Subsidiaries or any general partner or managing member (if any) of any Loan
Party, of the Material Litigation from that described on Schedule 4.01(f)
hereto.

 

(g)          Financial Condition. The Consolidated balance sheets of the Parent
Guarantor as at December 31, 2017 and the related Consolidated statements of
income and Consolidated statements of cash flows of  the Parent Guarantor for
the fiscal year then ended, accompanied by unqualified opinions of Ernst & Young
LLP, independent public accountants, and the Consolidated balance sheets of  the
Parent Guarantor as at September 30, 2018, and the related Consolidated
statements of income and Consolidated statements of cash flows of  the Parent
Guarantor for the nine months then ended, copies of which have been furnished to
each Lender Party, fairly present, subject, in the case of such balance sheets
as at September 30, 2018, and such statements of income and cash flows for
the nine months then ended, to year-end audit adjustments, the Consolidated
financial condition of  the Parent Guarantor as at such dates and the
Consolidated results of operations of  the Parent Guarantor for the periods
ended on such dates, all in accordance with generally accepted accounting
principles applied on a consistent basis.  Since December 31, 2017 there has
been no Material Adverse Change.

 

(h)          Forecasts. The Consolidated forecasted balance sheets, statements
of income and statements of cash flows of the Parent Guarantor and its
Subsidiaries delivered to the Lender Parties pursuant to Section 3.01(a)(x) or
5.03 were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the Parent
Guarantor’s best estimate of its future financial performance.

 

(i)           Full Disclosure. No information, exhibit or report furnished by or
on behalf of any Loan Party to the Administrative Agent or any Lender Party in
connection with the negotiation and syndication of the Loan Documents or
pursuant to the terms of the Loan Documents contained any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements made therein not misleading. The Loan Parties have disclosed to the
Administrative Agent, in writing, any and all existing facts that have or may
have (to the extent any of the Loan Parties can now reasonably foresee) a
Material Adverse Effect, provided however, that the Loan Parties are not
obligated to report on the potential Material Adverse Effect of any general
economic condition.

 

(j)           Margin Regulations. No Loan Party is engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Advance or drawings under any Letter of Credit will be used to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock.

 

 65 

 

 

(k)          Certain Governmental Regulations. Neither any Loan Party nor any of
its Subsidiaries nor any general partner or managing member of any Loan Party,
as applicable, is an “investment company”, or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended. Without
limiting the generality of the foregoing, each Loan Party and each of its
Subsidiaries and each general partner or managing member of any Loan Party, as
applicable: (i) is primarily engaged, directly or through a wholly-owned
subsidiary or subsidiaries, in a business or businesses other than that of (A)
investing, reinvesting, owning, holding or trading in securities or (B) issuing
face-amount certificates of the installment type; (ii) is not engaged in, does
not propose to engage in and does not hold itself out as being engaged in the
business of (A) investing, reinvesting, owning, holding or trading in securities
or (B) issuing face-amount certificates of the installment type; (iii) does not
own or propose to acquire investment securities (as defined in the Investment
Company Act of 1940, as amended) having a value exceeding forty percent (40%) of
the value of such company’s total assets (exclusive of government securities and
cash items) on an unconsolidated basis; (iv) has not in the past been engaged in
the business of issuing face-amount certificates of the installment type; and
(v) does not have any outstanding face-amount certificates of the installment
type. Neither the making of any Advances, nor the issuance of any Letters of
Credit, nor the application of the proceeds or repayment thereof by the
Borrower, nor the consummation of the other transactions contemplated by the
Loan Documents, will violate any provision of any such Act or any rule,
regulation or order of the Securities and Exchange Commission thereunder.

 

(l)           Materially Adverse Agreements. Neither any Loan Party nor any of
its Subsidiaries is a party to any indenture, loan or credit agreement or any
lease or other agreement or instrument or subject to any charter, corporate,
partnership, membership or other governing restriction that could reasonably be
expected to result in a Material Adverse Effect (absent a material default under
a Material Contract).

 

(m)         [Intentionally Omitted].

 

(n)          Existing Debt. Set forth on Schedule 4.01(n) hereto is a complete
and accurate list of all Existing Debt, showing as of the date hereof the
obligor and the principal amount outstanding thereunder, the maturity date
thereof and the amortization schedule therefor.

 

(o)          Liens. Set forth on Schedule 4.01(o) hereto is a complete and
accurate list of (i) all Liens on the property or assets of any Loan Party or
any of its Subsidiaries that directly or indirectly own any Unencumbered Asset,
and (ii) all Liens with a principal balance in excess of $250,000 on the
property or assets of any Loan Party or any of its Subsidiaries securing Debt
for Borrowed Money; in each case showing as of the date hereof the lienholder
thereof, the principal amount of the obligations secured thereby and the
property or assets of such Loan Party or such Subsidiary subject thereto,
provided however, that easements and other real property restrictions, covenants
and conditions of record (exclusive of Liens securing Debt) shall not be listed
on Schedule 4.01(o).

 

(p)          Real Property. (i) Set forth on Part I of Schedule 4.01(p) hereto
is a complete and accurate list of all Real Property owned in fee by any Loan
Party or any of its Subsidiaries, showing as of the date hereof, and as of each
other date such Schedule 4.01(p) is required to be supplemented hereunder, the
street address, state, record owner and book value thereof. Each such Loan Party
or Subsidiary has good, marketable and insurable fee simple title to such Real
Property, free and clear of all Liens, other than existing Liens and Liens
permitted under Section 5.02(a).

 

 66 

 

 

(i)          Set forth on Part II of Schedule 4.01(p) hereto is a complete and
accurate list of all leases of Real Property under which any Loan Party or any
of its Subsidiaries is the lessee, including, without limitation, the Operating
Leases, showing as of the date hereof, and as of each other date such
Schedule 4.01(p) is required to be supplemented hereunder, the street address,
state, lessor, lessee, expiration date and annual rental cost thereof. Each such
lease is the legal, valid and binding obligation of the lessor thereof,
enforceable in accordance with its terms.

 

(ii)         Each Unencumbered Asset is operated and managed by an Approved
Manager pursuant to a Management Agreement listed on Part III of Schedule
4.01(p).

 

(iii)        Each Unencumbered Asset satisfies all Unencumbered Asset Pool
Conditions.

 

(q)          Environmental Matters. (i) Except as otherwise set forth on Part I
of Schedule 4.01(q) hereto, the operations and properties of each Loan Party and
each of its Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, all past material non-compliance
with such Environmental Laws and Environmental Permits has been resolved without
ongoing material obligations or costs, and, to the knowledge of each Loan Party
and its Subsidiaries, no circumstances exist that could be reasonably likely to
(A) form the basis of an Environmental Action against any Loan Party or any of
its Subsidiaries or any of their properties that could have a Material Adverse
Effect or (B) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law.

 

(i)          Except as otherwise set forth on Part II of Schedule 4.01(q)
hereto, none of the properties currently or formerly owned or operated by any
Loan Party or any of its Subsidiaries is listed or, to the knowledge of each
Loan Party and its Subsidiaries, proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
listed property; there are no underground or above ground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by any Loan Party or any of its Subsidiaries; there
is no asbestos or asbestos-containing material on any property currently owned
or operated by any Loan Party or any of its Subsidiaries except for any
non-friable asbestos-containing material that is being managed pursuant to, and
in compliance with, an operations and maintenance plan and that does not
currently require removal, remediation, abatement or encapsulation under
Environmental Law; and, to the knowledge of each Loan Party and its
Subsidiaries, Hazardous Materials have not been released, discharged or disposed
of in any material amount or in violation of any Environmental Law or
Environmental Permit on any property currently owned or operated by any Loan
Party or any of its Subsidiaries or, to the knowledge of each Loan Party and its
Subsidiaries, during the period of their ownership or operation thereof, on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries.

 

(ii)         Except as otherwise set forth on Part III of Schedule 4.01(q)
hereto, neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any governmental or regulatory authority or the
requirements of any Environmental Law; all Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or formerly owned or operated by any Loan Party or any of its Subsidiaries have
been disposed of in a manner not reasonably expected to result in a Material
Adverse Effect; and, with respect to any property formerly owned or operated by
any Loan Party or any of its Subsidiaries, all Hazardous Materials generated,
used, treated, handled, stored or transported by or, to the knowledge of each
Loan Party and its Subsidiaries, on behalf of any Loan Party or any of its
Subsidiaries have been disposed of in a manner that could not reasonably be
expected to result in a Material Adverse Effect.

 

 67 

 

 

(r)          Compliance with Laws. Each Loan Party and each Subsidiary is in
compliance with the requirements of all laws, rules and regulations (including,
without limitation, the Securities Act and the Securities Exchange Act, and the
applicable rules and regulations thereunder, state securities law and “Blue Sky”
laws) applicable to it and its business, where the failure to so comply could
reasonably be expected to result in a Material Adverse Effect.

 

(s)          Force Majeure. Neither the business nor the Assets of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that could reasonably be expected to result in a Material
Adverse Effect.

 

(t)          Loan Parties’ Credit Decisions. Each Loan Party has, independently
and without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement (and in the case
of the Guarantors, to give the guaranty under this Agreement) and each other
Loan Document to which it is or is to be a party, and each Loan Party has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party.

 

(u)          Solvency. Each Specified Operating Lessee is, after capital
contributions by parent companies, Solvent. Each other Loan Party is,
individually and together with its Subsidiaries, Solvent. As of the Closing
Date, there are no Specified Operating Lessees.

 

(v)         Sarbanes-Oxley. No Loan Party has made any extension of credit to
any of its directors or executive officers in contravention of any applicable
restrictions set forth in Section 402(a) of Sarbanes-Oxley.

 

(w)          ERISA Matters. (i) Set forth on Schedule 4.01(w) hereto is a
complete and accurate list of all Plans and Welfare Plans.

 

(i)          No ERISA Event has occurred within the preceding five plan years or
is reasonably expected to occur with respect to any Plan that has resulted in or
is reasonably expected to result in a material liability of any Loan Party or
any ERISA Affiliate.

 

(ii)         Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan, copies of which have been filed with the
Internal Revenue Service and furnished to the Lender Parties, is complete and
accurate and fairly presents the funding status of such Plan as of the date of
such Schedule B, and since the date of such Schedule B there has been no
material adverse change in such funding status.

 

(iii)        Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.

 

 68 

 

 

(iv)        Neither any Loan Party nor any ERISA Affiliate has been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

 

(x)           Sanctioned Persons. None of the Loan Parties or any of their
respective Subsidiaries nor, to the knowledge any Responsible Officer of the
Borrower, any director, officer, agent, employee or Affiliate of any Loan Party
or any of its respective Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”) or any successor to OFAC carrying out similar function or
any sanctions under similar laws or requirements administered by the United
States Department of State, the United States Treasury, the United Nations
Security Council, the European Union or Her Majesty’s Treasury (collectively,
“Sanctions Laws”); and the Borrower will not directly or indirectly use the
proceeds of the Loans or otherwise make available such proceeds to any person,
for the purpose of financing the activities of any person currently subject to
any U.S. sanctions administered by OFAC or other Sanctions Laws (each such
person a “Designated Person”). Neither Borrower, any Guarantor, nor any
Subsidiary, director or officer of Borrower or Guarantor or, to the knowledge of
Borrower, any Affiliate, agent or employee of Borrower or any Guarantor, has
engaged in any activity or conduct which would violate any applicable
anti-bribery, anti-corruption or anti-money laundering laws or regulations in
any applicable jurisdiction, including without limitation, any Sanctions Laws.

 

(y)          Anti-Corruption Laws. The Loan Parties and their respective
Subsidiaries and, to the knowledge of any Responsible Officer of the Borrower,
all directors, officers, employees, agents or Affiliates of any Loan Party or
any of its respective Subsidiaries, are in compliance in all material respects
with applicable Anti-Corruption Laws, the Trading with the Enemy Act and the
Patriot Act.

 

(z)           EEA Financial Institution. Neither any Loan Party nor any of its
Subsidiaries nor any general partner or managing member of any Loan Party, as
applicable, is an EEA Financial Institution.

 

(aa)         Beneficial Ownership. The Borrower is in compliance in all material
respects with any applicable requirements of the Beneficial Ownership
Regulation. The information included in the most recent Beneficial Ownership
Certification, if any, delivered by the Borrower is true and correct in all
respects.

 

Article V
COVENANTS OF THE LOAN PARTIES

 

Section 5.01.         Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, each Loan Party will: 

 

(a)          Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA and the Racketeer Influenced and Corrupt Organizations
Chapter of the Organized Crime Control Act of 1970.

 

(b)          Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Loan
Parties nor any of their Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge or claim that is the subject of a Good Faith
Contest, unless and until any Lien resulting therefrom attaches to its property
and becomes enforceable against its other creditors.

 

 69 

 

 

(c)          Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew and cause each of
its Subsidiaries to obtain and renew all Environmental Permits necessary for its
operations and properties; and conduct, and cause each of its Subsidiaries to
conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties in material compliance with the
requirements of all Environmental Laws; provided, however, that neither the Loan
Parties nor any of their Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is the subject of a Good Faith Contest.

 

(d)          Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which such Loan Party or such Subsidiaries operate,
but in no event shall such amounts be lower or coverages be less comprehensive
than the respective insurance amounts and coverages maintained by the Borrower
and its Subsidiaries on the Closing Date approved by the Administrative Agent.

 

(e)          Preservation of Partnership or Corporate Existence, Etc. Preserve
and maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises, except,
in the case of Subsidiaries of the Borrower that are not Loan Parties only, if
in the reasonable business judgment of such Subsidiary it is in its best
economic interest not to preserve and maintain such existence, legal structure,
legal name, rights, permits, licenses, approvals, privileges and franchises and
such failure is not reasonably likely to result in a Material Adverse Effect (it
being understood that the foregoing shall not prohibit, or be violated as a
result of any transaction by or involving any Loan Party or Subsidiary thereof
otherwise permitted under Section 5.02(d) or (e) below).

 

(f)          Visitation Rights. At any reasonable time and from time to time,
permit any of the Administrative Agent or Lender Parties, or any agent or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, any Loan Party
(but, in each case not more frequently than one time per year unless an Event of
Default shall have occurred and be continuing) , and to discuss the affairs,
finances and accounts of any Loan Party and any of its Subsidiaries with any of
their general partners, managing members, officers or directors and with their
independent certified public accountants.

 

(g)          Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of such Loan
Party and each such Subsidiary in accordance with GAAP.

 

(h)          Maintenance of Properties, Etc. Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties that
are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted and will from time to time make or
cause to be made all appropriate repairs, renewals and replacement thereof
except where failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

(i)          Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under the Loan
Documents with any of their Affiliates (other than transactions exclusively
among or between the Borrower and/or one or more of the Guarantors) on terms
that are fair and reasonable and no less favorable to such Loan Party or such
Subsidiary than it would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate, provided however, that all transactions pursuant to any
operating leases that are in the standard form of operating lease used by the
Borrower’s Subsidiaries, shall be deemed fair and reasonable.

 

 70 

 

 

(j)          Covenant to Guarantee Obligations. (A) Concurrently with the
delivery of Unencumbered Asset Designation Package pursuant to Section 5.01(k)
with respect to a Proposed Unencumbered Asset owned or leased (including
pursuant to an Operating Lease) by a Subsidiary of a Loan Party or (B) within 10
days after the formation or acquisition of any new direct or indirect Subsidiary
of a Loan Party which Subsidiary directly owns or leases an Unencumbered Asset
(including pursuant to an Operating Lease), cause each such Subsidiary to duly
execute and deliver to the Administrative Agent a Guaranty Supplement in
substantially the form of Exhibit D hereto, or such other guaranty supplement in
form and substance reasonably satisfactory to the Administrative Agent,
guaranteeing the other Loan Parties’ Obligations under the Loan Documents
(collectively, the “Guarantor Deliverables”).

 

(k)          Unencumbered Asset Pool Additions. With the Borrower’s written
notice to the Administrative Agent that any Asset (a “Proposed Unencumbered
Asset”) be added as an Unencumbered Asset, deliver (or cause to be delivered) to
the Administrative Agent, at the Borrower’s expense, an Unencumbered Asset
Designation Package with respect to such Proposed Unencumbered Asset. Provided
that the Proposed Unencumbered Asset satisfies the Unencumbered Asset Pool
Conditions and the Borrower, at its expense, delivers all applicable Guarantor
Deliverables, the Proposed Unencumbered Asset shall be deemed added as an
Unencumbered Asset to the Unencumbered Asset Pool.

 

(l)          Further Assurances. (i) Promptly upon request by the Administrative
Agent, or any Lender Party through the Administrative Agent, correct, and cause
each Loan Party to promptly correct, any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof.

 

(ii)         Promptly upon request by the Administrative Agent, or any Lender
Party through the Administrative Agent, do, execute, acknowledge, deliver, file,
and re-file such certificates, assurances and take such other actions as the
Administrative Agent, or any Lender Party through the Administrative Agent, may
reasonably require from time to time in order (A) to carry out more effectively
the purposes of the Loan Documents, and (B) to assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Lender Parties
the rights granted or now or hereafter intended to be granted to the Lender
Parties under any Loan Document or under any other instrument executed in
connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

 

(m)          Performance of Material Contracts. Perform and observe, and cause
each of its Subsidiaries to perform and observe, all the material terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in material accordance with its terms, take all such action to such end
as may be from time to time reasonably requested by the Administrative Agent,
and, upon reasonable request of the Administrative Agent, make to each other
party to each such Material Contract such demands and requests for information
and reports or for action as any Loan Party or any of its Subsidiaries is
entitled to make under such Material Contract, and cause each of its
Subsidiaries to do so. Notwithstanding the above, nothing in this subsection (m)
shall prohibit or reduce the rights of any Loan Party or any of their
Subsidiaries to enter into, terminate, modify, amend, renew or otherwise deal
with any Material Contract to the extent the same does not cause an Unencumbered
Asset to not meet the Unencumbered Asset Pool Conditions and, in the aggregate,
could not be reasonably be expected to result in a Material Adverse Effect.

 

 71 

 

 

(n)          Compliance with Leases. (i) Make all payments and otherwise perform
all material obligations in respect of all leases of real property to which the
Borrower or any of its Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled (except, in the case of the
Borrower and Subsidiaries of the Borrower only, if in the reasonable business
judgment of such Subsidiary it is in its best economic interest not to maintain
such lease or prevent such lapse, termination, forfeiture or cancellation and
such failure to maintain such lease or prevent such lapse, termination,
forfeiture or cancellation is not in respect of a Qualifying Ground Lease or an
Operating Lease of an Unencumbered Asset and could not otherwise reasonably be
expected to result in a Material Adverse Effect), notify the Administrative
Agent of any default by any party with respect to such leases and cooperate with
the Administrative Agent in all respects to cure any such default, and cause
each of its Subsidiaries to do so.

 

(ii)         With respect to any Qualifying Ground Lease related to any
Unencumbered Asset:

 

(A)         pay when due the rent and other amounts due and payable thereunder
(subject to applicable cure or grace periods);

 

(B)         timely perform and observe all of the material terms, covenants and
conditions required to be performed and observed by it as tenant thereunder
(subject to applicable cure or grace periods);

 

(C)         do all things necessary to preserve and keep unimpaired such
Qualifying Ground Lease and its rights thereunder;

 

(D)         diligently and continuously enforce the material obligations of the
lessor or other obligor thereunder;

 

(E)         deliver to the Administrative Agent all default and other material
notices received by it or sent by it under the applicable Qualifying Ground
Lease;

 

(F)         upon the Administrative Agent’s reasonable written request and at
reasonable intervals, unless an Event of Default shall have occurred and be
continuing, in which case, upon written request at any time, provide to the
Administrative Agent any information or materials relating to such Qualifying
Ground Lease and evidencing the applicable Subsidiary Guarantor’s due observance
and performance of its material obligations thereunder;

 

(G)         in connection with the bankruptcy or other insolvency proceedings of
any ground lessor or other obligor, ratify the legality, binding effect and
enforceability of the applicable Qualifying Ground Lease within the applicable
time period therefor in such proceedings, notwithstanding any rejection by such
ground lessor or obligor or trustee, custodian or receiver related thereto;

 

(H)         at reasonable times and at reasonable intervals, deliver to the
Administrative Agent (or, subject to the requirements of the subject Qualifying
Ground Lease, cause the applicable lessor or other obligor to deliver to the
Administrative Agent), an estoppel certificate and consent agreement in relation
to such Qualifying Ground Lease in form and substance reasonably acceptable to
the Administrative Agent, in its discretion, and, in the case of the estoppel
certificate, setting forth (i) the name of lessee and lessor under the
Qualifying Ground Lease (if applicable); (ii) that such Qualifying Ground Lease
is in full force and effect and has not been modified except to the extent the
Administrative Agent has received notice of such modification; (iii) that no
rental and other payments due thereunder are delinquent as of the date of such
estoppel; and (iv) whether such Person knows of any actual or alleged defaults
or events of default under the applicable Qualifying Ground Lease;

 

 72 

 

  

provided, that each Loan Party hereby agrees to execute and deliver to the
Administrative Agent, within ten (10) days of any request therefor, such
documents, instruments, agreements, assignments or other conveyances reasonably
requested by the Administrative Agent in connection with or in furtherance of
any of the provisions set forth above or the rights granted to the
Administrative Agent in connection therewith.

 

(o)          [Intentionally Omitted].

 

(p)          Management Agreements. At all times cause each Unencumbered Asset
to be managed and operated by an Approved Manager.

 

(q)          [Intentionally Omitted].

 

(r)          Maintenance of REIT Status. In the case of the Parent Guarantor, at
all times be organized in conformity with the requirements for qualification as
a REIT under the Internal Revenue Code, and at all times continue to qualify as
a REIT and elect to be treated as a REIT under all applicable laws, rules and
regulations.

 

(s)          Exchange Listing. In the case of the Parent Guarantor, at all times
(i) cause its common shares to be duly listed on the New York Stock Exchange,
NYSE MKT or NASDAQ and (ii) timely file all reports required to be filed by it
in connection therewith.

 

(t)          Sarbanes-Oxley. Comply at all times with all applicable provisions
of Section 402(a) of Sarbanes-Oxley.

 

(u)          Sanctions and Anti-Corruption Laws. Maintain in effect policies and
procedures designed to promote compliance by the Loan Parties and their
respective Subsidiaries and their respective directors, officers, employees and
agents with applicable Sanctions and Anti-Corruption Laws, the Trading with the
Enemy Act and the Patriot Act, and promptly upon the written request of the
Administrative Agent, furnish to the Administrative Agent and the Lenders any
information that the Administrative Agent or any Lender deems reasonably
necessary from time to time in order to ensure compliance with all applicable
Sanctions and Anti-Corruption Laws, the Trading with the Enemy Act and the
Patriot Act.

 

(v)         Beneficial Ownership. Promptly following any change in beneficial
ownership of the Borrower that would render any statement in the existing
Beneficial Ownership Certification untrue or inaccurate, furnish to the
Administrative Agent (for further delivery by the Administrative Agent to the
Lenders in accordance with its customary practice) an updated Beneficial
Ownership Certification for the Borrower.

 

(w)          Operating Leases. Promptly (i) perform and observe all of the
covenants and agreements required to be performed and observed under the
Operating Leases and do all things necessary to preserve and to keep unimpaired
the Loan Parties’ rights thereunder; (ii) notify the Administrative Agent of any
default under the Operating Leases of which any Loan Party is aware;
(iii) deliver to the Administrative Agent a copy of any notice of default or
other notice received by the Loan Parties under the Operating Leases; and
(iv) enforce in all respects the performance and observance of all of the
covenants and agreements required to be performed or observed by the applicable
lessor under each Operating Lease.

 

 73 

 

 

(x)          Equal Treatment. (i) Cause the Facility to have equal support as
any other Unsecured Indebtedness of any of the Loan Parties (whether as
borrower, co-borrower, guarantor or otherwise).  Without limiting the generality
of the foregoing, the Loan Parties shall cause any other Subsidiary or Joint
Venture of any Loan Party that is a borrower or co-borrower, guarantees, or
otherwise becomes obligated in respect of any Unsecured Indebtedness of any of
the Loan Parties, whether as a borrower, co-borrower, guarantor or otherwise, to
simultaneously duly execute and deliver to Administrative Agent a Guaranty
Supplement in substantially the form of Exhibit D hereto or such other guaranty
supplement in form and substance reasonably satisfactory to the Administrative
Agent, guaranteeing the Loan Parties’ Obligations under the Loan Documents. 
Furthermore, the Borrower shall cause any such Person to satisfy all other
representations, covenants and conditions in this Agreement with respect to
Guarantors.  Furthermore, no Lien may be granted, suffered or incurred on any
property, assets or revenue in favor of the lenders, trustees or holders under
any Unsecured Indebtedness of any of the Loan Parties without effectively
providing that all Obligations under the Loan Documents shall be secured equally
and ratably with such Unsecured Indebtedness pursuant to agreements in form and
substance reasonably satisfactory to the Administrative Agent.

 

(ii)         The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
promptly release, a Person which has become a Guarantor solely pursuant to this
Section 5.01(x) from the Guaranty so long as: (a) no Default or Event of Default
shall then be in existence or would occur as a result of such release, (b) the
Administrative Agent shall receive such written request at least five (5)
Business Days prior to the requested date of such release (or such shorter
period as may be acceptable to the Administrative Agent in its sole discretion),
and (c) such Person is no longer required to be a Guarantor pursuant to the
terms of Section 5.01(x)(i) or any other provision of this Agreement.  Delivery
by the Borrower to the Administrative Agent of any such request for a release
shall constitute a representation by the Borrower that the matters set forth in
the preceding sentence (both as of the date of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.  Notwithstanding the foregoing, the foregoing provisions shall not
apply to the Parent Guarantor or any owner or lessee of an Unencumbered Asset,
which may only be released as otherwise provided in this Agreement.

 

Section 5.02.         Negative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, no Loan Party will, at any time: 

 

(a)          Liens, Etc. Create, incur, assume or suffer to exist, or permit any
of its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its assets of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names such Loan Party or any of its Subsidiaries as debtor, or
sign or suffer to exist, or permit any of its Subsidiaries to sign or suffer to
exist, any security agreement authorizing any secured party thereunder to file
such financing statement, or assign, or permit any of its Subsidiaries to
assign, any accounts or other right to receive income, except, in the case of
the Loan Parties (other than the Parent Guarantor) and their respective
Subsidiaries:

 

(i)          Liens created under the Loan Documents;

 

(ii)         Permitted Liens;

 

 74 

 

 

(iii)        Liens described on Schedule 4.01(o) hereto;

 

(iv)        purchase money Liens upon or in equipment acquired or held by such
Loan Party or any of its Subsidiaries in the ordinary course of business to
secure the purchase price of such equipment or to secure Indebtedness incurred
solely for the purpose of financing the acquisition of any such equipment to be
subject to such Liens, or Liens existing on any such equipment at the time of
acquisition (other than any such Liens created in contemplation of such
acquisition that do not secure the purchase price), or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided,
however, that no such Lien shall extend to or cover any property other than the
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced; provided further that the aggregate principal
amount of the Indebtedness secured by Liens permitted by this clause (iv) shall
not exceed the amount permitted under Section 5.02(b)(iii)(A);

 

(v)         Liens arising in connection with Capitalized Leases permitted under
Section 5.02(b)(iii)(B), provided that no such Lien shall extend to or cover any
Unencumbered Assets or assets other than the assets subject to such Capitalized
Leases;

 

(vi)        Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with any Loan Party or any Subsidiary
of any Loan Party or becomes a Subsidiary of any Loan Party, provided that such
Liens were not created in contemplation of such merger, consolidation or
acquisition and do not extend to any assets other than those of the Person so
merged into or consolidated with such Loan Party or such Subsidiary or so
acquired by such Loan Party or such Subsidiary;

 

(vii)       Liens securing Non-Recourse Debt permitted under Section
5.02(b)(iii)(E);

 

(viii)      the replacement, extension or renewal of any Lien permitted by
clause (iii) above upon or in the same property theretofore subject thereto in
connection with any Refinancing Debt permitted under Section 5.02(b)(iii)(C);

 

(ix)         Liens securing Permitted Recourse Debt permitted under Section
5.02(b)(vi), which Liens do not affect any direct or indirect ownership interest
in any Unencumbered Asset; and

 

(x)          Liens securing Debt of the Borrower and its Subsidiaries not
expressly permitted by clauses (i) through (viii) above, provided that such
Liens do not affect any Unencumbered Asset and the amount of Debt secured by
such Liens shall not exceed $5,000,000 in the aggregate outstanding at any one
time.

 

(b)          Indebtedness. Create, incur, assume or suffer to exist, or permit
any of its Subsidiaries to create, incur, assume or suffer to exist, any
Indebtedness, except:

 

(i)          Indebtedness under the Loan Documents;

 

(ii)         in the case of any Loan Party or any Subsidiary of a Loan Party,
Indebtedness owed to any Loan Party or any wholly owned Subsidiary of any Loan
Party, provided that, in each case, such Indebtedness (y) shall be on terms
reasonably acceptable to the Administrative Agent and (z) shall be evidenced by
promissory notes in form and substance reasonably satisfactory to the
Administrative Agent, which promissory notes shall (unless payable to the
Borrower) by their terms be subordinated to the Obligations of the Loan Parties
under the Loan Documents;

 

 75 

 

 

(iii)        in the case of each Loan Party (other than the Parent Guarantor)
and its Subsidiaries,

 

(A)         Indebtedness secured by Liens permitted by Section 5.02(a)(iv) not
to exceed in the aggregate $5,000,000 at any time outstanding,

 

(B)         (1) Capitalized Leases not to exceed in the aggregate $5,000,000 at
any time outstanding, and (2) in the case of any Capitalized Lease to which any
Subsidiary of a Loan Party is a party, any Contingent Obligation of such Loan
Party guaranteeing the Obligations of such Subsidiary under such Capitalized
Lease,

 

(C)         the Existing Debt described on Schedule 4.01(n) hereto and any
Refinancing Debt extending, refunding or refinancing such Existing Debt,

 

(D)         Indebtedness in respect of Hedge Agreements entered into by the
Borrower and designed to hedge against fluctuations in interest rates or foreign
exchange rates incurred as required by this Agreement or incurred in the
ordinary course of business and consistent with prudent business practices, and

 

(E)         Non-Recourse Debt (including, without limitation, the JV Pro Rata
Share of Non-Recourse Debt of any Joint Venture) in respect of Assets, the
incurrence of which would not result in a Default under Section 5.04 or any
other provision of this Agreement;

 

(iv)        in the case of the Parent Guarantor and the Borrower, Indebtedness
under Customary Carve-Out Agreements;

 

(v)         endorsements of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;

 

(vi)        Permitted Recourse Debt;

 

(vii)       in the case of the Parent Guarantor and the Borrower, any Contingent
Obligations consisting of guarantees or indemnities of payment Obligations under
any Qualifying Ground Lease, any Franchise Agreements or other agreements
related to franchise licenses, management agreements or other agreements related
to hotel management contracts, title insurance indemnifications or guarantees,
or under any other documents, agreements or contracts approved by the
Administrative Agent; and

 

(viii)      any other Indebtedness not to exceed $10,000,000 in the aggregate at
any time outstanding in respect of all Loan Parties and their Subsidiaries and
which is not secured by any Lien on any Unencumbered Asset.

 

(c)          Change in Nature of Business. Make, or permit any of its
Subsidiaries to make, any material change in the nature of its business as
carried at the Closing Date (after giving effect to the transactions
contemplated by the Loan Documents); or engage in, or permit any of its
Subsidiaries to engage in, any business other than ownership, development,
licensing and management of Hotel Assets in the United States consistent with
the requirements of the Loan Documents, and other business activities incidental
thereto.

 

 76 

 

 

(d)          Mergers, Etc. Merge or consolidate with or into, or convey,
transfer (except as permitted by Section 5.02(e)), lease (but not including
entry into Operating Leases between Subsidiary Guarantors and TRS Lessees) or
otherwise dispose of (whether in one transaction or in a series of transactions
or pursuant to a Division) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person, or Divide, or permit any of its
Subsidiaries to do so; provided, however, that (i) any Subsidiary of a Loan
Party may merge or consolidate with or into, or dispose of assets to (including
pursuant to a Division), any other Subsidiary of such Loan Party (provided that
if one or more of such Subsidiaries is also a Loan Party, a Loan Party shall be
the surviving entity) or any other Loan Party other than the Parent Guarantor
(provided that such Loan Party or, in the case of any Loan Party other than the
Borrower, another Loan Party shall be the surviving entity), and (ii) any Loan
Party may merge with any Person that is not a Loan Party so long as such Loan
Party is the surviving entity or (except in the case of a merger with the
Borrower or the Parent Guarantor, which shall always be the surviving entity)
such other Person is the surviving party and shall promptly become a Loan Party
(provided further that the Parent Guarantor shall not merge with a Person that
is not a Loan Party unless such merger is with a Person that would be in
compliance with Section 5.01(r), and which is the general partner or other owner
of a Person simultaneously merging with Borrower or a Subsidiary of Borrower,
and the Parent Guarantor is the surviving entity), provided, in each case, that
no Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom and the requirements in Sections 5.01(x)
and 5.02(p) shall still be complied with. Notwithstanding any other provision of
this Agreement, (y) any Subsidiary of a Loan Party (other than the Borrower and
any Subsidiary that is the direct owner of an Unencumbered Asset) may liquidate,
dissolve or Divide if the Borrower determines in good faith that such
liquidation, dissolution or Division is in the best interests of the Borrower
and the assets or proceeds from the liquidation, dissolution or Division of such
Subsidiary are transferred to the Borrower or a Guarantor, provided that no
Default or Event of Default shall have occurred and be continuing at the time of
such proposed transaction or would result therefrom, and (z) any Loan Party or
Subsidiary of a Loan Party shall be permitted to effect any Transfer of Assets
through the sale or transfer of direct or indirect Equity Interests in the
Person (other than the Borrower or the Parent Guarantor) that owns such Assets
so long as Section 5.02(e) would otherwise permit the Transfer of all Assets
owned by such Person at the time of such sale or transfer of such Equity
Interests. Upon the sale or transfer of Equity Interests in any Person that is a
Guarantor permitted under clause (z) above, provided that no Default or Event of
Default shall have occurred and be continuing or would result therefrom, the
Administrative Agent shall, upon the request of the Borrower, release such
Guarantor from the Guaranty.

 

(e)          Sales, Etc. of Assets. (i) In the case of the Parent Guarantor,
sell, lease, transfer or otherwise dispose of (including pursuant to a
Division), or grant any option or other right to purchase, lease or otherwise
acquire any assets and (ii) in the case of the Loan Parties (other than the
Parent Guarantor), sell, lease (other than by entering into Tenancy Leases),
transfer or otherwise dispose of (including pursuant to a Division), or grant
any option or other right to purchase, lease (other than any option or other
right to enter into Tenancy Leases) or otherwise acquire, or permit any of its
Subsidiaries to sell, lease, transfer or otherwise dispose of (including
pursuant to a Division), or grant any option or other right to purchase, lease
or otherwise acquire (each action described in clauses (i) and (ii) of this
subsection (e), including, without limitation, any Sale and Leaseback
Transaction, being a “Transfer”), any Asset or Assets (or any direct or indirect
Equity Interests in the owner thereof), in each case other than the following
Transfers, which shall be permitted hereunder only so long as no Default or
Event of Default shall exist or would result therefrom:

 

(A)         the Transfer of any Asset or Assets, including unimproved land, that
are not Unencumbered Assets from any Loan Party to another Loan Party (other
than the Parent Guarantor) or from a Subsidiary of a Loan Party to another
Subsidiary of such Loan Party or any other Loan Party (other than the Parent
Guarantor),

 

(B)         the Transfer of any Asset or Assets that are not Unencumbered Assets
to any Person that is not a Loan Party, provided that the Loan Parties shall be
in compliance with the covenants contained in Section 5.04 both immediately
prior to and on a pro forma basis immediately after giving effect to such
Transfer, on or prior to the date of such Transfer or designation, as the case
may be,

 

 77 

 

 

(C)         the Transfer of any Unencumbered Asset or Unencumbered Assets to any
Person, or the designation of an Unencumbered Asset or Unencumbered Assets as a
non-Unencumbered Asset or non-Unencumbered Assets, in each case with the
intention that such Unencumbered Asset or Unencumbered Assets, upon consummation
of such Transfer or designation, shall no longer constitute an Unencumbered
Asset or Unencumbered Assets, provided that:

 

(1)         immediately after giving effect to such Transfer or designation, as
the case may be, the remaining Unencumbered Assets shall continue to satisfy the
requirements set forth in clauses (a) through (k) of the definition of
Unencumbered Asset Pool Conditions,

 

(2)         the Loan Parties shall be in compliance with the covenants contained
in Section 5.04 on a pro forma basis immediately after giving effect to such
Transfer or designation, and

 

(3)         on or prior to the date of such Transfer or designation, as the case
may be, the Borrower shall have delivered to the Administrative Agent (A) a
certificate signed by a Responsible Officer of the Borrower, stating that before
and after giving effect to such Transfer or designation, as the case may be, the
Parent Guarantor shall be in compliance with the covenants contained in Section
5.04(b), together with supporting information in form satisfactory to the
Administrative Agent showing the computations used in determining compliance
with such covenants, and (B) a certificate of the Chief Financial Officer (or
other Responsible Officer performing similar functions) of the Borrower
demonstrating compliance with the foregoing clauses (1) through (3) and
confirming that no Default or Event of Default shall exist on the date of such
Transfer or will result therefrom, together with supporting information in
detail reasonably satisfactory to the Administrative Agent, or

 

(D)         the Transfer of (1) obsolete or worn out FF&E in the ordinary course
of business or (2) inventory in the ordinary course of business, which FF&E or
inventory, as the case may be, is used or held in connection with an
Unencumbered Asset.

 

Following (x) a Transfer of all Unencumbered Assets owned or leased by a
Subsidiary Guarantor in accordance with Section 5.02(e)(ii)(C) or (y) the
designation by a Subsidiary Guarantor of all Unencumbered Assets owned or leased
by it as non-Unencumbered Assets pursuant to Section 5.02(e)(ii)(C), the
Administrative Agent shall, upon the request of the Borrower and at the
Borrower’s expense, promptly release such Subsidiary Guarantor from the
Guaranty.

 

(f)          Investments. Make or hold, or permit any of its Subsidiaries to
make or hold, any Investment other than:

 

(i)          Investments by the Loan Parties and their Subsidiaries in their
Subsidiaries outstanding on the date hereof and additional Investments
(including pursuant to a Division) in Subsidiaries and, in the case of the Loan
Parties (other than the Parent Guarantor) and their Subsidiaries (and Joint
Ventures in which such Loan Parties and Subsidiaries hold any direct or indirect
interest), Investments in Assets (including by asset or Equity Interest
acquisitions, investments in Joint Ventures or Divisions), in each case subject,
where applicable, to the limitations set forth in Section 5.02(f)(iv);

 

 78 

 

 

(ii)         Investments in Cash Equivalents;

 

(iii)        Investments consisting of intercompany Indebtedness permitted under
Section 5.02(b)(ii);

 

(iv)        Investments consisting of the following items:

 

(A)         Investments in unimproved land, Real Property that does not
constitute Hotel Assets, and Development Assets (including such assets that such
Person has contracted to purchase for development with or without options to
terminate the purchase agreement),

 

(B)         Investments in Joint Ventures of any Loan Party, and

 

(C)         Loans, advances and extensions of credit (including, without
limitation, mezzanine loans) to any Person;

 

(v)         Investments outstanding on the date hereof in Subsidiaries that are
not wholly-owned by any Loan Party;

 

(vi)        Investments by the Borrower in Hedge Agreements permitted under
Section 5.02(b)(iii)(D);

 

(vii)       To the extent permitted by applicable law, loans or other extensions
of credit to officers, directors and employees of any Loan Party or any
Subsidiary of any Loan Party in the ordinary course of business, for travel,
entertainment, relocation and analogous ordinary business purposes, which
Investments shall not exceed at any time $1,000,000 in the aggregate for all
Loan Parties;

 

(viii)      Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
extended in the ordinary course of business in an aggregate amount for all Loan
Parties not to exceed at any time $5,000,000; and

 

(ix)         Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss.

 

(g)          Restricted Payments. In the case of the Parent Guarantor and the
Borrower, without the prior consent of the Required Lenders, declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its stockholders, partners or members (or the equivalent Persons thereof) as
such, including, in each case, by way of a Division (collectively, “Restricted
Payments”), subject to certain redemption rights of the holders of Equity
Interests in the Borrower as more particularly described in the constitutive
documents of the Borrower and certain redemption rights of the holders of
certain preferred Equity Interests in the Parent Guarantor as described in the
articles supplementary that authorize the issuance of the respective classes of
such preferred shares, in each case as in effect on the date hereof; provided,
however, that so long as no Default or Event of Default shall have occurred and
be continuing, the Parent Guarantor and the Borrower may make Restricted
Payments without the prior consent of the Required Lenders to holders of Equity
Interests in the Parent Guarantor and the Borrower, as applicable, to the extent
the same would not result in a Default under any provision of this Agreement.

 

 79 

 

 

(h)          Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, in each case in any material respect, its limited
liability company agreement, partnership agreement, certificate of incorporation
or bylaws or other constitutive documents, provided that (1) any amendment to
any such constitutive document that would be adverse to any of the Lender
Parties shall be deemed “material” for purposes of this Section; (2) any
amendment to any such constitutive document that would designate such Subsidiary
that is not a Loan Party as a “special purpose entity” or otherwise confirm such
Subsidiary’s status as a “special purpose entity” shall be deemed “not material”
for purposes of this Section; and (3) in the case of Subsidiaries of the
Borrower only, a Subsidiary may amend its constitutive documents if in the
reasonable business judgment of such Subsidiary it is in its best economic
interest to do so and such amendment is not otherwise prohibited by this
Agreement and could not reasonably be expected to result in a Material Adverse
Effect.

 

(i)          Accounting Changes. Make or permit, or permit any of its
Subsidiaries to make or permit, any change in (i) accounting policies or
reporting practices, except as required or permitted by generally accepted
accounting principles, or (ii) Fiscal Year.

 

(j)          Speculative Transactions. Engage, or permit any of its Subsidiaries
to engage, in any transaction involving commodity options or futures contracts
or any similar speculative transactions.

 

(k)          Payment Restrictions Affecting Subsidiaries. Directly or
indirectly, enter into or suffer to exist, or permit any of its Subsidiaries to
enter into or suffer to exist, any agreement or arrangement limiting the ability
of any of its Subsidiaries to declare or pay dividends or other distributions in
respect of its Equity Interests or repay or prepay any Indebtedness owed to,
make loans or advances to, or otherwise transfer assets to or invest in, the
Borrower or any Subsidiary of the Borrower (whether through a covenant
restricting dividends, loans, asset transfers or investments, a financial
covenant or otherwise), except (i) the Loan Documents, (ii) any agreement or
instrument evidencing Non-Recourse Debt or Permitted Recourse Debt, provided
that the terms of such Indebtedness, and of such agreement or instrument, do not
restrict distributions in respect of Equity Interests in Subsidiaries directly
or indirectly owning Unencumbered Assets, and (iii) any agreement in effect at
the time such Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower.

 

(l)          Amendment, Etc. of Material Contracts. Cancel or terminate any
Material Contract or consent to or accept any cancellation or termination
thereof, amend or otherwise modify any Material Contract or give any consent,
waiver or approval thereunder, waive any default under or breach of any Material
Contract, agree in any manner to any other amendment, modification or change of
any term or condition of any Material Contract or take any other action in
connection with any Material Contract that would impair in any material respect
the value of the interest or rights of any Loan Party thereunder or that would
impair or otherwise adversely affect in any material respect the interest or
rights, if any, of the Administrative Agent or any Lender Party, or permit any
of its Subsidiaries to do any of the foregoing, in each case taking into account
the effect of any agreements that supplement or serve to substitute for, in
whole or in part, such Material Contract, and in the case of (i) a Material
Contract not affecting any Unencumbered Asset, in a manner that could reasonably
be expected to have a Material Adverse Effect, and (ii) a Material Contract
affecting any Unencumbered Asset, in a manner that could reasonably be expected
to result in a breach of the Unencumbered Asset Pool Conditions.

 

 80 

 

 

(m)          Negative Pledge. Enter into or suffer to exist, or permit any of
its Subsidiaries to enter into or suffer to exist, any Negative Pledge upon any
of its property or assets, except (i) in connection with any Existing Debt, (ii)
pursuant to the Loan Documents or (iii) in connection with (A) any Non-Recourse
Debt or Permitted Recourse Debt, provided that the terms of such Indebtedness,
and of any agreement entered into and of any instrument issued in connection
therewith, do not provide for or prohibit or condition the creation of any Lien
on any Unencumbered Assets and are otherwise permitted by the Loan Documents
(provided further that any restriction of the type described in the proviso in
the definition of “Negative Pledge” shall not be deemed to violate the foregoing
restriction), (B) any purchase money Indebtedness permitted under Section
5.02(b)(iii)(A) solely to the extent that the agreement or instrument governing
such Indebtedness prohibits a Lien on the property acquired with the proceeds of
such Indebtedness, (C) any Capitalized Lease permitted by Section
5.02(b)(iii)(B) solely to the extent that such Capitalized Lease prohibits a
Lien on the property subject thereto, or (D) any Indebtedness outstanding on the
date any Subsidiary of the Borrower becomes such a Subsidiary (so long as such
agreement was not entered into solely in contemplation of such Subsidiary
becoming a Subsidiary of the Borrower).

 

(n)          Parent Guarantor as Holding Company. In the case of the Parent
Guarantor, enter into or conduct any business, or engage in any activity
(including, without limitation, any action or transaction that is required or
restricted with respect to the Borrower and its Subsidiaries under Sections 5.01
and 5.02 without regard to any of the enumerated exceptions to such covenants),
other than (i) the holding of the Equity Interests of the Borrower; (ii) the
performance of its duties as sole general partner of the Borrower; (iii) the
performance of its Obligations (subject to the limitations set forth in the Loan
Documents) under each Loan Document to which it is a party; (iv) the making of
equity or subordinate debt Investments in the Borrower and its Subsidiaries,
provided each such Investment shall be on terms acceptable to the Administrative
Agent; (v) sales of Equity Interests of the Parent Guarantor not otherwise
prohibited by this Agreement and (vi) activities incidental to each of the
foregoing.

 

(o)          Development Assets Cap. If the aggregate budgeted costs
attributable to all Development Assets exceeds 15% of Total Asset Value,
commence the development of any Development Asset as to which development has
not yet commenced.

 

(p)          Subsidiary Guarantor Requirements. Cause or permit any Subsidiary
Guarantor to (i) incur Indebtedness other than trade payables in the ordinary
course of business or otherwise permitted by Section 5.02(b); or (ii) own any
Real Property other than Unencumbered Assets, provided, however, that during any
period in which Summit Hospitality I, LLC is a Subsidiary Guarantor or an
Additional Guarantor, the total outstanding Non-Recourse Debt of Summit
Hospitality I, LLC shall, until the Voya Note is repaid, (A) consist only of
Indebtedness outstanding on the date hereof and (B) not at any time exceed
$25,000,000 in the aggregate.

 

(q)          Multiemployer Plans. Neither any Loan Party nor any ERISA Affiliate
will contribute to or be required to contribute to any Multiemployer Plan.

 

(r)          Ground Leases. With respect to any Qualifying Ground Lease related
to any Unencumbered Asset:

 

(i)          waive, excuse or discharge any of the material obligations of the
lessor or other obligor thereunder;

 

(ii)         do, permit or suffer (1) any act, event or omission which would be
likely to result in a default or permit the applicable lessor or other obligor
to terminate or exercise any other remedy with respect to the applicable
Qualifying Ground Lease or (2) any act, event or omission which, with the giving
of notice or the passage of time, or both, would constitute a default or permit
the lessor or such other obligor to exercise any other remedy under the
applicable Qualifying Ground Lease;

 

 81 

 

 

(iii)        cancel, terminate, surrender, modify or amend any of the provisions
of any such Qualifying Ground Lease or agree to any termination, amendment,
modification or surrender thereof without the prior written consent of the
Administrative Agent;

 

(iv)        permit or consent to the subordination of such Qualifying Ground
Lease to any mortgage or other leasehold interest of the premises related
thereto; or

 

(v)         treat, in connection with the bankruptcy or other insolvency
proceedings of any ground lessor or other obligor, any Qualifying Ground Lease
as terminated, cancelled or surrendered pursuant to Bankruptcy Law without the
Administrative Agent’s prior written consent.

 

(s)          Transactions with Affiliates. Enter into any transaction with its
Affiliates except (i) with respect to Assets which are not Unencumbered Assets,
transactions occurring in the ordinary course of the business of owning and
operating hotels, the Lender Parties agree that operating leases, loans, and
guaranties of indebtedness are all in the ordinary course of business and (ii)
with respect to Unencumbered Assets, subject to the consent of the
Administrative Agent, not to be unreasonably withheld, transactions occurring in
the ordinary course of the business of owning and operating hotels, and in each
case in accordance with Section 5.01(i).

 

(t)          TRS Holdco and TRS Lessees. Permit TRS Holdco to enter into or
conduct any business, or engage in any activity (including, without limitation,
any action or transaction that is required or restricted with respect to the
Borrower and its Subsidiaries under Sections 5.01 and 5.02 without regard to any
of the enumerated exceptions to such covenants), other than (i) the holding of
the Equity Interests of the TRS Lessees; (ii) the performance of its duties as
sole member of the TRS Lessees; (iii) the performance of its Obligations
(subject to the limitations set forth in the Loan Documents) under each Loan
Document to which it is a party; (iv) the making of equity or subordinate debt
Investments in the TRS Lessees, provided each such Investment shall be on terms
reasonably acceptable to the Administrative Agent; and (v) activities incidental
to each of the foregoing.

 

(u)          Sanctioned Persons. Directly or indirectly use or permit or allow
any of its Subsidiaries to directly or indirectly use the proceeds of the Loans
or otherwise make available such proceeds to any person, for the purpose of
financing the activities of any Designated Person or in any manner that would
cause any of such persons to violate the United States Foreign Corrupt Practices
Act. None of the funds or assets of the Loan Parties that are used to pay any
amount due pursuant to this Agreement or the other Loan Documents shall
constitute funds obtained from transactions with or relating to Designated
Persons or countries which are themselves the subject of territorial sanctions
under applicable Sanctions Laws.

 

(v)         More Restrictive Agreements. Enter into or modify any agreements or
documents or permit or allow any of its Subsidiaries to enter into or modify any
agreements or documents in each case pertaining to any existing or future
Unsecured Indebtedness of such Loan Party or such Subsidiaries, if such
agreements or documents include covenants, whether affirmative or negative (or
any other provision which may have the same practical effect as any of the
foregoing), which are individually or in the aggregate more restrictive against
the Loan Parties or their respective Subsidiaries than those set forth in
Section 5.01(o), 5.02(f)(iv), 5.02(g), 5.02(m), 5.02(o) or 5.04 (and including
for the purposes hereof, all definitions used in or relating to such sections or
definitions) of this Agreement, unless the Loan Parties, the Administrative
Agent and the Required Lenders shall have simultaneously amended this Agreement
to include such more restrictive provisions. Each of the Loan Parties agrees to
deliver to the Administrative Agent copies of any agreements or documents (or
modifications thereof) pertaining to existing or future Unsecured Indebtedness
of the Loan Parties and their respective Subsidiaries as the Administrative
Agent from time to time may request.

 

 82 

 

 

Section 5.03.         Reporting Requirements. So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Administrative Agent and
the Lender Parties in accordance with Section 9.02(b): 

 

(a)          Default Notice. As soon as possible and in any event within five
Business Days after the occurrence of each Default or any event, development or
occurrence reasonably expected to result in a Material Adverse Effect continuing
on the date of such statement, a statement of the Chief Financial Officer (or
other Responsible Officer) of the Parent Guarantor setting forth details of such
Default or such event, development or occurrence and the action that the Parent
Guarantor has taken and proposes to take with respect thereto.

 

(b)          Annual Financials. As soon as available and in any event within 90
days after the end of each Fiscal Year, a copy of the annual audit report for
such year for the Parent Guarantor and its Consolidated Subsidiaries, including
therein Consolidated and consolidating balance sheets of the Parent Guarantor
and its Subsidiaries as of the end of such Fiscal Year and Consolidated and
consolidating statements of income and a Consolidated and consolidating
statement of cash flows of the Parent Guarantor and its Subsidiaries for such
Fiscal Year (it being acknowledged that a copy of the annual audit report filed
by the Parent Guarantor with the Securities and Exchange Commission shall
satisfy the foregoing requirements), in each case accompanied by (x) an
unqualified opinion acceptable to the Required Lenders of KPMG LLP, Ernst &
Young LLP or other independent public accountants of recognized standing
reasonably acceptable to the Administrative Agent, and (y) a report of such
independent public accountants as to the Borrower’s internal controls required
under Section 404 of the Sarbanes-Oxley Act of 2002, but only to the extent the
Borrower is subject to Section 404, in each case certified in a manner to which
the Required Lenders have not objected, together with (i) a schedule in form
reasonably satisfactory to the Administrative Agent of the computations used by
such accountants in determining, as of the end of such Fiscal Year, compliance
with the covenants contained in Section 5.04, provided that in the event of any
change in GAAP used in the preparation of such financial statements, the Parent
Guarantor shall also provide, if necessary for the determination of compliance
with Section 5.04, a statement of reconciliation conforming such financial
statements to GAAP and (ii) a certificate of the Chief Financial Officer (or
other Responsible Officer) of the Parent Guarantor stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Parent Guarantor has
taken and proposes to take with respect thereto.

 

(c)          Quarterly Financials. As soon as available and in any event within
45 days after the end of each of the first three quarters of each Fiscal Year,
Consolidated and consolidating balance sheets of the Parent Guarantor and its
Subsidiaries as of the end of such quarter and Consolidated and consolidating
statements of income and a Consolidated and consolidating statement of cash
flows of the Parent Guarantor and its Subsidiaries for the period commencing at
the end of the previous fiscal quarter and ending with the end of such fiscal
quarter and Consolidated and consolidating statements of income and a
Consolidated and consolidating statement of cash flows of the Parent Guarantor
and its Subsidiaries for the period commencing at the end of the previous Fiscal
Year and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by the Chief Executive Officer,
Chief Financial Officer or Treasurer (or other Responsible Officer performing
similar functions) of the Parent Guarantor as having been prepared in accordance
with GAAP (it being acknowledged that a copy of the quarterly financials filed
by the Parent Guarantor with the Securities and Exchange Commission shall
satisfy the foregoing requirements), together with (i) a certificate of such
officer stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Parent Guarantor has taken and proposes to take with respect
thereto and (ii) a schedule in form reasonably satisfactory to the
Administrative Agent of the computations used by the Parent Guarantor in
determining compliance with the covenants contained in Section 5.04, provided
that in the event of any change in GAAP used in the preparation of such
financial statements, the Parent Guarantor shall also provide, if necessary for
the determination of compliance with Section 5.04, a statement of reconciliation
conforming such financial statements to GAAP.

 

 83 

 

 

(d)          [Intentionally Omitted].

 

(e)          Unencumbered Asset Financials. As soon as available and in any
event within 45 days after the end of each quarter, financial information in
respect of all Unencumbered Assets, in form and detail reasonably satisfactory
to the Administrative Agent.

 

(f)           Annual Budgets. As soon as available and in any event within than
45 days after the end of each Fiscal Year, forecasts prepared by management of
the Parent Guarantor, in form reasonably satisfactory to the Administrative
Agent, of balance sheets, income statements and cash flow statements on a
quarterly basis for the then current Fiscal Year and on an annual basis for each
Fiscal Year thereafter until the Termination Date.

 

(g)          Material Litigation. Promptly after the commencement thereof,
notice of all actions, suits, investigations, litigation and proceedings before
any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting any Loan Party or any of its
Subsidiaries of the type described in Section 4.01(f), and promptly after the
occurrence thereof, notice of any material adverse change in the status or the
financial effect on any Loan Party or any of its Subsidiaries of the Material
Litigation from that described on Schedule 4.01(f) hereto.

 

(h)          [Intentionally Omitted].

 

(i)           Real Property.  As soon as available and in any event within 45
days after the end of each fiscal quarter of each Fiscal Year, a report
supplementing Schedule 4.01(p) hereto, including an identification of all owned
and leased real property acquired or disposed of by any Loan Party or any of its
Subsidiaries during such fiscal quarter and a description of such other changes
in the information included in Section 4.01(p) as may be necessary for such
Schedule to be accurate and complete.

 

(j)           [Intentionally Omitted].

 

(k)           Environmental Conditions. Notice to the Administrative Agent (i)
promptly upon obtaining knowledge of any material violation of any Environmental
Law affecting any Asset or the operations thereof or the operations of any of
its Subsidiaries, (ii) promptly upon obtaining knowledge of any known release,
discharge or disposal of any Hazardous Materials at, from, or into any Asset
which it reports in writing or is legally required to report in writing to any
Governmental Authority and which is material in amount or nature or which could
reasonably be expected to materially adversely affect the value of such Asset,
(iii) promptly upon its receipt of any written notice of material violation of
any Environmental Laws or of any material release, discharge or disposal of
Hazardous Materials in violation of any Environmental Laws or any matter that
could reasonably be expected to result in an Environmental Action, including a
notice or claim of liability or potential responsibility from any third party
(including without limitation any federal, state or local governmental
officials) and including notice of any formal inquiry, proceeding, demand,
investigation or other action with regard to (A) such Loan Party’s or any other
Person’s operation of any Asset in compliance with Environmental Laws, (B)
Hazardous Materials contamination on, from or into any Asset, or (C)
investigation or remediation of off-site locations at which such Loan Party or
any of its predecessors are alleged to have directly or indirectly disposed of
Hazardous Materials, or (iv) upon such Loan Party’s obtaining knowledge that any
expense or loss has been incurred by such Governmental Authority in connection
with the assessment, containment, removal or remediation of any Hazardous
Materials with respect to which such Loan Party or any Joint Venture could
reasonably be expected to incur material liability or for which a Lien may be
imposed on any Asset, provided that notice is required only for any of the
events described in clauses (i) through (iv) above that could reasonably be
expected to result in a Material Adverse Effect, could reasonably be expected to
result in a material Environmental Action with respect to any Unencumbered Asset
or could reasonably be expected to result in a Lien against any Unencumbered
Asset.

 

 84 

 

 

(l)           Unencumbered Asset Value. Promptly after discovery of any setoff,
claim, withholding or defense asserted or effected against any Loan Party, or to
which any Unencumbered Asset is subject, which could reasonably be expected to
(i) have a material adverse effect on the value of an Unencumbered Asset, (ii)
have a Material Adverse Effect or (iii) result in the imposition or assertion of
a Lien against any Unencumbered Asset which is not a Permitted Lien, notice to
the Administrative Agent thereof.

 

(m)          Compliance with Unencumbered Asset Conditions. Promptly after
obtaining actual knowledge of any condition or event which causes any
Unencumbered Asset to fail to satisfy any of the Unencumbered Asset Pool
Conditions (other than those Unencumbered Asset Pool Conditions, if any, that
have theretofore been waived by the Administrative Agent and the Required
Lenders with respect to any particular Unencumbered Asset, to the extent of such
waiver), notice to the Administrative Agent thereof.

 

(n)          [Intentionally Omitted].

 

(o)          Reconciliation Statements. If, as a result of any change in
accounting principles and policies from those used in the preparation of the
audited financial statements referred to in Section 4.01(g) and forecasts
referred to in Section 4.01(h), the Consolidated and consolidating financial
statements and forecasts of the Parent Guarantor and its Subsidiaries delivered
pursuant to Section 5.03(b), (c) or (f) will differ in any material respect from
the Consolidated and consolidating financial statements that would have been
delivered pursuant to such Section had no such change in accounting principles
and policies been made, then (i) together with the first delivery of financial
statements or forecasts pursuant to Section 5.03(b), (c) or (f) following such
change, Consolidated and consolidating financial statements and forecasts of the
Parent Guarantor and its Subsidiaries for the fiscal quarter immediately
preceding the fiscal quarter in which such change is made, prepared on a pro
forma basis as if such change had been in effect during such fiscal quarter, and
(ii) if requested by Administrative Agent, a written statement of the Chief
Executive Officer, Chief Financial Officer or Treasurer (or other Responsible
Officer performing similar functions) of the Parent Guarantor setting forth the
differences (including any differences that would affect any calculations
relating to the financial covenants set forth in Section 5.04) which would have
resulted if such financial statements and forecasts had been prepared without
giving effect to such change.

 

(p)          Material Contract. As soon as available, a copy of any Material
Contract entered into with respect to any Unencumbered Asset after the date
hereof.

 

(q)          Other Information. Promptly, such other information respecting, and
which is reasonably foreseeable to be material to, the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Loan Party or any of its Subsidiaries as the Administrative Agent, or any
Lender Party through the Administrative Agent, may from time to time reasonably
request.

 

 85 

 

 

Section 5.04.         Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have, at any
time after the Initial Extension of Credit, any Commitment hereunder, the Parent
Guarantor will: 

 

(a)          Parent Guarantor Financial Covenants.

 

(i)          Maximum Leverage Ratio. Maintain as of each Test Date a Leverage
Ratio of not greater than 6.50:1.00; provided, however, that on and after the
date of any Leverage Ratio Increase Election, the Parent Guarantor shall
maintain as of each Test Date occurring during the period ending not later than
the last day of the third (3rd) consecutive fiscal quarter ending after the date
of such Leverage Ratio Increase Election, a Leverage Ratio of not greater than
7.00:1.00; provided further that (A) such Leverage Ratio Increase Elections may
only occur (1) prior to the Initial Maturity Date and (2) not more than two
times during the term of the Facilities, and (B) such Leverage Ratio Increase
Elections may not be consecutive.

 

(ii)         Minimum Consolidated Tangible Net Worth: Maintain at all times a
Consolidated Tangible Net Worth of not less than the sum of (a)
$1,149,979,129.00, plus (b) an amount equal to 75% of the net cash proceeds of
all issuances or sales of Equity Interests of the Parent Guarantor or any of its
Subsidiaries consummated after September 30, 2018.

 

(iii)        [Intentionally Omitted].

 

(iv)        Minimum Consolidated Fixed Charge Coverage Ratio. Maintain as of
each Test Date a Consolidated Fixed Charge Coverage Ratio of not less than
1.50:1.00.

 

(v)         Maximum Secured Leverage Ratio. Maintain as of each Test Date a
ratio of Secured Indebtedness to Total Asset Value equal to not more than 45%.

 

(vi)        Maximum Secured Recourse Leverage Ratio. Maintain as of each Test
Date a ratio of Secured Recourse Indebtedness to Total Asset Value equal to not
more than 10%.

 

(b)          Unencumbered Asset Pool Financial Covenants.

 

(i)          Maximum Unsecured Leverage Ratio. Maintain at all times a ratio of
Consolidated Unsecured Indebtedness of the Parent Guarantor to Unencumbered
Asset Value equal to or less than 60%; provided, however, that on and after the
date of any Unsecured Leverage Ratio Increase Election, the Parent Guarantor
shall maintain as of each Test Date occurring during the period ending not later
than the last day of the third (3rd) consecutive fiscal quarter ending after the
date of such Unsecured Leverage Ratio Increase Election, a ratio of Consolidated
Unsecured Indebtedness of the Parent Guarantor to Unencumbered Asset Value of
equal to or less than 65%; provided further that (A) such Unsecured Leverage
Ratio Increase Elections may only occur (1) prior to the Initial Maturity Date
and (2) not more than two times during the term of the Facilities, and (B) such
Unsecured Leverage Ratio Increase Elections may not be consecutive.

 

(ii)         Minimum Unsecured Interest Coverage Ratio. Maintain as of each Test
Date a ratio of Unencumbered Adjusted NOI to Assumed Unsecured Interest Expense
equal to or greater than 2.00x.

 

(iii)        Minimum Unencumbered Properties. Maintain at all times at least
twenty (20) Unencumbered Assets in the Unencumbered Asset Pool.

 

 86 

 

 

To the extent any calculations described in Sections 5.04(a) or 5.04(b) are
required to be made on any date of determination other than the last day of a
fiscal quarter of the Parent Guarantor, such calculations shall be made on a pro
forma basis to account for any acquisitions or dispositions of Assets (including
in respect of revenues generated by such acquired or disposed of Assets), and
the incurrence or repayment of any Debt for Borrowed Money relating to such
Assets, that have occurred since the last day of the fiscal quarter of the
Parent Guarantor most recently ended. To the extent any calculations described
in Sections 5.04(a) or 5.04(b) are required to be made on a Test Date relating
to an Advance, a merger permitted under Section 5.02(d), or a Transfer permitted
under Section 5.02(e)(ii)(C), such calculations shall be made on a pro forma
basis after giving effect to such Advance, merger, Transfer or such other event,
as applicable. All such calculations shall be reasonably acceptable to the
Administrative Agent.

 

Article VI
EVENTS OF DEFAULT

 

Section 6.01.         Events of Default. If any of the following events (“Events
of Default”) shall occur and be continuing: 

 

(a)          Failure to Make Payments When Due. (i) The Borrower shall fail to
pay any principal of any Advance when the same shall become due and payable,
(ii) the Borrower shall fail to pay any interest on any Advance within three
Business Days after the same becomes due and payable or (iii) or any Loan Party
shall fail to make any other payment under any Loan Document within five
Business Days after the same becomes due and payable.

 

(b)          Breach of Representations and Warranties. Any representation or
warranty made by any Loan Party (or any of its officers or the officers of its
general partner or managing member, as applicable) under or in connection with
any Loan Document shall prove to have been incorrect in any material respect
when made; or

 

(c)          Breach of Certain Covenants. (i) The Borrower shall fail to perform
or observe any term, covenant or agreement contained in Section 2.14, 5.01(d),
(e), (f), (i), (j), (n) (to the extent such failure would permit the lessor
under the applicable Qualifying Ground Lease or Operating Lease to terminate
such lease), (r), (s), (t), (u) or (v), 5.02, 5.03(a), (g), (k), (l), (m), (n),
5.04 or 9.10(d), or (ii) the Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.03(b), (c), (d), (e), (f), (h),
(i), (j), (o), or (p) if such failure described in this clause (ii) shall remain
unremedied for 15 days after the earlier of the date on which (A) a Responsible
Officer becomes aware of such failure or (B) written notice thereof shall have
been given to the Borrower by any Agent or any Lender Party; or

 

(d)          Other Defaults under Loan Documents. Any Loan Party shall fail to
perform or observe any other term, covenant or agreement contained in any Loan
Document on its part to be performed or observed if such failure shall remain
unremedied for 30 days after the earlier of the date on which (i) a Responsible
Officer becomes aware of such failure or (ii) written notice thereof shall have
been given to the Borrower by the Administrative Agent or any Lender Party; or

 

(e)          Cross Defaults. (i) Any Loan Party or any Subsidiary thereof shall
fail to pay any principal of, premium or interest on or any other amount payable
in respect of any Material Debt when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise);
or (ii) any other event shall occur or condition shall exist under any agreement
or instrument relating to any such Material Debt, if (A) the effect of such
event or condition is to permit the acceleration of the maturity of such
Material Debt or otherwise permit the holders thereof to cause such Material
Debt to mature, and (B) only with respect to Material Debt described in clause
(a) or (b) of the definition thereof, such event or condition shall remain
unremedied or otherwise uncured for a period of 30 days; or (iii) the maturity
of any such Material Debt shall be accelerated or any such Material Debt shall
be declared to be due and payable or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Material Debt
shall be required to be made, in each case prior to the stated maturity thereof.

 

 87 

 

 

(f)          Insolvency Events. Any Loan Party or any Subsidiary thereof shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any Loan Party or any Subsidiary thereof seeking to adjudicate it a bankrupt or
insolvent (including any Bail-In Action), or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, or other similar official for it or
for any substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it) that is being diligently
contested by it in good faith, either such proceeding shall remain undismissed
or unstayed for a period of 60 days or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or any substantial part of its property) shall occur; or any
Loan Party or any Subsidiary thereof shall take any corporate action to
authorize any of the actions set forth above in this subsection (f); provided,
however, that, if any of the events or circumstances described in this
subsection (f) occur or exist with respect to a Subsidiary of the Borrower that
is not a Loan Party (a “Debtor Subsidiary”), such event(s) or circumstance(s)
shall not constitute a Default or an Event of Default so long as (i) such Debtor
Subsidiary has no other Debt other than Non-Recourse Debt, (ii) such event(s) or
circumstance(s) have not resulted in, and will not result in, any material
liability, either individually or in the aggregate, to the Parent, the Borrower
or any of their Subsidiaries (exclusive of the Debtor Subsidiary), and (iii) the
total assets of such Debtor Subsidiary do not exceed $10,000,000 as of the date
such event(s) occur or such circumstance(s) first exist; and (iv) no court of
competent jurisdiction has issued an order substantively consolidating the
assets and liabilities of such Debtor Subsidiary with those of any other Person;
or

 

(g)          Monetary Judgments. Any judgments or orders, either individually or
in the aggregate, for the payment of money in excess of $10,000,000 shall be
rendered against any Loan Party or any Subsidiary thereof and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment or order shall not give rise to an Event of Default under this
Section 6.01(g) if and so long as (A) the amount of such judgment or order which
remains unsatisfied is covered by a valid and binding policy of insurance
between the respective Loan Party or Subsidiary and the insurer covering full
payment of such unsatisfied amount and (B) such insurer, which shall be rated at
least “A” by A.M. Best Company, has been notified, and has not disputed the
claim made for payment, of the amount of such judgment or order; or

 

(h)          Non-Monetary Judgments. Any non-monetary judgment or order shall be
rendered against any Loan Party or Subsidiary thereof that could reasonably be
expected to result in a Material Adverse Effect, and there shall be any period
of 30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or

 

(i)          Unenforceability of Loan Documents. Any material provision of any
Loan Document after delivery thereof pursuant to Section 3.01, 5.01(j) or
5.01(x) shall for any reason (other than pursuant to the terms thereof) cease to
be valid and binding on or enforceable against any Loan Party which is party to
it, or any such Loan Party shall so state in writing; or

 

 88 

 

 

(j)          [Intentionally Omitted].

 

(k)          Change of Control. A Change of Control shall occur; or

 

(l)          ERISA Events. Any ERISA Event shall have occurred with respect to a
Plan and the sum (determined as of the date of occurrence of such ERISA Event)
of the Insufficiency of such Plan and the Insufficiency of any and all other
Plans with respect to which an ERISA Event shall have occurred and then exist
(or the liability of the Loan Parties and the ERISA Affiliates related to such
ERISA Event) exceeds $10,000,000;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Lender pursuant to Section 2.03(c) and Swing Line Advances by a Lender
pursuant to Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit
to be terminated, whereupon the same shall forthwith terminate, and (ii) shall
at the request, or may with the consent, of the Required Lenders, (A) by notice
to the Borrower, declare the Advances, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower, and (B) by notice to each party required under the terms
of any agreement in support of which a Letter of Credit is issued, request that
all Obligations under such agreement be declared to be due and payable;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to any Loan Party under any Bankruptcy Law, (y) the
Commitments of each Lender Party and the obligation of each Lender Party to make
Advances (other than Letter of Credit Advances by an Issuing Bank or a Lender
pursuant to Section 2.03(c) and Swing Line Advances by a Lender pursuant to
Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit shall
automatically be terminated and (z) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Loan Parties.

 

Section 6.02.         Actions in Respect of the Letters of Credit upon
Default. If any Event of Default shall have occurred and be continuing, the
Administrative Agent may, or shall at the request of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or 2.18(e) or otherwise, make demand upon the Borrower to, and
forthwith upon such demand the Borrower will, pay to the Administrative Agent on
behalf of the Lender Parties in same day funds at the Administrative Agent’s
office designated in such demand, for deposit in the Cash Collateral Account, an
amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding; provided, however, that in the event of an actual or deemed entry
of an order for relief with respect to any Loan Party under any Bankruptcy Law,
such amount shall be automatically due and payable by the Borrower to the Cash
Collateral Account, without presentment, demand, protest, or any notice of any
kind. If at any time the Administrative Agent or the Issuing Bank determines
that any funds held in the Cash Collateral Account are subject to any right or
claim of any Person other than the Administrative Agent and the Lender Parties
with respect to the Obligations of the Loan Parties under the Loan Documents, or
that the total amount of such funds is less than the aggregate Available Amount
of all Letters of Credit, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the Cash Collateral Account, an amount equal to the excess
of (a) such aggregate Available Amount over (b) the total amount of funds, if
any, then held in the Cash Collateral Account that the Administrative Agent, as
the case may be, determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit in the
Cash Collateral Account, such funds shall be applied to reimburse the relevant
Issuing Bank or Lenders, as applicable, to the extent permitted by applicable
law. 

 

 89 

 

 

Article VII
GUARANTY

 

Section 7.01.         Guaranty; Limitation of Liability. (a)  Each Guarantor,
jointly and severally, hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all Obligations of each other Loan Party now or hereafter existing under or in
respect of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise, in each case exclusive of all Excluded
Swap Obligations (such guaranteed Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Lender Party in enforcing any rights under this Agreement or any
other Loan Document. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Lender
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party. This
Guaranty is and constitutes a guaranty of payment and not merely of collection.
Notwithstanding anything to the contrary herein, the Lender Parties shall
immediately release the guaranty of any Guarantor at such time as the Guarantor
has completed Transfers and/or designations in compliance with Section 5.02(e)
such that the Guarantor does not own, directly or indirectly any one or more
Unencumbered Assets. 

 

(b)          Each Guarantor, the Administrative Agent and each other Lender
Party and, by its acceptance of the benefits of this Guaranty, each other Lender
Party, hereby confirms that it is the intention of all such Persons that this
Guaranty and the Obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Voidable Transactions Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Guarantors, the
Administrative Agent, the other Lender Parties and, by their acceptance of the
benefits of this Guaranty, the other Lender Parties hereby irrevocably agree
that the Obligations of each Guarantor under this Guaranty at any time shall be
limited to the maximum amount as will result in the Obligations of such
Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance.

 

(c)          Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Lender Party under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Lender
Parties under or in respect of the Loan Documents.

 

Section 7.02.         Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement and the other Loan Documents, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of the Administrative Agent or any other Lender Party with
respect thereto. The Obligations of each Guarantor under or in respect of this
Guaranty are independent of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of this Agreement or the other Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following: 

 

 90 

 

 

(a)          any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

 

(b)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;

 

(c)          any taking, exchange, release or non-perfection of any collateral,
or any taking, release or amendment or waiver of, or consent to departure from,
any other guaranty, for all or any of the Guaranteed Obligations;

 

(d)          any manner of application of collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other Obligations of any Loan Party under the Loan Documents or any other
assets of any Loan Party or any of its Subsidiaries;

 

(e)          any change, restructuring or termination of the corporate structure
or existence of any Loan Party or any of its Subsidiaries;

 

(f)          any failure of the Administrative Agent or any other Lender Party
to disclose to any Loan Party any information relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any other Loan Party now or hereafter known to the Administrative
Agent or such other Lender Party (each Guarantor waiving any duty on the part of
the Administrative Agent and each other Lender Party to disclose such
information);

 

(g)          the failure of any other Person to execute or deliver this
Agreement, any other Loan Document, any Guaranty Supplement or any other
guaranty or agreement or the release or reduction of liability of any Guarantor
or other guarantor or surety with respect to the Guaranteed Obligations; or

 

(h)          any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Lender Party that might otherwise constitute a
defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

 

Section 7.03.         Waivers and Acknowledgments. (a)  Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any other Lender Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person or any collateral. 

 

(b)          Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.

 

 91 

 

 

(c)          Each Guarantor hereby unconditionally and irrevocably waives (i)
any defense arising by reason of any claim or defense based upon an election of
remedies by the Administrative Agent or any other Lender Party that in any
manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any of
the other Loan Parties, any other guarantor or any other Person or any
collateral and (ii) any defense based on any right of set-off or counterclaim
against or in respect of the Obligations of such Guarantor hereunder.

 

(d)          [Intentionally Omitted].

 

(e)          Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of the Administrative Agent or any other Lender Party to
disclose to such Guarantor any matter, fact or thing relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower, any other Loan Party or any of their Subsidiaries now
or hereafter known by the Administrative Agent or such other Lender Party.

 

(f)          Each Guarantor acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by this
Agreement and the other Loan Documents and that the waivers set forth in
Section 7.02 and this Section 7.03 are knowingly made in contemplation of such
benefits.

 

Section 7.04.         Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party that arise from the
existence, payment, performance or enforcement of such Guarantor’s Obligations
under or in respect of this Guaranty, this Agreement or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Lender Party against the Borrower, any other Loan Party
or any other insider guarantor or any collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower,
any other Loan Party, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of the Guaranteed Obligations and all
other amounts payable under this Guaranty shall have been paid in full in cash,
all Letters of Credit shall have expired or been terminated, all Guaranteed
Hedge Agreements shall have expired or been terminated and the Commitments shall
have expired or been terminated. If any amount shall be paid to any Guarantor in
violation of the immediately preceding sentence at any time prior to the latest
of (a) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (b) the termination in whole of the
Commitments and (c) the latest date of expiration or termination of all Letters
of Credit and all Guaranteed Hedge Agreements, such amount shall be received and
held in trust for the benefit of the Lender Parties, shall be segregated from
other property and funds of such Guarantor and shall forthwith be paid or
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents. If (i) any Guarantor shall make payment to any Lender Party of all or
any part of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been paid in full
in cash, (iii) the termination in whole of the Commitments shall have occurred
and (iv) all Letters of Credit and all Guaranteed Hedge Agreements shall have
expired or been terminated, the Administrative Agent and the other Lender
Parties will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty. 

 92 

 

 

Section 7.05.         Guaranty Supplements. Upon the execution and delivery by
any Person of a Guaranty Supplement, (i) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Agreement to a “Guarantor” or a “Loan Party” shall also mean
and be a reference to such Additional Guarantor, and each reference in any other
Loan Document to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (ii) each reference herein to “this Agreement”, “this
Guaranty”, “hereunder”, “hereof” or words of like import referring to this
Agreement and this Guaranty, and each reference in any other Loan Document to
the “Loan Agreement”, “Guaranty”, “thereunder”, “thereof” or words of like
import referring to this Agreement and this Guaranty, shall mean and be a
reference to this Agreement and this Guaranty as supplemented by such Guaranty
Supplement. 

 

Section 7.06.         Indemnification by Guarantors. (a) Without limitation on
any other Obligations of any Guarantor or remedies of the Administrative Agent
or the Lender Parties under this Agreement, this Guaranty or the other Loan
Documents, each Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless the Administrative Agent, the
Arrangers, each other Lender Party and each of their Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party in connection with or as a
result of any failure of any Guaranteed Obligations to be the legal, valid and
binding obligations of any Loan Party enforceable against such Loan Party in
accordance with their terms. 

 

(b)          Each Guarantor hereby also agrees that no Indemnified Party shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Guarantors or any of their respective Affiliates or any of their
respective officers, directors, employees, agents and advisors, and each
Guarantor hereby agrees not to assert any claim against any Indemnified Party on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Facilities, the actual or
proposed use of the proceeds of the Advances or the Letters of Credit, the Loan
Documents or any of the transactions contemplated by the Loan Documents.

 

Section 7.07.         Subordination. Each Guarantor hereby subordinates any and
all debts, liabilities and other Obligations owed to such Guarantor by each
other Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations
to the extent and in the manner hereinafter set forth in this Section 7.07. 

 

(a)          Prohibited Payments, Etc. Except during the continuance of a
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments or payments made in the ordinary course of business
from any other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Default (including the commencement
and continuation of any proceeding under any Bankruptcy Law relating to any
other Loan Party), however, unless required pursuant to Section 7.07(d), no
Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.

 

(b)          Prior Payment of Guaranteed Obligations. In any proceeding under
any Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that
the Lender Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

 

(c)          Turn-Over. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Lender Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

 

 93 

 

 

(d)          Administrative Agent Authorization. After the occurrence and during
the continuance of any Default (including the commencement and continuation of
any proceeding under any Bankruptcy Law relating to any other Loan Party), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

 

Section 7.08.         Continuing Guaranty. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (ii) the termination in whole of the
Commitments and (iii) the latest date of expiration or termination of all
Letters of Credit and all Guaranteed Hedge Agreements, (b) be binding upon the
Guarantors, their successors and assigns and (c) inure to the benefit of and be
enforceable by the Administrative Agent and the other Lender Parties and their
successors, transferees and assigns. 

 

Section 7.09.         Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its Guaranteed Obligations in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.09 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.09, or otherwise
in respect of the Guaranteed Obligations, as it relates to such other Loan
Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until a discharge of the Guaranteed Obligations. Each Qualified ECP Guarantor
intends that this Section 7.09 constitute, and this Section 7.09 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. 

 

Article VIII
THE AGENTS

 

Section 8.01.         Authorization and Action. Each Lender Party (in its
capacities as a Lender, the Swing Line Bank (if applicable) and as an Issuing
Bank (if applicable) and on behalf of itself and its Affiliates as potential
Hedge Banks) hereby appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
and discretion as are reasonably incidental thereto. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of the Notes), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lender Parties and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law, including without limitation,
for the avoidance of doubt, any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law. The Administrative Agent agrees to give to each Lender Party prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement. Notwithstanding anything to the contrary in any Loan Document, no
Person identified as a co-syndication agent, documentation agent, senior
manager, joint lead arranger or joint bookrunner, in such Person’s capacity as
such, shall have any obligations or duties to any Loan Party, the Administrative
Agent or any other Lender Party under any of such Loan Documents. In its
capacity as the Lender Parties’ contractual representative, the Administrative
Agent is a “representative” of the Lender Parties as used within the meaning of
“Secured Party” under Section 9-102 of the Uniform Commercial Code.

 

 94 

 

 

Section 8.02.         Agents’ Reliance, Etc. Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent: (a) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives and accepts an Accession Agreement
entered into by an Acceding Lender as provided in Section 2.17 or an Assignment
and Acceptance entered into by the Lender that is the payee of such Note, as
assignor, and an Eligible Assignee, as assignee, as provided in Section 9.07;
(b) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender Party and shall not be responsible to
any Lender Party for any statements, warranties or representations (whether
written or oral) made in or in connection with the Loan Documents; (d) shall not
have any duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (e) shall not be responsible to any Lender Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; and (f) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or telex or other electronic communication) believed by it to be
genuine and signed or sent by the proper party or parties. 

 

Section 8.03.         DBNY and Affiliates. With respect to its Commitments, the
Advances made by it and the Notes issued to it, DBNY shall have the same rights
and powers under the Loan Documents as any other Lender Party and may exercise
the same as though it were not an Agent; and the term “Lender Party” or “Lender
Parties” shall, unless otherwise expressly indicated, include DBNY in its
individual capacity. DBNY and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, any Loan
Party, any Subsidiary of any Loan Party and any Person that may do business with
or own securities of any Loan Party or any such Subsidiary, all as if DBNY were
not the Administrative Agent or the Administrative Agent and without any duty to
account therefor to the Lender Parties. 

 

Section 8.04.         Lender Party Credit Decision. Each Lender Party
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender Party and based on the financial
statements referred to in Section 4.01 and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender Party also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement. Nothing in this Agreement or any other
Loan Document shall require the Administrative Agent or any of its respective
directors, officers, agents or employees to carry out any “know your customer”
or other checks in relation to any Person on behalf of any Lender Party and each
Lender Party confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its respective directors, officers, agents or employees. 

 

 95 

 

 

Section 8.05.         Indemnification by Lender Parties. (a) Each Lender Party
severally agrees to indemnify the Administrative Agent (to the extent not
promptly reimbursed by the Borrower) from and against such Lender Party’s
ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by the Administrative Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender Party agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 9.04, to the extent that the Administrative Agent
is not promptly reimbursed for such costs and expenses by the Borrower. In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender Party or any other Person. 

 

(b)          Each Lender Party severally agrees to indemnify each Issuing Bank
(to the extent not promptly reimbursed by the Borrower) from and against such
Lender Party’s ratable share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against such Issuing Bank in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by such Issuing Bank under the Loan Documents; provided, however, that no Lender
Party shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Issuing Bank’s gross negligence or willful misconduct as
found in a final, non-appealable judgment by a court of competent jurisdiction.
Without limitation of the foregoing, each Lender Party agrees to reimburse such
Issuing Bank promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 9.04, to the extent that such Issuing Bank is not
promptly reimbursed for such costs and expenses by the Borrower.

 

(c)          For purposes of this Section 8.05, the Lender Parties’ respective
ratable shares of any amount shall be determined, at any time, according to
their respective Commitments at such time. The failure of any Lender Party to
reimburse the Administrative Agent or any Issuing Bank, as the case may be,
promptly upon demand for its ratable share of any amount required to be paid by
the Lender Parties to the Administrative Agent or such Issuing Bank, as the case
may be, as provided herein shall not relieve any other Lender Party of its
obligation hereunder to reimburse the Administrative Agent or such Issuing Bank,
as the case may be, for its ratable share of such amount, but no Lender Party
shall be responsible for the failure of any other Lender Party to reimburse the
Administrative Agent or such Issuing Bank, as the case may be, for such other
Lender Party’s ratable share of such amount. Without prejudice to the survival
of any other agreement of any Lender Party hereunder, the agreement and
obligations of each Lender Party contained in this Section 8.05 shall survive
the payment in full of principal, interest and all other amounts payable
hereunder and under the other Loan Documents.

 

 96 

 

  

Section 8.06.         Successor Agents. The Administrative Agent may resign at
any time by giving 30 days’ prior written notice thereof to the Lender Parties
and the Borrower and may be removed at any time with or without cause by the
Required Lenders; provided, however, that any removal of the Administrative
Agent will not be effective until it has been replaced as Administrative Agent
and it (or its Affiliate) has been replaced as an Issuing Bank and released from
all obligations in respect thereof. Upon any such resignation or removal, the
Required Lenders shall have the right to appoint a successor Agent. If no
successor Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation or the Required Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lender Parties, appoint a
successor Agent, which shall be a commercial bank organized under the laws of
the United States or of any State thereof and having a combined capital and
surplus of at least $250,000,000. Upon the acceptance of any appointment as an
Agent hereunder by a successor Agent, such successor Agent shall succeed to and
become vested with all the rights, powers, discretion, privileges and duties of
the retiring Agent, and the retiring Agent shall be discharged from its duties
and obligations under the Loan Documents. If within 45 days after written notice
is given of the retiring Agent’s resignation or removal under this Section 8.06
no successor Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Agent’s resignation or
removal shall become effective, (ii) the retiring Agent shall thereupon be
discharged from its duties and obligations under the Loan Documents and
(iii) the Required Lenders shall thereafter perform all duties of the retiring
Agent under the Loan Documents until such time, if any, as the Required Lenders
appoint a successor Agent as provided above. After any retiring Agent’s
resignation or removal hereunder as an Agent shall have become effective, the
provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Agent under this Agreement.
In addition to the foregoing, if a Lender becomes, and during any period such
Lender remains, a Defaulting Lender, any Issuing Bank or Swing Line Bank may
resign at any time by giving 30 days’ prior notice to the Administrative Agent,
the Lenders and the Borrower. After the resignation of an Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation, but shall not be required to issue additional
Letters of Credit or to extend, renew or increase any existing Letter of Credit.
After the resignation of a Swing Line Bank hereunder, the retiring Swing Line
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of a Swing Line Bank under this Agreement and the other Loan
Documents with respect to Swing Line Advances issued by it prior to such
resignation, but shall not be required to issue additional Swing Line Advances
or to extend, renew or increase any existing Swing Line Advances.

 

Section 8.07.         Relationship of Agent and Lenders. The relationship
between the Administrative Agent and the Lenders, and the relationship among the
Lenders, is not intended by the parties to create, and shall not create, any
trust, joint venture or partnership relation between them. 

 

Article IX
MISCELLANEOUS

 

Section 9.01.          Amendments, Etc. (a) No amendment or waiver of any
provision of this Agreement or the Notes or any other Loan Document, nor consent
to any departure by any Loan Party therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Required Lenders, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by all of the Lenders, do
any of the following at any time: (i) modify the definition of Required Lenders
or otherwise change the percentage vote of the Lenders required to take any
action under this Agreement or any other Loan Document, (ii) release the
Borrower with respect to the Obligations or, except to the extent expressly
permitted under this Agreement, reduce or limit the obligations of any Guarantor
under Article VII or release such Guarantor or otherwise limit such Guarantor’s
liability with respect to the Guaranteed Obligations, (iii) permit the Loan
Parties to encumber the Unencumbered Assets, except as expressly permitted in
the Loan Documents, (iv) amend this Section 9.01, (v) increase the Commitments
of the Lenders or subject the Lenders to any additional obligations (except as
set forth in Section 2.17), (vi) forgive or reduce the principal of, or interest
on, the Obligations of the Loan Parties under the Loan Documents or any fees or
other amounts payable thereunder, (vii) postpone or extend any date fixed for
any payment of principal of, or interest on, any of the Advances or any fees or
other amounts payable hereunder, or (viii) extend the Termination Date in
respect of either Facility (except as provided by Section 2.16); provided
further that (A) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Bank or each Issuing Bank, as the case may be, in
addition to the Lenders required above to take such action, affect the rights or
obligations of the Swing Line Bank or of the Issuing Banks, as the case may be,
under this Agreement; and (B) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or the other Loan Documents. 

 

 97 

 

 

(b)          In the event that any Lender (a “Non-Consenting Lender”) shall
refuse to consent to a waiver or amendment to, or a departure from, the
provisions of this Agreement which requires the consent of all Lenders and that
has been consented to by the Administrative Agent and the Required Lenders, then
the Borrower shall have the right, upon written demand to such Non-Consenting
Lender and the Administrative Agent given within 30 days after the first date on
which such consent was solicited in writing from the Lenders by the
Administrative Agent (a “Consent Request Date”), to cause such Non-Consenting
Lender to assign its rights and obligations under this Agreement (including,
without limitation, its Commitment or Commitments, the Advances owing to it and
the Note or Notes, if any, held by it) to an Eligible Assignee designated by the
Borrower and approved by the Administrative Agent (such approval not to be
unreasonably withheld) (a “Replacement Lender”), provided that (i) as of such
Consent Request Date, no Default or Event of Default shall have occurred and be
continuing, and (ii) as of the date of the Borrower’s written demand to replace
such Non-Consenting Lender, no Default or Event of Default shall have occurred
and be continuing other than a Default or Event of Default that resulted solely
from the subject matter of the waiver or amendment for which such consent was
being solicited from the Lenders by the Administrative Agent. The Replacement
Lender shall purchase such interests of the Non-Consenting Lender and shall
assume the rights and obligations of the Non-Consenting Lender under this
Agreement upon execution by the Replacement Lender of an Assignment and
Acceptance delivered pursuant to Section 9.07. Any Lender that becomes a
Non-Consenting Lender agrees that, upon receipt of notice from the Borrower
given in accordance with this Section 9.01(b) it shall promptly execute and
deliver an Assignment and Acceptance with a Replacement Lender as contemplated
by this Section. If such Non-Consenting Lender does not execute and deliver to
the Administrative Agent a duly completed Assignment and Acceptance and/or any
other documentation necessary to reflect such replacement within a period of
time deemed reasonable by the Administrative Agent after the later of (i) the
date on which the Replacement Lender executes and delivers such Assignment and
Acceptance and/or such other documentation and (ii) the date on which the
Non-Consenting Lender receives all payments required to be paid to it by this
Section 9.01(b), then such Non-Consenting Lender shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such assigning Lender.

 

 98 

 

 

Section 9.02.         Notices, Etc. (a) All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopier
communication) and mailed, telecopied or delivered by hand or by overnight
courier service, (y) as and to the extent set forth in Section 9.02(b) and in
the proviso to this Section 9.02(a), in an electronic medium and delivered as
set forth in Section 9.02(b) or (z) as and to the extent expressly permitted in
this Agreement, transmitted by e-mail, provided that such e-mail shall in all
cases include an attachment (in PDF format or similar format) containing a
legible signature of the person providing such notice, if to the Borrower, at
its address at 13215 Bee Cave Parkway, Suite B-300, Austin, Texas 78738,
Attention: Christopher Eng and to Hagen, Wilka & Archer, LLP, 600 South Main
Avenue, Suite 102, Sioux Falls, SD 57104, Attention: Jennifer L. Larsen or, if
applicable, at ceng@shpreit.com and jlarsen@hwalaw.com (and in the case of
transmission by e-mail, with a copy by U.S. mail to 13215 Bee Cave Parkway,
Suite B-300, Austin, Texas 78738, Attention: Christopher Eng and to Hagen, Wilka
& Archer, LLP, 600 South Main Avenue, Suite 102, Sioux Falls, SD 57104,
Attention: Jennifer L. Larsen); if to any Initial Lender, at its Domestic
Lending Office or, if applicable, at the telecopy number or e-mail address
specified opposite its name on Schedule I hereto (and in the case of a
transmission by e-mail, with a copy by U.S. mail to its Domestic Lending
Office); if to any other Lender Party, at its Domestic Lending Office or, if
applicable, at the telecopy number or e-mail address specified in the Assignment
and Acceptance pursuant to which it became a Lender Party (and in the case of a
transmission by e-mail, with a copy by U.S. mail to its Domestic Lending
Office); if to DBNY in its capacity as an Initial Issuing Bank, at its address
at 60 Wall Street, 23rd Floor, New York, New York 10005-2858, Attention: Melissa
Reeves, Trade Finance & Lending—Loan Operations, Standby Letter of Credit,
telecopier number (646) 350-3183, or, if applicable, at melissa.reeves@db.com
and sblc_unit_ny@list.db.com (and in the case of a transmission by e-mail, with
a copy by U.S. mail to 60 Wall Street, 23rd Floor, New York, New York
10005-2858, Attention: Melissa Reeves, Trade Finance & Lending—Loan Operations,
Standby Letter of Credit) with a copy to DBNY at its address at 5022 Gate
Parkway, Suite 200, Jacksonville, FL 32256, Attention: Sara Pelton, telecopier
number (904)746-4860, sara.pelton@db.com; if to Bank of America, N.A in its
capacity as an Initial Issuing Bank, at its address at One Fleet Way, 2nd Floor,
Mail Code PA6-580-02-30, Scranton PA 18507, Attention: Global Trade Operations,
telephone number 1 (800) 370-7519, telecopier number 1 (800) 755-8743, or, if
applicable, at Scranton_standby_lc@bankofamerica.com (and in the case of a
transmission by e-mail, with a copy by U.S. mail to One Fleet Way, 2nd Floor,
Mail Code PA6-580-02-30, Scranton PA 18507, Attention: Global Trade Operations);
if to Regions Bank in its capacity as an Initial Issuing Bank, at its address at
1900 5th Avenue North, 15th Floor, Birmingham, AL 35203, Attention: Jule Ann
Martin, telephone number (205) 326-5651, telecopier number (205) 261-7939, or,
if applicable, at juleann.martin@regions.com or cast@regions.com (and in the
case of a transmission by e-mail, with a copy by U.S. mail to 1900 5th Avenue
North, 15th Floor, Birmingham, AL 35203, Attention: Jule Ann Martin); if to U.S.
Bank National Association in its capacity as Initial Issuing Bank, at its
address at 13737 Noel Road Suite 800, Dallas, Texas 75240, Attention Patrick A.
Trowbridge, telephone number (972) 581-1618, Patrick.trowbridge@usbank.com, with
a copy to 1100 Abernathy Road, Suite 1250, Atlanta, GA 30328, Attention:
Charlene Anderson, telephone number (770)512-3123, charlene.anderson@usbank.com;
if to the Administrative Agent with respect to any Notice of Borrowing or DBNY
in its capacity as a Swing Line Bank, agency.transactions@db.com, with a copy to
DBNY at its address at 5022 Gate Parkway, Suite 200, Jacksonville, FL 32256,
Attention: Sara Pelton, telecopier number (904)746-4860, sara.pelton@db.com; and
if to the Administrative Agent with respect to any other matter, to Deutsche
Bank AG New York Branch, 60 Wall Street, 2nd Floor, New York, New York 10005,
Attention: Philip Tancorra, email: Philip.tancorra@db.com and
ldcm.loanmgmt@db.com; Phone No.: (212) 250-6576; or, as to the Borrower or the
Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties and, as to each other party, at such
other address as shall be designated by such party in a written notice to the
Borrower and the Administrative Agent. All notices, demands, requests, consents
and other communications described in this clause (a) shall be effective (i) if
delivered by hand, including any overnight courier service, upon personal
delivery, (ii) if delivered by mail, when deposited in the mails, (iii) if
delivered by posting to an Approved Electronic Platform, an Internet website or
a similar telecommunication device requiring that a user have prior access to
such Approved Electronic Platform, website or other device (to the extent
permitted by Section 9.02(b) to be delivered thereunder), when such notice,
demand, request, consent and other communication shall have been made generally
available on such Approved Electronic Platform, Internet website or similar
device to the class of Person being notified (regardless of whether any such
Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified in respect of such posting that a communication has been posted to the
Approved Electronic Platform, provided that if requested by any Lender Party,
the Administrative Agent shall deliver a copy of the Communications to such
Lender Party by e-mail or telecopier and (iv) if delivered by electronic mail or
any other telecommunications device, when receipt is confirmed by electronic
mail as provided in this clause (a); provided, however, that notices and
communications to the Administrative Agent pursuant to Article II, III or VIII
shall not be effective until received by the Administrative Agent. Delivery by
telecopier of an executed counterpart of a signature page to any amendment or
waiver of any provision of this Agreement or the Notes or of any exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of an
original executed counterpart thereof. Each Lender Party agrees (i) to notify
the Administrative Agent in writing of such Lender Party’s e-mail address to
which a notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender Party becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender Party) and (ii)
that any notice may be sent to such e-mail address.

 

 99 

 

 

(b)          Notwithstanding clause (a) (unless the Administrative Agent
requests that the provisions of clause (a) be followed) and any other provision
in this Agreement or any other Loan Document providing for the delivery of any
Approved Electronic Communication by any other means, the Loan Parties shall
deliver all Approved Electronic Communications to the Administrative Agent by
properly transmitting such Approved Electronic Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
Philip.tancorra@db.com or such other electronic mail address (or similar means
of electronic delivery) as the Administrative Agent may notify to the Borrower.
Nothing in this clause (b) shall prejudice the right of the Administrative Agent
or any Lender Party to deliver any Approved Electronic Communication to any Loan
Party in any manner authorized in this Agreement or to request that the Borrower
effect delivery in such manner.

 

(c)          Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lender Parties by posting such
Approved Electronic Communications on DebtDomain® or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”). Although the Approved
Electronic Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Closing Date, a
dual firewall and a User ID/Password Authorization System) and the Approved
Electronic Platform is secured through a single-user-per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lender Parties and each Loan Party acknowledges
and agrees that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution. In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which is hereby acknowledged, each of
the Lender Parties and each Loan Party hereby approves distribution of the
Approved Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

 

(d)          THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES
WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES IN CONNECTION WITH THE
APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

 

(e)          Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

 

Section 9.03.         No Waiver; Remedies. No failure on the part of any Lender
Party or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder or under any Note shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law. 

 

 100 

 

 

Section 9.04.         Costs and Expenses. (a) Each Loan Party agrees jointly and
severally to pay on demand (i) all reasonable out-of-pocket costs and expenses
of the Administrative Agent and the Arrangers in connection with the
preparation, execution, delivery, administration, modification and amendment of
the Loan Documents (including, without limitation, (A) all due diligence,
collateral review, syndication, transportation, computer, duplication,
appraisal, audit, insurance, consultant, search, filing and recording fees and
expenses, (B) the reasonable fees and expenses of counsel for the Administrative
Agent with respect thereto (including, without limitation, with respect to
reviewing and advising on any matters required to be completed by the Loan
Parties on a post-closing basis), with respect to advising the Administrative
Agent or any Arranger as to their rights and responsibilities, or the
perfection, protection or preservation of rights or interests, under the Loan
Documents, with respect to negotiations with any Loan Party or with other
creditors of any Loan Party or any of its Subsidiaries arising out of any
Default or any events or circumstances that may give rise to a Default and with
respect to presenting claims in or otherwise participating in or monitoring any
bankruptcy, insolvency or other similar proceeding involving creditors’ rights
generally and any proceeding ancillary thereto and (C) the reasonable fees and
expenses of counsel for the Administrative Agent with respect to the
preparation, execution, delivery and review of any documents and instruments at
any time delivered pursuant to Sections 3.01, 3.02, 5.01(j) or 5.01(k), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, extension, reinstatement or renewal of any Letter
of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket costs and expenses of the Administrative Agent, the Arrangers and
each Lender Party in connection with any work-out or the enforcement (whether
through negotiations, legal proceedings or otherwise) of the Loan Documents,
whether in any action, suit or litigation, or any bankruptcy, insolvency or
other similar proceeding affecting creditors’ rights generally (including,
without limitation, the reasonable fees and expenses of counsel for the
Administrative Agent and each Lender Party with respect thereto). 

 

(b)          Each Loan Party agrees to indemnify, defend and save and hold
harmless each Indemnified Party from and against, and shall pay on demand, any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facilities, the actual or proposed use
of the proceeds of the Advances or the Letters of Credit, the Loan Documents or
any of the transactions contemplated thereby or (ii) the actual or alleged
presence of Hazardous Materials on any property of any Loan Party or any of its
Subsidiaries or any Environmental Action relating in any way to any Loan Party
or any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated by
the Loan Documents are consummated. Each Loan Party also agrees not to assert
any claim against the Administrative Agent, any Lender Party or any of their
Affiliates, or any of their respective officers, directors, employees, agents
and advisors, on any theory of liability, for special, indirect, consequential
or punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Advances or the Letters of Credit,
the Loan Documents or any of the transactions contemplated by the Loan
Documents.

 

(c)          If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender Party
other than on the last day of the Interest Period for such Advance, as a result
of a payment or Conversion pursuant to Section 2.06, 2.09(b)(i), 2.10(d) or
2.17(e), acceleration of the maturity of the Notes pursuant to Section 6.01 or
for any other reason, or if the Borrower fails to make any payment or prepayment
of an Advance for which a notice of prepayment has been given or that is
otherwise required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or
otherwise, the Borrower shall, upon demand by such Lender Party (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or such failure to pay or prepay, as
the case may be, including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender Party to fund or maintain such Advance.

 

 101 

 

 

(d)          If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it under any Loan Document, including, without
limitation, fees and expenses of counsel and indemnities, such amount may be
paid on behalf of such Loan Party by the Administrative Agent or any Lender
Party, in its sole discretion.

 

(e)          Without prejudice to the survival of any other agreement of any
Loan Party hereunder or under any other Loan Document, the agreements and
obligations of the Borrower and the other Loan Parties contained in
Sections 2.10 and 2.12, Section 7.06 and this Section 9.04 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under any of the other Loan Documents.

 

Section 9.05.         Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by the
Administrative Agent, such Lender Party or such Affiliate to or for the credit
or the account of the Borrower or any other party to a Loan Document against any
and all of the Obligations of the Borrower or such other party now or hereafter
existing under the Loan Documents, irrespective of whether the Administrative
Agent or such Lender Party shall have made any demand under this Agreement or
any Note or Notes and although such obligations may be unmatured; provided,
however, that in the event that any Defaulting Lender shall exercise any such
right of set-off hereunder, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 9.10 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank, the Swing
Line Bank and the Lenders, and (y) the Defaulting Lender shall promptly provide
to the Administrative Agent a written notice describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The Administrative Agent and each Lender Party agrees promptly to
notify the Borrower or such other party after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Administrative Agent
and each Lender Party and their respective Affiliates under this Section 9.05
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) that the Administrative Agent, such Lender Party and
their respective Affiliates may have. Notwithstanding the above, the
Administrative Agent and Lender Parties shall have no right to set off against
deposits which are subject to a security interest or rights of another lender,
or which are held for the benefit of any Person, including any Subsidiary, that
is not party to a Loan Document. 

 



Section 9.06.         Binding Effect. This Agreement shall become effective when
it shall have been executed by the Borrower, each Guarantor named on the
signature pages hereto and the Administrative Agent shall have been notified by
each Initial Lender and each Initial Issuing Bank that such Initial Lender or
such Initial Issuing Bank, as the case may be, has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Guarantors
named on the signature pages hereto and the Administrative Agent and each Lender
Party and their respective successors and assigns, except that neither the
Borrower nor any other Loan Party shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the Lender
Parties. 

 

 102 

 

 

Section 9.07.         Assignments and Participations; Replacement
Notes. (a) Each Lender may (and, if demanded by the Borrower in accordance with
Section 9.01(b) will) assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment or Commitments, the Advances
owing to it and the Note or Notes held by it); provided, however, that (i) each
such assignment shall be of a uniform, and not a varying, percentage of all
rights and obligations under and in respect of one or more of the Facilities,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender, an Affiliate of any Lender or a Fund Affiliate of
any Lender or an assignment of all of a Lender’s rights and obligations under
this Agreement, the aggregate amount of the Commitments being assigned to such
Eligible Assignee pursuant to such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $5,000,000 under each Facility or an integral multiple of $1,000,000
in excess thereof (or such lesser amount as shall be approved by the
Administrative Agent and, so long as no Default shall have occurred and be
continuing at the time of effectiveness of such assignment, the Borrower),
(iii) each such assignment shall be to an Eligible Assignee, (iv) each such
assignment made as a result of a demand by the Borrower pursuant to Section
9.01(b) shall be an assignment of all rights and obligations of the assigning
Lender under this Agreement, (v) except in the case of an assignment to a Person
that, immediately prior to such assignment, was a Lender, an Affiliate of any
Lender or a Fund Affiliate of any Lender in which case notice of such assignment
shall be provided to the Administrative Agent, each Issuing Bank and the
Borrower, no such assignments shall be permitted (A) until the Administrative
Agent shall have notified the Lender Parties that syndication of the Commitments
hereunder has been completed, without the consent of the Administrative Agent,
and (B) at any other time without the consent of the Administrative Agent and
each Issuing Bank (which consent, in each case, shall not be unreasonably
withheld or delayed), provided, however, that (1) Merrill Lynch, Pierce, Fenner
& Smith Incorporated may, without prior notice to the Borrower, assign its
rights and obligations under this Agreement to any other registered
broker-dealer owned by Bank of America Corporation to which all or substantially
all of Bank of America Corporation’s or any of its subsidiaries’ investment
banking, commercial lending services or related businesses may be transferred
following the date of this Agreement, and (2) each Issuing Bank confirms that
its consent (in such capacity as an Issuing Bank) shall not be required for any
assignment by a Lender to Compass Bank (or any of its affiliates) as assignee
pursuant to this Section 9.07, and (vi) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with any Note
or Notes subject to such assignment and, except if such assignment is being made
by a Lender to an Affiliate or Fund Affiliate of such Lender, a processing and
recordation fee of $3,500; provided, however, that for each such assignment made
as a result of a demand by the Borrower pursuant to Section 9.01(b), the
Borrower shall pay to the Administrative Agent the applicable processing and
recordation fee. 

 

(b)          Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.10, 2.12, 7.06, 8.05 and 9.04 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the remaining portion of an assigning
Lender’s or Issuing Bank’s rights and obligations under this Agreement, such
Lender or Issuing Bank shall cease to be a party hereto).

 

 103 

 

 

(c)          By executing and delivering an Assignment and Acceptance, each
Lender Party assignor thereunder and each assignee thereunder confirm to and
agree with each other and the other parties thereto and hereto as follows:
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender Party makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; (ii) such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender Party or any other Lender Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee confirms that it is an Eligible Assignee; (vi) such assignee appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Loan Documents as
are delegated to the Administrative Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender or Issuing Bank, as the case may be.

 

(d)          The Administrative Agent shall maintain at its address referred to
in Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lender Parties and the Commitment under each Facility of, and principal
amount of the Advances owing under each Facility to, each Lender Party from time
to time (the “Register”). In addition, the Administrative Agent shall maintain
information in the Register regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lender Parties may treat each Person
whose name is recorded in the Register as a Lender Party hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or the Administrative Agent or any Lender Party at any reasonable
time and from time to time upon reasonable prior notice.

 

(e)          Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender Party and an assignee, together with any Note or Notes subject
to such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit E
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower and each other Agent. In the case of any assignment by a Lender, within
five Business Days after its receipt of such notice, the Borrower, at its own
expense, shall, if requested by the applicable Lender, execute and deliver to
the Administrative Agent in exchange for the surrendered Note or Notes a
substitute Note to the order of such Eligible Assignee in an amount equal to the
Commitment assumed by it under each Facility pursuant to such Assignment and
Acceptance and, if any assigning Lender has retained a Commitment hereunder
under such Facility, a substitute Note to the order of such assigning Lender in
an amount equal to the Commitment retained by it hereunder. Such substitute Note
or Notes, if any, shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Note or Notes, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of Exhibit A-1 or Exhibit A-2 (as applicable) hereto.

 

(f)          Each Issuing Bank may assign to one or more Eligible Assignees all
or a portion of its rights and obligations under the undrawn portion of its
Letter of Credit Commitment at any time; provided, however, that (i) except in
the case of an assignment to a Person that immediately prior to such assignment
was an Issuing Bank or an assignment of all of an Issuing Bank’s rights and
obligations under this Agreement, the amount of the Letter of Credit Commitment
of the assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $5,000,000 and shall be in an
integral multiple of $1,000,000 in excess thereof, (ii) each such assignment
shall be to an Eligible Assignee and (iii) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500, provided that such fee shall not be
payable if the assigning Issuing Bank is making such assignment simultaneously
with the assignment in its capacity as a Lender of all or a portion of its
Revolving Credit Commitment to the same Eligible Assignee.

 

 104 

 

 

(g)          Each Lender Party may sell participations to one or more Persons
(other than any Loan Party or any of its Affiliates or any Defaulting Lender or
any of its Affiliates) in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitments, the Advances owing to it and the Note or Notes (if any) held by it)
in a minimum gross amount of $5,000,000; provided, however, that (i) such Lender
Party’s obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender Party shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Administrative Agent and the
other Lender Parties shall continue to deal solely and directly with such Lender
Party in connection with such Lender Party’s rights and obligations under this
Agreement, (v) no participant under any such participation shall have any right
to approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by any Loan Party therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation. The
Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.10 and 2.12 (subject to the requirements and limitation therein,
including the requirements under Sections 2.12(f) and (g) (it being understood
that the documentation required under Sections 2.12(f) and (g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment, provided that, such
participant shall not be entitled to receive any greater payment under Section
2.10 or 2.12 than the applicable Lender would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a change in law that occurs after the participant acquired the applicable
participation. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.05 as though such Participant were a
Lender; provided, that such Participant shall be deemed to be subject to Section
2.13 as though it were a Lender. Each Lender Party that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender Party shall have any obligation to disclose
all or any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender Party shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

 

(h)          Any Lender Party may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Loan Parties (or any of them)
furnished to such Lender Party by or on behalf of any Loan Party; provided,
however, that prior to any such disclosure, the assignee or participant or
proposed assignee or participant shall agree to preserve the confidentiality of
any Information received by it from such Lender Party on the same terms as
provided in Section 9.11.

 

 105 

 

 

(i)          Notwithstanding any other provision set forth in this Agreement,
any Lender Party may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and the Note or Notes held by it), including in favor of
any Federal Reserve Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System or any central bank of any other
applicable jurisdiction.

 

(j)          Upon notice to the Borrower from the Administrative Agent or any
Lender of the loss, theft, destruction or mutilation of any Lender’s Note, the
Borrower will execute and deliver, in lieu of such original Note, a replacement
promissory note, identical in form and substance to, and dated as of the same
date as, the Note so lost, stolen or mutilated, subject to delivery by such
Lender to the Borrower of an affidavit of lost note and indemnity in customary
form. Upon the execution and delivery of the replacement Note, all references
herein or in any of the other Loan Documents to the lost, stolen or mutilated
Note shall be deemed references to the replacement Note.

 

(k)          In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable Pro Rata Share of the Defaulting Lender of Advances not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, each Swing Line Bank and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full Pro Rata Share of
all Advances and participations in Letters of Credit and Swing Line Advances in
accordance with the Defaulting Lender’s Pro Rate Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this Section 9.07(l), then the assignee of
such interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Section 9.08.         Execution in Counterparts. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of an original executed counterpart of
this Agreement.

 

Section 9.09.         No Liability of the Issuing Banks. The Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letter of Credit. Neither any
Issuing Bank nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrower shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrower, to the extent of any direct, but not
consequential, damages suffered by the Borrower that the Borrower proves were
caused by (i) such Issuing Bank’s willful misconduct or gross negligence as
determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit. In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary. 

 

 106 

 

 

Section 9.10.         Defaulting Lenders. (a) Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law: 

 

(i)          such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Required Lenders.

 

(ii)         any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VI or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.05 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swing Line Bank hereunder; third, to Cash Collateralize the
Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 9.10(d); fourth, as the Borrower may request (so long as
no Default exists), to the funding of any Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (A) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Advances under this Agreement and (B)
Cash Collateralize the Issuing Banks’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 9.10(d); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or the Swing Line Banks as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Banks or the Swing Line Banks against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Advances or drawn under any Letter of Credit in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Advances were made or the related Letters of Credit were issued at a
time when the conditions set forth in Section 3.01 and 3.02, as applicable, were
satisfied (or waived in writing), such payment shall be applied solely to pay
the Advances of, and amounts drawn on Letters of Credit owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any the Advances of, and amounts drawn on Letters of Credit owed to, such
Defaulting Lender until such time as all Advances and funded and unfunded
participations in the Letter of Credit Exposure and Swing Line Advances are held
by the Lenders pro rata in accordance with the Commitments under the applicable
Facility without giving effect to Section 9.10(a)(iv). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 9.10(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)        (A)         No Defaulting Lender shall be entitled to receive any
Unused Fee or Extension Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

 107 

 

 

(B)         Each Defaulting Lender shall be entitled to receive its Pro Rata
Share of fees to be paid pursuant to Section 2.08(b) for any period during which
that Lender is a Defaulting Lender only to the extent allocable to its Pro Rata
Share of the stated amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 9.10(d).

 

(C)         With respect to any letter of credit fees under Section 2.08(b) not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (x) pay to the Administrative Agent that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in the Letter of Credit Exposure or Swing Line Advances
that has been reallocated to any Non-Defaulting Lenders pursuant to
Section 9.10(a)(iv), (y) pay to each Issuing Bank and Swing Line Bank, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or Swing Line Bank’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

(iv)        all or any part of such Defaulting Lender’s participation in Letter
of Credit Exposure and Swing Line Advances shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Pro Rata Shares
(calculated without regard to such Defaulting Lender’s Commitments) but only to
the extent that (x) the conditions set forth in Section in Section 3.01 and
3.02, as applicable, are satisfied at the time of such reallocation (and, unless
the Borrower shall have otherwise notified the Administrative Agent at such
time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Facility Exposure allocable to any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitments. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)         if the reallocation described in Section 9.10(a)(iv) cannot, or can
only partially be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under law, (x) first prepay Swing Line
Advances in an amount equal to the Swing Line Banks’ Fronting Exposure and (y)
second, Cash Collateralize the Issuing Banks’ Fronting Exposure in accordance
with the procedures set forth in Section 9.10(d).

 

(b)          If the Borrower, the Administrative Agent and each Issuing Bank
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Advances of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Advances and
funded and unfunded participations in Letters of Credit and Swing Line Advances
to be held pro rata by the Lenders in accordance with Pro Rata Share of the
Commitments under the applicable Facility (without giving effect to
Section 9.10(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided, however, that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided further that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender having been a Defaulting
Lender.

 

 108 

 

 

(c)          So long as any Lender is a Defaulting Lender, (i) the Swing Line
Bank shall not be required to fund any Swing Line Advances unless it is
satisfied that the participation therein will be fully allocated among
non-Defaulting Lenders in a manner consistent with clause Section 9.10(a)(iv)
and the Defaulting Lender shall not participate therein and (ii) no Issuing Bank
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that the participations in the Letter of Credit Exposure
related to any existing Letters of Credit as well as the new, extended, renewed
or increased Letter of Credit has been or will be fully allocated among the
non-Defaulting Lenders in a manner consistent with Section 9.10(a)(iv) and such
Defaulting Lender shall not participate therein except to the extent such
Defaulting Lender’s participation has been or will be fully Cash Collateralized
in a Defaulting Lender Cash Collateral Account accordance with Section 9.10(d).

 

(d)          Not in limitation of the Cash Collateralization provisions of
Section 2.06(b) and Section 6.02:

 

(i)          at any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or any
Issuing Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 9.10(a)(iv) and any
Cash Collateral deposited in a Defaulting Lender Cash Collateral Account by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

 

(ii)         the Borrower, and to the extent provided by any Defaulting Lender
in a Defaulting Lender Cash Collateral Account, such Defaulting Lender, hereby
grants to the Administrative Agent, for the benefit of the Issuing Banks, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of the Letter of Credit Exposure, to be applied
pursuant to Section 9.10(d)(iii). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or the Issuing Banks as herein provided, or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral deposited in a Defaulting Lender Cash Collateral Account by the
Defaulting Lender).

 

(iii)        notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 9.10(d) or
Section 9.10(a)(v) in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letters of Credit (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(iv)        Cash Collateral (or the appropriate portion thereof) provided to
reduce any Issuing Bank’s Fronting Exposure shall no longer be required to be
held as Cash Collateral pursuant to this Section 9.10(d) following (1) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable), or (2) the determination by the
Administrative Agent and the Issuing Banks that there exists excess Cash
Collateral; provided, however, that, subject to Section 9.10(a)(ii), the Person
providing Cash Collateral and each Issuing Bank may agree that Cash Collateral
shall not be released and shall be held to support future anticipated Fronting
Exposure or other obligations.

 

(e)          The Borrower may terminate the Unused Revolving Credit Commitment
of any Lender that is a Defaulting Lender upon not less than five Business Days’
prior notice to the Administrative Agent (which shall promptly notify the
Lenders thereof), and in such event the provisions of Section 9.10(a)(ii) will
apply to all amounts thereafter paid by the Borrower for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that (i) no Event of
Default shall have occurred and be continuing, and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, any Issuing Bank, any Swing Line Bank or any Lender may
have against such Defaulting Lender.

 

 109 

 

 

Section 9.11.         Confidentiality. (a) Each of the Administrative Agent, the
Lender Parties and the Issuing Bank agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors, consultants and other representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions at least as restrictive as those of this
Section, (vii) to any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(viii) to any actual or prospective party (or its managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors and other
representatives) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (ix) to any rating agency, (x) the CUSIP
Service Bureau or any similar organization, (xi) with the consent of the
Borrower or (xii) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section, (B) is independently
developed by a Lender or its Affiliate or (C) becomes available to the
Administrative Agent, such Lender Party, the Issuing Bank or any of their
respective Affiliates on a non-confidential basis from a source other than the
Parent or any of its Subsidiaries without the Administrative Agent, such Lender
Party, the Issuing Bank or any of their respective Affiliates having knowledge
that a duty of confidentiality to the Parent or any of its Subsidiaries has been
breached. In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
the Parent or any of its Subsidiaries (including the Fee Letter and any
information obtained based on a review of the books and records of the Parent or
any of its Subsidiaries) relating to the Parent or any of its Subsidiaries or
any of their respective businesses. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. 

 

(b)          Certain of the Lender Parties may enter into this Agreement and
take or not take action hereunder or under the other Loan Documents on the basis
of information that does not contain material non-public information with
respect to any of the Parent, any or its Subsidiaries or their respective
securities (“Restricting Information”). Other Lender Parties may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that may contain Restricting Information.
Each Lender Party acknowledges that United States federal and state securities
laws prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other Person. None of the Administrative Agent or any of its respective
directors, officers, agents or employees shall, by making any Communications
(including Restricting Information) available to a Lender Party, by
participating in any conversations or other interactions with a Lender Party or
otherwise, make or be deemed to make any statement with regard to or otherwise
warrant that any such information or Communication does or does not contain
Restricting Information nor shall the Administrative Agent or any of its
respective directors, officers, agents or employees be responsible or liable in
any way for any decision a Lender Party may make to limit or to not limit its
access to Restricting Information. In particular, none of the Administrative
Agent or any of its respective directors, officers, agents or employees (i)
shall have, and the Administrative Agent, on behalf of itself and each of its
directors, officers, agents and employees, hereby disclaims, any duty to
ascertain or inquire as to whether or not a Lender Party has or has not limited
its access to Restricting Information, such Lender Party’s policies or
procedures regarding the safeguarding of material, nonpublic information or such
Lender Party’s compliance with applicable laws related thereto or (ii) shall
have, or incur, any liability to any Loan Party, any Lender Party or any of
their respective Affiliates, directors, officers, agents or employees arising
out of or relating to the Administrative Agent or any of its respective
directors, officers, agents or employees providing or not providing Restricting
Information to any Lender Party, other than as found by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Administrative Agent or any of its respective directors, officers, agents or
employees.

 

 110 

 

  

(c)          Each Loan Party agrees that (i) all Communications it provides to
the Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications are determined by the Loan
Parties in good faith not to contain Restricting Information which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (ii) by marking Communications “PUBLIC,” each Loan Party shall be
deemed to have authorized the Administrative Agent and the Lender Parties to
treat such Communications as either publicly available information or not
material information (although such Communications shall remain subject to the
confidentiality undertakings of Section 9.11(a)) with respect to such Loan Party
or its securities for purposes of United States Federal and state securities
laws, (iii) all Communications marked “PUBLIC” may be delivered to all Lender
Parties and may be made available through a portion of the Approved Electronic
Platform designated “Public Side Information” and (iv) the Administrative Agent
shall be entitled to treat any Communications that are not marked “PUBLIC” as
Restricting Information and may post such Communications to a portion of the
Approved Electronic Platform not designated “Public Side Information” (and shall
not post such Communications to a portion of the Approved Electronic Platform
designated “Public Side Information”). Neither the Administrative Agent nor any
of its Affiliates shall be responsible for any statement or other designation by
a Loan Party regarding whether a Communication contains or does not contain
material non-public information with respect to any of the Loan Parties or their
securities nor shall the Administrative Agent or any of its Affiliates incur any
liability to any Loan Party, any Lender Party or any other Person for any action
taken by the Administrative Agent or any of its respective Affiliates based upon
such statement or designation, including any action as a result of which
Restricting Information is provided to a Lender Party that may decide not to
take access to Restricting Information. Nothing in this Section 9.11(c) shall
modify or limit a Person’s obligations under Section 9.11 with regard to
Communications and the maintenance of the confidentiality of or other treatment
of Information.

 

(d)          Each Lender Party acknowledges that circumstances may arise that
require it to refer to Communications that might contain Restricting
Information. Accordingly, each Lender Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf and identify such designee (including such designee’s contact
information) in writing to the Administrative Agent. Each Lender Party agrees to
notify the Administrative Agent from time to time of such Lender Party’s
designee’s e-mail address to which notice of the availability of Restricting
Information may be sent by electronic transmission.

 

 111 

 

 

(e)          Each Lender Party acknowledges that Communications delivered
hereunder and under the other Loan Documents may contain Restricting Information
and that such Communications are available to all Lender Parties generally. Each
Lender Party that elects not to take access to Restricting Information does so
voluntarily and, by such election, acknowledges and agrees that the
Administrative Agent and other Lender Parties may have access to Restricting
Information that is not available to such electing Lender Party. Each such
electing Lender Party acknowledges the possibility that, due to its election not
to take access to Restricting Information, it may not have access to any
Communications (including, without being limited to, the items required to be
made available to the Administrative Agent in Section 5.03 unless or until such
Communications (if any) have been filed or incorporated into documents which
have been filed with the Securities and Exchange Commission by the Parent). None
of the Loan Parties, the Administrative Agent or any Lender Party with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender Party or to use such Restricting Information
on behalf of such electing Lender Party, and shall not be liable for the failure
to so disclose or use, such Restricting Information.

 

(f)          Sections 9.11(b), (c), (d) and (e) are designed to assist the
Administrative Agent, the Lender Parties and the Loan Parties, in complying with
their respective contractual obligations and applicable law in circumstances
where certain Lender Parties express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lender Parties
hereunder or thereunder may contain Restricting Information. None of the
Administrative Agent or any of its respective directors, officers, agents or
employees warrants or makes any other statement with respect to the adequacy of
such provisions to achieve such purpose nor does the Administrative Agent or any
of its respective directors, officers, agents or employees warrant or make any
other statement to the effect that a Loan Party’s or Lender Party’s adherence to
such provisions will be sufficient to ensure compliance by such Loan Party or
Lender Party with its contractual obligations or its duties under applicable law
in respect of Restricting Information and each of the Lender Parties and each
Loan Party assumes the risks associated therewith.

 

Section 9.12.         Certain ERISA Matters. (a)  Each Lender (x) represents and
warrants, as of the date such Person became a Lender Party, and (y) covenants,
from the date such Person became a Lender Party to the date such Person ceases
being a Lender Party, for the benefit of the Administrative Agent, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)          such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments or this
Agreement,

 

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Obligations of such Lender in respect of the Advances, the
Letters of Credit, the Commitments and this Agreement, or

 

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Obligations of such Lender in respect of the Advances, the Letters of Credit,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Obligations of such Lender in respect
of the Advances, the Letters of Credit, the Commitments and this Agreement
satisfies the requirements of sub-sections (b) through (g) of Part I of PTE
84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Obligations of such Lender in respect of the Advances, the Letters of
Credit, the Commitments and this Agreement.

 

 112 

 

 

(b)          In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender, such Lender further (x) represents
and warrants, as of the date such Person became a Lender Party, and (y)
covenants, from the date such Person became a Lender Party to the date such
Person ceases being a Lender Party, for the benefit of the Administrative Agent,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that the Administrative Agent is not a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto)
SECTION 1.01. .

 

Section 9.13.         Patriot Act Notification. Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) ( as
amended, the “Patriot Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the Patriot Act. The Parent Guarantor and the Borrower shall,
and shall cause each of their Subsidiaries to, provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act. 

 

Section 9.14.         Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in City, County and State of New York and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any of the other Loan Documents to which it is a
party, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or any of the other Loan
Documents in the courts of any jurisdiction. 

 

(b)          Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or Federal court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

Section 9.15.         Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the law of the State of
New York. 

 

Section 9.16.         WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE OTHER LOAN
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF. 

 

 113 

 

 

Section 9.17.         Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: 

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Balance of page intentionally left blank – Signature pages follow]

 

 114 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives thereunto duly authorized, as of
the date first above written.

 

  BORROWER:       SUMMIT HOTEL OP, LP,   a Delaware limited partnership        
By: SUMMIT HOTEL GP, LLC,     a Delaware limited liability company, its general
partner

 

  By: SUMMIT HOTEL PROPERTIES, INC.,     a Maryland corporation, its sole member

 

  By:     Name:   Christopher Eng   Title:     Secretary

 

  PARENT GUARANTOR:       SUMMIT HOTEL PROPERTIES, INC.,   a Maryland
corporation         By:     Name:   Christopher Eng   Title:     Secretary

 

(Signatures continued on next page)

 

  [Signature Page to Credit Agreement] Summit Hotel OP, LP 2018 Credit Agreement

 

 

 

 

SUBSIDIARY GUARANTORS:

  

Summit Hotel TRS 003, LLC

Summit Hotel TRS 005, LLC

Summit Hotel TRS 030, LLC

Summit Hotel TRS 037, LLC

Summit Hotel TRS 044, LLC

Summit Hotel TRS 045, LLC

Summit Hotel TRS 052, LLC

Summit Hotel TRS 053, LLC

Summit Hotel TRS 057, LLC

Summit Hotel TRS 060, LLC

Summit Hotel TRS 062, LLC

Summit Hotel TRS 065, LLC

Summit Hotel TRS 066, LLC

Summit Hotel TRS 084, LLC

Summit Hotel TRS 086, LLC

Summit Hotel TRS 087, LLC

Summit Hotel TRS 094, LLC

Summit Hotel TRS 099, LLC

Summit Hotel TRS 100, LLC

Summit Hotel TRS 102, LLC

Summit Hotel TRS 113, LLC

Summit Hotel TRS 114, LLC

Summit Hotel TRS 117, LLC

Summit Hotel TRS 118, LLC

Summit Hotel TRS 119, LLC

Summit Hotel TRS 120, LLC

Summit Hotel TRS 121, LLC

Summit Hotel TRS 122, LLC

Summit Hotel TRS 123, LLC

Summit Hotel TRS 126, LLC

Summit Hotel TRS 127, LLC

Summit Hotel TRS 128, LLC

Summit Hotel TRS 129, LLC

Summit Hotel TRS 130, LLC

Summit Hotel TRS 131, LLC

Summit Hotel TRS 132, LLC

Summit Hotel TRS 134, LLC

Summit Hotel TRS 135, LLC

Summit Hotel TRS 136, LLC

Summit Hotel TRS 137, LLC

Summit Hotel TRS 138, LLC

Summit Hotel TRS 139, LLC

Summit Hotel TRS 140, LLC

Summit Hotel TRS 141, LLC

Summit Hotel TRS 142, LLC

Summit Hotel TRS 143, LLC

Summit Hotel TRS 144, LLC

Summit Hotel TRS 145, LLC

Summit Hotel TRS 146, LLC

 

By: Summit Hotel TRS, Inc., a Delaware corporation, the sole member of each of
the above referenced Delaware limited liability companies

  

  By:    



  Name: Christopher Eng     Title: Secretary  

 

Summit Hospitality I, LLC,   a Delaware limited liability company

 

By:    



  Name: Christopher Eng     Title: Secretary  

 

Summit Hospitality VI, LLC,   a Delaware limited liability company

 

By:    



  Name: Christopher Eng     Title: Secretary  

 

San Fran JV, LLC,   a Delaware limited liability company

 

By:    



  Name: Christopher Eng     Title: Secretary  



 

(Signatures continued on next page)

 

  [Signature Page to Credit Agreement] Summit Hotel OP, LP 2018 Credit Agreement

 

 

 

 



Summit Group of Scottsdale, Arizona, LLC,
a South Dakota limited liability company   Summit Hospitality 084, LLC,
a Delaware limited liability company       By:     By:     Name:   Christopher
Eng     Name:   Christopher Eng   Title:     Secretary     Title:      Secretary

 

Summit Hospitality 057, LLC,
a Delaware limited liability company   Carnegie Hotels, LLC,
a Georgia limited liability company       By:     By:     Name:   Christopher
Eng     Name:    Christopher Eng   Title:     Secretary    
Title:       Secretary

 

Summit Hospitality 060, LLC,
a Delaware limited liability company   Summit Hospitality 100, LLC,
a Delaware limited liability company       By:     By:     Name:   Christopher
Eng     Name:    Christopher Eng   Title:     Secretary    
Title:       Secretary

 

Summit Hospitality 18, LLC,
a Delaware limited liability company   Summit Hospitality 25, LLC,
a Delaware limited liability company       By:     By:     Name:   Christopher
Eng     Name:   Christopher Eng   Title:     Secretary     Title:     Secretary

 

Summit Hospitality 17, LLC,
a Delaware limited liability company   Summit Hospitality 114, LLC,
a Delaware limited liability company       By:     By:     Name:   Christopher
Eng     Name:    Christopher Eng   Title:     Secretary    
Title:      Secretary

 

(Signatures continued on next page)

 

  [Signature Page to Credit Agreement] Summit Hotel OP, LP 2018 Credit Agreement

 

 

 

 



Summit Hospitality 117, LLC,
a Delaware limited liability company   Summit Hospitality 122, LLC,
a Delaware limited liability company       By:     By:     Name:   Christopher
Eng     Name:   Christopher Eng   Title:     Secretary     Title:      Secretary

 

Summit Hospitality 118, LLC,
a Delaware limited liability company   Summit Hospitality 123, LLC,
a Delaware limited liability company       By:     By:     Name:   Christopher
Eng     Name:   Christopher Eng   Title:     Secretary     Title:     Secretary

 

Summit Hospitality 119, LLC,
a Delaware limited liability company   Summit Hospitality 126, LLC,
a Delaware limited liability company       By:     By:     Name:   Christopher
Eng     Name:   Christopher Eng   Title:     Secretary     Title:     Secretary

 

Summit Hospitality 120, LLC,
a Delaware limited liability company   Summit Hospitality 127, LLC,
a Delaware limited liability company       By:     By:     Name:   Christopher
Eng     Name:    Christopher Eng   Title:     Secretary    
Title:      Secretary           Summit Hospitality 121, LLC,
a Delaware limited liability company                 By:        
Name:   Christopher Eng         Title:     Secretary      

 



(Signatures continued on next page)

 

  [Signature Page to Credit Agreement] Summit Hotel OP, LP 2018 Credit Agreement

 

 

 

 

Summit Hospitality 128, LLC,
a Delaware limited liability company   Summit Hospitality 134, LLC,
a Delaware limited liability company       By:     By:     Name:   Christopher
Eng     Name:   Christopher Eng   Title:     Secretary     Title:     Secretary

 

Summit Hospitality 129, LLC,
a Delaware limited liability company   Summit Hospitality 135, LLC,
a Delaware limited liability company       By:     By:     Name:   Christopher
Eng     Name:   Christopher Eng   Title:     Secretary     Title:      Secretary

 

Summit Hospitality 130, LLC,
a Delaware limited liability company   Summit Hospitality 136, LLC,
a Delaware limited liability company       By:     By:     Name:   Christopher
Eng     Name:   Christopher Eng   Title:     Secretary     Title:     Secretary

 

Summit Hospitality 131, LLC,
a Delaware limited liability company   Summit Hospitality 137, LLC,
a Delaware limited liability company       By:     By:     Name:   Christopher
Eng     Name:   Christopher Eng   Title:     Secretary     Title:      Secretary
          Summit Hospitality 132, LLC,
a Delaware limited liability company               By:        
Name:   Christopher Eng         Title:     Secretary      

 



(Signatures continued on next page)

 

  [Signature Page to Credit Agreement] Summit Hotel OP, LP 2018 Credit Agreement

 

 

 

 

Summit Hospitality 138, LLC,
a Delaware limited liability company   Summit Hospitality 143, LLC,
a Delaware limited liability company       By:     By:     Name:   Christopher
Eng     Name:   Christopher Eng   Title:     Secretary     Title:      Secretary

 

Summit Hospitality 139, LLC,
a Delaware limited liability company   Summit Hospitality 144, LLC,
a Delaware limited liability company       By:     By:     Name:   Christopher
Eng     Name:   Christopher Eng   Title:     Secretary     Title:      Secretary

 

Summit Hospitality 140, LLC,
a Delaware limited liability company   Summit Hospitality 145, LLC,
a Delaware limited liability company       By:     By:     Name:   Christopher
Eng     Name:   Christopher Eng   Title:      Secretary     Title:     Secretary

 

Summit Hospitality 141, LLC,
a Delaware limited liability company   BP Watertown Hotel, LLC,
a Massachusetts limited liability company       By:     By:    
Name:   Christopher Eng     Name:   Christopher Eng   Title:     Secretary    
Title:     Secretary           Summit Hospitality 142, LLC,
a Delaware limited liability company                 By:          
Name:   Christopher Eng         Title:     Secretary      

 

(Signatures continued on next page)

 

  [Signature Page to Credit Agreement] Summit Hotel OP, LP 2018 Credit Agreement

 

 

 

 

Agreed as of the date first above written:

 

DEUTSCHE BANK AG NEW YORK BRANCH,   as Administrative Agent, Lender, Initial
Issuing Bank,
and Swing Line Bank       By:       Name:   Virginia Cosenza     Title:     Vice
President         By:     Name:    Ming K. Chu     Title:      Director  

 

(Signatures continued on next page)

 

  [Signature Page to Credit Agreement] Summit Hotel OP, LP 2018 Credit Agreement

 

 

 

 

BANK OF AMERICA, N.A.,   as a Lender, Initial Issuing Bank,
Swing Line Bank       By:       Name:    Kyle Pearson     Title:      Vice
President  

 

(Signatures continued on next page)

 

  [Signature Page to Credit Agreement] Summit Hotel OP, LP 2018 Credit Agreement

 

 

 

 

BRANCH BANKING AND TRUST COMPANY,   as a Lender       By:       Name:   Ahaz
Armstrong     Title:     Senior Vice President  

 

(Signatures continued on next page)

 

  [Signature Page to Credit Agreement] Summit Hotel OP, LP 2018 Credit Agreement

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,   as a Lender, Initial Issuing Bank,
Swing Line Bank       By:       Name:   Patrick Trowbridge     Title:     Senior
Vice President  

 

(Signatures continued on next page)

 

  [Signature Page to Credit Agreement] Summit Hotel OP, LP 2018 Credit Agreement

 

 

 

 

BMO HARRIS BANK, NA,   as a Lender       By:       Name:   Gwendolyn Gatz    
Title:     Director  

 

(Signatures continued on next page)

 

  [Signature Page to Credit Agreement] Summit Hotel OP, LP 2018 Credit Agreement

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,   as a Lender       By:       Name:   Yakovia
Jackson     Title:     Vice President  

 

(Signatures continued on next page)

 

  [Signature Page to Credit Agreement] Summit Hotel OP, LP 2018 Credit Agreement

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,   as a Lender       By:       Name:     Title:
      Senior Vice President  

 

(Signatures continued on next page)

 

  [Signature Page to Credit Agreement] Summit Hotel OP, LP 2018 Credit Agreement

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,   as a Lender       By:       Name:    Sarah V.
Montgomery     Title:      Vice President  

 

(Signatures continued on next page)

 

  [Signature Page to Credit Agreement] Summit Hotel OP, LP 2018 Credit Agreement

 

 

 

 

ROYAL BANK OF CANADA,   as a Lender       By:       Name:   Sheena Lee    
Title:     Authorized Signatory  

 

(Signatures continued on next page)

 

  [Signature Page to Credit Agreement] Summit Hotel OP, LP 2018 Credit Agreement

 

 

 

 

RAYMOND JAMES BANK, N.A.,   as a Lender       By:       Name:    Matt Stein    
Title:      Senior Vice President  

 

(Signatures continued on next page)

 

  [Signature Page to Credit Agreement] Summit Hotel OP, LP 2018 Credit Agreement

 

 

 

 

REGIONS BANK,   as a Lender, Initial Issuing Bank.
Swing Line Bank       By:       Name:    T. Barret Vawter     Title:      Vice
President  

 

  [Signature Page to Credit Agreement] Summit Hotel OP, LP 2018 Credit Agreement

 

 

 

  

SCHEDULE I

COMMITMENTS AND APPLICABLE LENDING OFFICES

 



Name of

Initial

Lender/

  Commitments       

Initial

Issuing Bank

 

Revolving

Credit

   Term Loan   Swing Line  

Letter of

Credit

   Domestic Lending Office  Eurodollar Lending Office Deutsche Bank AG New York
Branch  $80,000,000   $0   $6,250,000   $12,500,000   60 Wall Street, 2nd Floor
New York, NY 10005
Attn:  Philip Tancorra
Tel:  212-250-6576
Email:  Philip.tancorra@db.com  60 Wall Street, 2nd Floor
New York, NY 10005
Attn:  Philip Tancorra
Tel:  212-250-6576
Email:  Philip.tancorra@db.com Bank of America, N.A.  $49,000,000  
$31,000,000   $6,250,000   $12,500,000   901 Main Street, 64th Stree
Dallas, TX 75202
Attn:  Kyle Pearson
Tel:  (214) 209-0931
Fax:  (214) 209-0995
Email:  kyle.pearson@baml.com   901 Main Street, 64th Stree
Dallas, TX 75202
Attn:  Kyle Pearson
Tel:  (214) 209-0931
Fax:  (214) 209-0995
Email:  kyle.pearson@baml.com Regions Bank  $49,000,000   $31,000,000  
$6,250,000   $12,500,000   1717 McKinney Avenue, Suite 1200.
Dallas, TX  75202
Attn:  Brett Vawter
Tel:  (469) 608-2787
Fax:  (469) 608-2942
Email:  barret.vawter@regions.com  1717 McKinney Avenue, Suite 1200.
Dallas, TX  75202
Attn:  Brett Vawter
Tel:  (469) 608-2787
Fax:  (469) 608-2942
Email:  barret.vawter@regions.com U.S. Bank National Association  $49,000,000  
$31,000,000   $6,250,000   $12,500,000   13737 Noel Road
Dallas, Texas 75240
Attn:  Patrick Trowbridge
Tel:  (972) 581-1618
Email:  Patrick.trowbridge@usbank.com  13737 Noel Road
Dallas, Texas 75240
Attn:  Patrick Trowbridge
Tel:  (972) 581-1618
Email:  Patrick.trowbridge@usbank.com

 

 Sch. I-1 

 

 



Name of

Initial

Lender/

  Commitments       

Initial

Issuing Bank

 

Revolving

Credit

   Term Loan   Swing Line  

Letter of

Credit

   Domestic Lending Office  Eurodollar Lending Office Royal Bank of Canada 
$25,000,000   $15,000,000    —    —   Global Loans Administration
20 King St. West, 4th Floor
Toronto, Ontario, Canada
M5H 1C4
Attn:  Ian LaRoche or Julie Camarra
Tel:  (416) 974-6107 or (416) 955-6577
Fax:  (212) 428-2372 or (212) 428-2372
Email:  RBCNewYorkGLA2@rbc.com   Global Loans Administration
20 King St. West, 4th Floor
Toronto, Ontario, Canada
M5H 1C4
Attn:  Ian LaRoche or Julie Camarra
Tel:  (416) 974-6107 or (416) 955-6577
Fax:  (212) 428-2372 or (212) 428-2372
Email:  RBCNewYorkGLA2@rbc.com PNC Bank, National Association  $25,000,000  
$15,000,000    —    —   1200 Smith Street, Suite 830
Houston, TX 77002-4313
Attn:  Sarah V. Montgomery
Tel:  (713) 658-3953
Email:  sarah.montgomery@pnc.com  1200 Smith Street, Suite 830
Houston, TX 77002-4313
Attn:  Sarah V. Montgomery
Tel:  (713) 658-3953
Email:  sarah.montgomery@pnc.com KeyBank, National Association  $25,000,000  
$15,000,000    —    —   AVP - Closer
2390 East Camelback Rd Ste 220
Phoenix AZ 85016
Attn:  Michael Colbert
Tel:  (770) 510-2155
Email:  michael_colbert@keybank.com  AVP - Closer
2390 East Camelback Rd Ste 220
Phoenix AZ 85016
Attn:  Michael Colbert
Tel:  (770) 510-2155
Email:  michael_colbert@keybank.com Capital One, National Association 
$25,000,000   $15,000,000    —    —   1680 Capital One Drive, 9th Floor
McLean, VA 22102
Attention:  Jessica W. Schneickert
Tel:  (703) 720-6526
Email:  Jessica.schneickert@capitalone.com  1680 Capital One Drive, 9th Floor
McLean, VA 22102
Attention:  Jessica W. Schneickert
Tel:  (703) 720-6526
Email:  Jessica.schneickert@capitalone.com

 

 Sch. I-2 

 

 



Name of

Initial

Lender/

  Commitments       

Initial

Issuing Bank

 

Revolving

Credit

   Term Loan   Swing Line  

Letter of

Credit

   Domestic Lending Office  Eurodollar Lending Office BMO Harris Bank, N.A. 
$25,000,000   $15,000,000    —    —   115 S. LaSalle Street
36th Floor
Chicago, IL 60603
Attention:  Gwendolyn Gatz
Tel:  312-461-2238
Email:  312-461-2238  115 S. LaSalle Street
36th Floor
Chicago, IL 60603
Attention:  Gwendolyn Gatz
Tel:  312-461-2238
Email:  312-461-2238 Raymond James Bank, N.A.  $23,000,000   $17,000,000    —  
 —   710 Carillon Parkway
St. Petersburg, FL 33716
Attn:  Loan Ops/CML
Tel:  (727) 567-1815 or (727) 567-1922
Fax:  (866) 597-4002
Email:  Fax-rjbloanops@raymondrames.com  710 Carillon Parkway
St. Petersburg, FL 33716
Attn:  Loan Ops/CML
Tel:  (727) 567-1815 or (727) 567-1922
Fax:  (866) 597-4002
Email:  Fax-rjbloanops@raymondrames.com Branch Banking and Trust Company 
$25,000,000   $15,000,000    —    —   200 West Second Street, 16th Floor
Winston Salem, NC 27101
Attn:  Shana Pask
Tel:  (336) 733-2645
Fax:  (888) 707-4162
Email:  spask@bbandt.com  200 West Second Street, 16th Floor
Winston Salem, NC 27101
Attn:  Shana Pask
Tel:  (336) 733-2645
Fax:  (888) 707-4162
Email:  spask@bbandt.com Totals  $400,000,000   $200,000,000   $25,000,000  
$50,000,000       

 

 Sch. I-3 

 

 

Schedule II - Unencumbered Assets

 

OWNERSHIP

ENTITY

CODE PROPERTY NAME CLASS ROOMS

STREET

ADDRESS

CITY COUNTY STATE

ZIP

CODE

FRANCHISOR

STR

CHAIN

SCALE

TRS

HOLDING

COMPANY

TRS

ENTITY

“LESSEE”

Summit Hospitality VI, LLC 003 SpringHill Suites - Minneapolis/St. Paul
Airport/Mall of America Same Store 113 2870 Metro Drive Bloomington Hennepin MN
55425 Marriott International Upscale Summit Hotel TRS, Inc. Summit Hotel TRS
003, LLC Summit Hospitality VI, LLC 005 Hampton Inn & Suites - Minneapolis/St.
Paul Airport/Mall of America Same Store 146 2860 Metro Drive Bloomington
Hennepin MN 55425 Hilton Worldwide Upper Midscale Summit Hotel TRS, Inc. Summit
Hotel TRS 005, LLC San Fran JV, LLC 030 Holiday Inn Express & Suites - San
Francisco/Fisherman’s Wharf Same Store 252 550 North Point Street San Francisco
San Francisco CA 94133 IHG Upper Midscale Summit Hotel TRS, Inc. Summit Hotel
TRS 030, LLC Summit Hospitality I, LLC 037 Residence Inn - Dallas/Arlington
South Same Store 96 801 Highlander Boulevard Arlington Tarrant TX 76015 Marriott
International Upscale Summit Hotel TRS, Inc. Summit Hotel TRS 037, LLC Summit
Hotel OP, LP 044 Country Inn & Suites - Charleston South, WV Same Store 64 105
Alex Lane Charleston Kanawha WV 25304 Carlson Hospitality Upper Midscale Summit
Hotel TRS, Inc. Summit Hotel TRS 044, LLC Summit Hotel OP, LP 045 Holiday Inn
Express - Charleston/Kanawha City Same Store 66 107 Alex Lane Charleston Kanawha
WV 25304 Upper Midscale IHG Summit Hotel TRS, Inc. Summit Hotel TRS 045, LLC
SGS, AZ, LLC 052 Courtyard - Scottsdale North Same Store 153 17010 North
Scottsdale Road Scottsdale Maricopa AZ 85255 Marriott International Upscale
Summit Hotel TRS, Inc. Summit Hotel TRS 052, LLC SGS, AZ, LLC 053 Springhill
Suites - Scottsdale North Same Store 121 17020 North Scottsdale Road Scottsdale
Maricopa AZ 85255 Marriott International Upscale Summit Hotel TRS, Inc. Summit
Hotel TRS 053, LLC Summit Hospitality 057, LLC 057 Hyatt Place -
Minneapolis/Downtown Same Store 213 425 7th Street South Minneapolis Hennepin MN
55415 Hyatt Hotel Corp. Upscale Summit Hotel TRS, Inc. Summit Hotel TRS 057, LLC
Summit Hospitality 060, LLC 060 Springhill Suites - Nashville MetroCenter Same
Store 78 250 Athens Way Nashville Davidson TN 37228 Marriott International
Upscale Summit Hotel TRS, Inc. Summit Hotel TRS 060, LLC Summit Hospitality 18,
LLC 062 Hilton Garden Inn - Minneapolis/Eden Prairie Same Store 97 6330 Point
Chase Eden Prairie Hennepin MN 55344 Hilton Worldwide Upscale Summit Hotel TRS,
Inc. Summit Hotel TRS 062, LLC Summit Hospitality 17, LLC 065 Holiday Inn
Express & Suites - Minneapolis/Minnetonka Same Store 93 10985 Red Circle Drive
Minnetonka Hennepin MN 55343 IHG Upper Midscale Summit Hotel TRS, Inc. Summit
Hotel TRS 065, LLC Summit Hospitality I, LLC 066 Courtyard - New Orleans
Downtown Near the French Quarter Same Store 140 124 St. Charles Avenue New
Orleans Orleans Parish LA 70130 Marriott International Upscale Summit Hotel TRS,
Inc. Summit Hotel TRS 066, LLC Summit Hospitality 084, LLC 084 Hyatt Place -
Portland Airport/Cascade Station Same Store 136 9750 Northeast Cascades Parkway
Portland Multnomah OR 97220 Hyatt Hotel Corp. Upscale Summit Hotel TRS, Inc.
Summit Hotel TRS 084, LLC Summit Hotel OP, LP 086 Hilton Garden Inn -
Birmingham/Lakeshore Drive Same Store 95 520 Wildwood Circle Drive North
Birmingham Jefferson AL 35209 Hilton Worldwide Upscale Summit Hotel TRS, Inc.
Summit Hotel TRS 086, LLC Summit Hotel OP, LP 087 Hilton Garden Inn - Birmingham
SE/Liberty Park Same Store 130 2090 Urban Center Parkway Birmingham Shelby AL
35242 Hilton Worldwide Upscale Summit Hotel TRS, Inc. Summit Hotel TRS 087, LLC
Summit Hospitality I, LLC 094 Staybridge Suites - Denver/Cherry Creek Same Store
121 4220 East Virginia Avenue Glendale Denver CO 80246 IHG Upscale Summit Hotel
TRS, Inc. Summit Hotel TRS 094, LLC Carnegie Hotels, LLC 099 Courtyard - Atlanta
Downtown Same Store 150 133 Carnegie Way Atlanta Fulton GA 30303 Marriott
International Upscale Summit Hotel TRS, Inc. Summit Hotel TRS 099, LLC Summit
Hospitality 100, LLC 100 Hyatt Place - Garden City Same Store 122 5 North Avenue
Garden City Nassau NY 11530 Hyatt Hotel Corp. Upscale Summit Hotel TRS, Inc.
Summit Hotel TRS 100, LLC

 

 Sch. II-1 

 

 

OWNERSHIP

ENTITY

CODE PROPERTY NAME CLASS ROOMS

STREET

ADDRESS

CITY COUNTY STATE

ZIP

CODE

FRANCHISOR

STR

CHAIN

SCALE

TRS

HOLDING

COMPANY

TRS

ENTITY

“LESSEE”

Summit Hospitality I, LLC 102 Courtyard - New Orleans Downtown/Convention Center
Same Store 202 300 Julia Street New Orleans Orleans Parish LA 70130 Marriott
International Upscale Summit Hotel TRS, Inc. Summit Hotel TRS 102, LLC Summit
Hospitality 25, LLC 113 Hilton Garden Inn - Houston/Galleria Area Same Store 182
3201 Sage Road Houston Harris TX 77056 Hilton Worldwide Upscale Summit Hotel
TRS, Inc. Summit Hotel TRS 113, LLC Summit Hospitality 114, LLC 114 DoubleTree -
San Francisco Airport North Same Store 210 5000 Sierra Point Parkway Brisbane
San Mateo CA 94005 Hilton Worldwide Upscale Summit Hotel TRS, Inc. Summit Hotel
TRS 114, LLC Summit Hospitality 117, LLC 117 Hampton Inn & Suites -
Austin/Downtown/Convention Center Same Store 209 200 San Jacinto Boulevard
Austin Travis TX 78701 Hilton Worldwide Upper Midscale Summit Hotel TRS, Inc.
Summit Hotel TRS 117, LLC Summit Hospitality 118, LLC 118 Hampton Inn & Suites -
Minneapolis/Downtown Same Store 211 19 North 8th Street Minneapolis Hennepin MN
55403 Hilton Worldwide Upper Midscale Summit Hotel TRS, Inc. Summit Hotel TRS
118, LLC Summit Hospitality 119, LLC 119 Residence Inn - Bridgewater/Branchburg
Same Store 101 3241 Route 22 East Branchburg Somerset NJ 08876 Marriott
International Upscale Summit Hotel TRS, Inc. Summit Hotel TRS 119, LLC Summit
Hospitality 120, LLC 120 Hyatt House - Orlando/Universal Development 168 5915
Caravan Court Orlando Orange FL 32819 Hyatt Hotel Corp. Upscale Summit Hotel
TRS, Inc. Summit Hotel TRS 120, LLC Summit Hospitality 121, LLC 121 Residence
Inn - Baltimore/Hunt Valley Same Store 141 45 Schilling Rd Hunt Valley Baltimore
MD 21031 Marriott International Upscale Summit Hotel TRS, Inc. Summit Hotel TRS
121, LLC Summit Hospitality 122, LLC 122 Hampton Inn - Boston/Norwood Same Store
139 434 Providence Highway (Rt. 1) Norwood Norfolk MA 02062 Hilton Worldwide
Upper Midscale Summit Hotel TRS, Inc. Summit Hotel TRS 122, LLC Summit
Hospitality 123, LLC 123 Hotel Indigo - Asheville Downtown Same Store 115 151
Haywood Street Asheville Buncombe NC 28801 IHG Upper Upscale Summit Hotel TRS,
Inc. Summit Hotel TRS 123, LLC Summit Hospitality 126, LLC 126 Courtyard -
Atlanta Decatur Downtown/Emory Same Store 179 130 Clairemont Avenue Decatur De
Kalb GA 30030 Marriott International Upscale Summit Hotel TRS, Inc. Summit Hotel
TRS 126, LLC Summit Hospitality 127, LLC 127 Courtyard - Nashville
Vanderbilt/West End Same Store 226 1901 West End Avenue Nashville Davidson TN
37203 Marriott International Upscale Summit Hotel TRS, Inc. Summit Hotel TRS
127, LLC Summit Hospitality 128, LLC 128 Residence Inn - Atlanta
Midtown/Peachtree at 17th Same Store 160 1365 Peachtree Street Northeast Atlanta
Fulton GA 30309 Marriott International Upscale Summit Hotel TRS, Inc. Summit
Hotel TRS 128, LLC Summit Hospitality 129, LLC 129 Homewood Suites - Aliso
Viejo/Laguna Beach Acquisition 129 110 Vantis Dr Aliso Viejo Orange CA 92656
Hilton Worldwide Upscale Summit Hotel TRS, Inc. Summit Hotel TRS 129, LLC Summit
Hospitality 130, LLC 130 Hyatt House - Miami Airport Same Store 163 5710 Blue
Lagoon Drive Miami Miami-Dade FL 33126 Hyatt Hotel Corp. Upscale Summit Hotel
TRS, Inc. Summit Hotel TRS 130, LLC Summit Hospitality 131, LLC 131 Marriott -
Boulder Same Store 165 2660 Canyon Boulevard Boulder Boulder CO 80302 Marriott
International Upper Upscale Summit Hotel TRS, Inc. Summit Hotel TRS 131, LLC
Summit Hospitality 132, LLC 132 Hyatt Place - Chicago/Downtown-The Loop Same
Store 206 28 North Franklin Street Chicago Cook IL 60606 Hyatt Hotel Corp.
Upscale Summit Hotel TRS, Inc. Summit Hotel TRS 132, LLC Summit Hospitality 134,
LLC 134 Courtyard - Fort Lauderdale Beach Acquisition 261 440 Seabreeze
Boulevard Fort Lauderdale Broward FL 33316 Marriott International Upscale Summit
Hotel TRS, Inc. Summit Hotel TRS 134, LLC Summit Hospitality 135, LLC 135
Courtyard - Charlotte City Center Acquisition 181 237 South Tryon Street
Charlotte Mecklenburg NC 28202 Marriott International Upscale Summit Hotel TRS,
Inc. Summit Hotel TRS 135, LLC Summit Hospitality 136, LLC 136 Hampton Inn &
Suites - Baltimore Inner Harbor Acquisition 116 131 East Redwood Street
Baltimore Baltimore MD 21202 Hilton Worldwide Upper Midscale Summit Hotel TRS,
Inc. Summit Hotel TRS 136, LLC Summit Hospitality 137, LLC 137 Residence Inn -
Baltimore Downtown/Inner Harbor Acquisition 189 17 Light Street Baltimore
Baltimore MD 21202 Marriott International Upscale Summit Hotel TRS, Inc. Summit
Hotel TRS 137, LLC

 

 Sch. II-2 

 

 

OWNERSHIP

ENTITY

CODE PROPERTY NAME CLASS ROOMS

STREET

ADDRESS

CITY COUNTY STATE

ZIP

CODE

FRANCHISOR

STR

CHAIN

SCALE

TRS

HOLDING

COMPANY

TRS

ENTITY

“LESSEE”

Summit Hospitality 138, LLC 138 Courtyard - Kansas City Country Club Plaza
Acquisition 123 4600 JC Nichols Parkway Kansas City Jackson MO 64112 Marriott
International Upscale Summit Hotel TRS, Inc. Summit Hotel TRS 138, LLC Summit
Hospitality 139, LLC 139 Courtyard - Pittsburgh Downtown Acquisition 182 945
Penn Avenue Pittsburgh Allegheny PA 15222 Marriott International Upscale Summit
Hotel TRS, Inc. Summit Hotel TRS 139, LLC Summit Hospitality 140, LLC 140
Courtyard - Fort Worth Downtown/Blackstone Acquisition 203 601 Main Street Fort
Worth Tarrant TX 76102 Marriott International Upscale Summit Hotel TRS, Inc.
Summit Hotel TRS 140, LLC Summit Hospitality 141, LLC 141 AC Hotel - Atlanta
Downtown Acquisition 255 101 Andrew J.Young International Boulevard Atlanta
Fulton GA 30303 Marriott International Upscale Summit Hotel TRS, Inc. Summit
Hotel TRS 141, LLC Summit Hospitality 142, LLC 142 Homewood Suites - Tucson/St.
Philip’s Plaza University Acquisition 122 4250 North Campebell Avenue Tucson
Pima AZ 85718 Hilton Worldwide Upscale Summit Hotel TRS, Inc. Summit Hotel TRS
142, LLC Summit Hospitality 143, LLC 143 Hilton Garden Inn - Waltham Acquisition
148 450 Totten Pond Road Waltham Middlesex MA 02451 Hilton Worldwide Upscale
Summit Hotel TRS, Inc. Summit Hotel TRS 143, LLC Summit Hospitality 144, LLC 144
Residence Inn - Cleveland Downtown Acquisition 175 527 Prospect Avenue East
Cleveland Cuyahoga OH 44115 Marriott International Upscale Summit Hotel TRS,
Inc. Summit Hotel TRS 144, LLC Summit Hospitality 145, LLC 145 Courtyard - New
Haven at Yale Acquisition 207 30 Whalley Avenue New Haven New Haven CT 06511
Marriott International Upscale Summit Hotel TRS, Inc. Summit Hotel TRS 145, LLC
BP Watertown Hotel, LLC 146 Residence Inn - Boston/Watertown Acquisition 150 570
Arsenal Street Watertown Middlesex MA 02472 Marriott International Upscale
Summit Hotel TRS, Inc. Summit Hotel TRS 146, LLC TOTAL   49 Hotels w/ 7,604
Guestrooms   7,604                  

 

Note: Ownership Entity SGS, AZ, LLC is Summit Group of Scottsdale, AZ, LLC.

 

 Sch. II-3 

 

 

Schedule III - Approved Managers

 

Count Management Company 1 Aimbridge Hospitality 1 American Liberty Hospitality,
Inc. 1 Concord Hospitality 1 Courtyard Management Corporation 1 Crestline Hotels
& Resorts and affiliates 1 Enterprises Company, LLC 1 Fillmore Hospitality and
affiliates 1 IHG Management (Maryland), LLC 1 Intercontinental Hotels Group
Resources, Inc. 1 Intermountain Management, LLC 1 Interstate Management Company,
LLC and affiliates 1 Kana Hotels, Inc. 1 LBA Hospitality 1 OTO Development, LLC
1 Park Place Hospitality 1 Pillar Hotels and Resorts, LP 1 Residence Inn by
Marriott, Inc. 1 Sage Hospitality and affiliates 1 Select Hotels Group, LLC 1
Springhill SMC Corporation 1 Stonebridge Realty Advisors, Inc. and affiliates 1
TPG Hotels & Resorts, Inc. 1 White Lodging Services Corporation 23  

 

 Sch. III-1 

 

 

SCHEDULE IV

EXISTING LETTERS OF CREDIT

 

None.

 

 Sch. IV-1 

 

 

Schedule 4.01(b) – Subsidiaries

 



Summit Entity 

State of

Origination

  Owner  % Interest  

# Shares

Authorized

  

# Shares

Outstanding

  

# Shares

Covered by

Options,

Warrants,

etc.

  Summit Hotel Properties, Inc (1)  Maryland  Public Stockholders   100% 
 600,000,000    104,760,836    235,000  Summit Hotel GP, LLC  Delaware  Summit
Hotel Properties, Inc.   100%   -    -    -  Summit Hotel OP, LP  Delaware 
Summit Hotel Properties, Inc.   99%   -    -    -  Summit Hotel OP, LP 
Delaware  Unaffiliated limited partners   1%   297,552    297,552    -  Norwood
Hotel Operator, LLC  Delaware  Summit Hospitality 122, LLC   100%   -    -    - 
Summit Arlington CTY License, LLC  Delaware  Summit Hotel TRS 036, LLC   100% 
 -    -    -  Summit Fort Worth HGI License, LLC  Delaware  Summit Hotel TRS
080, LLC   100%   -    -    -  Summit Hospitality of Texas, LLC  Texas  Summit
Hotel Properties, Inc.   100%   -    -    -  Summit Licensing 121, LLC 
Delaware  Summit Hotel TRS, Inc.   100%   -    -    -  Summit Licensing 137,
LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -    -  Summit Licensing Ft
Worth CTY Holding, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -    - 
Summit Licensing Ft Worth CTY, LLC  Delaware  Summit Hotel TRS, Inc.   100% 
 -    -    -  Summit Meta 2017, LLC  Delaware  Summit Hotel OP, LP   100%   -  
 -    -  Summit Hospitality I, LLC  Delaware  Summit Hotel OP, LP   100%   -  
 -    -  Summit Hospitality V, LLC  South Dakota  Summit Hotel OP, LP   100% 
 -    -    -  Summit Hospitality VI, LLC  Delaware  Summit Hotel OP, LP   100% 
 -    -    -  Summit Hospitality VII, LLC  Delaware  Summit Hotel OP, LP   100% 
 -    -    -  Summit Hospitality VIII, LLC  Delaware  Summit Hotel OP, LP 
 100%   -    -    -  Summit Hospitality IX, LLC  Delaware  Summit Hotel OP, LP 
 100%   -    -    -  Summit Hospitality XI, LLC  Delaware  Summit Hotel OP, LP 
 100%   -    -    -  Summit Hospitality XII, LLC  Delaware  Summit Hotel OP, LP 
 100%   -    -    -  Summit Hospitality XIII, LLC  Delaware  Summit Hotel OP,
LP   100%   -    -    -  Summit Hospitality XIV, LLC  Delaware  Summit Hotel OP,
LP   100%   -    -    -  Summit Hospitality XV, LLC  Delaware  Summit Hotel OP,
LP   100%   -    -    -  Summit Group of Scottsdale, Arizona LLC  South Dakota 
Summit Hotel OP, LP   100%   -    -    -  Summit IHG JV, LLC  Delaware  Summit
Hotel OP, LP   99%   -    -    -  Summit IHG JV, LLC  Delaware  Summit Hotel
TRS, Inc.   1%   -    -    -  San Fran JV, LLC  Delaware  Summit IHG JV, LLC 
 100%   -    -    -  Summit Hospitality 17, LLC  Delaware  Summit Hotel OP, LP 
 100%   -    -    -  Summit Hospitality 18, LLC  Delaware  Summit Hotel OP, LP 
 100%   -    -    -  Summit Hospitality 19,LLC  Delaware  Summit Hotel OP, LP 
 100%   -    -    -  Summit Hospitality 20, LLC  Delaware  Summit Hotel OP, LP 
 100%   -    -    -  Summit Hospitality 21, LLC  Delaware  Summit Hotel OP, LP 
 100%   -    -    -  Summit Hospitality 22, LLC  Delaware  Summit Hotel OP, LP 
 100%   -    -    -  Summit Hospitality 23, LLC  Delaware  Summit Hotel OP, LP 
 100%   -    -    -  Summit Hospitality 24, LLC  Delaware  Summit Hotel OP, LP 
 100%   -    -    -  Summit Hospitality 25, LLC  Delaware  Summit Hotel OP, LP 
 100%   -    -    -  Summit Hospitality 26, LLC  Delaware  Summit Hotel OP, LP 
 100%   -    -    -  Summit Hospitality 026 AZ, LLC  Delaware  Summit Hotel OP,
LP   100%   -    -    -  Summit Hospitality 009, LLC  Delaware  Summit Hotel OP,
LP   100%   -    -    -  Summit Hospitality 036, LLC  Delaware  Summit Hotel OP,
LP   100%   -    -    -  Summit Hospitality 039, LLC  Delaware  Summit Hotel OP,
LP   100%   -    -    -  Summit Hospitality 057, LLC  Delaware  Summit Hotel OP,
LP   100%   -    -    - 

 

 Sch. 4.01(b)-1 

 

 



Summit Entity 

State of

Origination

  Owner  % Interest  

# Shares

Authorized

  

# Shares

Outstanding

  

# Shares

Covered by

Options,

Warrants,

etc.

  Summit Hospitality 060, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 066, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 084, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 085, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 099, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 100, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 102, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 104, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 110, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 111, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 114, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 115, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 116, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 117, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 118, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 119, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 120, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 121, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 122, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 123, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 126, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 127, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 128, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 129, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 130, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 131, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 132, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 133, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 134, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 135, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 136, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 137, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 - 

 

 Sch. 4.01(b)-2 

 

 



Summit Entity 

State of

Origination

  Owner  % Interest  

# Shares

Authorized

  

# Shares

Outstanding

  

# Shares

Covered by

Options,

Warrants,

etc.

  Summit Hospitality 138, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 139, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 140, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 141, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 142, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 143, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 144, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  Summit Hospitality 145, LLC  Delaware  Summit Hotel OP, LP   100%   -    -  
 -  BP Watertown Hotel, LLC  Delaware  Summit Hotel OP, LP   100%   -    -    - 
Summit Hotel TRS, Inc  Delaware  Summit Hotel OP, LP   100%   100    100    - 
Summit Hotel TRS 003, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -  
 -  Summit Hotel TRS 005, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -  
 -    -  Summit Hotel TRS 007, LLC  Delaware  Summit Hotel TRS, Inc.   100% 
 -    -    -  Summit Hotel TRS 008, LLC  Delaware  Summit Hotel TRS, Inc. 
 100%   -    -    -  Summit Hotel TRS 009, LLC  Delaware  Summit Hotel TRS,
Inc.   100%   -    -    -  Summit Hotel TRS 010, LLC  Delaware  Summit Hotel
TRS, Inc.   100%   -    -    -  Summit Hotel TRS 013, LLC  Delaware  Summit
Hotel TRS, Inc.   100%   -    -    -  Summit Hotel TRS 014, LLC  Delaware 
Summit Hotel TRS, Inc.   100%   -    -    -  Summit Hotel TRS 023, LLC 
Delaware  Summit Hotel TRS, Inc.   100%   -    -    -  Summit Hotel TRS 024,
LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -    -  Summit Hotel TRS
026, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -    -  Summit Hotel
TRS 027, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -    -  Summit
Hotel TRS 030, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -    - 
Summit Hotel TRS 031, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -  
 -  Summit Hotel TRS 034, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -  
 -    -  Summit Hotel TRS 036, LLC  Delaware  Summit Hotel TRS, Inc.   100% 
 -    -    -  Summit Hotel TRS 037, LLC  Delaware  Summit Hotel TRS, Inc. 
 100%   -    -    -  Summit Hotel TRS 039, LLC  Delaware  Summit Hotel TRS,
Inc.   100%   -    -    -  Summit Hotel TRS 044, LLC  Delaware  Summit Hotel
TRS, Inc.   100%   -    -    -  Summit Hotel TRS 045, LLC  Delaware  Summit
Hotel TRS, Inc.   100%   -    -    -  Summit Hotel TRS 048, LLC  Delaware 
Summit Hotel TRS, Inc.   100%   -    -    -  Summit Hotel TRS 051, LLC 
Delaware  Summit Hotel TRS, Inc.   100%   -    -    -  Summit Hotel TRS 052,
LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -    -  Summit Hotel TRS
053, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -    - 

 

 Sch. 4.01(b)-3 

 

 



Summit Entity 

State of

Origination

  Owner  % Interest  

# Shares

Authorized

  

# Shares

Outstanding

  

# Shares

Covered by

Options,

Warrants,

etc.

  Summit Hotel TRS 057, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -  
 -  Summit Hotel TRS 060, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -  
 -    -  Summit Hotel TRS 062, LLC  Delaware  Summit Hotel TRS, Inc.   100% 
 -    -    -  Summit Hotel TRS 065, LLC  Delaware  Summit Hotel TRS, Inc. 
 100%   -    -    -  Summit Hotel TRS 066, LLC  Delaware  Summit Hotel TRS,
Inc.   100%   -    -    -  Summit Hotel TRS 080, LLC  Delaware  Summit Hotel
TRS, Inc.   100%   -    -    -  Summit Hotel TRS 081, LLC  Delaware  Summit
Hotel TRS, Inc.   100%   -    -    -  Summit Hotel TRS 082, LLC  Delaware 
Summit Hotel TRS, Inc.   100%   -    -    -  Summit Hotel TRS 084, LLC 
Delaware  Summit Hotel TRS, Inc.   100%   -    -    -  Summit Hotel TRS 085,
LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -    -  Summit Hotel TRS
086, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -    -  Summit Hotel
TRS 087, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -    -  Summit
Hotel TRS 088, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -    - 
Summit Hotel TRS 089, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -  
 -  Summit Hotel TRS 090, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -  
 -    -  Summit Hotel TRS 092, LLC  Delaware  Summit Hotel TRS, Inc.   100% 
 -    -    -  Summit Hotel TRS 094, LLC  Delaware  Summit Hotel TRS, Inc. 
 100%   -    -    -  Summit Hotel TRS 095, LLC  Delaware  Summit Hotel TRS,
Inc.   100%   -    -    -  Summit Hotel TRS 096, LLC  Delaware  Summit Hotel
TRS, Inc.   100%   -    -    -  Summit Hotel TRS 098, LLC  Delaware  Summit
Hotel TRS, Inc.   100%   -    -    -  Summit Hotel TRS 099, LLC  Delaware 
Summit Hotel TRS, Inc.   100%   -    -    -  Carnegie Hotels, LLC  Georgia 
Summit Hotel OP, LP   100%   -    -    -  Summit Hotel TRS 100, LLC  Delaware 
Summit Hotel TRS, Inc.   100%   -    -    -  Summit Hotel TRS 101, LLC 
Delaware  Summit Hotel TRS, Inc.   100%   -    -    -  Summit Hotel TRS 102,
LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -    -  Summit Hotel TRS
103, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -    -  Summit Hotel
TRS 104, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -    -  Summit
Hotel TRS 105, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -    - 
Summit Hotel TRS 106, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -  
 -  Summit Hotel TRS 107, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -  
 -    -  Summit Hotel TRS 108, LLC  Delaware  Summit Hotel TRS, Inc.   100% 
 -    -    -  Summit Hotel TRS 109, LLC  Delaware  Summit Hotel TRS, Inc. 
 100%   -    -    -  Summit Hotel TRS 110, LLC  Delaware  Summit Hotel TRS,
Inc.   100%   -    -    - 

 

 Sch. 4.01(b)-4 

 

 



Summit Entity 

State of

Origination

  Owner  % Interest  

# Shares

Authorized

  

# Shares

Outstanding

  

# Shares

Covered by

Options,

Warrants,

etc.

  Summit Hotel TRS 111, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -  
 -  Summit Hotel TRS 112, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -  
 -    -  Summit Hotel TRS 113, LLC  Delaware  Summit Hotel TRS, Inc.   100% 
 -    -    -  Summit Hotel TRS 114, LLC  Delaware  Summit Hotel TRS, Inc. 
 100%   -    -    -  Summit Hotel TRS 115, LLC  Delaware  Summit Hotel TRS,
Inc.   100%   -    -    -  Summit Hotel TRS 116, LLC  Delaware  Summit Hotel
TRS, Inc.   100%   -    -    -  Summit Hotel TRS 117, LLC  Delaware  Summit
Hotel TRS, Inc.   100%   -    -    -  Summit Hotel TRS 118, LLC  Delaware 
Summit Hotel TRS, Inc.   100%   -    -    -  Summit Hotel TRS 119, LLC 
Delaware  Summit Hotel TRS, Inc.   100%   -    -    -  Summit Hotel TRS 120,
LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -    -  Summit Hotel TRS
121, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -    -  Summit Hotel
TRS 122, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -    -  Summit
Hotel TRS 123, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -    - 
Summit Hotel TRS 126, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -  
 -  Summit Hotel TRS 127, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -  
 -    -  Summit Hotel TRS 128, LLC  Delaware  Summit Hotel TRS, Inc.   100% 
 -    -    -  Summit Hotel TRS 129, LLC  Delaware  Summit Hotel TRS, Inc. 
 100%   -    -    -  Summit Hotel TRS 130, LLC  Delaware  Summit Hotel TRS,
Inc.   100%   -    -    -  Summit Hotel TRS 131, LLC  Delaware  Summit Hotel
TRS, Inc.   100%   -    -    -  Summit Hotel TRS 132, LLC  Delaware  Summit
Hotel TRS, Inc.   100%   -    -    -  Summit Hotel TRS 133, LLC  Delaware 
Summit Hotel TRS, Inc.   100%   -    -    -  Summit Hotel TRS 134, LLC 
Delaware  Summit Hotel TRS, Inc.   100%   -    -    -  Summit Hotel TRS 135,
LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -    -  Summit Hotel TRS
136, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -    -  Summit Hotel
TRS 137, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -    -  Summit
Hotel TRS 138, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -    - 
Summit Hotel TRS 139, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -  
 -  Summit Hotel TRS 140, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -  
 -    -  Summit Hotel TRS 141, LLC  Delaware  Summit Hotel TRS, Inc.   100% 
 -    -    -  Summit Hotel TRS 142, LLC  Delaware  Summit Hotel TRS, Inc. 
 100%   -    -    -  Summit Hotel TRS 143, LLC  Delaware  Summit Hotel TRS,
Inc.   100%   -    -    - 

 

 Sch. 4.01(b)-5 

 

 



Summit Entity 

State of

Origination

  Owner  % Interest  

# Shares

Authorized

  

# Shares

Outstanding

  

# Shares

Covered by

Options,

Warrants,

etc.

  Summit Hotel TRS 144, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -    -  
 -  Summit Hotel TRS 145, LLC  Delaware  Summit Hotel TRS, Inc.   100%   -  
 -    -  Summit Hotel TRS 146, LLC  Delaware  Summit Hotel TRS, Inc.   100% 
 -    -    - 

 

(1)Classes of shares authorized include:

-500,000,000 Common Shares

-100,000,000 Preferred Shares, which are currently comprised of:

-3,000,000 shares of 6.45% Series D Cumulative Redeemable Preferred Stock

-6,400,000 shares of 6.25% Series E Cumulative Redeemable Preferred Stock

 

 Sch. 4.01(b)-6 

 

 

Schedule 4.01(f) – Material Litigation

 

None.

 

 

 

 

Schedule 4.01(n) - Existing Debt

 



Borrower  Lender 

Note

Reference

  Interest Rate (1) 

Amort.

Period

(Years)

  Maturity Date 

Number of

Properties

Encumbered

at 09/30/18

 

Principal

Amount

Outstanding

(000s)

                             Senior Unsecured Credit Facility                
                                Deutsche Bank AG New York Branch                
    Summit Hotel OP, LP  $400 Million Revolver  (a)  30L +165 bps  n/a  March
31, 2023  n/a  $15,000  Summit Hotel OP, LP  $200 Million Term Loan  (a)  30L
+160 bps  n/a  April 1, 2024  n/a   200,000     Total Senior Unsecured Credit
Facility                  215,000                              Unsecured Term
Loans                                              Summit Hotel OP, LP  KeyBank
National Association                        7-Year $225 Million Term Loan  (b) 
4.09% Variable (2)  n/a  February 14, 2025  n/a   225,000  Summit Hotel OP, LP 
KeyBank National Association                        5-Year $225 Million Term
Loan  (c)  3.79% Variable (3)  n/a  November 25, 2022  n/a   225,000          
                   Mortgage Loans                     Summit Hospitality 116,
LLC     (d)  5.18% Fixed  20  March 1, 2019  1   15,270  Summit Hospitality 22,
LLC  Voya (f.k.a. ING Life Ins. and Annuity)  (d)  5.18% Fixed  20  March 1,
2019  2   38,985  Summit Hospitality I, LLC     (d)  5.18% Fixed  20  March 1,
2019  2   22,535  Summit Hotel OP, LP     (d)  5.18% Fixed  20  March 1, 2019 
3   31,253  Summit Hospitality 085, LLC  Bank of Cascades  (e)  4.09% Variable 
25  December 19, 2024  1   8,823  Summit Hospitality 085, LLC     (e)  4.30%
Fixed  25  December 19, 2024  -   8,823  Summit Meta 2017, LLC  Metabank  (f) 
4.44% Fixed  25  July 1, 2027  3   47,640  Summit Hospitality XIII, LLC  KeyBank
National Association     4.46% Fixed  30  February 1, 2023  4   26,503  Summit
Hospitality XIV, LLC        4.52% Fixed  30  April 1, 2023  3   20,555  Summit
Hospitality 19, LLC        4.30% Fixed  30  April 1, 2023  3   19,888  Summit
Hospitality 21, LLC        4.95% Fixed  30  August 1, 2023  2   35,586  Summit
Hospitality 26, LLC  U.S. Bank, NA     6.13% Fixed  25  November 11, 2021  1 
 10,795  Summit Hospitality 036, LLC,  Compass Bank  (g)  4.49% Variable  25 
May 6, 2020  3   22,306  Summit Hospitality 110, LLC,  co-borrower  (g)       
          Summit Hospitality 111, LLC  co-borrower  (g)                       
         Total Mortgage Loans  28   308,962                 Total Debt  28 
$973,962 

 

 

 

 

Schedule 4.01(n) - Existing Debt

 

(1)The interest rates at September 30, 2018, above give effect to our use of
interest rate derivatives, where applicable.

 

(2)We entered into an interest rate derivative to effectively produce a fixed
interest rate on 44%, or $100 million of the 7-yr $225 million term loan;
however, the interest rate spread over LIBOR may change based upon our Leverage
Ratio, as defined in the term loan documents. At September 30, 2018, the
termination value of this interest rate derivative was $3.8 million.

 

(3)We entered into an interest rate derivative to effectively produce a fixed
interest rate on 44%, or $100 million of the 5-yr $225 million term loan;
however, the interest rate spread over LIBOR may change based upon our Leverage
Ratio, as defined in the term loan documents. At September 30, 2018, the
termination value of this interest rate derivative was $3.8 million.

 

(a)The Senior Unsecured Credit Facility requires that no less than 20 of our
hotel properties remain unencumbered, as defined in the credit facility
documentation, and also requires compliance with covenants customary among our
industry peers. The $400 Million Revolver matures in March 2023 and can be
extended to March 2024 at our option, subject to certain conditions. The $200
Million Term Loan matures in April 2024.

 

(b)The 7-yr Unsecured Term Loan requires that no less than 20 of our hotel
properties remain unencumbered, as defined in the credit facility documentation,
and also requires compliance with covenants customary among our industry peers.
The KeyBank 7-yr Unsecured Term Loan matures on February 14, 2025, replaced the
existing $140 Million 7-Yr Unsecured Term Loan, and had $225 million outstanding
as of September 30, 2018.

 

(c)The KeyBank 5-yr Unsecured Term Loan requires that no less than 20 of our
hotel properties remain unencumbered, as defined in the credit facility
documentation, and also requires compliance with covenants customary among our
industry peers. The KeyBank 5-yr Unsecured Term Loan matures on November 25,
2022.

 

(d)The four term loans with Voya have a fixed interest rates of 5.18% and a
first call date of March 1, 2019. The loans are cross-collateralized and have
cross-default provisions. March 1, 2019, represents the first call date for the
specified loans. We have delivered a payoff notice to Voya for payment in full
on December 31, 2018.

 

(e)The Bank of the Cascades financing consists of two notes. Note A carries a
variable interest rate of 30-day LIBOR plus 200 basis points, and Note B carries
a fixed interest rate of 4.30%. Both notes have an amortization periods of 25
years and maturity dates of December 19, 2024. These two loans are secured by
one hotel and are cross-defaulted.

 

(f)On June 30, 2017, we entered into a $47.6 million secured, non-recourse loan
with Metabank which includes a delayed draw feature, a 4.44% fixed interest
rate, and interest-only payments for 18 months following the closing date. The
loan was fully drawn by December 31, 2017. Summit Hospitality XII, Summit
Hospitality 115, LLC, and Summit Hospitality 133, LLC, have each granted a
mortgage, security agreement, and related documents to Metabank as security for
the loan.

 

 

 

 

(g)The Compass Bank loan carries a variable rate of 30-day LIBOR plus 240 basis
points, amortizes over 25 years, and has a May 6, 2020 maturity date. The loan
is secured by first mortgage liens on the Hampton Inn & Suites in San Diego
(Poway), CA, and Ventura (Camarillo), CA and the Courtyard in Arlington, TX.

 

(4)Represents oustanding balances as of September 30, 2018. Assumes the
incremental Term Loan amount of $50 million used to reduce outstandings on the
Revolver.

 

Summit Hotel OP, LP indemnifies numerous lenders for environmental and other
issues, and provides guaranties and indemnifications for numerous hotel
management agreements, franchise agreements, title policy indemnifications, and
ground leases. Summit Hotel OP, LP guaranties carve outs on US Bank (Summit
Hospitality 26, LLC), Bank of the Cascades, Compass Bank, Voya, KeyBank (Summit
Hospitality XIII, LLC, Summit Hospitality XIV, LLC, Summit Hospitality 19, LLC,
Summit Hospitality 21, LLC) loans, and Metabank loan.

 

Summit Hotel Properties, Inc. guaranties carve outs on its US Bank (Summit
Hospitality 26, LLC) loan.

 

The Senior Unsecured Credit Facility and the Unsecured Term Loans are both
guaranteed by Summit Hotel Properties, Inc., each unencumbered asset ownership
entity, and each Taxable REIT Subsidiary lessee.

 

 

 

 

Schedule 4.01(o) - Existing Liens

 



Borrower  Lender  Encumbered Assets 

Note

Reference

 

Number of

Properties

Encumbered

at 09/30/18

 

Principal

Amount

Outstanding

at 09/30/18

(000s)

   Mortgage(s) 

Assignment of

Leases / Rents

 

UCC

Financing

Statement

                              Mortgage Loans  Property Name                    
                            Summit Hospitality 116, LLC     Hilton Garden Inn
Houston Energy Corridor  (a)  1   15,270   YES  YES  YES Summit Hospitality 22,
LLC  Voya (f.k.a. ING Life Ins. and Annuity)  Courtyard & SpringHill Suites
Indianapolis  (a)  2   38,985   YES  YES  YES Summit Hospitality I, LLC    
Hilton Garden Inn Greenville & SpringHill Suites New Orleans  (a)  2   22,535  
YES  YES  YES Summit Hotel OP, LP     Hampton Inn & Suites Tampa, Courtyard &
Residence Inn Metairie  (a)  3   31,253   YES  YES  YES Summit Hospitality 085,
LLC  Bank of Cascades  Residence Inn Portland  (b)  1   8,823   YES  YES  YES
Summit Hospitality 085, LLC     Residence Inn Portland  (b)  -   8,823   YES 
YES  YES Summit Meta 2017, LLC  Metabank     (c)      47,640   NO  NO  NO Summit
Hospitality XII, LLC     Residence Inn Salt Lakes City     1       YES  YES  YES
Summit Hospitality 115, LLC     Four Points San Francisco     1       YES  YES 
YES Summit Hospitality 133, LLC     Hyatt Place Mesa     1       YES  YES  YES
Summit Hospitality XIII, LLC  KeyBank National Association  Hyatt
Place:  Lombard, Arlington, Park Meadows, and Denver     4   26,503   YES  YES 
YES Summit Hospitality XIV, LLC     Hyatt Place:  Owings Mills & Scottsdale &
Hyatt House Denver     3   20,555   YES  YES  YES Summit Hospitality 19, LLC    
Hyatt Place:  Hoffman estates, Orlando Universal & Orlando Convention     3 
 19,888   YES  YES  YES Summit Hospitality 21, LLC     Fairfield Inn & Suites &
SpringHill Suites Louisville     2   35,586   YES  YES  YES Summit Hospitality
26, LLC  U.S. Bank, NA  Hampton Inn Santa Barbara     1   10,795   YES  YES  YES
Summit Hospitality 036, LLC,  Compass Bank  Courtyard Arlington  (d)  1 
 22,306   YES  YES  YES Summit Hospitality 110, LLC,  co-borrower  Hampton Inn &
Suites Poway  (d)  1       YES  YES  YES Summit Hospitality 111, LLC 
co-borrower  Hampton Inn & Suites Camarillo  (d)  1       YES  YES  YES      
Total Mortgage Properties     28   308,962          

 

(a)The four term loans with Voya have a fixed interest rates of 5.18% and a
first call date of March 1, 2019. The loans are cross-collateralized and have
cross-default provisions. March 1, 2019, represents the first call date for the
specified loans. We have delivered a payoff notice to Voya for payment in full
on December 31, 2018.

 

(b)The Bank of the Cascades financing consists of two notes. Note A carries a
variable interest rate of 30-day LIBOR plus 200 basis points, and Note B carries
a fixed interest rate of 4.30%. Both notes have an amortization periods of 25
years and maturity dates of December 19, 2024. These two loans are secured by
one hotel and are cross-defaulted.

 

(c)On June 30, 2017, we entered into a $47.6 million secured, non-recourse loan
with Metabank which includes a delayed draw feature, a 4.44% fixed interest
rate, and interest-only payments for 18 months following the closing date. The
loan was fully drawn by December 31, 2017. Summit Hospitality XII, Summit
Hospitality 115, LLC, and Summit Hospitality 133, LLC, have each granted a
mortgage, security agreement, and related documents to Metabank as security for
the loan.

 

(d)The Compass Bank loan carries a variable rate of 30-day LIBOR plus 240 basis
points, amortizes over 25 years, and has a May 6, 2020 maturity date. The loan
is secured by first mortgage liens on the Hampton Inn & Suites in San Diego
(Poway), CA, and Ventura (Camarillo), CA and the Courtyard in Arlington, TX.

 

 

 

 

Schedule 4.01(p) - Part I - Real Property: Owned Assets

 

OWNERSHIP
ENTITY  CODE  PROPERTY NAME  STREET ADDRESS  CITY  STATE  ZIP
CODE  TRS HOLDING
COMPANY  TRS ENTITY
“LESSEE”  GAAP
GROSS
BOOK
VALUE
09/30/2018   NOTE LAND  001  LAND                     8,104,942   Summit
Hospitality VI, LLC  003  SpringHill Suites - Minneapolis/St. Paul Airport/Mall
of America  2870 Metro Drive  Bloomington  MN  55425  Summit Hotel TRS, Inc. 
Summit Hotel TRS 003, LLC   19,123,914     Summit Hospitality VI, LLC  005 
Hampton Inn & Suites - Minneapolis/St. Paul Airport/Mall of America  2860 Metro
Drive  Bloomington  MN  55425  Summit Hotel TRS, Inc.  Summit Hotel TRS 005,
LLC   19,879,915     Summit Hospitality XIV, LLC  007  Hyatt Place -
Baltimore/Owings Mills  4730 Painters Mill Road  Owings Mills  MD  21117  Summit
Hotel TRS, Inc.  Summit Hotel TRS 007, LLC   12,006,985     Summit Hospitality
XIII, LLC  008  Hyatt Place - Chicago/Lombard/Oak Brook  2340 South Fountain
Square Drive  Lombard  IL  60148  Summit Hotel TRS, Inc.  Summit Hotel TRS 008,
LLC   19,025,098     Summit Hospitality XII, LLC  010  Residence Inn - Salt Lake
City Downtown  285 West Broadway  Salt Lake City  UT  84101  Summit Hotel TRS,
Inc.  Summit Hotel TRS 010, LLC   27,738,319     Summit Hospitality XIII, LLC 
013  Hyatt Place - Dallas/Arlington  2380 East Road to Six Flags Street 
Arlington  TX  76011  Summit Hotel TRS, Inc.  Summit Hotel TRS 013, LLC 
 10,925,919     Summit Hospitality XIII, LLC  014  Hyatt Place - Denver
South/Park Meadows  9030 East Westview Road  Lone Tree  CO  80124  Summit Hotel
TRS, Inc.  Summit Hotel TRS 014, LLC   13,151,044     Summit Hospitality XIII,
LLC  024  Hyatt Place - Denver Tech Center  8300 East Crescent Parkway 
Englewood  CO  80111  Summit Hotel TRS, Inc.  Summit Hotel TRS 024, LLC 
 14,067,285     Summit Hospitality XIV, LLC  027  Hyatt Place - Scottsdale/Old
Town  7300 East Third Avenue  Scottsdale  AZ  85251  Summit Hotel TRS, Inc. 
Summit Hotel TRS 027, LLC   11,812,732     San Fran JV, LLC  030  Holiday Inn
Express & Suites - San Francisco/Fisherman’s Wharf  550 North Point Street  San
Francisco  CA  94133  Summit Hotel TRS, Inc.  Summit Hotel TRS 030, LLC 
 65,770,578     Summit Hospitality 19, LLC  034  Hyatt Place - Chicago/Hoffman
Estates  2750 Greenspoint Parkway  Hoffman Estates  IL  60169  Summit Hotel TRS,
Inc.  Summit Hotel TRS 034, LLC   10,885,053     Summit Hospitality 036, LLC 
036  Courtyard - Dallas/Arlington South  711 Highlander Boulevard  Arlington 
TX  76015  Summit Hotel TRS, Inc.  Summit Hotel TRS 036, LLC   17,305,132    
Summit Hospitality I, LLC  037  Residence Inn - Dallas/Arlington South  801
Highlander Boulevard  Arlington  TX  76015  Summit Hotel TRS, Inc.  Summit Hotel
TRS 037, LLC   18,032,354     Summit Hotel OP, LP  044  Country Inn & Suites -
Charleston South, WV  105 Alex Lane  Charleston  WV  25304  Summit Hotel TRS,
Inc.  Summit Hotel TRS 044, LLC   7,080,880     Summit Hotel OP, LP  045 
Holiday Inn Express - Charleston/Kanawha City  107 Alex Lane  Charleston  WV 
25304  Summit Hotel TRS, Inc.  Summit Hotel TRS 045, LLC   6,870,121     Summit
Hospitality 19, LLC  048  Hyatt Place - Orlando/Convention Center  8741
International Drive  Orlando  FL  32819  Summit Hotel TRS, Inc.  Summit Hotel
TRS 048, LLC   14,768,246     Summit Hospitality 19, LLC  051  Hyatt Place -
Orlando/Universal  5895 Caravan Court  Orlando  FL  32819  Summit Hotel TRS,
Inc.  Summit Hotel TRS 051, LLC   17,096,689     SGS, AZ, LLC  052  Courtyard -
Scottsdale North  17010 North Scottsdale Road  Scottsdale  AZ  85255  Summit
Hotel TRS, Inc.  Summit Hotel TRS 052, LLC   18,558,036   (1) SGS, AZ, LLC  053 
Springhill Suites - Scottsdale North  17020 North Scottsdale Road  Scottsdale 
AZ  85255  Summit Hotel TRS, Inc.  Summit Hotel TRS 053, LLC   13,530,371   (1)
Summit Hospitality 057, LLC  057  Hyatt Place - Minneapolis/Downtown  425 7th
Street South  Minneapolis  MN  55415  Summit Hotel TRS, Inc.  Summit Hotel TRS
057, LLC   35,009,552     Summit Hospitality 060, LLC  060  Springhill Suites -
Nashville MetroCenter  250 Athens Way  Nashville  TN  37228  Summit Hotel TRS,
Inc.  Summit Hotel TRS 060, LLC   8,011,103     Summit Hospitality 18, LLC  062 
Hilton Garden Inn - Minneapolis/Eden Prairie  6330 Point Chase  Eden Prairie 
MN  55344  Summit Hotel TRS, Inc.  Summit Hotel TRS 062, LLC   13,310,690    
Summit Hospitality 17, LLC  065  Holiday Inn Express & Suites -
Minneapolis/Minnetonka  10985 Red Circle Drive  Minnetonka  MN  55343  Summit
Hotel TRS, Inc.  Summit Hotel TRS 065, LLC   9,024,552     Summit Hospitality I,
LLC  066  Courtyard - New Orleans Downtown Near the French Quarter  124 St.
Charles Avenue  New Orleans  LA  70130  Summit Hotel TRS, Inc.  Summit Hotel TRS
066, LLC   30,823,695     Summit Hospitality 084, LLC  084  Hyatt Place -
Portland Airport/Cascade Station  9750 Northeast Cascades Parkway  Portland  OR 
97220  Summit Hotel TRS, Inc.  Summit Hotel TRS 084, LLC   19,189,686   (2)
Summit Hospitality 085, LLC  085  Residence Inn - Portland Airport at Cascade
Station  9301 Northeast Cascades Parkway  Portland  OR  97220  Summit Hotel TRS,
Inc.  Summit Hotel TRS 085, LLC   19,437,800   (2) Summit Hotel OP, LP  086 
Hilton Garden Inn - Birmingham/Lakeshore Drive  520 Wildwood Circle Drive North 
Birmingham  AL  35209  Summit Hotel TRS, Inc.  Summit Hotel TRS 086, LLC 
 10,945,184     Summit Hotel OP, LP  087  Hilton Garden Inn - Birmingham
SE/Liberty Park  2090 Urban Center Parkway  Birmingham  AL  35242  Summit Hotel
TRS, Inc.  Summit Hotel TRS 087, LLC   14,678,211     Summit Hotel OP, LP  092 
Courtyard - New Orleans/Metairie  2 Galleria Boulevard  Metairie  LA  70001 
Summit Hotel TRS, Inc.  Summit Hotel TRS 092, LLC   27,293,251     Summit
Hospitality I, LLC  094  Staybridge Suites - Denver/Cherry Creek  4220 East
Virginia Avenue  Glendale  CO  80246  Summit Hotel TRS, Inc.  Summit Hotel TRS
094, LLC   13,015,424     Summit Hospitality XIV, LLC  098  Hyatt House - Denver
Tech Center  9280 East Costilla Avenue  Englewood  CO  80112  Summit Hotel TRS,
Inc.  Summit Hotel TRS 098, LLC   20,720,597     Carnegie Hotels, LLC  099 
Courtyard - Atlanta Downtown  133 Carnegie Way  Atlanta  GA  30303  Summit Hotel
TRS, Inc.  Summit Hotel TRS 099, LLC   30,162,751     Summit Hospitality 100,
LLC  100  Hyatt Place - Garden City  5 North Avenue  Garden City  NY  11530 
Summit Hotel TRS, Inc.  Summit Hotel TRS 100, LLC   32,724,708   (2) Summit
Hotel OP, LP  101  Hampton Inn & Suites - Tampa/Ybor City/Downtown  1301 East
7th Avenue  Tampa  FL  33605  Summit Hotel TRS, Inc.  Summit Hotel TRS 101, LLC 
 24,552,792     Summit Hospitality I, LLC  102  Courtyard - New Orleans
Downtown/Convention Center  300 Julia Street  New Orleans  LA  70130  Summit
Hotel TRS, Inc.  Summit Hotel TRS 102, LLC   37,715,569     Summit Hotel OP, LP 
103  Residence Inn - New Orleans/Metairie  3 Galleria Boulevard  Metairie  LA 
70001  Summit Hotel TRS, Inc.  Summit Hotel TRS 103, LLC   25,816,333     Summit
Hospitality I, LLC  104  SpringHill Suites - New Orleans Downtown  301 St.
Joseph Street  New Orleans  LA  70130  Summit Hotel TRS, Inc.  Summit Hotel TRS
104, LLC   42,705,945     Summit Hospitality I, LLC  105  Hilton Garden Inn -
Greenville  108 Carolina Point Parkway  Greenville  SC  29605  Summit Hotel TRS,
Inc.  Summit Hotel TRS 105, LLC   19,851,736     Summit Hospitality 21, LLC 
106  Fairfield Inn & Suites - Louisville Downtown  100 East Jefferson Street 
Louisville  KY  40202  Summit Hotel TRS, Inc.  Summit Hotel TRS 106, LLC 
 27,933,732     Summit Hospitality 21, LLC  107  SpringHill Suites - Louisville
Downtown  132 East Jeffferson Street  Louisville  KY  40202  Summit Hotel TRS,
Inc.  Summit Hotel TRS 107, LLC   43,403,454     Summit Hospitality 22, LLC 
108  SpringHill Suites - Indianapolis Downtown  601 West Washington Street 
Indianapolis  IN  46204  Summit Hotel TRS, Inc.  Summit Hotel TRS 108, LLC 
 32,717,493     Summit Hospitality 22, LLC  109  Courtyard - Indianapolis
Downtown  601 West Washington Street  Indianapolis  IN  46204  Summit Hotel TRS,
Inc.  Summit Hotel TRS 109, LLC   62,899,265     Summit Hospitality 110, LLC 
110  Hampton Inn & Suites - San Diego/Poway  14068 Stowe Drive  Poway  CA 
92064  Summit Hotel TRS, Inc.  Summit Hotel TRS 110, LLC   18,656,931     Summit
Hospitality 111, LLC  111  Hampton Inn & Suites - Camarillo  50 West Daily
Drive  Camarillo  CA  93010  Summit Hotel TRS, Inc.  Summit Hotel TRS 111, LLC 
 19,966,259     Summit Hospitality 26, LLC  112  Hampton Inn - Santa
Barbara/Goleta  5665 Hollister Avenue  Goleta  CA  93117  Summit Hotel TRS,
Inc.  Summit Hotel TRS 112, LLC   31,828,114     Summit Hospitality 25, LLC 
113  Hilton Garden Inn - Houston/Galleria Area  3201 Sage Road  Houston  TX 
77056  Summit Hotel TRS, Inc.  Summit Hotel TRS 113, LLC   41,688,241   (2)
Summit Hospitality 114, LLC  114  DoubleTree - San Francisco Airport North  5000
Sierra Point Parkway  Brisbane  CA  94005  Summit Hotel TRS, Inc.  Summit Hotel
TRS 114, LLC   45,317,573     Summit Hospitality 115, LLC  115  Four Points -
San Francisco Airport  264 South Airport Boulevard  San Francisco  CA  94080 
Summit Hotel TRS, Inc.  Summit Hotel TRS 115, LLC   23,508,677     Summit
Hospitality 116, LLC  116  Hilton Garden Inn - Houston/Energy Corridor  12245
Katy Freeway  Houston  TX  77079  Summit Hotel TRS, Inc.  Summit Hotel TRS 116,
LLC   37,743,230    

 

 

 

 

OWNERSHIP
ENTITY  CODE  PROPERTY NAME  STREET ADDRESS  CITY  STATE  ZIP
CODE  TRS HOLDING
COMPANY  TRS ENTITY
“LESSEE”  GAAP
GROSS
BOOK
VALUE
09/30/2018   NOTE Summit Hospitality 117, LLC  117  Hampton Inn & Suites -
Austin/Downtown/Convention Center  200 San Jacinto Boulevard  Austin  TX  78701 
Summit Hotel TRS, Inc.  Summit Hotel TRS 117, LLC   57,580,107   (2) Summit
Hospitality 118, LLC  118  Hampton Inn & Suites - Minneapolis/Downtown  19 North
8th Street  Minneapolis  MN  55403  Summit Hotel TRS, Inc.  Summit Hotel TRS
118, LLC   39,103,386     Summit Hospitality 119, LLC  119  Residence Inn -
Bridgewater/Branchburg  3241 Route 22 East  Branchburg  NJ  08876  Summit Hotel
TRS, Inc.  Summit Hotel TRS 119, LLC   27,976,638     Summit Hospitality 120,
LLC  120  Hyatt House - Orlando/Universal  5915 Caravan Court  Orlando  FL 
32819  Summit Hotel TRS, Inc.  Summit Hotel TRS 120, LLC   35,504,182     Summit
Hospitality 121, LLC  121  Residence Inn - Baltimore/Hunt Valley  45 Schilling
Rd  Hunt Valley  MD  21031  Summit Hotel TRS, Inc.  Summit Hotel TRS 121, LLC 
 33,516,187   (2) Summit Hospitality 122, LLC  122  Hampton Inn -
Boston/Norwood  434 Providence Highway (Rt. 1)  Norwood  MA  02062  Summit Hotel
TRS, Inc.  Summit Hotel TRS 122, LLC   27,117,276     Summit Hospitality 123,
LLC  123  Hotel Indigo - Asheville Downtown  151 Haywood Street  Asheville  NC 
28801  Summit Hotel TRS, Inc.  Summit Hotel TRS 123, LLC   38,562,455     Summit
Hospitality 126, LLC  126  Courtyard - Atlanta Decatur Downtown/Emory  130
Clairemont Avenue  Decatur  GA  30030  Summit Hotel TRS, Inc.  Summit Hotel TRS
126, LLC   45,644,175     Summit Hospitality 127, LLC  127  Courtyard -
Nashville Vanderbilt/West End  1901 West End Avenue  Nashville  TN  37203 
Summit Hotel TRS, Inc.  Summit Hotel TRS 127, LLC   72,929,638     Summit
Hospitality 128, LLC  128  Residence Inn - Atlanta Midtown/Peachtree at 17th 
1365 Peachtree Street Northeast  Atlanta  GA  30309  Summit Hotel TRS, Inc. 
Summit Hotel TRS 128, LLC   38,667,535     Summit Hospitality 129, LLC  129 
Homewood Suites - Aliso Viejo/Laguna Beach  110 Vantis Dr  Aliso Viejo  CA 
92656  Summit Hotel TRS, Inc.  Summit Hotel TRS 129, LLC   38,534,585     Summit
Hospitality 130, LLC  130  Hyatt House - Miami Airport  5710 Blue Lagoon Drive 
Miami  FL  33126  Summit Hotel TRS, Inc.  Summit Hotel TRS 130, LLC 
 48,562,721     Summit Hospitality 131, LLC  131  Marriott - Boulder  2660
Canyon Boulevard  Boulder  CO  80302  Summit Hotel TRS, Inc.  Summit Hotel TRS
131, LLC   61,037,870     Summit Hospitality 132, LLC  132  Hyatt Place -
Chicago/Downtown-The Loop  28 North Franklin Street  Chicago  IL  60606  Summit
Hotel TRS, Inc.  Summit Hotel TRS 132, LLC   75,654,193     Summit Hospitality
133, LLC  133  Hyatt Place - Phoenix/Mesa  1422 West Bass Pro Drive  Mesa  AZ 
85201  Summit Hotel TRS, Inc.  Summit Hotel TRS 133, LLC   22,780,531     Summit
Hospitality 134, LLC  134  Courtyard - Fort Lauderdale Beach  440 Seabreeze
Boulevard  Fort Lauderdale  FL  33316  Summit Hotel TRS, Inc.  Summit Hotel TRS
134, LLC   85,568,469     Summit Hospitality 135, LLC  135  Courtyard -
Charlotte City Center  237 South Tryon Street  Charlotte  NC  28202  Summit
Hotel TRS, Inc.  Summit Hotel TRS 135, LLC   56,769,664     Summit Hospitality
136, LLC  136  Hampton Inn & Suites - Baltimore Inner Harbor  131 East Redwood
Street  Baltimore  MD  21202  Summit Hotel TRS, Inc.  Summit Hotel TRS 136, LLC 
 18,570,190     Summit Hospitality 137, LLC  137  Residence Inn - Baltimore
Downtown/Inner Harbor  17 Light Street  Baltimore  MD  21202  Summit Hotel TRS,
Inc.  Summit Hotel TRS 137, LLC   39,370,945     Summit Hospitality 138, LLC 
138  Courtyard - Kansas City Country Club Plaza  4600 JC Nichols Parkway  Kansas
City  MO  64112  Summit Hotel TRS, Inc.  Summit Hotel TRS 138, LLC 
 25,034,527     Summit Hospitality 139, LLC  139  Courtyard - Pittsburgh
Downtown  945 Penn Avenue  Pittsburgh  PA  15222  Summit Hotel TRS, Inc.  Summit
Hotel TRS 139, LLC   42,815,109     Summit Hospitality 140, LLC  140  Courtyard
- Fort Worth Downtown/Blackstone  601 Main Street  Fort Worth  TX  76102  Summit
Hotel TRS, Inc.  Summit Hotel TRS 140, LLC   41,316,499     Summit Hospitality
141, LLC  141  AC Hotel - Atlanta Downtown  101 Andrew J.Young International
Boulevard  Atlanta  GA  30303  Summit Hotel TRS, Inc.  Summit Hotel TRS 141,
LLC   59,151,677     Summit Hospitality 142, LLC  142  Homewood Suites -
Tucson/St. Philip’s Plaza University  4250 North Campebell Avenue  Tucson  AZ 
85718  Summit Hotel TRS, Inc.  Summit Hotel TRS 142, LLC   25,607,766     Summit
Hospitality 143, LLC  143  Hilton Garden Inn - Waltham  450 Totten Pond Road 
Waltham  MA  02451  Summit Hotel TRS, Inc.  Summit Hotel TRS 143, LLC 
 32,677,018     Summit Hospitality 144, LLC  144  Residence Inn - Cleveland
Downtown  527 Prospect Avenue East  Cleveland  OH  44115  Summit Hotel TRS,
Inc.  Summit Hotel TRS 144, LLC   43,780,484     Summit Hospitality 145, LLC 
145  Courtyard - New Haven at Yale  30 Whalley Avenue  New Haven  CT  06511 
Summit Hotel TRS, Inc.  Summit Hotel TRS 145, LLC   63,799,179     BP Watertown
Hotel, LLC  146  Residence Inn - Boston/Watertown  570 Arsenal Street 
Watertown  MA  02472  Summit Hotel TRS, Inc.  Summit Hotel TRS 146, LLC 
 71,185,195     TOTAL     77 Hotels                     2,435,204,360    

 

(1)       Ownership Entity SGS, AZ, LLC is Summit Group of Scottsdale, AZ, LLC.

(2)       Subject to a ground lease or PILOT as described in Schedule 4.01(p) -
Part II - Leased Assets B.

 

 

 

 

Schedule 4.01(p) - Part II - Leased Assets A

 

OWNERSHIP ENTITY  CODE  PROPERTY NAME 

TRS HOLDING

COMPANY

 

TRS ENTITY

“LESSEE”

 

INITIAL

PERIOD BASE

RENT

  

ANNUAL BASE

RENT

  

ADDT’L RENT

%

  

INITIAL

PERIOD

REVENUE

BREAKPOINT

  

ANNUAL

REVENUE

BREAKPOINT

  

LEASE

COMMENCE

 

LEASE

EXPIRATION

Summit Hospitality VI, LLC  003  SpringHill Suites - Minneapolis/St. Paul
Airport/Mall of America  Summit Hotel TRS, Inc.  Summit Hotel TRS 003, LLC   -  
 952,000    38.0%   -    2,403,000   01/01/2018  12/31/2020 Summit Hospitality
VI, LLC  005  Hampton Inn & Suites - Minneapolis/St. Paul Airport/Mall of
America  Summit Hotel TRS, Inc.  Summit Hotel TRS 005, LLC   -    1,124,000  
 38.0%   -    3,059,000   01/01/2018  12/31/2020 Summit Hospitality XIV, LLC 
007  Hyatt Place - Baltimore/Owings Mills  Summit Hotel TRS, Inc.  Summit Hotel
TRS 007, LLC   231,000    1,634,000    55.0%   860,000    4,300,000  
10/05/2015  12/31/2018 Summit Hospitality XIII, LLC  008  Hyatt Place -
Chicago/Lombard/Oak Brook  Summit Hotel TRS, Inc.  Summit Hotel TRS 008, LLC 
 307,000    2,003,000    55.0%   1,160,000    5,460,000   10/05/2015  12/31/2018
Summit Hospitality XII, LLC  010  Residence Inn - Salt Lake City Downtown 
Summit Hotel TRS, Inc.  Summit Hotel TRS 010, LLC   -    3,208,000    55.0% 
 -    7,560,000   01/01/2016  12/31/2018 Summit Hospitality XIII, LLC  013 
Hyatt Place - Dallas/Arlington  Summit Hotel TRS, Inc.  Summit Hotel TRS 013,
LLC   181,000    1,371,000    55.0%   790,000    3,980,000   10/05/2015 
12/31/2018 Summit Hospitality XIII, LLC  014  Hyatt Place - Denver South/Park
Meadows  Summit Hotel TRS, Inc.  Summit Hotel TRS 014, LLC   268,000  
 1,827,000    57.0%   990,000    4,780,000   10/05/2015  12/31/2018 Summit
Hospitality XIII, LLC  024  Hyatt Place - Denver Tech Center  Summit Hotel TRS,
Inc.  Summit Hotel TRS 024, LLC   282,000    1,915,000    56.0%   940,000  
 4,690,000   10/05/2015  12/31/2018 Summit Hospitality XIV, LLC  027  Hyatt
Place - Scottsdale/Old Town  Summit Hotel TRS, Inc.  Summit Hotel TRS 027, LLC 
 310,000    2,057,000    54.0%   1,090,000    5,480,000   10/05/2015  12/31/2018
San Fran JV, LLC  030  Holiday Inn Express & Suites - San Francisco/Fisherman’s
Wharf  Summit Hotel TRS, Inc.  Summit Hotel TRS 030, LLC   -    3,701,000  
 36.0%   -    9,693,000   01/01/2017  12/31/2019 Summit Hospitality 19, LLC 
034  Hyatt Place - Chicago/Hoffman Estates  Summit Hotel TRS, Inc.  Summit Hotel
TRS 034, LLC   1,062,000    1,164,000    59.0%   3,400,000    3,700,000  
01/22/2016  12/31/2019 Summit Hospitality 036, LLC  036  Courtyard -
Dallas/Arlington South  Summit Hotel TRS, Inc.  Summit Hotel TRS 036, LLC 
 956,000    1,766,000    48.0%   2,180,000    3,790,000   05/16/2015  12/31/2018
Summit Hospitality I, LLC  037  Residence Inn - Dallas/Arlington South  Summit
Hotel TRS, Inc.  Summit Hotel TRS 037, LLC   844,000    1,897,000    54.0% 
 1,970,000    4,160,000   07/02/2015  12/31/2018 Summit Hotel OP, LP  044 
Country Inn & Suites - Charleston South, WV  Summit Hotel TRS, Inc.  Summit
Hotel TRS 044, LLC   -    296,000    33.0%   -    963,000   01/01/2018 
12/31/2020 Summit Hotel OP, LP  045  Holiday Inn Express - Charleston/Kanawha
City  Summit Hotel TRS, Inc.  Summit Hotel TRS 045, LLC   -    352,000    34.0% 
 -    1,084,000   01/01/2018  12/31/2020 Summit Hospitality 19, LLC  048  Hyatt
Place - Orlando/Convention Center  Summit Hotel TRS, Inc.  Summit Hotel TRS 048,
LLC   2,216,000    2,536,000    55.0%   5,740,000    6,390,000   01/22/2016 
12/31/2019 Summit Hospitality 19, LLC  051  Hyatt Place - Orlando/Universal 
Summit Hotel TRS, Inc.  Summit Hotel TRS 051, LLC   449,000    1,268,000  
 39.0%   1,482,000    3,297,000   07/01/2017  12/31/2020 SGS, AZ, LLC  052 
Courtyard - Scottsdale North  Summit Hotel TRS, Inc.  Summit Hotel TRS 052, LLC 
 -    1,680,000    46.0%   -    3,195,000   01/01/2018  12/31/2020 SGS, AZ, LLC 
053  Springhill Suites - Scottsdale North  Summit Hotel TRS, Inc.  Summit Hotel
TRS 053, LLC   -    873,000    41.0%   -    2,134,000   01/01/2018  12/31/2020
Summit Hospitality 057, LLC  057  Hyatt Place - Minneapolis/Downtown  Summit
Hotel TRS, Inc.  Summit Hotel TRS 057, LLC   -    2,026,000    39.0%   -  
 4,559,000   01/01/2017  12/31/2019 Summit Hospitality 060, LLC  060  Springhill
Suites - Nashville MetroCenter  Summit Hotel TRS, Inc.   Summit Hotel TRS 060,
LLC   -    1,035,000    49.0%   -    2,202,000   01/01/2018  12/31/2020 Summit
Hospitality 18, LLC  062  Hilton Garden Inn - Minneapolis/Eden Prairie  Summit
Hotel TRS, Inc.  Summit Hotel TRS 062, LLC   -    795,000    36.0%   -  
 1,959,000   01/01/2017  12/31/2019 Summit Hospitality 17, LLC  065  Holiday Inn
Express & Suites - Minneapolis/Minnetonka  Summit Hotel TRS, Inc.  Summit Hotel
TRS 065, LLC   -    536,000    34.0%   -    1,588,000   01/01/2017  12/31/2019
Summit Hospitality I, LLC  066  Courtyard - New Orleans Downtown Near the French
Quarter  Summit Hotel TRS, Inc.  Summit Hotel TRS 066, LLC   409,000  
 1,399,000    40.0%   1,322,000    3,230,000   07/01/2017  12/31/2020 Summit
Hospitality 084, LLC  084  Hyatt Place - Portland Airport/Cascade Station 
Summit Hotel TRS, Inc.  Summit Hotel TRS 084, LLC   -    1,758,000    48.0% 
 -    3,516,000   01/01/2018  12/31/2020 Summit Hospitality 085, LLC  085 
Residence Inn - Portland Airport at Cascade Station  Summit Hotel TRS, Inc. 
Summit Hotel TRS 085, LLC   -    1,728,000    49.0%   -    3,632,000  
01/01/2018  12/31/2020 Summit Hotel OP, LP  086  Hilton Garden Inn -
Birmingham/Lakeshore Drive  Summit Hotel TRS, Inc.  Summit Hotel TRS 086, LLC 
 943,000    1,264,000    64.0%   2,610,000    3,300,000   02/27/2015  12/31/2018
Summit Hotel OP, LP  087  Hilton Garden Inn - Birmingham SE/Liberty Park  Summit
Hotel TRS, Inc.  Summit Hotel TRS 087, LLC   1,123,000    1,366,000    63.0% 
 2,920,000    3,520,000   02/27/2015  12/31/2018 Summit Hotel OP, LP  092 
Courtyard - New Orleans/Metairie  Summit Hotel TRS, Inc.  Summit Hotel TRS 092,
LLC   2,385,000    2,837,000    65.0%   5,000,000    6,000,000   03/11/2016 
12/31/2019 Summit Hospitality I, LLC  094  Staybridge Suites - Denver/Cherry
Creek  Summit Hotel TRS, Inc.  Summit Hotel TRS 094, LLC   -    870,000  
 37.0%   -    3,448,000   01/01/2018  12/31/2020 Summit Hospitality XIV, LLC 
098  Hyatt House - Denver Tech Center  Summit Hotel TRS, Inc.  Summit Hotel TRS
098, LLC   405,000    2,400,000    55.0%   1,180,000    5,820,000   10/05/2015 
12/31/2018

 

 

 

 



OWNERSHIP ENTITY  CODE  PROPERTY NAME 

TRS HOLDING

COMPANY

 

TRS ENTITY

“LESSEE”

 

INITIAL

PERIOD BASE

RENT

  

ANNUAL BASE

RENT

  

ADDT’L RENT

%

  

INITIAL

PERIOD

REVENUE

BREAKPOINT

  

ANNUAL

REVENUE

BREAKPOINT

  

LEASE

COMMENCE

 

LEASE

EXPIRATION

Carnegie Hotels, LLC  099  Courtyard - Atlanta Downtown  Summit Hotel TRS, Inc. 
Summit Hotel TRS 099, LLC   562,000    1,721,000    49.0%   1,456,000  
 3,837,000   08/01/2016  12/31/2019 Summit Hospitality 100, LLC  100  Hyatt
Place - Garden City  Summit Hotel TRS, Inc.  Summit Hotel TRS 100, LLC 
 15,000    3,145,000    55.0%   50,000    6,270,000   12/27/2015  12/31/2018
Summit Hotel OP, LP  101  Hampton Inn & Suites - Tampa/Ybor City/Downtown 
Summit Hotel TRS, Inc.  Summit Hotel TRS 101, LLC   18,000    2,633,000  
 58.0%   50,000    5,660,000   12/27/2015  12/31/2018 Summit Hospitality I, LLC 
102  Courtyard - New Orleans Downtown/Convention Center  Summit Hotel TRS, Inc. 
Summit Hotel TRS 102, LLC   720,000    2,053,000    41.0%   1,763,000  
 4,268,000   07/01/2017  12/31/2020 Summit Hotel OP, LP  103  Residence Inn -
New Orleans/Metairie  Summit Hotel TRS, Inc.  Summit Hotel TRS 103, LLC 
 1,770,000    2,437,000    70.0%   4,000,000    5,250,000   03/11/2016 
12/31/2019 Summit Hospitality I, LLC  104  SpringHill Suites - New Orleans
Downtown  Summit Hotel TRS, Inc.  Summit Hotel TRS 104, LLC   568,000  
 1,824,000    40.0%   1,835,000    4,433,000   07/01/2017  12/31/2020 Summit
Hospitality I, LLC  105  Hilton Garden Inn - Greenville  Summit Hotel TRS, Inc. 
 Summit Hotel TRS 105, LLC   -    1,261,000    45.0%   -    1,947,000  
01/01/2017  12/31/2019 Summit Hospitality 21, LLC  106  Fairfield Inn & Suites -
Louisville Downtown  Summit Hotel TRS, Inc.  Summit Hotel TRS 106, LLC 
 520,000    1,181,000    44.0%   1,152,000    2,460,000   07/01/2017  12/31/2020
Summit Hospitality 21, LLC  107  SpringHill Suites - Louisville Downtown  Summit
Hotel TRS, Inc.  Summit Hotel TRS 107, LLC   717,000    1,828,000    45.0% 
 1,585,000    3,531,000   07/01/2017  12/31/2020 Summit Hospitality 22, LLC 
108  SpringHill Suites - Indianapolis Downtown  Summit Hotel TRS, Inc.  Summit
Hotel TRS 108, LLC   783,000    1,474,000    37.0%   1,259,000    2,193,000  
05/23/2016  12/31/2019 Summit Hospitality 22, LLC  109  Courtyard - Indianapolis
Downtown  Summit Hotel TRS, Inc.  Summit Hotel TRS 109, LLC   1,542,000  
 2,865,000    52.0%   3,264,000    5,664,000   05/23/2016  12/31/2019 Summit
Hospitality 110, LLC  110  Hampton Inn & Suites - San Diego/Poway  Summit Hotel
TRS, Inc.  Summit Hotel TRS 110, LLC   -    872,000    39.0%   -    2,256,000  
01/01/2017  12/31/2019 Summit Hospitality 111, LLC  111  Hampton Inn & Suites -
Camarillo  Summit Hotel TRS, Inc.  Summit Hotel TRS 111, LLC   -    1,213,000  
 42.0%   -    2,890,000   01/01/2017  12/31/2019 Summit Hospitality 26, LLC 
112  Hampton Inn - Santa Barbara/Goleta  Summit Hotel TRS, Inc.  Summit Hotel
TRS 112, LLC   2,441,000 2,651,000    50.0%   5,120,000    5,480,000       
01/10/2014  12/31/2021 Summit Hospitality 25, LLC  113  Hilton Garden Inn -
Houston/Galleria Area  Summit Hotel TRS, Inc.  Summit Hotel TRS 113, LLC   -  
 1,483,000    40.0%   -    2,822,000   01/01/2017  12/31/2019 Summit Hospitality
114, LLC  114  DoubleTree - San Francisco Airport North  Summit Hotel TRS, Inc. 
Summit Hotel TRS 114, LLC   -    2,963,000    35.0%   -    6,172,000  
01/01/2017  12/31/2019 Summit Hospitality 115, LLC  115  Four Points - San
Francisco Airport  Summit Hotel TRS, Inc.  Summit Hotel TRS 115, LLC   -  
 1,282,000    40.0%   -    2,806,000   01/01/2017  12/31/2019 Summit Hospitality
116, LLC  116  Hilton Garden Inn - Houston/Energy Corridor  Summit Hotel TRS,
Inc.  Summit Hotel TRS 116, LLC   533,000    1,132,000    42.0%   1,288,000  
 2,634,000   07/01/2016  12/31/2019 Summit Hospitality 117, LLC  117  Hampton
Inn & Suites - Austin/Downtown/Convention Center  Summit Hotel TRS, Inc.  Summit
Hotel TRS 117, LLC   -    3,346,000    50.0%   -    6,146,000   01/01/2018 
12/31/2020 Summit Hospitality 118, LLC  118  Hampton Inn & Suites -
Minneapolis/Downtown  Summit Hotel TRS, Inc.  Summit Hotel TRS 118, LLC 
 940,000    1,526,000    38.0%   2,094,000    3,886,000   07/01/2017  12/31/2020
Summit Hospitality 119, LLC  119  Residence Inn - Bridgewater/Branchburg  Summit
Hotel TRS, Inc.  Summit Hotel TRS 119, LLC   1,077,000 2,666,000    49.0% 
 2,150,000    5,050,000        07/24/2015  12/31/2018 Summit Hospitality 120,
LLC  120  Hyatt House - Orlando/Universal  Summit Hotel TRS, Inc.  Summit Hotel
TRS 120, LLC   339,000    2,200,000    40.0%   1,586,000    3,875,000  
06/27/2018  12/31/2021 Summit Hospitality 121, LLC  121  Residence Inn -
Baltimore/Hunt Valley  Summit Hotel TRS, Inc.  Summit Hotel TRS 121, LLC 
 1,259,000    3,270,000    31.0%   2,570,000    6,340,000   07/24/2015 
12/31/2018 Summit Hospitality 122, LLC  122  Hampton Inn - Boston/Norwood 
Summit Hotel TRS, Inc.  Summit Hotel TRS 122, LLC   1,337,000    2,352,000  
 40.0%   3,380,000    5,750,000   06/18/2015  12/31/2018 Summit Hospitality 123,
LLC  123  Hotel Indigo - Asheville Downtown  Summit Hotel TRS, Inc.  Summit
Hotel TRS 123, LLC   1,889,000    3,220,000    51.0%   4,020,000    7,000,000  
06/30/2015  12/31/2018 Summit Hospitality 126, LLC  126  Courtyard - Atlanta
Decatur Downtown/Emory  Summit Hotel TRS, Inc.  Summit Hotel TRS 126, LLC 
 628,000    4,460,000    53.0%   1,370,000    8,050,000   10/20/2015  12/31/2018
Summit Hospitality 127, LLC  127  Courtyard - Nashville Vanderbilt/West End 
Summit Hotel TRS, Inc.  Summit Hotel TRS 127, LLC   6,949,000    6,426,000  
 84.0%   12,490,000    11,800,000   01/19/2016  12/31/2019 Summit Hospitality
128, LLC  128  Residence Inn - Atlanta Midtown/Peachtree at 17th  Summit Hotel
TRS, Inc.  Summit Hotel TRS 128, LLC   2,797,000    3,458,000    70.0% 
 6,000,000    6,700,000   01/20/2016  12/31/2019 Summit Hospitality 129, LLC 
129  Homewood Suites - Aliso Viejo/Laguna Beach  Summit Hotel TRS, Inc.  Summit
Hotel TRS 129, LLC   1,349,000    1,840,000    46.0%   2,898,000    3,595,000  
03/01/2017  12/31/2020 Summit Hospitality 130, LLC  130  Hyatt House - Miami
Airport  Summit Hotel TRS, Inc.  Summit Hotel TRS 130, LLC   664,000  
 1,517,000    37.0%   1,939,000    4,046,000   07/01/2017  12/31/2020 Summit
Hospitality 131, LLC  131  Marriott - Boulder  Summit Hotel TRS, Inc.  Summit
Hotel TRS 131, LLC   1,050,000    3,094,000    49.0%   1,453,000    4,637,000  
08/09/2016  12/31/2019 Summit Hospitality 132, LLC  132  Hyatt Place -
Chicago/Downtown-The Loop  Summit Hotel TRS, Inc.  Summit Hotel TRS 132, LLC 
 682,000    3,852,000    48.0%   1,055,000    7,058,000   10/28/2016  12/31/2019
Summit Hospitality 133, LLC  133  Hyatt Place - Phoenix/Mesa  Summit Hotel TRS,
Inc.  Summit Hotel TRS 133, LLC   378,000    1,032,000    33.0%   1,863,000  
 3,040,000   03/30/2017  12/31/2020 Summit Hospitality 134, LLC  134  Courtyard
- Fort Lauderdale Beach  Summit Hotel TRS, Inc.  Summit Hotel TRS 134, LLC 
 1,369,000    4,069,000    43.0%   3,629,000    7,294,000   05/23/2017 
12/31/2020



  

 

 

 



OWNERSHIP ENTITY  CODE  PROPERTY NAME 

TRS HOLDING

COMPANY

 

TRS ENTITY

“LESSEE”

 

INITIAL

 PERIOD BASE

RENT

  

ANNUAL

BASE

RENT

  

ADDT’L

RENT

%

  

INITIAL

PERIOD

REVENUE

BREAKPOINT

  

ANNUAL

REVENUE

BREAKPOINT

  

LEASE

COMMENCE

 

LEASE

EXPIRATION

Summit Hospitality 135, LLC  135  Courtyard - Charlotte City Center  Summit
Hotel TRS, Inc.  Summit Hotel TRS 135, LLC   1,370,000    2,413,000    51.0% 
 2,378,000    4,335,000   06/09/2017  12/31/2020 Summit Hospitality 136, LLC 
136  Hampton Inn & Suites - Baltimore Inner Harbor  Summit Hotel TRS, Inc. 
Summit Hotel TRS 136, LLC   494,000    949,000    37.0%   1,317,000  
 2,548,000   06/21/2017  12/31/2020 Summit Hospitality 137, LLC  137  Residence
Inn - Baltimore Downtown/Inner Harbor  Summit Hotel TRS, Inc.  Summit Hotel TRS
137, LLC   1,203,000    1,963,000    46.0%   1,894,000    3,637,000  
06/21/2017  12/31/2020 Summit Hospitality 138, LLC  138  Courtyard - Kansas City
Country Club Plaza  Summit Hotel TRS, Inc.  Summit Hotel TRS 138, LLC 
 608,000    1,229,000    42.0%   1,553,000    2,984,000   06/21/2017  12/31/2020
Summit Hospitality 139, LLC  139  Courtyard - Pittsburgh Downtown  Summit Hotel
TRS, Inc.  Summit Hotel TRS 139, LLC   1,079,000    1,792,000    43.0% 
 1,990,000    3,514,000   06/21/2017  12/31/2020 Summit Hospitality 140, LLC 
140  Courtyard - Fort Worth Downtown/Blackstone  Summit Hotel TRS, Inc.  Summit
Hotel TRS 140, LLC   833,000    1,905,000    44.0%   1,962,000    4,025,000  
06/21/2017  12/31/2020 Summit Hospitality 141, LLC  141  AC Hotel - Atlanta
Downtown  Summit Hotel TRS, Inc.  Summit Hotel TRS 141, LLC   877,000  
 2,742,000    41.0%   1,829,000    5,049,000   07/13/2017  12/31/2020 Summit
Hospitality 142, LLC  142  Homewood Suites - Tucson/St. Philip’s Plaza
University  Summit Hotel TRS, Inc.  Summit Hotel TRS 142, LLC   124,000  
 1,101,000    43.0%   317,000    2,549,000   11/14/2017  12/31/2020 Summit
Hospitality 143, LLC  143  Hilton Garden Inn - Waltham  Summit Hotel TRS, Inc. 
Summit Hotel TRS 143, LLC   20,000    1,789,000    42.0%   267,000  
 3,480,000   11/14/2017  12/31/2020 Summit Hospitality 144, LLC  144  Residence
Inn - Cleveland Downtown  Summit Hotel TRS, Inc.  Summit Hotel TRS 144, LLC 
 133,000    2,091,000    46.0%   348,000    3,636,000   11/14/2017  12/31/2020
Summit Hospitality 145, LLC  145  Courtyard - New Haven at Yale  Summit Hotel
TRS, Inc.  Summit Hotel TRS 145, LLC   255,000    2,955,000    46.0%   469,000  
 4,609,000   11/14/2017  12/31/2020 BP Watertown Hotel, LLC  146  Residence Inn
- Boston/Watertown  Summit Hotel TRS, Inc.  Summit Hotel TRS 146, LLC 
 898,000    3,284,000    55.0%   1,667,000    5,743,000   09/12/2018  12/31/2021
TOTAL     77 Hotels         53,161,000    156,197,000              120,944,000  
333,841,000   



  

Note:Ownership Entity SGS, AZ, LLC is Summit Group of Scottsdale, AZ, LLC. Refer
to 4.01(p) Part I for street address, city, and state of the listed assets.

 

 

 

 

Schedule 4.01(p) - Part II - Leased Assets B

 

Ground Lease Agreements

 

Five of our hotels are subject to ground lease agreements that cover all of the
land underlying the respective hotel property.

 

(1)The Residence Inn by Marriott located at 9301 NE Cascades Parkway in
Portland, OR is subject to a ground lease with an initial lease termination date
of June 30, 2084 with one option to extend for an additional 14 years. Ground
rent for the initial lease term was prepaid in full at the time we acquired the
leasehold interest. If the option to extend is exercised, monthly ground rent
will be charged based on a formula established in the ground lease. (Lessee -
Summit Hospitality 085, LLC) (Lessor - The Port Of Portland)

 

(2)The Hyatt Place located at 9750 NE Cascades Parkway in Portland, OR is
subject to a ground lease with a lease termination date of June 30, 2084 with
one option to extend for an additional 14 years. Ground rent for the initial
lease term was prepaid in full at the time we acquired the leasehold interest.
If the option to extend is exercised, monthly ground rent will be charged based
on a formula established in the ground lease. (Lessee - Summit Hospitality 084,
LLC) (Lessor - The Port of Portland)

 

(3)The Hilton Garden Inn located at 3201 Sage Road in Houston (Galleria Area),
Texas is subject to a ground lease with an initial lease termination date of
April 20, 2053 with one option to extend for an additional 10 years. Annual
ground rent currently is estimated to be $0.6 million for 2018. Annual rent is
increased every five years with the next adjustment coming in 2018. (Lessee -
Summit Hospitality 25, LLC) (Lessor - Community-Sage, L.P.)

 

(4)The Hampton Inn & Suites located at 200 San Jacinto Boulevard in Austin, TX
is subject to a ground lease with an initial lease termination date of May 31,
2050. Annual ground rent currently is estimated to be $0.4 million for 2018.
Annual rent is increased every five years with the next adjustment coming in
2020. (Lessee - Summit Hospitality 117, LLC) (Lessor - Finley Company)

 

(5)The Residence Inn located at 45 Schilling Road in Baltimore (Hunt Valley), MD
is subject to a ground lease with a lease termination date of December 31, 2079,
including all extension options. Annual rent is approximately $0.4 million and
the lease stipulates a 12.5% increase every five years. (Lessee - Summit
Hospitality 121, LLC) (Lessor - Schilling Pepper Lot 27 Business Trust)

 

These ground leases generally require us to make rental payments and payments
for our share of charges, costs, expenses, assessments and liabilities,
including real property taxes and utilities. Furthermore, these ground leases
generally require us to obtain and maintain insurance covering the subject
property.

 

In addition, the Hyatt Place located at 5 North Avenue in Garden City, NY is
subject to a PILOT (payment in lieu of taxes) lease with the Town of Hempstead
Industrial Development Authority, or the IDA, as lessor. The lease expires on
December 31, 2019. Upon expiration of the lease, Summit Hospitality 100, LLC
(“Lessee”) expects to exercise its right to acquire a fee simple interest in the
Garden City hotel property from the IDA for nominal consideration.

 

 

 

 

Schedule 4.01(p) - Part III - Management Agreements

 

OWNERSHIP ENTITY   CODE   PROPERTY NAME   ROOMS  

STREET 

ADDRESS

 

ZIP

CODE

  FRANCHISOR   STR
CHAINSCALE  

MGMT

COMPANY

 

MGMT

TERM

DATE

 

TRS HOLDING

COMPANY

 

TRS ENTITY

“LESSEE”

Summit Hospitality VI, LLC   003   SpringHill Suites - Minneapolis/St. Paul
Airport/Mall of America   113   2870 Metro Drive   55425   Marriott
International   Upscale   Interstate Management Company, LLC   12/31/2020  
Summit Hotel TRS, Inc.   Summit Hotel TRS 003, LLC Summit Hospitality VI, LLC  
005   Hampton Inn & Suites - Minneapolis/St. Paul Airport/Mall of America   146
  2860 Metro Drive   55425   Hilton Worldwide   Upper Midscale Interstate  
Management Company, LLC   12/31/2020   Summit Hotel TRS, Inc.   Summit Hotel TRS
005, LLC San Fran JV, LLC   030   Holiday Inn Express & Suites - San
Francisco/Fisherman’s Wharf   252   550 North Point Street   94133 I   HG  
Upper Midscale   Intercontinental Hotel Group Resources, Inc.   12/31/2033  
Summit Hotel TRS, Inc.   Summit Hotel TRS 030, LLC Summit Hospitality I, LLC  
037   Residence Inn - Dallas/Arlington South   96   801 Highlander Boulevard  
76015   Marriott International   Upscale   Pillar Hotels & Resorts   01/31/2019
  Summit Hotel TRS, Inc.   Summit Hotel TRS 037, LLC Summit Hotel OP, LP   044  
Country Inn & Suites - Charleston South, WV   64   105 Alex Lane   25304  
Carlson Hospitality   Upper Midscale   Interstate Management Company, LLC  
12/31/2020   Summit Hotel TRS, Inc.   Summit Hotel TRS 044, LLC Summit Hotel OP,
LP   045   Holiday Inn Express - Charleston/Kanawha City   66   107 Alex Lane  
25304   IHG   Upper Midscale   Interstate Management Company, LLC   12/31/2020  
Summit Hotel TRS, Inc.   Summit Hotel TRS 045, LLC SGS, AZ, LLC   052  
Courtyard - Scottsdale North   153   17010 North Scottsdale Road   85255  
Marriott International   Upscale   Interstate Management Company, LLC  
12/31/2020   Summit Hotel TRS, Inc.   Summit Hotel TRS 052, LLC SGS, AZ, LLC  
053   Springhill Suites - Scottsdale North   121   17020 North Scottsdale Road  
85255   Marriott International   Upscale   Interstate Management Company, LLC  
12/31/2020   Summit Hotel TRS, Inc.   Summit Hotel TRS 053, LLC Summit
Hospitality 057, LLC   057   Hyatt Place - Minneapolis/Downtown   213   425 7th
Street South   55415   Hyatt Hotel Corp.   Upscale   Select Hotels Group, LLC  
12/31/2033   Summit Hotel TRS, Inc.   Summit Hotel TRS 057, LLC Summit
Hospitality 060, LLC   060   Springhill Suites - Nashville MetroCenter   78  
250 Athens Way   37228   Marriott International   Upscale   Interstate
Management Company, LLC   12/31/2020   Summit Hotel TRS, Inc.   Summit Hotel TRS
060, LLC Summit Hospitality 18, LLC   062   Hilton Garden Inn - Minneapolis/Eden
Prairie   97   6330 Point Chase   55344    Hilton Worldwide   Upscale  
Interstate Management Company, LLC   12/31/2020   Summit Hotel TRS, Inc.  
Summit Hotel TRS 062, LLC Summit Hospitality 17, LLC   065   Holiday Inn Express
& Suites - Minneapolis/Minnetonka   93   10985 Red Circle Drive   55343   IHG  
Upper Midscale   Interstate Management Company, LLC   12/31/2020   Summit Hotel
TRS, Inc.   Summit Hotel TRS 065, LLC Summit Hospitality I, LLC   066  
Courtyard - New Orleans Downtown Near the French Quarter   140   124 St. Charles
Avenue   70130    Marriott International   Upscale   Courtyard Management
Corporation   12/31/2028   Summit Hotel TRS, Inc.   Summit Hotel TRS 066, LLC
Summit Hospitality 084, LLC   084   Hyatt Place - Portland Airport/Cascade
Station   136   9750 Northeast Cascades Parkway   97220   Hyatt Hotel Corp  
Upscale   Interstate Management Company, LLC   12/31/2020   Summit Hotel TRS,
Inc.   Summit Hotel TRS 084, LLC Summit Hotel OP, LP   086   Hilton Garden Inn -
Birmingham/Lakeshore Drive   95   520 Wildwood Circle Drive North   35209  
Hilton Worldwide   Upscale   Interstate Management Company, LLC   12/31/2020  
Summit Hotel TRS, Inc.   Summit Hotel TRS 086, LLC Summit Hotel OP, LP   087  
Hilton Garden Inn - Birmingham SE/Liberty Park   130   2090 Urban Center Parkway
  35242   Hilton Worldwide   Upscale   Interstate Management Company, LLC  
12/31/2020   Summit Hotel TRS, Inc.   Summit Hotel TRS 087, LLC Summit
Hospitality I, LLC   094   Staybridge Suites - Denver/Cherry Creek   121   4220
East Virginia Avenue   80246   IHG   Upscale   Interstate Management Company,
LLC   12/31/2020   Summit Hotel TRS, Inc.   Summit Hotel TRS 094, LLC Carnegie
Hotels, LLC   099   Courtyard - Atlanta Downtown   150   133 Carnegie Way  
30303   Marriott International   Upscale   Courtyard Management Corporation  
12/31/2036   Summit Hotel TRS, Inc.   Summit Hotel TRS 099, LLC Summit
Hospitality 100, LLC   100   Hyatt Place - Garden City   122   5 North Avenue  
11530    Hyatt Hotel Corp.   Upscale   OTO Development, LLC   01/31/2019  
Summit Hotel TRS, Inc.   Summit Hotel TRS 100, LLC Summit Hospitality I, LLC  
102   Courtyard - New Orleans Downtown/Convention Center   202   300 Julia
Street   70130   Marriott International   Upscale   Courtyard Management
Corporation   12/31/2028   Summit Hotel TRS, Inc.   Summit Hotel TRS 102, LLC
Summit Hospitality 25, LLC   113   Hilton Garden Inn - Houston/Galleria Area  
182   3201 Sage Road   77056   Hilton Worldwide   Upscale   American Liberty
Hospitality, Inc.   01/09/2019   Summit Hotel TRS, Inc.   Summit Hotel TRS 113,
LLC Summit Hospitality 114, LLC   114   DoubleTree - San Francisco Airport North
  210   5000 Sierra Point Parkway   94005   Hilton Worldwide   Upscale  
Stonebridge Realty Advisors, Inc.   03/14/2019   Summit Hotel TRS, Inc.   Summit
Hotel TRS 114, LLC Summit Hospitality 117, LLC   117   Hampton Inn & Suites -
Austin/Downtown/Convention Center   209   200 San Jacinto Boulevard   78701  
Hilton Worldwide   Upper Midscale   Interstate Management Company, LLC  
12/31/2020   Summit Hotel TRS, Inc.   Summit Hotel TRS 117, LLC Summit
Hospitality 118, LLC   118   Hampton Inn & Suites - Minneapolis/Downtown   211  
19 North 8th Street   55403   Hilton Worldwide   Upper Midscale   Interstate
Management Company, LLC   12/31/2020   Summit Hotel TRS, Inc.   Summit Hotel TRS
118, LLC Summit Hospitality 119, LLC   119   Residence Inn -
Bridgewater/Branchburg   101   3241 Route 22 East   08876   Marriott
International   Upscale   Interstate Management Company, LLC   12/31/2020  
Summit Hotel TRS, Inc.   Summit Hotel TRS 119, LLC Summit Hospitality 120, LLC  
120   Hyatt House - Orlando/Universal   168   5915 Caravan Court   32819  
 Hyatt Hotel Corp.   Upscale   Select Hotels Group, LLC   06/27/2038   Summit
Hotel TRS, Inc.   Summit Hotel TRS 120, LLC Summit Hospitality 121, LLC   121  
Residence Inn - Baltimore/Hunt Valley   141   45 Schilling Rd   21031   Marriott
International   Upscale   Interstate Management Company, LLC   12/31/2020  
Summit Hotel TRS, Inc.   Summit Hotel TRS 121, LLC Summit Hospitality 122, LLC  
122   Hampton Inn - Boston/Norwood   139   434 Providence Highway (Rt. 1)  
02062   Hilton Worldwide   Upper Midscale   Interstate Management Company, LLC  
12/31/2020   Summit Hotel TRS, Inc.   Summit Hotel TRS 122, LLC Summit
Hospitality 123, LLC   123   Hotel Indigo - Asheville Downtown   115   151
Haywood Street   28801   IHG   Upper Upscale   Interstate Management Company,
LLC   12/31/2020   Summit Hotel TRS, Inc.   Summit Hotel TRS 123, LLC Summit
Hospitality 126, LLC   126   Courtyard - Atlanta Decatur Downtown/Emory   179  
130 Clairemont Avenue   30030   Marriott International   Upscale   Interstate
Management Company, LLC   12/31/2020   Summit Hotel TRS, Inc.   Summit Hotel TRS
126, LLC Summit Hospitality 127, LLC   127   Courtyard - Nashville
Vanderbilt/West End   226   1901 West End Avenue   37203   Marriott
International   Upscale   Interstate Management Company, LLC   12/31/2020  
Summit Hotel TRS, Inc.   Summit Hotel TRS 127, LLC Summit Hospitality 128, LLC  
128   Residence Inn - Atlanta Midtown/Peachtree at 17th   160   1365 Peachtree
Street Northeast   30309   Marriott International   Upscale   Interstate
Management Company, LLC   12/31/2020   Summit Hotel TRS, Inc.   Summit Hotel TRS
128, LLC Summit Hospitality 129, LLC   129   Homewood Suites - Aliso
Viejo/Laguna Beach   129   110 Vantis Dr   92656   Hilton Worldwide   Upscale  
Stonebridge Realty Advisors, Inc.   03/01/2020   Summit Hotel TRS, Inc.   Summit
Hotel TRS 129, LLC

 

 

 

 

OWNERSHIP ENTITY   CODE   PROPERTY NAME   ROOMS  

STREET

ADDRESS

 

ZIP

CODE

  FRANCHISOR   STR
CHAINSCALE   MGMT COMPANY  

MGMT

TERM DATE

 

TRS HOLDING

COMPANY

 

TRS ENTITY

“LESSEE”

Summit Hospitality 130, LLC   130   Hyatt House - Miami Airport   163   5710
Blue Lagoon Drive   33126    Hyatt Hotel Corp.   Upscale   Interstate Management
Company, LLC   12/31/2020   Summit Hotel TRS, Inc.   Summit Hotel TRS 130, LLC
Summit Hospitality 131, LLC   131   Marriott - Boulder   165   2660 Canyon
Boulevard   80302   Marriott International   Upper Upscale   Stonebridge Realty
Advisors, Inc.   08/09/2019   Summit Hotel TRS, Inc.   Summit Hotel TRS 131, LLC
Summit Hospitality 132, LLC   132   Hyatt Place - Chicago/Downtown-The Loop  
206   28 North Franklin Street   60606    Hyatt Hotel Corp.   Upscale   OTO
Development, LLC   10/28/2019   Summit Hotel TRS, Inc.   Summit Hotel TRS 132,
LLC Summit Hospitality 134, LLC   134   Courtyard - Fort Lauderdale Beach   261
  440 Seabreeze Boulevard   33316   Marriott International   Upscale   Fillmore
Hospitality   05/23/2019   Summit Hotel TRS, Inc.   Summit Hotel TRS 134, LLC
Summit Hospitality 135, LLC   135   Courtyard - Charlotte City Center   181  
237 South Tryon Street   28202   Marriott International   Upscale   OTO
Development, LLC   06/09/2019   Summit Hotel TRS, Inc.   Summit Hotel TRS 135,
LLC Summit Hospitality 136, LLC   136   Hampton Inn & Suites - Baltimore Inner
Harbor   116   131 East Redwood Street   21202   Hilton Worldwide   Upper
Midscale   OTO Development, LLC   06/21/2019   Summit Hotel TRS, Inc.   Summit
Hotel TRS 136, LLC Summit Hospitality 137, LLC   137   Residence Inn - Baltimore
Downtown/Inner Harbor   189   17 Light Street   21202   Marriott International  
Upscale   OTO Development, LLC   06/21/2019   Summit Hotel TRS, Inc.   Summit
Hotel TRS 137, LLC Summit Hospitality 138, LLC   138   Courtyard - Kansas City
Country Club Plaza   123   4600 JC Nichols Parkway   64112   Marriott
International   Upscale   Interstate Management Company, LLC   12/31/2020  
Summit Hotel TRS, Inc.   Summit Hotel TRS 138, LLC Summit Hospitality 139, LLC  
139   Courtyard - Pittsburgh Downtown   182   945 Penn Avenue   15222   Marriott
International   Upscale   Interstate Management Company, LLC   12/31/2020  
Summit Hotel TRS, Inc.   Summit Hotel TRS 139, LLC Summit Hospitality 140, LLC  
140   Courtyard - Fort Worth Downtown/Blackstone   203   601 Main Street   76102
  Marriott International   Upscale   Courtyard Management Corporation  
12/31/2018   Summit Hotel TRS, Inc.   Summit Hotel TRS 140, LLC Summit
Hospitality 141, LLC   141   AC Hotel - Atlanta Downtown   255   101 Andrew
J.Young International Boulev   30303   Marriott International   Upscale  
Interstate Management Company, LLC   12/31/2020   Summit Hotel TRS, Inc.  
Summit Hotel TRS 141, LLC Summit Hospitality 142, LLC   142   Homewood Suites -
Tucson/St. Philip’s Plaza University   122   4250 North Campebell Avenue   85718
  Hilton Worldwide   Upscale   Interstate Management Company, LLC   12/31/2020  
Summit Hotel TRS, Inc.   Summit Hotel TRS 142, LLC Summit Hospitality 143, LLC  
143   Hilton Garden Inn - Waltham   148   450 Totten Pond Road   02451    Hilton
Worldwide   Upscale   Interstate Management Company, LLC   12/31/2020   Summit
Hotel TRS, Inc.   Summit Hotel TRS 143, LLC Summit Hospitality 144, LLC   144  
Residence Inn - Cleveland Downtown   175   527 Prospect Avenue East   44115  
Marriott International   Upscale   Interstate Management Company, LLC  
12/31/2020   Summit Hotel TRS, Inc.   Summit Hotel TRS 144, LLC Summit
Hospitality 145, LLC   145   Courtyard - New Haven at Yale   207   30 Whalley
Avenue   06511    Marriott International   Upscale   Interstate Management
Company, LLC   12/31/2020   Summit Hotel TRS, Inc.   Summit Hotel TRS 145, LLC
BP Watertown Hotel, LLC   146   Residence Inn - Boston/Watertown   150   570
Arsenal Street   02472   Marriott International   Upscale   365 Management
Company, LLC   09/12/2023   Summit Hotel TRS, Inc.   Summit Hotel TRS 146, LLC
TOTAL       49 Hotels w/ 7,604 Guestrooms   7,604                              
 

 

Note:Ownership Entity SGS, AZ, LLC is Summit Group of Scottsdale, AZ, LLC.
Refer to 4.01(p) Part I for street address, city, and state of the listed
assets.
Pillar Hotels & Resorts was bought by Aimbridge Hospitality.

 

 

 

 

Schedule 4.01(p) - Part IV - Franchise Agreements

 

OWNERSHIP ENTITY   CODE   PROPERTY NAME   ROOMS   STREET ADDRESS  

ZIP

CODE

  FRANCHISOR  

STR

CHAINSCALE

  NOTES Summit Hospitality VI, LLC   003   SpringHill Suites - Minneapolis/St.
Paul Airport/Mall of America   113   2870 Metro Drive   55425   Marriott
International   Upscale     Summit Hospitality VI, LLC   005   Hampton Inn &
Suites - Minneapolis/St. Paul Airport/Mall of America   146   2860 Metro Drive  
55425   Hilton Worldwide   Upper Midscale     San Fran JV, LLC   030   Holiday
Inn Express & Suites - San Francisco/Fisherman’s Wharf   252   550 North Point
Street   94133   IHG   Upper Midscale   (1) Summit Hospitality I, LLC   037  
Residence Inn - Dallas/Arlington South   96   801 Highlander Boulevard   76015  
Marriott International   Upscale     Summit Hotel OP, LP   044   Country Inn &
Suites - Charleston South, WV   64   105 Alex Lane   25304   Carlson Hospitality
  Upper Midscale     Summit Hotel OP, LP   045   Holiday Inn Express -
Charleston/Kanawha City   66   107 Alex Lane   25304   IHG   Upper Midscale    
SGS, AZ, LLC   052   Courtyard - Scottsdale North   153   17010 North Scottsdale
Road   85255   Marriott International   Upscale     SGS, AZ, LLC   053  
Springhill Suites - Scottsdale North   121   17020 North Scottsdale Road   85255
  Marriott International   Upscale     Summit Hospitality 057, LLC   057   Hyatt
Place - Minneapolis/Downtown   213   425 7th Street South   55415   Hyatt Hotel
Corp.   Upscale   (1) Summit Hospitality 060, LLC   060   Springhill Suites -
Nashville MetroCenter   78   250 Athens Way   37228   Marriott International  
Upscale     Summit Hospitality 18, LLC   062   Hilton Garden Inn -
Minneapolis/Eden Prairie   97   6330 Point Chase   55344   Hilton Worldwide  
Upscale     Summit Hospitality 17, LLC   065   Holiday Inn Express & Suites -
Minneapolis/Minnetonka   93   10985 Red Circle Drive   55343   IHG   Upper
Midscale     Summit Hospitality I, LLC   066   Courtyard - New Orleans Downtown
Near the French Quarter   140   124 St. Charles Avenue   70130   Marriott
International   Upscale   (1) Summit Hospitality 084, LLC   084   Hyatt Place -
Portland Airport/Cascade Station   136   9750 Northeast Cascades Parkway   97220
  Hyatt Hotel Corp.   Upscale     Summit Hotel OP, LP   086   Hilton Garden Inn
- Birmingham/Lakeshore Drive   95   520 Wildwood Circle Drive North   35209  
Hilton Worldwide   Upscale     Summit Hotel OP, LP   087   Hilton Garden Inn -
Birmingham SE/Liberty Park   130   2090 Urban Center Parkway   35242   Hilton
Worldwide   Upscale     Summit Hospitality I, LLC   094   Staybridge Suites -
Denver/Cherry Creek   121   4220 East Virginia Avenue   80246   IHG   Upscale  
  Carnegie Hotels, LLC   099   Courtyard - Atlanta Downtown   150   133 Carnegie
Way   30303   Marriott International   Upscale   (1) Summit Hospitality 100, LLC
  100   Hyatt Place - Garden City   122   5 North Avenue   11530   Hyatt Hotel
Corp.   Upscale     Summit Hospitality I, LLC   102   Courtyard - New Orleans
Downtown/Convention Center   202   300 Julia Street   70130   Marriott
International   Upscale   (1) Summit Hospitality 25, LLC   113   Hilton Garden
Inn - Houston/Galleria Area   182   3201 Sage Road   77056   Hilton Worldwide  
Upscale     Summit Hospitality 114, LLC   114   DoubleTree - San Francisco
Airport North   210   5000 Sierra Point Parkway   94005   Hilton Worldwide  
Upscale     Summit Hospitality 117, LLC   117   Hampton Inn & Suites -
Austin/Downtown/Convention Center   209   200 San Jacinto Boulevard   78701  
Hilton Worldwide   Upper Midscale     Summit Hospitality 118, LLC   118  
Hampton Inn & Suites - Minneapolis/Downtown   211   19 North 8th Street   55403
  Hilton Worldwide   Upper Midscale     Summit Hospitality 119, LLC   119  
Residence Inn - Bridgewater/Branchburg   101   3241 Route 22 East   08876  
Marriott International   Upscale     Summit Hospitality 120, LLC   120   Hyatt
House - Orlando/Universal   168   5915 Caravan Court   32819   Hyatt Hotel Corp.
  Upscale     Summit Hospitality 121, LLC   121   Residence Inn - Baltimore/Hunt
Valley   141   45 Schilling Rd   21031   Marriott International   Upscale    
Summit Hospitality 122, LLC   122   Hampton Inn - Boston/Norwood   139   434
Providence Highway (Rt. 1)   02062   Hilton Worldwide   Upper Midscale    
Summit Hospitality 123, LLC   123   Hotel Indigo - Asheville Downtown   115  
151 Haywood Street   28801   IHG   Upper Upscale     Summit Hospitality 126, LLC
  126   Courtyard - Atlanta Decatur Downtown/Emory   179   130 Clairemont Avenue
  30030   Marriott International   Upscale     Summit Hospitality 127, LLC   127
  Courtyard - Nashville Vanderbilt/West End   226   1901 West End Avenue   37203
  Marriott International   Upscale     Summit Hospitality 128, LLC   128  
Residence Inn - Atlanta Midtown/Peachtree at 17th   160   1365 Peachtree Street
Northeast   30309   Marriott International   Upscale     Summit Hospitality 129,
LLC   129   Homewood Suites - Aliso Viejo/Laguna Beach   129   110 Vantis Dr  
92656   Hilton Worldwide   Upscale     Summit Hospitality 130, LLC   130   Hyatt
House - Miami Airport   163   5710 Blue Lagoon Drive   33126   Hyatt Hotel Corp.
  Upscale     Summit Hospitality 131, LLC   131   Marriott - Boulder   165  
2660 Canyon Boulevard   80302   Marriott International   Upper Upscale    
Summit Hospitality 132, LLC   132   Hyatt Place - Chicago/Downtown-The Loop  
206   28 North Franklin Street   60606   Hyatt Hotel Corp.   Upscale     Summit
Hospitality 134, LLC   134   Courtyard - Fort Lauderdale Beach   261   440
Seabreeze Boulevard   33316   Marriott International   Upscale     Summit
Hospitality 135, LLC   135   Courtyard - Charlotte City Center   181   237 South
Tryon Street   28202   Marriott International   Upscale     Summit Hospitality
136, LLC   136   Hampton Inn & Suites - Baltimore Inner Harbor   116   131 East
Redwood Street   21202   Hilton Worldwide   Upper Midscale     Summit
Hospitality 137, LLC   137   Residence Inn - Baltimore Downtown/Inner Harbor  
189   17 Light Street   21202   Marriott International   Upscale     Summit
Hospitality 138, LLC   138   Courtyard - Kansas City Country Club Plaza   123  
4600 JC Nichols Parkway   64112   Marriott International   Upscale     Summit
Hospitality 139, LLC   139   Courtyard - Pittsburgh Downtown   182   945 Penn
Avenue   15222   Marriott International   Upscale     Summit Hospitality 140,
LLC   140   Courtyard - Fort Worth Downtown/Blackstone   203   601 Main Street  
76102   Marriott International   Upscale   (1) Summit Hospitality 141, LLC   141
  AC Hotel - Atlanta Downtown   255   101 Andrew J.Young International Boule  
30303   Marriott International   Upscale     Summit Hospitality 142, LLC   142  
Homewood Suites - Tucson/St. Philip’s Plaza University   122   4250 North
Campebell Avenue   85718   Hilton Worldwide   Upscale     Summit Hospitality
143, LLC   143   Hilton Garden Inn - Waltham   148   450 Totten Pond Road  
02451   Hilton Worldwide   Upscale     Summit Hospitality 144, LLC   144  
Residence Inn - Cleveland Downtown   175   527 Prospect Avenue East   44115  
Marriott International   Upscale     Summit Hospitality 145, LLC   145  
Courtyard - New Haven at Yale   207   30 Whalley Avenue   06511   Marriott
International   Upscale     BP Watertown Hotel, LLC   146   Residence Inn -
Boston/Watertown   150   570 Arsenal Street   02472   Marriott International  
Upscale     TOTAL       49 Hotels w/ 7,604 Guestrooms   7,604                  
 

  

(1)Hotel is subject to a combined management and franchise agreement.

 

 

 

 

Schedule 4.01(q) - Environmental Concerns

 

None.

 

 

 

 

Schedule 4.01(w) - Plans Welfare Plans

 

None.

 

 

 

 

EXHIBIT A-1 to the

CREDIT AGREEMENT

 

FORM OF REVOLVING NOTE

 

REVOLVING NOTE

 

$__________ Dated:_______ __, ____

 

FOR VALUE RECEIVED, the undersigned, SUMMIT HOTEL OP, LP, a Delaware limited
partnership (the “Borrower”), HEREBY PROMISES TO PAY          (the “Lender”) for
the account of its Applicable Lending Office (as defined in the Credit Agreement
referred to below) the aggregate principal amount of the Revolving Credit
Advances, the Letter of Credit Advances and the Swing Line Advances (each as
defined below) owing to the Lender by the Borrower pursuant to the Credit
Agreement dated as of December 6, 2018 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms not otherwise defined herein shall have their respective
meanings set forth in the Credit Agreement) among the Borrower, the Lender,
certain other Lender Parties party thereto, Summit Hotel Properties, Inc., the
Subsidiary Guarantors party thereto, Deutsche Bank AG New York Branch, as
Administrative Agent for the Lender and such other Lender Parties party thereto,
on the Termination Date.

 

The Borrower promises to pay to the Lender interest on the unpaid principal
amount of each Revolving Credit Advance, Letter of Credit Advance and Swing Line
Advance from the date of such Revolving Credit Advance, Letter of Credit Advance
or Swing Line Advance, as the case may be, until such principal amount is paid
in full, at such interest rates, and payable at such times, as are specified in
the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Deutsche Bank AG New York Branch, as Administrative Agent, at 60 Wall
Street, New York, New York 10005, in same day funds. Each Revolving Credit
Advance, Letter of Credit Advance and Swing Line Advance owing to the Lender by
the Borrower and the maturity thereof, and all payments made on account of
principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto, which is part of this Revolving
Note; provided, however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the Obligations of the Borrower
under this Revolving Note.

 

This Revolving Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things, (a)
provides for the making of advances (variously, the “Revolving Credit Advances”,
“Letter of Credit Advances” or the “Swing Line Advances”) by the Lender to or
for the benefit of the Borrower from time to time in an aggregate amount not to
exceed at any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance,
Letter of Credit Advance and Swing Line Advance being evidenced by this
Revolving Note, and (b) contains provisions for acceleration of the maturity
hereof upon the happening of an Event of Default and also for prepayments on
account of principal hereof prior to the Termination Date upon the terms and
conditions therein specified.

 

 

 

 

This Revolving Note shall be governed by, and construed in accordance with, the
law of the State of New York.

 

  SUMMIT HOTEL OP, LP,   a Delaware limited partnership       By: SUMMIT HOTEL
GP, LLC,     a Delaware limited liability company,     its general partner      
  By: SUMMIT HOTEL PROPERTIES, INC.,     a Maryland corporation,     its sole
member         By:       Name:     Title:

 

 Exh. A-1-2 

 

 

REVOLVING CREDIT ADVANCES AND

PAYMENTS OF PRINCIPAL

 

Date Amount of
Revolving Credit
Advance Amount of
Principal Paid or
Prepaid Unpaid
Principal
Balance Notation
Made By                                                                        
                                                                               
                                               

 

 Exh. A-1-3 

 

 

EXHIBIT A-2 to the

CREDIT AGREEMENT

 

FORM OF TERM NOTE

 

TERM NOTE

 

$__________ Dated:_______ __, ____

 

FOR VALUE RECEIVED, the undersigned, SUMMIT HOTEL OP, LP, a Delaware limited
partnership (the “Borrower”), HEREBY PROMISES TO PAY____________________ (the
“Lender”) for the account of its Applicable Lending Office (as defined in the
Credit Agreement referred to below) the aggregate principal amount of the Term
Loan Advances owing to the Lender by the Borrower pursuant to the Credit
Agreement dated as of December 6, 2018 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms not otherwise defined herein shall have their respective
meanings set forth in the Credit Agreement) among the Borrower, the Lender,
certain other Lender Parties party thereto, Summit Hotel Properties, Inc., the
Subsidiary Guarantors party thereto, Deutsche Bank AG New York Branch, as
Administrative Agent for the Lender and such other Lender Parties party thereto,
on the Termination Date.

 

The Borrower promises to pay to the Lender interest on the unpaid principal
amount of the Term Loan Advance of the Lender from the date of such Term Loan
Advance, until such principal amount is paid in full, at such interest rates,
and payable at such times, as are specified in the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Deutsche Bank AG New York Branch, as Administrative Agent, at 60 Wall
Street, New York, New York 10005, in same day funds. The Term Loan Advances
owing to the Lender by the Borrower and the maturity thereof, and all payments
made on account of principal thereof, shall be recorded by the Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto, which is part of
this Term Note; provided, however, that the failure of the Lender to make any
such recordation or endorsement shall not affect the Obligations of the Borrower
under this Term Note.

 

This Term Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things, (a)
provides for the making of one or more Term Loan Advances by the Lender to or
for the benefit of the Borrower in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from the Term Loan Advances being evidenced by this Term
Note, and (b) contains provisions for acceleration of the maturity hereof upon
the happening of an Event of Default and also for prepayments on account of
principal hereof prior to the Termination Date upon the terms and conditions
therein specified.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 Exh. A-2-1 

 

 

This Term Note shall be governed by, and construed in accordance with, the law
of the State of New York.

 

  SUMMIT HOTEL OP, LP,   a Delaware limited partnership       By: SUMMIT HOTEL
GP, LLC,     a Delaware limited liability company,     its general partner      
  By: SUMMIT HOTEL PROPERTIES, INC.,     a Maryland corporation, its sole member
        By:       Name:     Title:

 

 Exh. A-2-2 

 

 

TERM LOAN ADVANCES AND
PAYMENTS OF PRINCIPAL

 

Date

Amount of Term

Loan Advance

Amount of

Principal Paid or

Prepaid

Unpaid
Principal
Balance Notation Made By                                                        
                                                                               
                                                                         

 

 Exh. A-2-3 

 

 

EXHIBIT B to the

CREDIT AGREEMENT

 

FORM OF NOTICE

OF BORROWING

 

NOTICE OF [SWING LINE] BORROWING

 

_________ __, ____

 

Deutsche Bank AG New York Branch,
as Administrative Agent
under the Credit Agreement
referred to below
60 Wall Street
New York, New York 10005
Attention: [________]

 

Ladies and Gentlemen:

 

The undersigned, SUMMIT HOTEL OP, LP, a Delaware limited partnership, refers to
the Credit Agreement dated as of December 6, 2018 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms not otherwise defined herein shall have their
respective meanings set forth in the Credit Agreement), among the undersigned,
Summit Hotel Properties, Inc., the Subsidiary Guarantors party thereto, the
Lender Parties party thereto, Deutsche Bank AG New York Branch, as
Administrative Agent for the Lender Parties party thereto, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section [2.02(a)]1 [2.02(b)]2 of the Credit
Agreement:

 

(i)The Business Day of the Proposed Borrowing is ________ __, ____.

 

(ii)The Facility under which the Proposed Borrowing is requested is the
[Revolving Credit][Swing Line][Term Loan] Facility.

 

(iii)[The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].]3

 

(iv)The aggregate amount of the Proposed Borrowing is $[________].

 

(v)[The initial Interest Period for each Eurodollar Rate Advance made as part of
the Proposed Borrowing is ________ month[s].]4 [The maturity of such Borrowing
is ________.]5

 

 

1 For Revolving Credit or Term Loan Advances.

2 For Swing Line Borrowings.

3 For Revolving Credit or Term Loan Advances.

4 For Eurodollar Rate Advances only.

5 For Swing Line Borrowings only. The maturity must be no later than the earlier
of (A) the fifth Business Day after the requested date of the Borrowing and (B)
the Termination Date.

 

 Exh. B-1 

 

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

(A)The representations and warranties contained in each Loan Document are true
and correct on and as of the date of the Proposed Borrowing, before and after
giving effect to (1) such Proposed Borrowing and (2) the application of the
proceeds therefrom, as though made on and as of the date of the Proposed
Borrowing;

 

(B)No Default or Event of Default has occurred and is continuing, or would
result from (1) such Proposed Borrowing or (2) from the application of the
proceeds therefrom;

 

(C)(1) the Total Unencumbered Asset Value equals or exceeds Consolidated
Unsecured Indebtedness of the Parent Guarantor that will be outstanding after
giving effect to the Proposed Borrowing, and (2) before and after giving effect
to the Proposed Borrowing, the Parent Guarantor shall be in compliance with the
covenants contained in Section 5.04 of the Credit Agreement, and

 

(D)Attached hereto as Schedule A is supporting information showing the
computations used in determining compliance with the covenants contained in
Section 5.04 of the Credit Agreement.

 

Delivery of an executed counterpart of this Notice of Borrowing by telecopier or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the undersigned) shall be effective as
delivery of an original executed counterpart of this Notice of Borrowing.

 

  SUMMIT HOTEL OP, LP,   a Delaware limited partnership       By: SUMMIT HOTEL
GP, LLC,     a Delaware limited liability company,     its general partner      
  By: SUMMIT HOTEL PROPERTIES, INC.,     a Maryland corporation,     its sole
member         By:       Name:     Title:

 

 Exh. B-2 

 

 

EXHIBIT C to the

CREDIT AGREEMENT

 

FORM OF
NOTICE OF ISSUANCE OF LETTER OF CREDIT

 

[                          ], 20[ ]

 

Deutsche Bank AG New York Branch,
as Administrative Agent
under the Credit Agreement
referred to below
60 Wall Street
New York, New York 10005
Attention: [__________]

 

[Issuing Bank]
[Letter of Credit Issuing Office]

 

Re:  Notice of Issuance of Letter of Credit

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of December 6, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms not otherwise defined herein
shall have their respective meanings set forth in the Credit Agreement) among
Summit Hotel OP, LP, a Delaware limited partnership, as Borrower, Summit Hotel
Properties, Inc., the Subsidiary Guarantors party thereto, the Lender Parties
party thereto, Deutsche Bank AG New York Branch, as Administrative Agent for the
Lender Parties party thereto. Capitalized terms used herein without definition
shall have the respective meanings given in the Credit Agreement.

 

Pursuant to Section 2.03 of the Credit Agreement, the Borrower desires a Letter
of Credit to be issued in accordance with the terms and conditions of the Credit
Agreement on [________] (the “Funding Date”) in an aggregate face amount or
maximum aggregate liability, as applicable, of $[_________] (the “Proposed
Issuance”).

 

Attached hereto for such Letter of Credit are the following:

 

(i)the name and address of the beneficiary;

 

(ii)the expiration date; and

 

(iii)either (i) the verbatim text of such proposed Letter of Credit or (ii) a
description of the proposed terms and conditions of such Letter of Credit,
including a precise description of any documents and the verbatim text of any
certificates to be presented by the beneficiary which, if presented by the
beneficiary prior to the expiration date of such Letter of Credit, would require
the Issuing Bank to make payment under such Letter of Credit.

 

The Borrower hereby certifies that:

 

(A)The representations and warranties contained in each Loan Document are true
and correct on and as of the date of the Proposed Issuance, before and after
giving effect to (1) such Proposed Issuance and (2) the application of the
proceeds therefrom, as though made on and as of the date of the Proposed
Issuance;

 

 Exh. C-1 

 

 

(B)No Default or Event of Default has occurred and is continuing, or would
result from (1) such Proposed Issuance or (2) from the application of the
proceeds therefrom; and

 

(C)(1) the Total Unencumbered Asset Value equals or exceeds Consolidated
Unsecured Indebtedness of the Parent Guarantor that will be outstanding after
giving effect to the Proposed Issuance, and (2) before and after giving effect
to the Proposed Issuance, the Parent Guarantor shall be in compliance with the
covenants contained in Section 5.04 of the Credit Agreement, and attached hereto
is supporting information showing the computations used in determining
compliance with such covenants.

 

  SUMMIT HOTEL OP, LP,   a Delaware limited partnership       By: SUMMIT HOTEL
GP, LLC,     a Delaware limited liability company,     its general partner      
  By: SUMMIT HOTEL PROPERTIES, INC.,     a Maryland corporation,     its sole
member         By:       Name:     Title:

 

 Exh. C-2 

 

 



EXHIBIT D to the
CREDIT AGREEMENT

 

FORM OF
GUARANTY SUPPLEMENT

 

GUARANTY SUPPLEMENT

 

________ __, ____

 

Deutsche Bank AG New York Branch,
as Administrative Agent
under the Credit Agreement
referred to below
60 Wall Street
New York, New York 10005
Attention: [________]

 

Credit Agreement dated as of December 6, 2018 (as in effect on the date hereof
and as it may hereafter be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Summit
Hotel OP, LP, as Borrower, Summit Hotel Properties, Inc., the Subsidiary
Guarantors party thereto, the Lender Parties party thereto, Deutsche Bank AG New
York Branch, as Administrative Agent for the Lender Parties and the Arrangers
party thereto.

 

Ladies and Gentlemen:

 

Reference is made to the above-captioned Credit Agreement and to the Guaranty
set forth in Article VII thereof (such Guaranty, as in effect on the date hereof
and as it may hereafter be amended, supplemented or otherwise modified from time
to time, together with this Guaranty Supplement, being the “Guaranty”).
Capitalized terms not otherwise defined herein shall have their respective
meanings set forth in the Credit Agreement.

 

Section 1.          Guaranty; Limitation of Liability. (a) The undersigned
hereby absolutely, unconditionally and irrevocably guarantees the punctual
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all Obligations of the
Borrower and each other Loan Party now or hereafter existing under or in respect
of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise in each case exclusive of all Excluded Swap
Obligations (such guaranteed Obligations being the “Guaranteed Obligations”),
and agrees to pay any and all expenses (including, without limitation, fees and
expenses of counsel) incurred by the Administrative Agent or any other Lender
Party in enforcing any rights under this Guaranty Supplement, the Guaranty, the
Credit Agreement or any other Loan Document. Without limiting the generality of
the foregoing, the undersigned’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Lender Party under or in respect of the Loan Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Loan
Party. This Guaranty is and constitutes a guaranty of payment and not merely of
collection. Notwithstanding anything to the contrary herein, the Lender Parties
shall immediately release the guaranty of the undersigned at such time as the
undersigned has completed Transfers and/or designations in compliance with
Section 5.02(e) of the Credit Agreement such that the undersigned does not own,
directly or indirectly any one or more Unencumbered Assets.

 

 Exh. D-1 

 

 

(b)          The undersigned, and by its acceptance of the benefits of this
Guaranty Supplement, the Administrative Agent and each other Lender Party,
hereby confirms that it is the intention of all such Persons that this Guaranty
Supplement, the Guaranty and the Obligations of the undersigned hereunder and
thereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty Supplement, the Guaranty and the Obligations of the
undersigned hereunder and thereunder. To effectuate the foregoing intention, the
Administrative Agent, the other Lender Parties and the undersigned hereby
irrevocably agree that the Obligations of the undersigned under this Guaranty
Supplement and the Guaranty at any time shall be limited to the maximum amount
as will result in the Obligations of the undersigned under this Guaranty
Supplement and the Guaranty not constituting a fraudulent transfer or
conveyance.

 

(c)          The undersigned hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Lender Party under
this Guaranty Supplement, the Guaranty or any other guaranty, the undersigned
will contribute, to the maximum extent permitted by law, such amounts to each
other Subsidiary Guarantor and each other guarantor so as to maximize the
aggregate amount paid to the Lender Parties under or in respect of the Loan
Documents.

 

Section 2.          Obligations Under the Guaranty. The undersigned hereby
agrees, as of the date first above written, to be bound as a Subsidiary
Guarantor by all of the terms and conditions of the Credit Agreement and the
Guaranty to the same extent as each of the other Subsidiary Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Credit Agreement to an “Additional Guarantor”, a
“Loan Party” or a “Subsidiary Guarantor” shall also mean and be a reference to
the undersigned, and each reference in any other Loan Document to a “Subsidiary
Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.

 

Section 3.          Representations and Warranties. The undersigned hereby makes
each representation and warranty set forth in Section 4.01 of the Credit
Agreement to the same extent as each other Subsidiary Guarantor; provided,
however, that, to the extent there have been any changes in factual matters
related to the addition of the undersigned as a Subsidiary Guarantor or the
addition of any Asset owned by the undersigned as an Unencumbered Asset
warranting updated Schedules to the Credit Agreement (so long as such changes in
factual matters shall in no event comprise a Default or an Event of Default
under the Credit Agreement), such updated Schedules are attached as Exhibit A
hereto.

 

Section 4.          Delivery by Telecopier. Delivery of an executed counterpart
of a signature page to this Guaranty Supplement by telecopier or e-mail (which
e-mail shall include an attachment in PDF format or similar format containing
the legible signature of the undersigned) shall be effective as delivery of an
original executed counterpart of this Guaranty Supplement.

 

Section 5.          Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a)
This Guaranty Supplement shall be governed by, and construed in accordance with,
the law of the State of New York.

 

(b)          The undersigned hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or any federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty Supplement, the Guaranty, the Credit
Agreement or any of the other Loan Documents to which it is or is to be a party,
or for recognition or enforcement of any judgment, and the undersigned hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. The undersigned
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty Supplement or the
Guaranty or the Credit Agreement or any other Loan Document shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Guaranty Supplement, the Credit Agreement, the Guaranty
thereunder or any of the other Loan Documents to which it is or is to be a party
in the courts of any other jurisdiction.

 

 Exh. D-2 

 

 

(c)          The undersigned irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty Supplement, the Credit Agreement,
the Guaranty or any of the other Loan Documents to which it is or is to be a
party in any New York State or federal court. The undersigned hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such suit, action or proceeding in any such court.

 

(d)          THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES OR THE ACTIONS OF ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

 

  Very truly yours,       [NAME OF ADDITIONAL GUARANTOR]         By       Name:
    Title:

 

 Exh. D-3 

 

 

EXHIBIT E to the
CREDIT AGREEMENT

 

FORM OF
ASSIGNMENT AND ACCEPTANCE

 

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Credit Agreement dated as of December 6, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms not otherwise defined herein
shall have their respective meanings set forth in the Credit Agreement) among
Summit Hotel OP, LP, a Delaware limited partnership, as Borrower, Summit Hotel
Properties, Inc., the Subsidiary Guarantors party thereto, the Lender Parties
party thereto, Deutsche Bank AG New York Branch, as Administrative Agent for the
Lender Parties party thereto.

 

Each “Assignor” referred to on Schedule 1 hereto (each, an “Assignor”) and each
“Assignee” referred to on Schedule 1 hereto (each, an “Assignee”) agrees
severally with respect to all information relating to it and its assignment
hereunder and on Schedule 1 hereto as follows:

 

1.          Such Assignor hereby sells and assigns, without recourse except as
to the representations and warranties made by it herein, to such Assignee, and
such Assignee hereby purchases and assumes from such Assignor, an interest in
and to such Assignor’s rights and obligations under the Credit Agreement as of
the date hereof equal to the percentage interest specified on Schedule 1 hereto
of all outstanding rights and obligations under the Credit Agreement Facilities
specified on Schedule 1 hereto. After giving effect to such sale and assignment,
such Assignee’s Commitments and the amount of the Advances owing to such
Assignee will be as set forth on Schedule 1 hereto.

 

2.          Such Assignor (a) represents and warrants that its name set forth on
Schedule 1 hereto is its legal name, that it is the legal and beneficial owner
of the interest or interests being assigned by it hereunder and that such
interest or interests are free and clear of any adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; and (d) attaches
the Note or Notes (if any) held by such Assignor and requests that the
Administrative Agent exchange such Note or Notes for a new Note or Notes payable
to the order of such Assignee in an amount equal to the Commitments assumed by
such Assignee pursuant hereto or new Notes payable to the order of such Assignee
in an amount equal to the Commitments assumed by such Assignee pursuant hereto
and such Assignor in an amount equal to the Commitments retained by such
Assignor under the Credit Agreement, respectively, as specified on Schedule 1
hereto.

 

3.          Such Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements referred to in Section 4.01 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (c) agrees
that it will, independently and without reliance upon the Administrative Agent,
any Assignor or any other Lender Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement; (d)
represents and warrants that its name set forth on Schedule 1 hereto is its
legal name; (e) confirms that it is an Eligible Assignee; (f) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (g) agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of the Credit Agreement are required to be performed by it as a Lender
Party; and (h) attaches any U.S. Internal Revenue Service forms required under
Section 2.12 of the Credit Agreement.

 

 Exh. E-1 

 

 

4.          Following the execution of this Assignment and Acceptance, it will
be delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto.

 

5.          Upon such acceptance by the Administrative Agent and, if applicable,
the Borrower and recording by the Administrative Agent, as of the Effective
Date, (a) such Assignee shall be a party to the Credit Agreement and, to the
extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender Party thereunder and (b) such Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement (other than its rights
and obligations under the Loan Documents that are specified under the terms of
such Loan Documents to survive the payment in full of the Obligations of the
Loan Parties under the Loan Documents to the extent any claim thereunder relates
to an event arising prior to the Effective Date of this Assignment and
Acceptance) and, if this Assignment and Acceptance covers all of the remaining
portion of the rights and obligations of such Assignor under the Credit
Agreement, such Assignor shall cease to be a party thereto.

 

6.          Upon such acceptance by the Administrative Agent and, if applicable,
the Borrower and recording by the Administrative Agent, from and after the
Effective Date, the Administrative Agent shall make all payments under the
Credit Agreement and the Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and
commitment fees with respect thereto) to such Assignee. Such Assignor and such
Assignee shall make all appropriate adjustments in payments under the Credit
Agreement and the Notes for periods prior to the Effective Date directly between
themselves.

 

7.          This Assignment and Acceptance shall be governed by, and construed
in accordance with, the law of the State of New York.

 

8.          This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the person executing this Assignment and
Acceptance) shall be effective as delivery of an original executed counterpart
of this Assignment and Acceptance.

 

IN WITNESS WHEREOF, each Assignor and each Assignee have caused Schedule 1 to
this Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

 Exh. E-2 

 

 

SCHEDULE 1
to
ASSIGNMENT AND ACCEPTANCE



 

ASSIGNORS:                     Revolving Credit Facility                    
Percentage interest assigned   %   %   %   %   % Percentage interest retained 
 %   %   %   %   % Revolving Credit Commitment assigned  $   $   $   $   $ 
Revolving Credit Commitment retained  $   $   $   $   $  Aggregate outstanding
principal amount of Revolving Credit Advances assigned  $   $   $   $   $ 
Aggregate outstanding principal amount of Revolving Credit Advances retained 
$   $   $   $   $  Principal amount of Revolving Note payable to Assignor  $  
$   $   $   $  Letter of Credit Facility                          Letter of
Credit Commitment assigned  $   $   $   $   $  Letter of Credit Commitment
retained  $   $   $   $   $  Term Loan Facility                         
Percentage interest assigned   %   %   %   %   % Percentage interest retained 
 %   %   %   %   % Term Loan Commitment assigned  $   $   $   $   $  Term Loan
Commitment retained  $   $   $   $   $  Aggregate outstanding principal amount
of the Term Advance assigned  $   $   $   $   $  Aggregate outstanding principal
amount of  $   $   $   $   $  the Term Advance retained                         
Principal amount of Term Note payable to Assignor  $   $   $   $   $         
                   ASSIGNEES:                          Revolving Credit
Facility                          Percentage interest assumed   %   %   %   % 
 % Revolving Credit Commitment assumed  $   $   $   $   $  Aggregate outstanding
principal amount of Revolving Credit Advances assumed  $   $   $   $   $ 
Principal amount of Revolving Note payable to Assignee  $   $   $   $   $ 
Letter of Credit Facility                          Letter of Credit Commitment
assumed  $   $   $   $   $  Term Loan Facility                         
Percentage interest assumed   %   %   %   %   % Term Loan Commitment assumed 
$   $   $   $   $  Aggregate outstanding principal amount of the Term Advance
assumed  $   $   $   $   $  Principal amount of Term Note payable to Assignee 
$   $   $   $   $ 

  



 Exh. E-3 

 

 

Effective Date (if other than date of acceptance by Administrative Agent):
6_________ __, ____

 

  Assignors       ______________________, as Assignor   [Type or print legal
name of Assignor]         By:       Name:     Title:         Dated:  __________
__, ____       ______________________, as Assignor   [Type or print legal name
of Assignor]         By:       Name:     Title:       Dated:  __________ __,
____       ______________________, as Assignor   [Type or print legal name of
Assignor]       By:       Name:     Title:         Dated:  __________ __, ____

 

  ______________________, as Assignor   [Type or print legal name of Assignor]  
      By:       Name:     Title:         Dated:  __________ __, ____

 



 



6 This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Administrative Agent and, if applicable,
the Borrower.

 

 Exh. E-4 

 

 

  ______________________, as Assignee   [Type or print legal name of Assignor]  
      By:       Name:     Title:     E-mail address for notices:        
Dated:  __________ __, ____       Domestic Lending Office:       Eurodollar
Lending Office:       ______________________, as Assignee   [Type or print legal
name of Assignor]         By:       Name:     Title:     E-mail address for
notices:         Dated:  __________ __, ____       Domestic Lending Office:    
  Eurodollar Lending Office:       ______________________, as Assignee   [Type
or print legal name of Assignor]         By:       Name:     Title:     E-mail
address for notices:         Dated:  __________ __, ____       Domestic Lending
Office:       Eurodollar Lending Office:

 

 Exh. E-5 

 

 

  ______________________, as Assignee   [Type or print legal name of Assignor]  
      By:       Name:     Title:     E-mail address for notices:      
Dated:  __________ __, ____       Domestic Lending Office:       Eurodollar
Lending Office:

 

 Exh. E-6 

 

 

Accepted [and Approved] this _____   day of _________, ____       DEUTSCHE BANK
AG NEW YORK BRANCH,   as Administrative Agent         By:       Name:     Title:
        By:       Name:     Title:         [Approved this _____ day   of
___________, _____       SUMMIT HOTEL OP, LP,   a Delaware limited partnership  
      By: SUMMIT HOTEL GP, LLC,     a Delaware limited liability company,    
its general partner         By: SUMMIT HOTEL PROPERTIES, INC.,     a Maryland
corporation,     its sole member         By:       Name:     Title:  

 

 Exh. E-7 

 

 

EXHIBIT F-1 to the
CREDIT AGREEMENT

 

FORM OF
OPINION OF KLEINBERG, KAPLAN, WOLFF & COHEN, P.C.

 

See Attached.

 

 

 

 

December 6, 2018

 

Secured Parties under the Credit Agreement listed on Schedule A hereto
and Deutsche Bank AG New York Branch,
as Administrative Agent
60 Wall Street
New York, New York 10005

 

Re:Credit Agreement, dated as of the date hereof (the “Credit Agreement”), among
Summit Hotel OP, LP, as borrower (“Borrower”), Summit Hotel Properties, Inc.
(“Parent Guarantor”) and the subsidiary guarantors party thereto set forth on
Schedule B attached hereto (each, a “Subsidiary Guarantor”, and, collectively,
the “Subsidiary Guarantors”), as guarantors), the Initial Lenders, the Initial
Issuing Bank and Swing Line Banks (as such capitalized terms are defined in the
Credit Agreement), Deutsche Bank AG New York Branch (“DBAG”), as administrative
agent (in such capacity, the “Administrative Agent”) for the Lender Parties, and
as Lender (as such capitalized terms are defined in the Credit Agreement), Bank
of America, N.A., DBAG, Regions Bank and U.S. Bank National Association as
Co-Syndication Agents (as defined in the Credit Agreement), and Deutsche Bank
Securities Inc. as Arranger (as defined in the Credit Agreement), and Deutsche
Bank Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Regions Capital Markets and U.S. Bank National Association as Joint Bookrunners
(as such capitalized terms are defined in the Credit Agreement)

 

Ladies and Gentlemen:

 

We have acted as special New York counsel to Borrower, Parent Guarantor and
Subsidiary Guarantors (referred to herein, collectively, as the “Clients,” and
each as a “Client”) solely with respect to the following documents
(collectively, the “Loan Documents”):

 

(a)the Credit Agreement;

 

(b)(i) the Revolving Note, dated as of the date hereof, made by Borrower in
favor of PNC Bank, National Association, in the original principal amount of
$25,000,000, (ii) the Revolving Note, dated as of the date hereof, made by
Borrower in favor of Regions Bank, in the original principal amount of
$49,000,000, and (iii) the Revolving Note, dated as of the date hereof, made by
Borrower in favor of U.S. Bank National Association, in the original principal
amount of $49,000,000, and (iv) the Secured Parties under the Credit Agreement
listed on Schedule A hereto and Deutsche Bank AG New York Branch, as
Administrative Agent December 6, 2018 Revolving Note, dated as of the date
hereof, made by Borrower in favor of Royal Bank of Canada, in the original
principal amount of $25,000,000, and (v) the Revolving Note, as of the date
hereof, made by Borrower in favor of KeyBank National Association, in the
original principal amount of $25,000,000, and (vi) the Revolving Note, dated as
of the date hereof, made by Borrower in favor of Branch Banking and Trust
Company, in the original principal amount of $25,000,000, and (vii); the
Revolving Note, dated as of the date hereof, made by Borrower in favor of
Capital One, National Association, in the original principal amount of
$25,000,000, and (viii); the Revolving Note, dated as of the date hereof, made
by Borrower in favor of Deutsche Bank AG New York Branch, in the original
principal amount of $80,000,000, and (ix) the Revolving Note, dated as of the
date hereof, made by Borrower in favor of BMO Harris Bank N.A, in the original
principal amount of $25,000,000.

 

 

Secured Parties under the Credit Agreement listed on Schedule A hereto
and Deutsche Bank AG New York Branch,
as Administrative Agent
December 6, 2018
Page 2





(c)(i) the Term Note, dated as of the date hereof, made by Borrower in favor of
Capital One, National Association, in the original principal amount of
$15,000,000, (ii) the Term Note, dated as of the date hereof, made by Borrower
in favor of U.S. National Bank National Association in the original principal
amount of $31,000,000, and (iii) the Term Note, dated as of the date hereof,
made by Borrower in favor of Regions Bank, in the original principal amount of
$31,000,000, and (iv) the Term Note, dated as of the date hereof, made by
Borrower in favor of BMO Harris Bank N.A., in the original principal amount of
$15,000,000, and (v) the Term Note dated as of the date hereof, made by Borrower
in favor of PNC Bank National Association, in the original principal amount of
$15,000,000, and (vi) the Term Note, dated as of the date hereof, made by
Borrower in favor of KeyBank National Association, in the original principal
amount of $15,000,000, and (vii) the Term Note, dated as of the date hereof,
made by Borrower in favor of Royal Bank of Canada, in the original principal
amount of $15,000,000, and (vii) the Term Note, dated as of the date hereof,
made by Borrower in favor of Branch Banking and Trust Company, in the original
principal amount of $15,000,000.

 

For purposes of this opinion letter (this “Opinion”), we have examined execution
counterparts of the Loan Documents.

 

With respect to all such examinations we have assumed without investigation (i)
the authenticity of all Loan Documents furnished to us as originals and the
genuineness of all signatures (including of the Clients) on all such original
Loan Documents, (ii) the conformity to original Loan Documents of all Loan
Documents furnished to us as photostatic or conformed copies of original Loan
Documents, and (iii) the legal capacity of natural persons.

 

We have also assumed (i) the due authorization, execution and delivery of the
Loan Documents by each of the parties thereto (including the Clients), (ii) that
each such party has all Secured Parties under the Credit Agreement listed on
Schedule A hereto and Deutsche Bank AG New York Branch, as Administrative Agent
December 6, 2018 requisite power and authority to perform its respective
obligations under each Loan Document to which it is a party, (iii) the
enforceability of the Loan Documents with respect to each party thereto (except
the Clients), and (iv) the compliance with all applicable laws by each party to
a Loan Document (other than as set forth in paragraphs 1, 2 and 3 below). We
have been informed, and we further assume, that no collateral described and/or
otherwise encumbered by any Loan Document is located in the State of New York.

 

We have assumed that all parties to the Loan Documents are, on the date hereof,
in compliance with all of their obligations and undertakings arising thereunder.
As to certain matters of fact, we have examined and relied upon the
representations and warranties contained in the Loan Documents, and we have
assumed the accuracy of all such representations and warranties without any
independent investigation or verification of such facts. As to any other facts
material to this Opinion which we did not independently establish or verify, we
have relied upon statements, representations and/or certificates of the Clients.
We have assumed that the Lenders have knowledge of all of the information and
disclosures contained in or referred to in the Loan Documents and in the
schedules and exhibits thereto, and each opinion and statement herein is
qualified by such information and disclosures. We are not opining on Maryland or
Delaware law (and certain other matters covered by other legal opinions) to
which we understand you are relying on the following: (a) the opinion of Venable
LLP, as Maryland counsel to Parent Guarantor and (b) the opinion of Hagen, Wilka
& Archer, LLP, as special counsel to the Clients, each dated as of the date
hereof (collectively, the “Other Opinions”), and have assumed the accuracy and
completeness of all matters set forth therein (other than as to the matters set
forth in paragraphs 1, 2 and 3 below, subject to the other assumptions and
exclusions in this Opinion).

 

 

Secured Parties under the Credit Agreement listed on Schedule A hereto
and Deutsche Bank AG New York Branch,
as Administrative Agent
December 6, 2018
Page 3

We call the Lenders’ attention to the fact that our engagement by the Clients
has been limited to such specific matters as to which we are consulted or which
are referred to us by the Clients, and there may exist matters of a legal nature
which could have a bearing on the Clients’ obligations, commitments, legal
status or financial condition with respect to which we have not been consulted
or retained.

 

Based upon and subject to the foregoing, and subject further to all of the other
assumptions, disclaimers, exceptions, qualifications and limitations hereinafter
described, it is our opinion as of the date of this Opinion that:

 

1.          The execution and delivery by each Client of each Loan Document to
which it is a party do not, and the performance by such Client of its applicable
obligations thereunder and the consummation of the transactions contemplated by
the Loan Documents in accordance with their terms will not, violate any New York
law, rule or regulation which in our experience is typically applicable to
borrowers, guarantors or persons granting security interests in the types of
collateral described in the Loan Documents generally, assuming the correctness
of Secured Parties under the Credit Agreement listed on Schedule A hereto and
Deutsche Bank AG New York Branch, Borrower’s, Parent Guarantor’s and/or any
Subsidiary Guarantor’s statements made as representations and warranties in
Section 4.01 and other provisions of the Credit Agreement, as applicable to
Borrower, Parent Guarantor and/or any Subsidiary Guarantor.

 

2.          No authorization or approval or other action by, and no notice to or
filing with, any New York governmental authority or regulatory body is required
which in our experience is typically applicable to borrowers, guarantors or
persons entering into similar transactions for (a) the due execution, delivery
or performance by each Client of any Loan Document to which it is a party or the
consummation of the transactions contemplated by the Loan Documents, or (b), to
our knowledge, the exercise by the Administrative Agent or any Secured Party of
its rights under the Loan Documents, in accordance with their terms.

 

3.          Assuming the due authorization, execution and delivery by each
Client under Applicable Organizational Law (as hereinafter defined) of the Loan
Documents to which such Client is party, each applicable Loan Document to which
such Client is party is valid, binding and enforceable under New York law
against such Client in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium, debtor relief or similar laws, including those affecting the rights
and remedies of creditors generally, (ii) the application of general equitable
principles (whether such enforcement is sought by proceedings in equity or at
law), and/or (iii) the application of principles of public policy. For purposes
of this paragraph 3, “Applicable Organizational Law” shall mean, with respect to
each Client, the relevant laws of the state of incorporation, formation, or
other organization of such Client. With respect to each Loan Document, in the
event the choice of New York law therein is not respected by a court acting
under the laws of a state other than the State of New York or otherwise, we
render no opinion whatsoever as to the enforceability of such Loan Document (or
the terms contained therein).

 

The foregoing opinions are subject to the following further exceptions,
qualifications and limitations:

 

A.           We express no opinion as to the legality, validity, binding effect
or enforceability of any provisions of the Loan Documents that purport to permit
the Lenders to increase the rate of interest or to collect a late charge or
similar fee in the event of delinquency or default to the extent a court may
find the same to constitute a penalty or to be unreasonable under the
circumstances.

 

B.           Our opinions do not include, nor shall they be deemed to include,
any opinion or supporting factual investigation as to any of the following (the
term “laws” as used below includes all applicable rules, regulations,
requirements, and judicial and agency decisions):

 

 

Secured Parties under the Credit Agreement listed on Schedule A hereto
and Deutsche Bank AG New York Branch,
as Administrative Agent
December 6, 2018
Page 4

a.compliance with state securities laws;

  

b.any and all matters relating to state or local income taxation, or related
income taxation questions, including all laws with respect thereto;

  

c.federal and state laws governing financial institutions;

  

d.pension and employee benefit laws;

  

e.state antitrust and unfair competition laws;

  

f.state laws concerning filing requirements;

  

g.compliance with fiduciary duty laws;

  

h.state and local environmental laws;

  

i.any real property law, including state and local zoning, development and
development or air rights, planning and land use laws, and any laws relating to
the leasing of real property;

  

J.state criminal and civil forfeiture laws;

  

k.state laws concerning patents, trademarks, and copyrights;

  

l.state labor and safety laws;

  

m.federal or state civil rights, equal opportunity, anti-discrimination and
similar laws;

  

n.fraudulent transfer and fraudulent conveyance laws;

  

o.racketeering laws and regulations (e.g., RICO);

  

p.laws, regulations, and policies concerning (A) national and local emergency
and (B) possible judicial deference to acts of sovereign states;

  

q.health and safety laws and regulations;

  

r.federal and state criminal laws and other statutes of general application to
the extent they provide for criminal prosecution (e.g. mail fraud and wire fraud
statutes);

  

s.Foreign Corrupt Practices Act and similar laws and treaties;

  

t.the USA Patriot ACT (Title III of Public L. 107-56) or other anti-money
laundering laws or regulations;

  

u.the Trading with the Enemy Act of 1917, 50 U.S.C.A. app. §1 et seq., of the
United States;

 

 

Secured Parties under the Credit Agreement listed on Schedule A hereto
and Deutsche Bank AG New York Branch,
as Administrative Agent
December 6, 2018
Page 5



v.the International Emergency Economic Powers Act, 50 U.S.C.A. §1701 et seq., of
the United States;

 

w.all United States Executive Orders (including the September 24, 2001 Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or support Terrorism), rules, regulations (including
regulations of the Office of Foreign Assets Control of the U.S. Department of
the Treasury), and other official acts promulgated under any of the foregoing;

 

x.any provision of any Loan Document purporting to apply or be interpreted by
the laws of a state other than the State of New York.

 

y.the statutes and ordinances, the administrative decisions, and the rules and
regulations of counties, towns, municipalities, and special political
subdivisions (whether created or enabled through legislative action at the
federal, state, or regional level);

 

z.federal and state laws concerning ownership filing requirements (such as
Exon-Florio);

 

aa.state and local zoning, development or air rights, planning and land use
laws;

 

bb.any other statute, rule, regulation, ordinance, decree or decisional law
relating to land use, fiduciary duty, bankruptcy, insolvency, antiterrorism,
labor and employment, or criminal and civil forfeiture, laws governing the
legality of investments for regulated entities, Regulations T, U or X of the
Board of Governors of the Federal Reserve System, the International Investment
and Trade in Services Survey Act or the implementing regulations therefor; or

 

cc.judicial decisions to the extent that they deal with any of the foregoing.

 

C.           We have assumed that all laws, statutes, and judicial decisions
constituting the law of the State of New York are generally available (i.e., in
terms of access and distribution following publication thereof) to lawyers
practicing in the State of New York, and are in a format that makes legal
research reasonably feasible.

 

 

Secured Parties under the Credit Agreement listed on Schedule A hereto
and Deutsche Bank AG New York Branch,
as Administrative Agent
December 6, 2018
Page 6



D.           The opinions expressed herein are qualified to reflect that
enforceability may be limited by any unconscionable or inequitable conduct on
the part of the Lenders (including, without limitation, any requirement that a
lender and its agents act in a commercially reasonable manner and by
restrictions on the rights of the Lenders to exercise rights and remedies under
the Loan Documents, if it is determined, in substance, by a court of competent
jurisdiction, that such exercise is not in good faith or commercially
reasonable, or that a default is not material, or it cannot be demonstrated that
enforcement is reasonably necessary for the protection of the Lenders), by
defenses arising as a consequence of the passage of time, and by defenses
arising as a result of the Lenders’ failure to act promptly, in a commercially
reasonable manner, reasonably or in good faith. Notwithstanding anything
expressly or by implication contained in this Opinion, we express no opinion as
to the enforceability of (a) restrictive covenants, non-competition agreements
or similar restrictions, (b) indemnity or contribution agreements under United
States federal and New York State laws or under public policies underlying such
laws, or (c) provisions in any of the Loan Documents (i) requiring the waiver of
procedural, judicial or substantive rights, (ii) permitting modification of any
of the Loan Documents only in writing, or (iii) stating that provisions in any
of the Loan Documents are severable.

 

E.           We express no op1mon as to the legality, validity, binding effect
or enforceability of any provision of the Loan Documents that purports to grant
any power of attorney or constitute any person as an agent, proxy or attorney in
fact of any of Borrower or any Guarantor, or any other person or entity, as
applicable, or to create any trust or other fiduciary relationship.

 

F.          We express no opinion as to any potential conflict oflaws.

 

G.          We express no opinion as to the effect of suretyship defenses, or
defenses in the nature thereof with respect to the obligations of any applicable
guarantor, joint obliger, surety, accommodation party or other secondary
obliger.

 

H.          We express no opinion as to the ability of the Clients to repay the
obligations reflected in the Loan Documents or as to the present or future value
of any security that may be realized by your exercise of any remedy under the
Loan Documents.

 

I.           We express no opinion with respect to the enforceability of the
terms of any agreement or instrument (other than the terms of the Loan
Documents) notwithstanding the fact that such other agreements or instruments
may be referred to, or incorporated by reference, in the Loan Documents.

 

J.           We express no opinion as to the availability of the remedy of
specific performance, or of injunctive relief, or any opinion with respect to
the willingness of a court to enforce the Loan Documents in the event of a
non-material breach thereof.

 

K.          We express no opinion concerning the validity or enforceability of
the Loan Documents to the extent such validity or enforceability may be impaired
or affected by any conduct of the Lenders that gives rise to claims based on
allegations of lender liability. We express no opinion as to the creation,
perfection or priority of any liens or security interests, including, without
limitation, with respect to Section 2.18 of the Credit Agreement.

 

 

Secured Parties under the Credit Agreement listed on Schedule A hereto
and Deutsche Bank AG New York Branch,
as Administrative Agent
December 6, 2018
Page 7



L.          We express no opinion as to the enforceability of any provision of
any Loan Document: (a) that purports to establish (or may be construed to
establish) evidentiary standards; (b) that constitutes a waiver which is
prohibited under the Uniform Commercial Code of the State of New York; (c) under
which a party waives any notices, rights, defenses or offsets afforded to it
under law or constitutional provision, or by which a party waives any right
afforded to it by applicable law or under principles of equity after a default,
including, without limitation, any waiver of notices and/or the statute of
limitations, a right to cause a marshaling of assets or a right to trial by
jury; (d) purporting to preserve and maintain the liability of any party to any
guaranty despite the fact that the guaranteed obligation is unenforceable due to
illegalities; (e) under which a party may be obligated to pay legal and other
professional fees incurred by or on behalf of a secured party or the cost of
collection following a default, to the extent a court may conclude that such
fees or costs are unreasonable or uncollectible; (f) under which a party
disclaims liability or responsibility to any person for, or claims a right of
indemnity for, any loss, claim, cause of action, indebtedness, damage or injury
arising from such party’s actions or omissions; (g) purporting to give a right
of self help, without legal process, to a secured party; or (h) pursuant to
which a party consents to the jurisdiction of any federal court insofar as such
provision relates to the subject matter jurisdiction of such court to adjudicate
any controversy related to the Loan Documents; (i) purporting to establish or
satisfy certain factual standards or conditions to be met by a lender to satisfy
applicable law, or to define what is commercially reasonable behavior, or to
establish any standard as the measure of any party’s obligation of good faith,
diligence or reasonableness of care; G) purporting to sever unenforceable
provisions from such Loan Document, to the extent that the enforcement of the
remaining provisions would frustrate the fundamental intent of the parties to
such documents; (k) purporting to provide for a waiver of Lender’s obligation to
elect among remedies available pursuant to the Loan Documents or applicable law;
(1) restricting access to legal or equitable remedies, to the extent a court
deems such restriction against public policy; (m) providing that decisions or
determinations by any person are conclusive without consent of such person
subject to such provision; (n) purport to waive vaguely or broadly stated rights
or unknown future rights; (o) [omitted]; (p) purporting to establish liability
limitations with respect to third parties or rights of third parties to enforce
provisions of any Loan Documents; or (q) purporting to establish rights of or to
setoff (beyond those established by statutory law), penalties in respect of
breach or prepayment or liquidated damages.

 

M.         We express no opinion with respect to any prov1s1on of any Loan
Document (a) constituting an agreement to agree, (b) requiring a Client to act
in contravention of other agreements, or (c) providing for the accrual of
interest upon interest.

 

N.          We express no opinion with respect to any issue arising out of or
related to the identity or status of any transferee of a Loan Document or
participant under the Loan Documents.

 

In giving the opinions herein, the knowledge and awareness of this firm is
expressly limited to acts, events and facts of which we presently have actual
knowledge or awareness and to documents which we have actually examined; and no
implied, apparent or constructive knowledge or awareness is to be attributed to
or imputed to this firm, as counsel to the Clients or otherwise, by the Lenders
in interpreting or relying upon the opinions herein expressed. In basing the
opinions and other matters set forth herein on our “knowledge” or “awareness,”
the word “knowledge” or “awareness” or similar language used herein signifies
that, in the course of our representation of the Clients in matters with respect
to which we have been engaged by the Clients as counsel, no information has come
to our attention that would give us actual knowledge or actual awareness or
actual notice that any such opinions or other matters are not accurate or that
any of the foregoing documents, certificates, reports and information on which
we have relied are not accurate and complete. Except as otherwise stated herein,
we have undertaken no independent investigation or verification of such matters.
The word “knowledge,” “awareness” and similar language used herein is intended
to be limited to the knowledge or awareness of the lawyers within our firm who
have worked on matters on behalf of the Clients in connection with the
transactions contemplated by the Loan Documents.

 

Excluding the principles of conflict of laws, this Opinion is limited to the
laws (to the extent in our experience typically applicable to transactions of
the type contemplated by the Loan Documents) of the State of New York applicable
thereto. In particular, no opinion is rendered hereunder with respect to any
federal laws of the United States of America or on any matters for which an
opinion or opinions have been rendered under any of the Other Opinions. We are
not members of the bar of any jurisdiction other than the State of New York.

 

We note that the American Bar Association has indicated that law firms rendering
opinions should not be considered financial guarantors of related transactions,
and we expressly disclaim such a role.

 

[the rest of this page is blank]

 

 

Secured Parties under the Credit Agreement listed on Schedule A hereto
and Deutsche Bank AG New York Branch,
as Administrative Agent
December 6, 2018
Page 8

This Opinion is being rendered, and signed and released from our possession
within the State of New York on the date hereof. By the Administrative Agent’s
acceptance of this Opinion on behalf of the Lenders, the Administrative Agent
(for itself and on behalf of the Lenders) irrevocably agrees that no action or
proceeding may be brought against us in connection with or relating to this
Opinion except in the federal and state courts located in the City, County and
State of New York, and irrevocably consents to the exclusive jurisdiction of
such courts for those purposes and waives any claims of forum non conveniens.

 

By accepting this Opinion, you agree that where, in rendering an opinion, we
have made certain assumptions or limited the scope of our inquiry and review, we
have done so with your consent.

 

We disclaim any undertaking to advise the Lenders about matters not specifically
opined to herein. The opinions expressed in this Opinion are limited to the
matters set forth in this Opinion, and no other opinions should be inferred
beyond the matters expressly stated. The opinions expressed herein are subject
to the qualifications and assumptions described herein and may be relied upon
solely by the addressees hereof and by any assigns or successors thereof
permitted under the Loan Documents (including banks subsequently added via
syndication in accordance with the terms of the Loan Documents) for the purpose
set forth above, and by no other persons and for no other purpose. The Lenders
are not authorized to release, publish, communicate or otherwise divulge the
contents of this Opinion to any third party (other than (1) successors and
permitted assigns of the Secured Parties and (2) participants or assignees of
the Loan Documents) without the prior written consent of Kleinberg, Kaplan,
Wolff & Cohen, P.C.; except that the Lenders may (a) divulge this Opinion in
litigation to the extent (i) not inconsistent with the second preceding
paragraph (beginning with “This Opinion is being rendered”), (ii) required by
legal process and (iii) we have been given reasonable advance written notice of
such use and a reasonable opportunity to object and (b) provide copies to
independent accountants, attorneys and other professional advisors acting on
their behalf in connection with the Credit Agreement and the transaction
contemplated thereby and governmental regulators if the Administrative Agent (on
behalf of the Lenders) notifies us in writing within five (5) business days of
doing so. We assume no obligation to supplement or amend this Opinion if any
applicable laws change after the date hereof or if we become aware of any facts
that might change the opinions expressed herein after the date hereof.

 



  Very truly yours,

  

 

 

 

SCHEDULE A

Secured Parties

 

Deutsche Bank AG New York Branch

 

Bank of America, N.A.

 

Regions Bank

 

Royal Bank of Canada

 

U.S. Bank National Association

 

PNC Bank, National Association

 

KeyBank National Association

 

Raymond James Bank, N.A.

 

Branch Banking and Trust Company

 

Capital One, National Association

 

BMO Harris Bank, N.A.

 

 

 

 

SCHEDULE B

List of Guarantors

 

Summit Hotel TRS 003, LLC

Summit Hotel TRS 005, LLC

Summit Hotel TRS 030, LLC

Summit Hotel TRS 037, LLC

Summit Hotel TRS 044, LLC

Summit Hotel TRS 045, LLC

Summit Hotel TRS 052, LLC

Summit Hotel TRS 053, LLC

Summit Hotel TRS 057, LLC

Summit Hotel TRS 060, LLC

Summit Hotel TRS 062, LLC

Summit Hotel TRS 065, LLC

Summit Hotel TRS 066, LLC

Summit Hotel TRS 084, LLC

Summit Hotel TRS 086, LLC

Summit Hotel TRS 087, LLC

Summit Hotel TRS 094, LLC

Summit Hotel TRS 099, LLC

Summit Hotel TRS 100, LLC

Summit Hotel TRS 102, LLC

Summit Hotel TRS 113, LLC

Summit Hotel TRS 114, LLC

Summit Hotel TRS 117, LLC

Summit Hotel TRS 118, LLC

Summit Hotel TRS 119, LLC

Summit Hotel TRS 120, LLC

Summit Hotel TRS 121, LLC

Summit Hotel TRS 122, LLC

Summit Hotel TRS 123, LLC

Summit Hotel TRS 126, LLC

Summit Hotel TRS 127, LLC

Summit Hotel TRS 128, LLC

Summit Hotel TRS 129, LLC

Summit Hotel TRS 130, LLC

Summit Hotel TRS 131, LLC

Summit Hotel TRS 132, LLC

Summit Hotel TRS 134, LLC

Summit Hotel TRS 135, LLC

Summit Hotel TRS 136, LLC

Summit Hotel TRS 137, LLC

Summit Hotel TRS 138, LLC

Summit Hotel TRS 139, LLC

Summit Hotel TRS 140, LLC

Summit Hotel TRS 141, LLC

Summit Hotel TRS 142, LLC

Summit Hotel TRS 143, LLC

Summit Hotel TRS 144, LLC

Summit Hotel TRS 145, LLC

Summit Hotel TRS 146, LLC

 

 

 

 

BP Watertown Hotel, LLC

Carnegie Hotels, LLC

San Fran N, LLC

Summit Group of Scottsdale, AZ LLC

Summit Hospitality 057, LLC

Summit Hospitality 060, LLC

Summit Hospitality 084, LLC

Summit Hospitality 100, LLC

Summit Hospitality 114, LLC

Summit Hospitality 117, LLC

Summit Hospitality 118, LLC

Summit Hospitality 119, LLC

Summit Hospitality 120, LLC

Summit Hospitality 121, LLC

Summit Hospitality 122, LLC

Summit Hospitality 123, LLC

Summit Hospitality 126, LLC

Summit Hospitality 127, LLC

Summit Hospitality 128, LLC

Summit Hospitality 129, LLC

Summit Hospitality 130, LLC

Summit Hospitality 131, LLC

Summit Hospitality 132, LLC

Summit Hospitality 134, LLC

Summit Hospitality 135, LLC

Summit Hospitality 136, LLC

Summit Hospitality 137, LLC

Summit Hospitality 138, LLC

Summit Hospitality 139, LLC

Summit Hospitality 141, LLC

Summit Hospitality 142, LLC

Summit Hospitality 143, LLC

Summit Hospitality 144, LLC

Summit Hospitality 145, LLC

Summit Hospitality 18, LLC

Summit Hospitality 25, LLC

Summit Hospitality I, LLC

Summit Hospitality VI, LLC

 

 

 

 

EXHIBIT F-2 to the
CREDIT AGREEMENT

 

FORM OF
OPINION OF VENABLE LLP

 

See Attached.

 

 

 

 

December 6, 2018

 

Deutsche Bank AG New York Branch,

as Administrative Agent and Lender and on behalf of the secured parties under
the Credit Agreement (as defined herein)

Bank of America, N,A.

Regions Bank

Royal Bank of Canada

U.S. Bank National Association

PNC Bank, National Association

KeyBank National Association Raymond James Bank, N.A.

Branch Banking and Trust Company

Capital One, National Association

BMO Harris Banlc, N.A.

 

c/o Deutsche Bank AG New York Branch
60 Wall Street
New York, NY 10005

 

Re:Summit Hotel Properties, Inc.

 

Ladies and Gentlemen:

 

We have served as Maryland counsel to Summit Hotel Properties, Inc., a Maryland
corporation (the “Company”), in connection with certain matters of Maryland law
arising out of the Credit Agreement, dated as of the date hereof (the “Credit
Agreement”), by and among the Company, Summit Hotel OP, LP, a Delaware limited
liability company (the “Borrower”), the entities listed on the signature pages
thereof as the subsidiary guarantors (together with any additional guarantors
acceding thereto pursuant to Sections 5.0l(i), 5.0l(x) or 7.05), the banks,
financial institutions and other institutional lenders listed on the signature
pages thereof as the initial lenders (the “Initial Lenders” and, together with
each acceding lender that shall become a party thereto pursuant to Section 2.17
and each person that shall become a lender pursuant to Section 9.07, the
“Lenders”), Deutsche Bank AG New York Branch (“DBNY”), Bank of America, N.A.,
Regions Bank and U.S. Bank National Association, as the initial issuers of
letters of credit, DBNY, as administrative agent (the “Administrative Agent”),
Bank of America, N.A., Regions Bank and U.S. Bank National Association, as
co-syndication agents, and Deutsche Bank Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Regions Capital Markets and U.S. Bank National
Association, as joint lead arrangers and as joint bookrunners. This firm did not
participate in the negotiation or drafting of the Credit Agreement or the other
Transaction Documents (as defined herein).

 

In connection with our representation of the Company, and as a basis for the
opinion hereinafter set forth, we have examined originals, or copies certified
or otherwise identified to our satisfaction, of the following documents
(hereinafter collectively referred to as the “Documents”):

 

1.          The charter of the Company (the “Charter”), certified by the State
Department of Assessments and Taxation of Maryland (the “SDAT”);

 

2.          The Bylaws of the Company (the “Bylaws”), certified as of the date
hereof by an officer of the Company;

 

3.          Resolutions adopted by the Board of Directors of the Company,
relating to, among other matters, the execution, delivery and performance of the
Transaction Documents, certified as of the date hereof by an officer of the
Company;

 

 1 

Deutsche Bank AG New York Branch, et al.
December 6, 2018

Page 2



 

4.          The Credit Agreement;

 

5.          Eight Revolving Notes, each dated as of the date hereof (the
“Revolving Notes”), made by the Borrower in favor of the Lender named therein;

 

6.          Seven Term Notes, each dated as of the date hereof (the “Term Notes”
and, together with the Credit Agreement and the Revolving Notes, the
“Transaction Documents”), made by the Borrower in favor of the Lender named
therein;

 

7.          A certificate of the SDAT as to the good standing of the Company,
dated as of a recent date;

 

8.          A certificate executed by an officer of the Company, dated as of the
date hereof; and

 

9.          Such other documents and matters as we have deemed necessary or
appropriate to express the opinion set forth below, subject to the assumptions,
limitations and qualifications stated herein.

 

As used herein, the term “Affiliated Capacity” shall mean the Company’s capacity
as the sole member of Summit Hotel GP, LLC, a Delaware limited liability company
(“Summit GP”), acting in Summit GP’s capacity as general partner of the
Borrower.

 

In expressing the opinion set forth below, we have assumed the following:

 

1.          Each individual executing any of the Documents, whether on behalf of
such individual or another person, is legally competent to do so.

 

2.          Each individual executing any of the Documents on behalf of a party
(other than the Company) is duly authorized to do so.

 

3.          Each of the parties (other than the Company) executing any of the
Documents has duly and validly executed and delivered each of the Documents to
which such party is a signatory, and such party’s obligations set forth therein
are legal, valid and binding and are enforceable in accordance with all stated
terms.

 

4.          All Documents submitted to us as originals are authentic. The form
and content of all Documents submitted to us as unexecuted drafts do not differ
in any respect relevant to this opinion from the form and content of such
Documents as executed and delivered. All Documents submitted to us as certified
or photostatic copies conform to the original Documents. All signatures on all
Documents are genuine. All public records reviewed or relied upon by us or on
our behalf are true and complete. All representations, warranties, statements
and information contained in the Documents are true and complete. There has been
no oral or written modification of or amendment to any of the Documents, and
there has been no waiver of any provision of any of the Documents, by action or
omission of the parties or otherwise.

 

The phrase “known to us” is limited to the actual knowledge, without independent
inquiry, of the lawyers at our firm who have performed legal services in
connection with the issuance of this opinion.

 

Based upon the foregoing, and subject to the assumptions, limitations and
qualifications stated herein, it is our opinion that:

 

1.          The Company is a corporation duly incorporated and validly existing
under the laws of the State of Maryland and is in good standing with the SDAT.

 

 

Deutsche Bank AG New York Branch, et al.
December 6, 2018

Page 3



 

2.          The Company has the corporate power to enter into and perform its
obligations, in its own capacity and in its Affiliated Capacity, as applicable,
under the Transaction Documents, and to consummate the transactions contemplated
by the Transaction Documents.

 

3.          The execution and delivery by the Company, in its own capacity and
in its Affiliated Capacity, as applicable, and the performance by the Company,
in its own capacity and in its Affiliated Capacity, as applicable, of its
obligations under the Transaction Documents and the consummation of the
transactions contemplated by the Transaction Documents have been duly authorized
by all necessary corporate action on the part of the Company.

 

4.          The Transaction Documents have been duly executed and, so far as is
known to us, delivered by the Company, in its own capacity and in its Affiliated
Capacity, as applicable.

 

5.          The execution and delivery by the Company, in its own capacity and
in its Affiliated Capacity, as applicable, of the Transaction Documents, and the
performance by the Company, in its own capacity and in its Affiliated Capacity,
as applicable, of its obligations thereunder and the consummation of the
transactions contemplated by the Transaction Documents, do not violate (a) the
Charter or the Bylaws, or (b) any Maryland statutes, rules or regulations or, so
far as is known to us, any decrees or orders, of any Maryland governmental
authority applicable to the Company, in its own capacity or in its Affiliated
Capacity, as applicable.

 

6.          No consent, approval, authorization or other action by or order of,
or notice to or filing, registration or qualification with, any Maryland court
or governmental authority in the State of Maryland in respect of the Company is
required in connection with the execution, delivery or performance of the
Transaction Documents by the Company, in its own capacity or in its Affiliated
Capacity, as applicable, or the consummation by the Company, in its own capacity
or in its Affiliated Capacity, as applicable, of the transactions contemplated
thereby.

 

The foregoing opinion is limited to the substantive laws of the State of
Maryland, and we do not express any opinion herein concerning federal law or the
laws of any other jurisdiction. We express no opinion as to the applicability or
effect of federal or state securities laws, including the securities laws of the
State of Maryland, or as to federal or state laws· regarding fraudulent
transfers or the laws, codes or regulations of any municipality or other local
jurisdiction. We express no opinion with respect to the actions which may be
required for the Borrower or Summit GP to authorize, execute, deliver or perform
any document. To the extent that any matter as to which our opinion is expressed
herein would be governed by the laws of any jurisdiction other than the State of
Maryland, we do not express any opinion on such matter. Our opinion expressed in
paragraph 5(b) above is based upon our consideration of only those Maryland
statutes, rules or regulations, if any, and those decrees or orders of
governmental authorities of the State of Maryland, if any, which, in our
experience, are normally applicable to transactions of the type referred to in
such paragraph. Our opinion expressed in paragraph 6 above is based upon our
consideration of only those consents, approvals, authorizations, actions, orders
of, notices to, or filings, registrations or qualifications with, any Maryland
court or governmental authority of the State of Maryland, if any, which, in our
experience, are normally applicable to transactions of the type referred to in
such paragraph. The opinion expressed herein is subject to the effect of any
judicial decision which may permit the introduction of parol evidence to modify
the terms or the interpretation of agreements.

 

The opinion expressed herein is limited to the matters specifically set forth
herein and no other opinion shall be inferred beyond the matters expressly
stated. We assume no obligation to supplement this opinion if any applicable law
changes after the date hereof or if we become aware of any fact that might
change the opinion expressed herein after the date hereof.

 

 

Deutsche Bank AG New York Branch, et al.
December 6, 2018

Page 4



 

This opinion is being furnished to you solely for your benefit in connection
with the execution delivery and performance of the Transaction Documents.
Accordingly, it may not be relied upon by, quoted in any manner to or delivered
to any other person or entity without, in each instance, our prior written
consent. Notwithstanding the foregoing sentence, a copy of this opinion may be
delivered to (i) Hagen, Wilka & Archer, LLP, counsel to the Company, in
connection with its opinion of even date herewith in connection with the
Transaction Documents and (ii) any person that becomes a Lender in accordance
with the Credit Agreement and such parties may rely on this opinion as if it
were addressed to it and had been delivered to it on the date hereof.
Notwithstanding the foregoing sentence, a copy of this opinion may be delivered
(but may not be relied upon by any recipient pursuant to this sentence) by you
to your accountants, auditors and attorney and to any regulatory authorities or
as otherwise required by law, in each case, for informational purposes only.

 



  Very truly yours,

   

 

 

 

EXHIBIT F-3 to the
CREDIT AGREEMENT

 

FORM OF
OPINION OF HAGEN, WILKA & ARCHER, LLP

 

See Attached.

 

 

 

 

December 6, 2018

 

Deutsche Bank AG New York Branch,
as Administrative Agent and Lender and on behalf of the secured parties
under the Credit Agreement (as defined herein)

Bank of America, N.A.

Regions Bank

U.S. Bank National Association
Royal Bank of Canada

PNC Bank, National Association

KeyBank National Association

Capital One, National Association

BMO Harris Bank, N.A.

Raymond James Bank, N.A.

Branch Banking and Trust Company

 

c/o Deutsche Bank AG New York Branch 60 Wall Street

New York, NY 10005

Summit Hotel OP, LP
Credit Agreement, Dated as of December 6, 2018

 

Ladies and Gentlemen:

 

We have acted as local counsel to Summit Hotel OP, LP, a Delaware limited
partnership (the “Borrower”), and each of the subsidiary guarantors listed on
the signature pages to the Credit Agreement (as defined below) (the “Subsidiary
Guarantors”) in connection with the execution and delivery by the Borrower and
the Subsidiary Guarantors of that certain Credit Agreement, dated as of December
6, 2018 (the “Credit Agreement”), by and among the Borrower, Summit Hotel
Properties, Inc., a Maryland corporation, as Parent Guarantor, the Subsidiary
Guarantors and the Lenders thereto. This opinion is being delivered at the
request of the Borrower and the Subsidiary Guarantors pursuant to Section
3.01(a)(xiii)(B) of the Credit Agreement. Capitalized terms used herein but not
otherwise defined shall have the meanings ascribed to such terms in the Credit
Agreement.

 

In connection with the foregoing, we have examined the following documents:

 

i.the Credit Agreement;

 

ii.the Revolving Notes of the Borrower identified on Schedule 1 attached hereto
(collectively, the “Revolving Notes”);

 

iii.the Term Notes of the Borrower identified on Schedule 1 attached hereto
(collectively, the “Term Notes”);

 

iv.the Certificate of Formation of Summit Hotel GP, LLC, a Delaware limited
liability company (the “General Partner”), as certified by the Secretary of the
General Partner on the date hereof;

 

v.the Limited Liability Company Agreement of the General Partner as certified by
the Secretary of the General Partner on the date hereof;

 

vi.the certificate of good standing issued by the Secretary of State of the
State of Delaware (“DSOS”) with respect to the General Partner on November 7,
2018 (the “General Partner Good Standing Certificate”);

 

 

December 6, 2018

Page 2



vii.the Certificate of Limited Partnership of the Borrower and all amendments
thereto, as certified by the Secretary of the General Partner on the date
hereof;

 

viii.the First Amended and Restated Agreement of Limited Partnership of the
Borrower, together with all amendments thereto through the date hereof, as
certified by the Secretary of the General Partner on the date hereof;

 

ix.the certificate of good standing issued by the DSOS with respect to the
Borrower on November 7, 2018 (the “Borrower Good Standing Certificate”);

 

x.the Certificate of Incorporation of Summit Hotel TRS, Inc., a Delaware
corporation (“TRS Holdco”), as certified by the Secretary of TRS Holdco on the
date hereof;

 

xi.the Bylaws of TRS Holdco as certified by the Secretary of TRS Holdco on the
date hereof;

 

xii.the certificate of good standing issued by the DSOS with respect to TRS
Holdco on November 7, 2018 (the “TRS Holdco Good Standing Certificate”);

 

xiii.with respect to each Subsidiary Guarantor listed on Schedule 2 attached
hereto that has been referred to on such schedule as an “Ownership Entity,” the
Certificate of Formation and Limited Liability Company Agreement, each as
certified by the Secretary of such Subsidiary Guarantor on the date hereof;

 

xiv.with respect to each Subsidiary Guarantor listed on Schedule 2 attached
hereto that has been referred to on such schedule as an “Ownership Entity,” the
certificate of good standing issued by the DSOS (the “Ownership Entity Good
Standing Certificates”);

 

xv.with respect to each Subsidiary Guarantor listed on Schedule 2 attached
hereto that has been referred to on such schedule as a “TRS Lessee,” the
Certificate of Formation and Limited Liability Company Agreement, each as
certified by the Secretary of TRS Holdco on the date hereof;

 

xvi.with respect to each Subsidiary Guarantor listed on Schedule 2 attached
hereto that has been referred to on such schedule as a “TRS Lessee,” the
certificate of good standing issued by the DSOS (the “TRS Lessee Good Standing
Certificates,” and collectively with the General Partner Good Standing
Certificate, the Borrower Good Standing Certificate, the TRS Holdco Good
Standing Certificate and Ownership Entity Good Standing Certificates, the “Good
Standing Certificates”);

 

xvii.with respect to Summit Group of Scottsdale, Arizona, LLC (“Summit of
Scottsdale”), the Second Amended and Restated Operating Agreement, the Articles
of Organization, each as certified by the Secretary of Summit Group of
Scottsdale, Arizona, LLC on the date hereof;

 

xviii.with respect to Summit of Scottsdale, the certificate of good standing
issued by the Secretary of State of the State of South Dakota (the “Scottsdale
Good Standing Certificate”);

 

xix.with respect to BP Watertown Hotel, LLC (“BP Watertown”), (i) the
certificate of formation issued by the Secretary of State of the State of
Massachusetts (the “BP Certificate of Formation”) and (ii) the certificate of
good standing issued by the Secretary of State of the State of Massachusetts
(the “BP Watertown Good Standing Certificate”);

 

xx.with respect to Carnegie Hotels, LLC (“Carnegie Hotels”), (i) the certificate
of formation issued by the Secretary of State of the State of Georgia (the
“Carnegie Certificate of Formation”) and (ii) the certificate of good standing
issued by the Secretary of State of the State of Georgia (the “Carnegie Good
Standing Certificate”);

 

 

December 6, 2018

Page 3



xxi.the resolutions identified on Schedule 3 attached hereto; and

 

xxii.such other documents, certificates and matters as we have deemed necessary
or appropriate to express the opinions set forth below, subject to the
assumptions, limitations and qualifications stated herein.

 

The Borrower, the General Partner, TRS Holdco, the Subsidiary Guarantors and
Summit of Scottsdale are referred to collectively as the “Opinion Parties.” The
Opinion Parties, BP Watertown and Carnegie Hotels are referred to collectively
as the “Loan Parties”. With respect to each Opinion Party, the documents in
items (iv) and (v), items (vii) and (viii), items (x) and (xi), item (xiii),
item (xiv) and item (xvii) above are referred to as such Opinion Party’s
“Organizational Documents,” as applicable.

 

For purposes of the opinions expressed below, we have assumed (i) the
authenticity of all documents, submitted to us as originals, (ii) the conformity
to the originals of all documents submitted as certified, electronic or
photostatic copies and the authenticity of the originals of such documents,
(iii) the due authorization, execution and delivery of all documents by all
parties thereto, except as expressly set forth in paragraph 2 below, and the
legality, validity, binding effect and enforceability thereof against all
parties thereto, (iv) the legal capacity of all natural persons and (v) the
genuineness of all signatures.

 

As to factual matters, we have relied upon the accuracy of the representations
and warranties made in the Credit Agreement, on certificates of officers of the
Opinion Parties and on certificates of public officials. Certain matters of New
York law are addressed in a separate opinion, addressed to you and dated the
date hereof, of Kleinberg, Kaplan, Wolff & Cohen, P.C. and we express no opinion
with respect to those matters. Certain matters of Maryland law are addressed in
a separate opinion, addressed to you and dated the date hereof, of Venable LLP
and we express no opinion with respect to those matters.

 

Based upon the foregoing and such other information and documents as we have
considered necessary for the purposes hereof, we are of the opinion that:

 

1.Each of the Opinion Parties is a limited partnership, limited liability
company or corporation, as applicable, duly formed or incorporated, as
applicable, and validly existing under the laws of the State of Delaware or the
State of South Dakota, as applicable, with the limited partnership, limited
liability company or corporate power and authority, as applicable, to execute
and deliver and to perform its obligations under each Loan Document to which it
is a party. Based solely on the applicable Good Standing Certificate, each
Opinion Party is in good standing in the State of Delaware or South Dakota, as
applicable.

 

2.The execution, delivery and performance of each of the Loan Documents to which
each Loan Party is a party has been duly authorized by all necessary limited
partnership, limited liability company or corporate action, as applicable, and
has been duly executed and delivered by such Loan Party.

 

3.The execution and delivery by each Loan Party of each Loan Document to which
it is a party do not, and the borrowings and issuances of letters of credit
thereunder and the performance by each Loan Party of its respective obligations
thereunder will not, violate (i) such Loan Party’s Organizational Documents, and
(ii) with respect to each Opinion Party, the South Dakota Limited Liability
Company Act (the “SDLLCA”), the Delaware Revised Uniform Limited Partnership Act
(the “DRULPA”), the Delaware General Corporation Law (the “DGCL”) or the
Delaware Limited Liability Company Act (the “DLLCA”).

 

 

December 6, 2018

Page 4



4.No filing with, notice to, or consent, approval, authorization or order of any
court or governmental agency or body or official, not already made or obtained,
is required to be made or obtained by any Opinion Party under the SDLLCA, the
DRULPA, the DGCL or the DLLCA in connection with the execution and delivery by
such Opinion Party of each Loan Document to which it is a party, the borrowings
and issuances of letters of credit thereunder and the performance by such
Opinion Party of its respective obligations thereunder.

 

5.Based solely on the BP Certificate of Formation, BP Watertown is duly formed
and validly existing under the laws of the State of Massachusetts. Based solely
on the BP Watertown Good Standing Certificate, BP Watertown Hotel LLC is in good
standing in the State of Massachusetts. Based solely on the Carnegie Certificate
of Formation, Carnegie Hotels is duly formed and validly existing under the laws
of the State of Georgia. Based solely on the Carnegie Good Standing Certificate,
Carnegie Hotels, LLC is in good standing in the State of Georgia. Each of BP
Watertown and Carnegie Hotels has the limited liability company power and
authority to execute and deliver and to perform its obligations under each Loan
Document to which it is a party.

 

6.Each Loan Party is duly qualified and in good standing as a foreign
corporation, limited partnership or limited liability company, respectively, in
each other jurisdiction, as set forth opposite such Person’s name in Schedule 2
hereto, in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed.

 

7.None of the Loan Parties are required to register as an investment company
under the Investment Company Act of 1940, as amended.

 

The opinion expressed in paragraph 1 as to the good standing of each Opinion
Party is given as of the date of issuance by the Secretary of State of the State
of Delaware or Secretary of State of the State of South Dakota, respectively, of
the Good Standing Certificate with respect to such Opinion Party.

 

We have assumed for purposes of the opinion expressed in paragraph 3 and 4 above
that: (i) other than as required to be made or obtained under the SDLLCA, the
DRULPA, the DGCL and the DLLCA, the Loan Parties and Opinion Parties, as
applicable will obtain all permits and governmental approvals required in the
future, and take all actions similarly required, relevant to subsequent
consummation of the transactions contemplated by the Loan Documents or
performance of the Loan Documents; and (ii) all parties to the Loan Documents
will act in accordance with, and will refrain from taking any action that is
forbidden by, the terms and conditions of the Loan Documents.

 

We do not express any opinion with respect to any accounting, financial or
economic matters or the accuracy as to factual matters or any representation,
warranty, data or other information, whether oral or written, that may have been
made by any entity involved in the transaction described above, whether named
herein or otherwise.

 

We do not purport to express any opinion as to the effect of any laws other than
the SDLLCA, the DRULPA, the DLLCA and the DGCL.

 

The opinions set forth herein are rendered to the addressees hereof and their
successors and permitted assigns (including any Person who becomes a Lender
under the Credit Agreement pursuant to the terms of Section 9.07 of the Credit
Agreement) in connection with the transactions referred to in this letter, are
solely for the benefit of the addressees and their successors and permitted
assigns (including any Person who becomes a Lender under the Credit Agreement
pursuant to the terms of Section 9.07 of the Credit Agreement) and may not be
distributed to or relied upon by any other Person or relied upon by the
addressees in any other context, or quoted in whole or in part or otherwise
reproduced in any other document, nor is this opinion to be filed with any
governmental entity, except that the addressees and their successors and
permitted assigns may disclose this opinion to their respective counsel,
accountants, auditors, other consultants and advisors and regulatory agencies
having jurisdiction over them or to the extent otherwise required by applicable
law. This opinion speaks as of its date or, in the case of the opinion expressed
in paragraph 1 as to the good standing of each Opinion Party, as of the date of
issuance by the Secretary of State of the State of Delaware or Secretary of
State of the State of South Dakota, respectively, of the Good Standing
Certificate with respect to such Opinion Party, and this opinion does not
purport to address matters which may arise after such date. We expressly
disclaim any obligation to advise you of any changes of law or facts that may
hereafter come or be brought to our attention which would alter the opinions
herein set forth.

 

Finally, our opinions set forth herein are limited to the matters expressly set
forth herein, and no opinion is implied or may be inferred beyond the matters
expressly so stated.

 



  Very truly yours,

  

 

 

 

SCHEDULE 1

 

Revolving Notes

 

Revolving Note of the Borrower, dated as of December 6, 2018, payable to the
order of Deutsche Bank AG New York Branch, evidencing the indebtedness of the
Borrower to Deutsche Bank AG New York Branch under the Revolving Credit
Facility.

 

Revolving Note of the Borrower, dated as of December 6, 2018, payable to the
order of Branch Banking and Trust Company, evidencing the indebtedness of the
Borrower to Branch Banking and Trust Company under the Revolving Credit
Facility.

 

Revolving Note of the Borrower, dated as of December 6, 2018, payable to the
order of KeyBank National Association, evidencing the indebtedness of the
Borrower to KeyBank National Association under the Revolving Credit Facility.

 

Revolving Note of the Borrower, dated as of December 6, 2018, payable to the
order of PNC Bank, National Association, evidencing the indebtedness of the
Borrower to PNC Bank, National Association under the Revolving Credit Facility.

 

Revolving Note of the Borrower, dated as of December 6, 2018, payable to the
order of Regions Bank, evidencing the indebtedness of the Borrower to Regions
Bank under the Revolving Credit Facility.

 

Revolving Note of the Borrower, dated as of December 6, 2018, payable to the
order of Capital One, National Association, evidencing the indebtedness of the
Borrower to Capital One, National Association under the Revolving Credit
Facility.

 

Revolving Note of the Borrower, dated as of December 6, 2018, payable to the
order of BMO Harris Bank, N.A., evidencing the indebtedness of the Borrower to
BMO Harris Bank, N.A. under the Revolving Credit Facility.

 

Revolving Note of the Borrower, dated as of December 6, 2018, payable to the
order of U.S. Bank National Association, evidencing the indebtedness of the
Borrower to U.S. Bank National Association under the Revolving Credit Facility.

 

Term Notes

 

Term Note of the Borrower, dated as of December 6, 2018, payable to the order of
Branch Banking and Trust Company, evidencing the indebtedness of the Borrower to
Branch Banking and Trust Company under the Term Credit Facility.

 

Term Note of the Borrower, dated as of December 6, 2018, payable to the order of
KeyBank National Association, evidencing the indebtedness of the Borrower to
KeyBank National Association under the Term Credit Facility.

 

Term Note of the Borrower, dated as of December 6, 2018, payable to the order of
PNC Bank, National Association, evidencing the indebtedness of the Borrower to
PNC Bank, National Association under the Term Credit Facility.

 

Term Note of the Borrower, dated as of December 6, 2018, payable to the order of
Regions Bank, evidencing the indebtedness of the Borrower to Regions Bank under
the Term Credit Facility.

 

 

December 6, 2018

Page 2

Term Note of the Borrower, dated as of December 6, 2018, payable to the order of
Capital One, National Association, evidencing the indebtedness of the Borrower
to Capital One, National Association under the Term Credit Facility.

 

Term Note of the Borrower, dated as of December 6, 2018, payable to the order of
BMO Harris Bank, N.A., evidencing the indebtedness of the Borrower to BMO Harris
Bank, N.A. under the Term Credit Facility.

 

Term Note of the Borrower, dated as of December 6, 2018, payable to the order of
U.S. Bank National Association, evidencing the indebtedness of the Borrower to
U.S. Bank National Association under the Term Credit Facility.

 

 

December 6, 2018

Page 1



SCHEDULE 2

 

Subsidiary Guarantors

 

 

Ownership Entity

State of

Formation

Good Standing Certificate

Issuance

Foreign

Qualification

San Fran JV, LLC Delaware November 7, 2018 California Summit Hospitality 057,
LLC Delaware November 7, 2018 Minnesota Summit Hospitality 060, LLC Delaware
November 7, 2018 Tennessee Summit Hospitality 084, LLC Delaware November 7, 2018
Oregon Summit Hospitality 100, LLC Delaware November 7, 2018 New York Summit
Hospitality 114, LLC Delaware November 13, 2018 California Summit Hospitality
117, LLC Delaware November 7, 2018 Texas Summit Hospitality 118, LLC Delaware
November 7, 2018 Minnesota Summit Hospitality 119, LLC Delaware November 7, 2018
New Jersey Summit Hospitality 120, LLC Delaware December 3, 2018 Florida Summit
Hospitality 121, LLC Delaware November 7, 2018 Maryland Summit Hospitality 122,
LLC Delaware November 7, 2018 Massachusetts Summit Hospitality 123, LLC Delaware
November 7, 2018 North Carolina Summit Hospitality 126, LLC Delaware November 7,
2018 Georgia Summit Hospitality 127, LLC Delaware November 7, 2018 Tennessee
Summit Hospitality 128, LLC Delaware November 13, 2018 Georgia Summit
Hospitality 129, LLC Delaware November 13, 2018 California Summit Hospitality
130, LLC Delaware November 13, 2018 Florida Summit Hospitality 131, LLC Delaware
November 13, 2018 Colorado Summit Hospitality 132, LLC Delaware November 13,
2018 Illinois Summit Hospitality 134, LLC Delaware November 13, 2018 Florida
Summit Hospitality 135, LLC Delaware November 13, 2018 North Carolina Summit
Hospitality 136, LLC Delaware November 13, 2018 Maryland Summit Hospitality 137,
LLC Delaware November 13, 2018 Maryland Summit Hospitality 138, LLC Delaware
November 13, 2018 Missouri Summit Hospitality 139, LLC Delaware November 13,
2018 Pennsylvania Summit Hospitality 140, LLC Delaware November 13, 2018 Texas
Summit Hospitality 141, LLC Delaware November 13, 2018 Georgia Summit
Hospitality 142, LLC Delaware November 13, 2018 Arizona Summit Hospitality 143,
LLC Delaware November 13, 2018 Massachusetts Summit Hospitality 144, LLC
Delaware November 13, 2018 Ohio Summit Hospitality 145, LLC Delaware November
13, 2018 Connecticut Summit Hospitality 17, LLC Delaware November 7, 2018
Minnesota Summit Hospitality 18, LLC Delaware November 7, 2018 Minnesota Summit
Hospitality 25, LLC Delaware November 13, 2018 Texas Summit Hospitality I, LLC
Delaware November 7, 2018 Colorado, Louisiana, Texas Summit Hospitality VI, LLC
Delaware November 7, 2018 Minnesota

 

 

December 6, 2018

Page 2



TRS Lessees

State of

Formation

Good Standing Certificate

Issuance

  Summit Hotel TRS 003, LLC Delaware November 7, 2018 Minnesota Summit Hotel TRS
005, LLC Delaware November 7, 2018 Minnesota Summit Hotel TRS 030, LLC Delaware
November 7, 2018 California Summit Hotel TRS 037, LLC Delaware November 7, 2018
Texas Summit Hotel TRS 044, LLC Delaware November 7, 2018 West Virginia Summit
Hotel TRS 045, LLC Delaware November 7, 2018 West Virginia Summit Hotel TRS 052,
LLC Delaware November 13, 2018 Arizona Summit Hotel TRS 053, LLC Delaware
November 13, 2018 Arizona Summit Hotel TRS 057, LLC Delaware November 7, 2018
Minnesota Summit Hotel TRS 060, LLC Delaware November 7, 2018 Tennessee Summit
Hotel TRS 062, LLC Delaware November 7, 2018 Minnesota Summit Hotel TRS 065, LLC
Delaware November 7, 2018 Minnesota Summit Hotel TRS 066, LLC Delaware November
13, 2018 Louisiana Summit Hotel TRS 084, LLC Delaware November 13, 2018 Oregon
Summit Hotel TRS 086, LLC Delaware November 13, 2018 Alabama Summit Hotel TRS
087, LLC Delaware November 13, 2018 Alabama Summit Hotel TRS 094, LLC Delaware
November 13, 2018 Colorado Summit Hotel TRS 099, LLC Delaware November 13, 2018
Georgia Summit Hotel TRS 100, LLC Delaware November 13, 2018 New York Summit
Hotel TRS 102, LLC Delaware November 13, 2018 Louisiana Summit Hotel TRS 113,
LLC Delaware November 13, 2018 Texas Summit Hotel TRS 114, LLC Delaware November
13, 2018 California Summit Hotel TRS 117, LLC Delaware November 7, 2018 Texas
Summit Hotel TRS 118, LLC Delaware November 7, 2018 Minnesota Summit Hotel TRS
119, LLC Delaware November 7, 2018 New Jersey Summit Hotel TRS 120, LLC Delaware
December 3, 2018 Florida Summit Hotel TRS 121, LLC Delaware November 7, 2018
Maryland Summit Hotel TRS 122, LLC Delaware November 7, 2018 Massachusetts
Summit Hotel TRS 123, LLC Delaware November 13, 2018 North Carolina Summit Hotel
TRS 126, LLC Delaware November 13, 2018 Georgia Summit Hotel TRS 127, LLC
Delaware November 13, 2018 Tennessee Summit Hotel TRS 128, LLC Delaware November
13, 2018 Georgia Summit Hotel TRS 129, LLC Delaware November 13, 2018 California
Summit Hotel TRS 130, LLC Delaware November 13, 2018 Florida Summit Hotel TRS
131, LLC Delaware November 13, 2018 Colorado Summit Hotel TRS 132, LLC Delaware
November 13, 2018 Illinois Summit Hotel TRS 134, LLC Delaware November 13, 2018
Florida Summit Hotel TRS 135, LLC Delaware November 13, 2018 North Carolina
Summit Hotel TRS 136, LLC Delaware November 13, 2018 Maryland Summit Hotel TRS
137, LLC Delaware November 13, 2018 Maryland Summit Hotel TRS 138, LLC Delaware
November 13, 2018 Missouri Summit Hotel TRS 139, LLC Delaware November 13, 2018
Pennsylvania Summit Hotel TRS 140, LLC Delaware November 13, 2018 Texas Summit
Hotel TRS 141, LLC Delaware November 13, 2018 Georgia Summit Hotel TRS 142, LLC
Delaware November 13, 2018 Arizona Summit Hotel TRS 143, LLC Delaware November
13, 2018 Massachusetts Summit Hotel TRS 144, LLC Delaware November 13, 2018 Ohio
Summit Hotel TRS 145, LLC Delaware November 13, 2018 Connecticut Summit Hotel
TRS 146, LLC Delaware December 3, 2018 Massachusetts Summit Group of Scottsdale,
Arizona, LLC South Dakota November 16, 2018 Arizona BP Watertown Hotel LLC
Massachusetts November 16, 2018 N/A Carnegie Hotels, LLC Georgia November 16,
2018 N/A

 

 

 

 

SCHEDULE 3

 

1.Resolutions adopted on December 6, 2018 by the Board of Directors of Summit
Hotel Properties, Inc. on behalf of Summit Hotel Properties, Inc. in its own
capacity and in its capacity as the sole member of Summit Hotel GP, LLC, a
Delaware limited liability company and the general partner of Summit Hotel OP,
LP, a Delaware limited partnership.

 

2.Resolutions adopted on December 6, 2018 by the Board of Managers of each
Subsidiary Guarantor listed on Schedule 2 attached hereto and referred to in
such schedule as an “Ownership Entity.”

 

3.Resolutions adopted on December 6, 2018 by the Board of Directors of TRS
Holdco on behalf of each Subsidiary Guarantor listed on Schedule 2 attached
hereto and referred to in such schedule as a “TRS Lessee.”

 

 

 

 

EXHIBIT G to the
CREDIT AGREEMENT

 

FORM OF
SECTION 2.12(g) U.S. TAX COMPLIANCE CERTIFICATE

 

Reference is hereby made to the Credit Agreement dated as of December 6, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Summit Hotel OP, LP, as borrower, and Deutsche Bank AG New
York Branch, as administrative agent, and the other parties party thereto.

 

Pursuant to the provisions of Section 2.12(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER PARTY]

 



By:       Name:     Title:  

  

Date:__________, __

 



 

